

Hawaiian Electric Exhibit 10.11(a)






img01_cover.jpg [img01_cover.jpg]




Amended and Restated Power Purchase Agreement
For
Renewable Dispatchable Firm Energy
and Capacity


HU HONUA BIOENERGY




DATED: MAY 9, 2017


    

--------------------------------------------------------------------------------








AMENDED AND RESTATED POWER PURCHASE AGREEMENT


For Renewable Dispatchable Firm Energy and Capacity


Between


Hu Honua Bioenergy, LLC


and


Hawaii Electric Light Company, Inc.





























--------------------------------------------------------------------------------


TABLE OF CONTENTS
OF ATTACHMENTS


Attachment A.
 
Diagram of Interconnection
Attachment B.
 
Milestone Events
Attachment C.
 
Selected Portions of NERC GADS
Attachment D.
 
Facility Functional Description
Attachment E.
 
Interconnection Agreement
Attachment F.
 
Facility Location and Layout
Attachment G.
 
(Reserved)
Attachment H.
 
Qualified Independent Engineering Companies
Attachment I.
 
Adjustment of Charges
Attachment J.
 
Required Insurance
Attachment K.
 
Acceptance and Capacity Testing Procedures
Attachment L.
 
Unit Incident Report
Attachment M.
 
Design Information
Attachment N.
 
[RESERVED]
Attachment O.
 
Seller’s Permits
Attachment P.
 
Form of Irrevocable Letter of Credit
Attachment Q.
 
Form of Nondisturbance and Recognition Agreement
Attachment R.
 
Seller’s Litigation Schedule
Attachment S.
 
(Reserved)
Attachment T.
 
Form of Monthly Progress Report
Attachment U.
 
Renewable Portfolio Standards








--------------------------------------------------------------------------------





AMENDED AND RESTATED POWER PURCHASE AGREEMENT
For Renewable Dispatchable Firm Energy and Capacity
between
Hu Honua Bioenergy, LLC
and
Hawaii Electric Light Company, Inc.






THIS AMENDED AND RESTATED POWER PURCHASE AGREEMENT FOR RENEWABLE DISPATCHABLE
FIRM ENERGY AND CAPACITY (“Agreement”) is made this Ninth day of May, 2017
(“Execution Date”), by and between HAWAII ELECTRIC LIGHT COMPANY, INC.
(“Company”), a Hawaii corporation, with principal offices in Hilo, Hawaii, and
HU HONUA BIOENERGY, LLC (“Seller”), a Delaware limited liability company, with
principal offices in and doing business in Pepeekeo, Hawaii.




W I T N E S S E T H :


WHEREAS, Company is an operating electric public utility on the Island of
Hawaii, subject to the Hawaii Public Utilities Law (Hawaii Revised Statutes,
Chapter 269) and the rules and regulations of the Hawaii Public Utilities
Commission (hereinafter called the “PUC”); and


WHEREAS, Company operates the Company System as an independent power grid and
must maximize system reliability for its customers by ensuring that sufficient
generation is available and that its system (including transmission and
distribution) operates reliably; and


WHEREAS, Seller desires to build, own, and operate a renewable dispatchable firm
capacity facility that is classified as an eligible resource under the RPS Law;
and


WHEREAS, Seller understands the need to use commercially reasonable efforts to
maximize the overall reliability of Company System; and


WHEREAS, the Facility (as defined herein) will be located at Pepeekeo, County of
Hawaii, State of Hawaii and is more fully described in Attachment D (Facility
Functional Description) and Attachment F (Facility Location and Layout) attached
hereto and made a part hereof; and


WHEREAS, Seller desires to sell to Company electric dispatchable capacity and
energy generated by the Facility, and Company agrees to purchase such capacity
and energy from Seller, upon the terms and conditions set forth herein; and




1
    


 

--------------------------------------------------------------------------------




WHEREAS, Company and Seller entered into that certain Power Purchase Agreement
for Renewable As-Available Energy dated May 3, 2012, as amended by that certain
Amendment No. 1 dated April 17, 2013 (collectively, the “PPA”); and


WHEREAS, Seller has made a bona fide request for preferential rates for the
purchase of renewable energy produced in conjunction with agricultural
activities, and Company has determined that this request should be forwarded to
the PUC pursuant to Hawaii Revised Statutes § 269-27.3, together with an
application for approval of the amendment and restatement of the PPA to reflect
price reductions set forth in the preferential rates request, extend the term of
the PPA to thirty (30) years, extend certain milestones to allow the completion
of the project, and make certain other amendments; and


WHEREAS, Company and Seller have agreed, conditional on PUC approval of such
request and/or application as well as other conditions precedent as set forth
herein, to amend and restate the PPA consistent with such approval; and


WHEREAS, Company and Seller have further agreed that such amendment and
restatement of the PPA shall be of no force and effect until and unless such
conditions precedent are met.


NOW, THEREFORE, in consideration of the premises and the respective promises
herein, Company and Seller hereby agree as follows:




2

--------------------------------------------------------------------------------





ARTICLE 1 - DEFINITIONS


For the purposes of this Agreement, the following terms shall have the meanings
as indicated below:


“Acceptance Test” – A test, including demonstration of operational functionality
of the Facility as required by this Agreement following completion of the
refurbishment of the Facility, conducted by Seller and Company, as applicable,
in accordance with Attachment K (Acceptance and Capacity Testing Procedures).


“Agreement” - Shall have the meaning set forth in the first paragraph of the
first page of this agreement.


“American National Standards Institute Code for Electricity Metering” - The
publication of the American National Standards Institute which establishes
acceptable performance criteria for new types of watthour meters, demand meters,
demand registers, instrument transformers and auxiliary devices.


“Appeal Period” – Shall have the meaning set forth in Section 25.12(B)
(Non-appealable PUC Approval of Amendment Order).


“Arbitration Rules”- Shall have the meaning set forth in Section 17.2(B)
(Arbitration).


“Automatic Generation Control” or “AGC” – A function of the Company Energy
Management System which issues controls to individual generators’ governors to
change real power production for system balancing, supplemental frequency
control and economic dispatch.


“Available Capacity” – The maximum amount of net energy export the Facility is
capable of providing to Company at any given time.


“Available Capacity Factor” – Shall have the meaning set forth in Section
5.1(G)(2)(b) (Available Capacity Factor Formula).


“Base Rate” – The primary index rate established from time to time by the Bank
of Hawaii in the ordinary course of its business and published by intrabank
circular letters or memoranda for the guidance of its loan officers in pricing
all of its loans which float with the Base Rate. A change in the Base Rate shall
take effect on the date upon which a change in the Base Rate is made effective
by the Bank of Hawaii. In the event the Bank of Hawaii no longer establishes a
Base Rate, the term “Base Rate” shall mean the primary index rate established by
a leading Hawaii financial institution that is the most similar to the former
Bank of Hawaii Base Rate.


“Billing Period” – For any computation of Capacity Charge or Energy Charge
payments, the immediately preceding Calendar Month.


ARTICLE 1
3


 

--------------------------------------------------------------------------------







“Business Day” - Any Day other than a Saturday, Sunday or legally recognized
State of Hawaii or federal holiday.
“Calendar Month” – The period commencing at 12:00 a.m. on the first Day of any
month and terminating at 11:59 p.m. on the last Day of the same month.
“Calendar Year” – The period commencing at 12:00 a.m. January 1 of any year and
terminating at 11:59 p.m. on December 31 of the same year.
“Capacity Charge” – The monetary rate in $/mwh to be paid by Company to Seller
pursuant to Section 5.1(G) (Capacity Charge) of this Agreement.
“Capacity Charge Rate” – Shall have the meaning set forth in Section
5.1(G)(2)(c) (Capacity Charge Rate).
“Capacity Rate Inclusion Date” – The earlier of: (i) the effective date of an
interim or final rate increase authorized by an interim or final order
(whichever is first) of the PUC in a Company general rate case that includes in
Company’s electric rates the additional purchased power costs (including the
costs incurred as a result of the Capacity Charge and the Variable O&M Cost
component of the Energy Charge) incurred by Company pursuant to this Agreement
that are not recovered through the Energy Cost Adjustment Clause; (ii) the date
upon which Company is allowed to begin recovering such additional purchased
power costs through the Purchased Power Adjustment Clause; (iii) the date upon
which Company is allowed to begin recovering such additional purchased power
costs through the Energy Cost Adjustment Clause; or (iv) the effective date of
an interim increase in rates authorized by the PUC pursuant to HRS §269-27.2(d)
by which Company begins recovering such additional purchased power costs.
“Capacity Test” – The test performed by Seller in accordance with Section 5.2(A)
(Capacity Tests) and Attachment K (Acceptance and Capacity Testing Procedures)
and any subsequent test under Section 5.2(B)(5) (Permanent Reduction in Firm
Capacity) to determine Firm Capacity.
“Catastrophic Equipment Failure” – A failure of a major piece of equipment which
(1) substantially reduces or eliminates the capability of the Facility to
produce power, (2) is beyond the reasonable control of Seller and could not have
been prevented by the exercise of reasonable due diligence by Seller, and (3)
despite the exercise of all reasonable efforts, actually requires more than
sixty (60) Days to repair (if the determination of whether a Catastrophic
Equipment Failure has occurrred is being made more than sixty (60) Days after
the failure) or is reasonably expected to require more than sixty (60) Days to
repair (if such determination is being made within sixty (60) Days after the
failure).


“Chapter 658A” – Shall have the meaning set forth in Section 17.2(B)
(Arbitration).


“Claim”- Any claim, suit, action, demand or proceeding.


“COD Delay LD Period”- Shall have the meaning set forth in Section 2.4(B)(3)(a)
(Daily Delay Damages).


ARTICLE 1
4
 

--------------------------------------------------------------------------------





“Code of Ethics”- Shall have the meaning set forth in Section 17.2(E) (Conduct
of the Arbitration by the Arbitrator).


“Commercial Operation Date” – The date, after satisfying the Conditions
Precedent and the requirements of Section 5.2(A) (Capacity Tests) and Attachment
K (Acceptance and Capacity Testing Procedures), on which Seller declares the
Facility in commercial operation based on actual operation of the Facility at an
electric output level of the Firm Capacity (kW) net at the Metering Point.


“Commercial Operation Date Deadline” - The date described as such in Section
3.2(A)(3) (Commercial Operation Date Deadline).


“Committed Capacity” – Twenty one thousand five hundred kilowatts (21,500 kW) of
reliable electrical capacity made available to Company net at the Metering Point
under Company Dispatch provided pursuant to this Agreement.


“Company”- Shall have the meaning set forth in the first paragraph of the first
page of this Agreement.


“Company Dispatch” – Company’s right, through supervisory equipment or
otherwise, to direct or control both the capacity and the energy output of the
Facility pursuant to the terms of this Agreement, which dispatch shall include
real power, reactive power, voltage regulation targets, ramp rate setting, and
other characteristics of such energy output whose parameters are normally
controlled or accounted for in a utility dispatching system or specified in this
Agreement.


“Company-Owned Interconnection Facility” – Shall have the meaning set forth in
Attachment E (Interconnection Agreement).


“Company System” – The electric system owned and operated by Company (to include
any non-utility owned facilities) consisting of power plants, transmission and
distribution lines, and related equipment for the production and delivery of
electric power to the public.


“Company System Operator” – The individual(s) designated by job position(s) as
Company’s representative(s) to act on behalf of Company on all issues regarding
the daily dispatch of all generation being supplied to Company System.


“Conditions Precedent” - The conditions listed in Section 2.3(A) (Company
Conditions Precedent).


“Consumer Advocate” – Shall have the meaning set forth in Section 3.2(M)(2)
(Confidentiality).


“Consumer Price Index” – The Consumer Price Index for All Urban Consumers
(CPI-U).


ARTICLE 1
5
 

--------------------------------------------------------------------------------





“Contract Year” - A twelve (12) Calendar Month period which begins on the first
Day of the month coincident with or next following the Commercial Operation Date
and, thereafter, anniversaries thereof; provided, however, that, in the event
the Commercial Operation Date is not the first Day of the Calendar Month, the
initial Contract Year shall also include the Days from the Commercial Operation
Date to the first Day of the succeeding Calendar Month.


“Corrective Period” – Shall have the meaning set forth in Section 5.2(B)(1).


“Covered Source Air Permit” - That “Covered Source Air Permit” (CSP) No.
0724-01-C issued in favor of the Facility by the DoH.


“Daily Delay Damages” - Shall have the meaning set forth in Section 2.4(B)(3)(a)
(Daily Delay Damages).


“Day”- A calendar day.


“Development Period Security” - An amount equal to $40/kW of the Committed
Capacity.


“Dispatch Forecast” - The notice given to Seller by Company in accordance with
Section 3.3(A)(2) (Dispatch Forecast).


“Dispatch Range” – The range of real power output through which the Facility can
be dispatched by remote control under Company’s EMS, in accordance with Section
3.3(A) (Dispatch of Facility Power). Notwithstanding anything to the contrary,
the Dispatchable Range shall be provided between seven (7) MW and the Available
Capacity.


“Dispute”- Shall have the meaning set forth in Section 17.1 (Good Faith
Negotiations).


“DoH” - The State of Hawaii Department of Health.


“Dollars” - The lawful currency of the United States of America.


“DPR”- Shall have the meaning set forth in Section 17.2(A) (Mediation).


“EAF” (Equivalent Availability Factor) - The ratio (in percent) calculated in
accordance with the formula, terms and concepts defined by NERC GADS.


“Effective Date” - The later of (x) the date the Parties enter into the
Settlement Agreement pursuant to Section 25.26 and (y) the earlier of the Waiver
Agreement Date or the PUC Approval of Amendment Date.


“EFOR” (Equivalent Forced Outage Rate) - The ratio (in percent) calculated in
accordance with the formula, terms and concepts defined by NERC GADS.




ARTICLE 1
6
 

--------------------------------------------------------------------------------





“EMS” (Energy Management System) – The real–time, computer–based control system,
or any successor thereto, used by Company to manage the supply and delivery of
electric energy to its consumers. The EMS provides the interfaces for the
Company System Operator to perform real-time monitoring and control of the
Company System, including but not limited to monitoring and control of the
Facility for system balancing, supplemental frequency control and economic
dispatch as prescribed in this Agreement.
“Energy Charge” – The amount to be paid by Company to Seller pursuant to Section
5.1(F) (Energy Charge) of this Agreement for the energy delivered to Company
System as measured at the Metering Point.
“Energy Cost Adjustment Clause” - Company’s cost recovery mechanism for fuel and
purchased energy costs approved by the PUC in conformance with Hawaii
Administrative Rules § 6-60-6 whereby the base electric energy rates charged to
retail customers are adjusted to account for fluctuations in the costs of fuel
and purchased energy or such successor provision that may be established from
time to time.
“Environmental Credits”- Any environmental credit, offset, or other benefit
allocated, assigned or otherwise awarded by any Governmental Authority or
international agency to Company or Seller based in whole or in part on the fact
that Facility is a non-fossil fuel facility. Such Environmental Credits shall
include, but not be limited to, emissions credits, including credits triggered
because the Facility does not produce carbon dioxide when generating electric
energy, or any renewable electric energy credit, but in all cases shall not mean
federal, state or local tax credits, which may be in the form of governmental
subsidies, rebates or refunds, earned by Seller resulting from its operation or
ownership of the Facility.
“Event of Default” – An event or occurrence specified in Section 8.1(A) (Default
by Seller) or Section 8.1(B) (Default by Company).
“Execution Date” – The date referred to in the first paragraph of the first page
of this Agreement.
“Extension Term” – Shall have the meaning set forth in Section 2.2(E) (Extension
Term).
“FAA” – Shall have the meaning set forth in Section 17.2(B) (Arbitration).
“Facility” – Shall mean Seller’s renewable dispatchable firm energy and capacity
biomass steam electric energy generating facility that is the subject of this
Agreement and as more fully described in Attachment D (Facility Functional
Description), including, the Seller-Owned Interconnection Facilities, Seller’s
fuel handling facilities (including all Seller’s facilities required for
importation, receipt, storage and handling of fuel, waste collection, interim
and final waste disposal, cooling water and any other facilities necessary for
proper operation of the Facility), the Fuel, the Site, the Land Rights and all
other real property, equipment, fixtures and personal property owned, leased,
controlled, operated or managed by Seller in connection with the production and
delivery of electric energy by Seller to Company System.




ARTICLE 1
7
 

--------------------------------------------------------------------------------





“Facility Functional Description” – Shall have the meaning set forth in
Attachment D (Facility Functional Description).


“Facility Personnel” – Shall have the meaning set forth in Section 3.2(B)(1)(c)
(Facility Personnel).


“FASB”- Shall have the meaning set forth in Section 3.2(M)(1) (Financial
Compliance).
 
“FASB ASC 810” - Shall have the meaning set forth in Section 3.2(M)(1)
(Financial Compliance).


“FASB ASC 840” – Shall have the meaning set forth in Section 3.2(M)(1)
(Financial Compliance).


“Financing Documents” - The loan and credit agreements, notes, indentures,
security agreements, leases (including cross-border leases or leases involving
sale-leaseback transactions) and other agreements, documents and instruments
relating to the long-term, non-recourse construction and term financing
(including refinancing and amendments) entered into by Seller for the Facility,
as the same may be modified or amended from time to time in accordance with the
terms thereof.


“Financing Parties” - Any and all lenders, other than the guarantor(s), or any
person affiliated with the guarantor(s), providing long-term, non-recourse
construction debt financing or permanent debt financing (including refinancing)
for the Facility and any and all nominees, trustees and collateral agents
associated therewith. For purposes of any notices herein required to be
delivered by Company to the Financing Parties, it shall be sufficient for
Company to deliver such notices to the Party designated under the Financing
Documents as the collateral agent, agent, trustee or nominee for such Financing
Parties.


“Firm Capacity” – The amount of capacity which Seller declares for the Facility
in accordance with Section 3.2(C)(13) (Acceptance and Capacity Tests), Section
5.2 (Acceptance and Capacity Tests and Changes in Firm Capacity) and the
procedures set forth in Attachment K (Acceptance and Capacity Testing
Procedures) rounded to the nearest tenth of a MW. The Firm Capacity shall be not
be greater than the Committed Capacity.


“Fixed O&M Rate” – Shall have the meaning set forth in Section 5.1(G)(2)(d)
(Fixed O&M Rate).


“Force Majeure” - Shall have the meaning set forth in Section 18.1 (Definition
of Force Majeure).


“Forced Outage” – As defined in the 2010 NERC GADS methodology, to include U1,
U2, U3 and/or Startup Failures (SF).




ARTICLE 1
8
 

--------------------------------------------------------------------------------





“Fuel” – The fuel for the Facility shall be biomass from tree plantations on the
Island of Hawaii or any renewable replacement or substitute for biomass
reasonably determined by Seller to be suitable for the operation of the Facility
in accordance with this Agreement. Any renewable replacement or substitute fuel
for the Facility shall qualify as a renewable resource under Hawaii’s RPS Law in
effect at the time the renewable replacement or substitute fuel is used by the
Facility, and must comply with applicable Permits and equipment manufacturer
specifications relating to the Facility. The type of Fuel to be used in the
Facility shall be specified in Seller’s Fuel Report.
“Fuel Component” – Shall have the meaning set forth in Section 5.1(F)(1) (Fuel
Component).
“Fuel Report” – The annual fuel plan which shall be delivered in a format
acceptable to Company pursuant to Section 2.3(A)(2) (Executed Project Documents)
and which demonstrates that Seller has identified sufficient sources of Fuel
which are reasonably expected to be available through contract, option
arrangements, market purchases or agricultural development plans (including any
contingency arrangements therefore) to support the operation of the Facility
pursuant to the terms and conditions of the Agreement for the Term of the
Agreement. The Fuel Report shall include but not be limited to, as applicable, a
forestry development plan, crop rotation plan, harvesting and regeneration rates
and schedule, description of silviculture practices in-place, tree condition (or
biomass crop) inventory, growth progress as well as cost of harvesting,
processing and hauling to plant site to support the operation of the Plant at
warranted levels for the remainder of the Term of this Agreement. The Fuel
Report will include long term plans for the sustainable fuel inventory with 5,
10, and 15 year projections. The Fuel Report will also include copies of all
fuel harvesting contracts, land leases and other pertinent information (which
contracts, leases and information may be redacted in the manner described in
Section 2.3(A)(2) (Executed Project Documents)) to reasonably satisfy Company
that the Fuel Report is adequate for continuous operations for the remainder of
the Term of this Agreement; provided, that the contracts, leases and other
evidence of long-term agreements supporting the ability of Seller to perform
under this Agreement and which have been submitted as part of a prior Fuel
Report need not be resubmitted with future Fuel Reports to the extent those
documents and agreements have not been amended or modified in any way. The Fuel
Report shall include but not be limited to, as applicable, any and all Fuel
Supply Agreements and/or agreements for the supply of the raw material required
to produce the Fuel (which agreements may be redacted in the manner described in
Section 2.3(A)(2) (Executed Project Documents)).


“Fuel Supply Agreements” - The agreements, a copy of which is delivered to
Company pursuant to Section 2.3(A)(2) (Executed Project Documents), under which
Seller obtains Fuel for the Facility.


“GDPIPD” (Gross Domestic Product Implicit Price Deflator) - The value shown in
the United States Department of Commerce, Bureau of Economic Analysis’
publication entitled “Survey of Current Business” for the percentage change in
prices over each quarter of the Calendar Year associated with the Gross Domestic
Product for the immediately preceding quarter, or, a successor publication or
index.


ARTICLE 1
9
 

--------------------------------------------------------------------------------





“Gearing Ratio” – The ratio which the total indebtedness of Seller bears to the
sum of its money and all other assets reduced by such total indebtedness.


“Good Engineering and Operating Practices” - The practices, methods and acts
engaged in or approved by a significant portion of the electric utility industry
for biomass or similar U.S. facilities, considering Company’s isolated island
setting and Company System characteristics, that at a particular time, in the
exercise of reasonable judgment in light of the facts known or that reasonably
should be known at the time a decision is made, would be expected to accomplish
the desired result in a manner consistent with law, regulation, reliability for
an island system, safety, and expedition. With respect to the Facility, Good
Engineering and Operating Practices include, but are not limited to, taking
reasonable steps to ensure that:


1.    Adequate materials, resources and supplies, including Fuel, are available
to meet the Facility’s needs under normal conditions and reasonably anticipated
abnormal conditions.


2.    Sufficient operating personnel or contractors are available and are
adequately experienced, trained, and authorized to operate the Facility
properly, efficiently and within manufacturer’s guidelines and specifications
and are capable and authorized to respond to emergency conditions.


3.    Preventive, predictive, routine and non-routine maintenance and repairs
are performed on a basis that ensures reliable, long-term and safe operation,
and are performed by knowledgeable, trained and experienced personnel utilizing
proper equipment, tools, and procedures.


4.    Appropriate monitoring and testing is done to ensure that equipment is
functioning as designed and to provide assurance that equipment will function
properly under both normal and emergency conditions.


5.    Equipment is operated in a manner safe to workers, the general public and
in accordance with Permits and with regard to defined limitations such as steam
pressure, temperature, moisture content, chemical content, quality of make-up
water, operating voltage, current, frequency, rotational speed, polarity,
synchronization, control system limits, etc.




“Governmental Authority” – Any federal, state, local or municipal governmental
body; any governmental, quasi-governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, policy, regulatory or taxing
authority or power; or any court or governmental tribunal.


“Guaranteed Milestones” – Each of the critical path events described as
Guaranteed Milestones in Attachment B (Milestone Events).




ARTICLE 1
10
 

--------------------------------------------------------------------------------





“Hawaii General Excise Tax” – The tax on gross income codified under Hawaii
Revised Statutes Chapter 237 and administered by the State of Hawaii Department
of Taxation and all other similar taxes imposed by any Governmental Authority
with respect to payments in the nature of a gross receipts tax, sales tax,
privilege tax or the like, but excluding federal or state net income tax.


“Hawaiian Electric Industries, Inc.” or “HEI” - The holding company incorporated
in 1983 under the laws of Hawaii and having Hawaiian Electric Company, Inc.,
Maui Electric Company, Limited, Hawaii Electric Light Company, Inc., and other
companies as its subsidiaries.


“HRS” – Shall mean Hawaii Revised Statutes.


“IBC 2006” – Shall have the meaning set forth in Section 2.1(B) (Facility
Specifications).


“Indemnified Company Party” – Shall have the meaning set forth in Section
13.1(A) (Indemnification of Company, Personal Injury, Death or Property Damage).


“Indemnified Seller Party” - Shall have the meaning set forth in Section 13.2(A)
(Indemnification of Seller, Personal Injury, Death or Property Damage).


“Independent Engineering Assessment” - The determination and recommendations
made by a Qualified Independent Engineering Company regarding the operation and
maintenance practices of Seller at the Facility pursuant to Section 3.2(A)(5)(c)
(Process for Resolving Disagreements) and Section 3.3(B)(1) (Implementation of
Independent Engineering Assessment).


“Independent Evaluator” – The person selected to resolve a dispute under Section
9 (Dispute) of Attachment U (Renewable Portfolio Standards).


“Information” – Shall have the meaning set forth in Section 3.2(M)(1) (Financial
Compliance).


“Initial Term” – Shall have the meaning set forth in Section 2.2(A) (Term).


“Interconnection Acceptance Test” – The test more thoroughly described in
Attachment E (Interconnection Agreement) hereto, which confirms the proper
operation of the new switch yard, its components, and the communication system.
 
“Interconnection Agreement” - The agreement between Company and Seller in the
form attached as Attachment E (Interconnection Agreement) which sets forth the
Parties’ respective rights and obligations with respect to the design,
installation, construction, operation, maintenance, ownership and cost
responsibility for the Interconnection Facilities.




ARTICLE 1
11
 

--------------------------------------------------------------------------------





“Interconnection Facilities” – Both the Seller-Owned Interconnection Facilities
and the Company-Owned Interconnection Facilities, which includes the equipment
and devices required to permit the Facility to operate in parallel with, and
deliver electric energy to, the Company System.


"Interconnection Requirements Study" or "IRS" – A study dated July 16, 2010 and
Addendum dated March 29, 2012 performed in accordance with the terms of the IRS
Letter Agreement and with Attachment E, Section 2(C) (IRS) of this Agreement, to
assess the projected interaction of the Facility with the Company System.


"Interconnection Requirements Study Letter Agreement" or "IRS Letter Agreement"
– The letter agreement and any written, signed amendments thereto, between
Company and Seller that describes the scope, schedule, and payment arrangements
for the Interconnection Requirements Study.


“Irrevocable Letter of Credit” – Shall have the meaning set forth in Section
7.1(E) (Form of Security).


“Issuer” – Shall have the meaning set forth in Section 7.1(H) (Establishment of
Security Funds).


“kVAr” - Kilovar(s).


“kVArh” - Kilovarhour(s).


“kW” - Kilowatt(s).


“kWh” - Kilowatthour(s).


“Land Rights”- All easements, rights of way, licenses, leases, surface use
agreements and other interests or rights in real estate.


“Laws” – Shall have the meaning set forth in Section 3.2(I) (Compliance with
Laws).


“Lease” – That certain Site Lease between Maukaloa Farm, LLC, as Lessor, and
Ethanol Research Hawaii, LLC, as lessee, entered into on September 11, 2007, as
modified by the Site Lease Assignment and consent dated April 21, 2008 assigning
the lessee’s interest in such Lease to Seller.

“Liquidated Damages” - Any of the damages provided for in Article 9 (Liquidated
Damages.


“Losses”- Any and all direct, indirect or consequential damages, fines,
penalties, deficiencies, losses, liabilities (including settlements and
judgments), costs, expenses (including reasonable attorneys' fees and court
costs) and disbursements.


ARTICLE 1
12
 

--------------------------------------------------------------------------------





“Management Meeting”- Shall have the meaning set forth in Section 17.1 (Good
Faith Negotiations).
“Major Equipment Overhaul” - Steam turbine overhaul or replacement or other
major scheduled maintenance conducted: (i) in accordance with the equipment
manufacturer’s recommendations; or (ii) otherwise in the judgment of Seller in
accordance with Good Engineering and Operating Practices.
“Metering Point(s)” - The physical point(s) located on the high side of the step
up transformer(s), as depicted in Attachment A (Diagram of Interconnection) at
which Company’s metering and telemetry are connected to the Facility for the
purpose of measuring the output of the Facility in kW, kWh, kVAr and kVArh and
input to the Facility in kW, kWh, kVAr, and kVArh.
“Milestone Dates” – The dates in Attachment B (Milestone Events) for completion
of the Milestone Events.


“Milestone Delay Damages” – Shall have the meaning set forth in Section
2.4(A)(1)(b) (Milestone Delay Damages).


“Milestone Date Delay LD Period”- Shall have the meaning set forth in Section
2.4(A)(1)(b) (Milestone Delay Damages).


“Milestone Events” – The Guaranteed Milestones and the Reporting Milestones,
collectively.


“Month” – Shall mean thirty (30) consecutive Days. In computing a “Month,” the
day of the act or event after which the designated period of time begins to run
shall not be included.


“Monthly Invoice” – Shall have the meaning set forth in Section 6.1 (Monthly
Invoice).


“Monthly Progress Report” – Shall have the meaning set forth in Section
3.2(A)(7) (Monthly Progress Report).


“MW” – Megawatt(s).


“MWh” – Megawatthour(s).


“MVAr” – Megavar(s).


“NERC GADS” or “North American Electric Reliability Corporation Generating
Availability Data System” – The data collection system called “Generating
Availability Data System” which is utilized by the North American Electric
Reliability Corporation. For purposes of this Agreement, the version of NERC
GADS dated January 2011 shall be used whenever reference is made to NERC GADS.
In the event that the definition of a term


ARTICLE 1
13
 

--------------------------------------------------------------------------------





contained in this Article 1 (Definitions) is inconsistent with the definition of
the term under NERC GADS, the definition contained in this Article 1
(Definitions) shall control.


“Net Real Power” – For any period of time, the total real power of the Facility
in kWh (net of auxiliaries and transformer losses) as measured at the Metering
Point of the Facility.


“Non-appealable PUC Approval of Amendment Order” – Shall have the meaning set
forth in Section 25.12(B) (Non-appealable PUC Approval of Amendment Order).


“Operating Period Security” – Shall have the meaning set forth in Section 7.1(D)
(Operating Period Security).


“Party” – Each of Seller or Company.


“Parties” – Seller and Company, collectively.


“Permit(s)” – All material permits, licenses, authorizations or other
governmental approvals required for Seller to construct, install and operate the
Facility and fulfill its obligations under this Agreement.


“Point of Interconnection” – The physical point referenced in Section 3.2(C)(1)
(Voltage/Reactive Power Requirements) of this Agreement and depicted on
Attachment A (Diagram of Interconnection) at which the conductors owned by
Company meet the conductors owned by Seller and the ownership of the Net Real
Power of the Facility transfers from Seller to Company.


“Post-COD Termination Damages”- Shall have the meaning set forth in Section
9.3(B) (Post-COD Termination Damages).


“PPA” – Shall have the meaning set forth in the recitals.


“Pre-COD Termination Damages”- Shall have the meaning set forth in Section
9.3(A) (Pre-COD Termination Damages).


“Project Documents” - This Agreement, the Interconnection Agreement, any ground
lease or other lease in respect of the Site and/or Land Rights, all construction
contracts to which Seller is or becomes a party thereto, Fuel Supply Agreements
to which Seller is or becomes a party thereto, operation and maintenance
agreements, and all other agreements, documents and instruments to which Seller
is or becomes a party thereto in respect of the Facility, other than the
Financing Documents, as the same may be modified or amended from time to time in
accordance with the terms thereof.


“Proprietary Rights” - Shall have the meaning set forth in Section 25.17
(Proprietary Rights) of this Agreement.




ARTICLE 1
14
 

--------------------------------------------------------------------------------





“Protective Relay Equipment and Settings” – Shall have the meaning set forth in
Section 3.2(A)(6)(a) (Seller’s Obligations).


“PUC” or “Public Utilities Commission” – Shall have the meaning set forth in the
recitals.


“PUC Approval of Amendment Date” – Shall have the meaning set forth in Section
25.12(D) (PUC Approval of Amendment Date).


“PUC Approval of Amendment Order” - Shall have the meaning set forth in Section
25.12(A) (PUC Approval of Amendment Order).


“PUC Submittal of Amendment Date” - The date of submittal of Company’s complete
application or motion for approval of this Agreement pursuant to Section 2.2(C)
(PUC Approval).


“Purchased Power Adjustment Clause” – The Purchased Power Adjustment Clause
approved by the PUC in Decision and Order No. 30168 in Docket No. 2009-0164 on
February 8, 2012.


“PURPA” - Public Utility Regulatory Policies Act of 1978 (P.L. 95-617) as
amended from time to time and as applied in Hawaii by the PUC.


“QLPU” or “Quick Load Pick Up” - The ability of a generating unit to pick up and
sustain an increase in output over a three second period during an
underfrequency event, as required in Section 3.2(C)(2)(g) (Quick Load Pick-up).


“Qualified Independent Engineering Company” - Any company listed on the
Qualified Independent Engineering Companies List, as such list is amended from
time to time.


“Qualified Independent Engineers’ List” - The list of Qualified Independent
Engineering Companies attached hereto as Attachment H (Qualified Independent
Engineering Companies) and modified from time to time pursuant to Section
3.3(B)(2) (Qualified Independent Engineering Companies).


“Recipient” – Shall have the meaning set forth in Section 3.2(M)(2)
(Confidentiality).


“Reference Year” – Shall have the meaning set forth in Attachment I (Adjustment
of Charges).


“Remote Terminal Unit” or “RTU” – A device providing the communications
interface for telemetry and control between Company’s EMS and the physical
equipment at the Facility.


“Reporting Milestones” – Each of the events identified as Reporting Milestones
in Attachment B (Milestones Events).


ARTICLE 1
15
 

--------------------------------------------------------------------------------





“Right of First Negotiation Period” – Shall have the meaning set forth in
Section 21.1(A) (Right of First Negotiation).
“RPS Amendment” – Any amendment to the RPS subsequent to Effective Date that
revises the definition of “renewable electric energy” under the RPS such that
the electric energy delivered from the Facility no longer comes within such
revised definition.
“RPS Law”- The Hawaii law that mandates that Company and its subsidiaries
generate or purchase certain amounts of their net electricity sales over time
from qualified renewable resources. The RPS requirements in Hawaii are currently
codified as HRS §§ 269-91 through 269-95.
“Second Notice” – Shall have the meaning set forth in Section 3.3(B)(1)(c)
(Implementation of Independent Engineering Assessment).
“Security Funds” – Shall have the meaning set forth in Section 7.1(E) (Form of
Security).


“Seller” - Shall have the meaning set forth in the first paragraph of the first
page of this Agreement.


“Seller’s Control System(s)” - Shall have the meaning set forth in Section
3.2(B)(2)(a) (Seller’s Control System).


“Seller’s General Manager” - The person appointed by Seller to act as the
principal on-site person who is responsible for the Facility.


“Seller’s RPS Modifications Proposal” – Shall have the meaning set forth in
Section 2.1(G) (Renewable Portfolio Standards).


“Seller-Owned Interconnection Facility” – The Interconnection Facilities
constructed and owned by Seller.


“Service Hours” – Shall have the meaning set forth in Attachment C (Selected
Portions of NERC GADS).


“Site” - The parcel of real property on which the Facility will be situated,
together with any Land Rights reasonably necessary for the design, construction,
operation and maintenance of the Facility by Seller, as further described in
Section 2.1(D) (Site) and Attachment F (Facility Location and Layout).


“SOX 404” – Shall have the meaning set forth in Section 3.2(M)(1) (Financial
Compliance).


“Subsequent Owner” – Shall have the meaning set forth in Section 3.1(F)(1)(b)
(Terms of Financing Parties).




ARTICLE 1
16
 

--------------------------------------------------------------------------------





“Supervisory Control And Data Acquisition” or “SCADA” – The portion of the
Company EMS system that enables real-time monitoring and control of equipment in
the field.


“Term” – The Initial Term and the Extension Term (if any), collectively.


“Transfer Date” – The date, prior to the Commercial Operation Date, upon which
Seller transfers to Company all right, title and interest in and to
Company-Owned Interconnection Facilities to the extent, if any, that such
facilities were constructed by Seller and/or its contractors.


“U.S. EPA” - The United States Environmental Protection Agency.


“Unit Trip”- The sudden and immediate removal from service of the Facility’s
generator as a result of immediate mechanical/electrical/hydraulic control
system trips or operator initiated action which causes a similar immediate
removal from service or rapid and immediate reduction in power delivery not
under control of Company. Removal from service with less than one (1) hour
notice to Company shall be deemed sudden and immediate for the purpose of
determining a Unit Trip. Unit Trips are also Forced Outages, Immediate (U1)
under NERC GADS reporting criteria.


For purposes of calculating Liquidated Damages under Section 9.2(C) (Excessive
Unit Trips) and the performance requirements under Section 3.2(D)(6) (Unit
Trips), Unit Trips shall not include trips caused by Company unless: (1) such
trips are caused by the suspension or reduction of electric energy deliveries
from the Facility directly resulting from instructions or remote control actions
by the Company System Operator in accordance with Section 4.1 (Initiation by
Company); or (2) Seller fails to operate the Facility in accordance with Section
3.2(C) (Delivery of Power to Company).


“Variable O&M Component” - Shall have the meaning set forth in Section 5.1(F)(2)
(Variable O&M Component).


“Waiver Agreement” – Shall have the meaning set forth in Section 2.2(C)(2)
(Waiver Agreement).


“Waiver Agreement Date” - Shall have the meaning set forth in Section 2.2(C)(2)
(Waiver Agreement).


“60-Month Schedule” - Shall have the meaning set forth in Section 3.2(B)(6)(a)
(60-Month Schedule).




ARTICLE 1
17
 

--------------------------------------------------------------------------------






ARTICLE 2 - SCOPE OF AGREEMENT
2.1    General Description of the Facility
(A)    Overview. Seller will design, construct, install, permit, own, operate
and maintain the Facility in compliance with the terms and conditions of this
Agreement, and any and all applicable Laws. The Firm Capacity and the Net Real
Power of the Facility will be sold to Company under Company Dispatch for use in
the Company System in accordance with the terms of this Agreement. Seller will
carry out its obligations under this Agreement in all respects in a manner that
gives full recognition to the fact that, in order for Company to meet its
obligation under the RPS Law and to provide service to its customers, the
Facility must be designed, constructed, installed, operated, permitted, and
maintained by Seller so that the Facility produces renewable electrical energy
as described in Attachment D (Facility Functional Description) that Company will
be able to include in its renewable energy portfolio to meet the RPS Law,
achieve the Commercial Operation Date by the Commercial Operation Date Deadline
and thereafter be available for service in accordance with the terms of this
Agreement.
(B)    Facility Specifications. The Facility shall be designed, constructed,
operated and maintained in accordance with the terms and conditions of this
Agreement, the 2006 International Building Code as adopted by Hawaii County
(“IBC 2006”), U.S. piping and boiler codes, Occupational Safety and Health
Administration requirements, and Good Engineering and Operating Practices, as
applicable. The single-line diagrams in Attachment A (Diagram of
Interconnection) shall expressly identify the Point of Interconnection of the
Facility to the Company System.
(C)    Interconnection Facilities. A description of the Interconnection
Facilities and the terms and conditions related to the Interconnection
Facilities shall be set forth in the Interconnection Agreement, in the form of
Attachment E (Interconnection Agreement) of this Agreement.
(D)    Site. The Site for the Facility is located at Pepeekeo, Hawaii, and is
shown in Attachment F (Facility Location and Layout).
(E)    Requirements for Electric Energy Supplied by Seller. Electric energy
supplied by Seller hereunder shall meet the specifications required by this
Agreement, including but not limited to the specifications as set forth in
Section 3.2(C) (Delivery of Power to Company) and Section 3.2(D) (Warranties and
Guarantees of Performance). The Facility shall be designed to operate
continuously and shall be designed to remain on-line and available to meet the
requirements of Section 3.2(C) (Delivery of Power to Company) during events
caused by natural forces, including but not limited to tropical storms,
hurricanes, floods, earthquakes and volcanic eruptions, unless such events are
of a severity as to exceed the specifications the Facility was designed to under
Section 2.1(B) (Facility Specifications), except during planned outages,
unplanned outages and outages pursuant to Article 4 (Suspension or Reduction of
Deliveries). During events caused by natural forces, it is the intention of the
Parties that the Facility shall be online and available to the greatest extent
reasonably practicable within the then existing circumstances and conditions of
operation and taking into account Seller’s determination,


SECTION 2.1
18





--------------------------------------------------------------------------------





consistent with Good Engineering and Operating Practices, of whether the
continued operation of the Facility (1) is likely to endanger the safety of
persons and or property, and (2) is likely to endanger the integrity of the
Facility.
(F)    Fuel and Other Expendables. Seller will contract for, acquire or
otherwise provide for a reliable supply of Fuel and other expendables necessary
to operate the Facility as provided in Section 3.2(F) (Fuel and Other
Materials).
(G)    Renewable Portfolio Standards. If, as a result of any RPS Amendment, the
electric energy delivered from the Facility should no longer qualify as
“renewable electrical energy,” Seller shall, at the request of Company, develop
and recommend to Company within a reasonable period of time following Company’s
request, but in no event more than ninety (90) Days after Seller’s receipt of
such request (or such other period of time as Company and Seller may agree in
writing) reasonable measures to cause the electric energy delivered from the
Facility to come within such revised definition of “renewable electrical energy”
(“Seller’s RPS Modifications Proposal”). Such Seller’s RPS Modifications
Proposal shall be in accordance with the provisions of Attachment U (Renewable
Portfolio Standards).
2.2    Term and Effectiveness of Certain Obligations
(A)    Term. The initial term of this Agreement shall commence on the Effective
Date and shall terminate on the thirtieth (30th) anniversary of the Commercial
Operation Date (the “Initial Term”), unless extended pursuant to Section 2.2(E)
(Extension Term) or terminated earlier as provided herein. Upon expiration of
the Term, the Parties hereto shall no longer be bound by the terms and
conditions of this Agreement, except as set forth in Section 25.23 (Survival of
Obligations).
(B)    Effectiveness of Obligations. Notwithstanding any other provision to the
contrary, and notwithstanding the Parties execution hereof, prior to the
Effective Date no part of this Agreement shall be of any force or effect except
for the provisions of this Section 2.2(B) (Effectiveness of Obligations) and
Section 2.2(C) (PUC Approval).
(C)    PUC Approval
(1)    PUC Approval of Amendment Order. Upon the execution of this Agreement,
the Parties shall use good faith efforts to obtain, by July 3, 2017, a
satisfactory PUC Approval of Amendment Order .A satisfactory PUC Approval of
Amendment Order is a PUC order that meets the conditions of Section 25.12(A)
(PUC Approval of Amendment Order). If the satisfactory PUC Approval of Amendment
Order is not obtained by July 3, 2017, or within such longer period as Company
and Seller may agree to by a written agreement, Seller may, by written notice
delivered within thirty (30) Days of such date, declare this Agreement null and
void. If the Agreement is declared null and void as provided herein, the Parties
hereto shall thereafter be free of all obligations hereunder, except as set
forth in Section 2.2(D) (Obligations of the Parties Upon Declaration of the
Agreement as Null and Void) and shall pursue no further remedies against one
another.
(2)    Waiver Agreement. If the PUC Approval of Amendment Order is appealed, the
Parties shall meet within six (6) Months of the filing date of the corresponding


SECTION 2.2
19



--------------------------------------------------------------------------------





notice of appeal and decide whether to waive the requirement of obtaining a
satisfactory Non-appealable PUC Approval of Amendment Order. Neither Party shall
be required to agree to such a waiver. If the Parties agree in writing to such a
waiver (“Waiver Agreement”), Seller agrees that it shall proceed with its
performance solely at its own risk. Furthermore, if the Parties execute a Waiver
Agreement, the provisions of the Agreement that would otherwise become effective
upon obtaining a satisfactory Non-appealable PUC Approval of Amendment Order
shall become effective as of the date of the Waiver Agreement (“Waiver Agreement
Date”).
(3)    Company Performance Contingent. Notwithstanding any other provisions of
this Agreement that might be construed to the contrary, Company’s purchase of
electric energy under this Agreement and Company’s payment of the Capacity
Charge, and any and all terms and conditions of this Agreement that are
ancillary to such purchase and payment, are all contingent upon obtaining the
PUC Approval of Amendment Order and the occurrence of the Capacity Rate
Inclusion Date as set forth by the terms of this Agreement.
(D)    Obligations of Parties Upon Declaration of the Agreement as Null and
Void. If pursuant to Section 2.2(C) (PUC Approval), a Party exercises it right
to declare this Agreement null and void, this Agreement shall be deemed null and
void and the Parties hereto shall be free of all obligations hereunder, other
than as provided in Section 25.23 (Survival of Obligations), to the extent such
obligations are applicable at the time the Party exercises its right to declare
this Agreement null and void. Notwithstanding the foregoing, if Seller had
requested Company to incur costs associated with Company-Owned Interconnection
Facilities prior to receipt of a satisfactory PUC Approval of Amendment Order,
or, if there is an appeal, a Non-appealable PUC Approval of Amendment Order,
Seller shall pay Company the actual costs and cost obligations incurred by
Company as of the date the Agreement is declared null and void for Company-Owned
Interconnection Facilities and any reasonable costs incurred thereafter,
provided, further that nothing in this Agreement shall obligate Company to incur
such costs and cost obligations unless and until Seller provides Company with
adequate security, as determined by Company in its sole discretion, to secure
Seller’s obligation to pay Company for such costs and cost obligations as set
forth herein.
(E)    Extension Term. If the Initial Term expires with the Parties hereto
actively negotiating for the extension of this Agreement, a new power purchase
arrangement, or the purchase of the Facility, then such Initial Term shall be
extended on a month-to-month basis under the same terms and conditions as
contained in this Agreement for so long as said negotiations continue (the
“Extension Term”); provided, however, that in no event shall the
Extension Term exceed twenty-four (24) months without the approval of the PUC.
The Extension Term shall terminate sixty (60) Days after either Party notifies
the other in writing that said negotiations have terminated. The pricing for any
capacity or energy to be purchased by the Company after the expiration of the
Extension Term shall be negotiated and agreed to by the Parties and approved by
the PUC.


(F)    Termination Rights. Notwithstanding any of the foregoing, Company or
Seller may terminate this Agreement at any time in accordance with the terms and
conditions of Article 8 (Default).


SECTION 2.2
20



--------------------------------------------------------------------------------






2.3    Conditions Precedent
(A)    Company Conditions Precedent. Company’s obligation to purchase electric
energy and/or capacity from Seller pursuant to this Agreement, and any and all
obligations of Company which are ancillary to that purchase, including, without
limitation, Company’s obligations under Article 4 (Suspension or Reduction of
Deliveries), Article 5 (Rates for Purchase), Article 6 (Billing and Payment),
Section 3.1 (Rights and Obligations of Both Parties), Section 3.2(E) (Metering,
Generator Remote Control, Data Acquisition/Communications), and Section 3.3(A)
(Dispatch of Facility Power), are contingent upon the following Conditions
Precedent:
(1)    Following the Execution Date. Within sixty (60) Days after the PUC
Submittal of Amendment Date, Seller shall submit to Company the available design
materials listed in Attachment M (Design Information), as applicable, reasonably
demonstrating to Company's satisfaction that the Facility, if constructed,
operated and maintained pursuant to such design materials and in accordance with
Good Engineering and Operating Practices, can be reasonably expected to have a
useful life at least equal to the Initial Term.
(2)    Executed Project Documents. Upon the the Execution Date, Seller shall
submit to Company copies of the following executed Project Documents: (i) the
initial fully executed Fuel Supply Agreements (with commercial terms redacted to
protect suppliers’ confidential information); (ii) the Fuel Report which shall
be updated annually and submitted to Company on January 1 of each Calendar Year
this Agreement is in force; and (iii) other contracts (if any) entered into by
Seller for the purchase of critical materials and services necessary for the
operation and maintenance of the Facility. If any one or more Fuel Supply
Agreements are for a term less than the Initial Term of this Agreement or expire
prior to the termination of the Initial Term of this Agreement, then not later
than six (6) months prior to the stated expiration date of said Fuel Supply
Agreements, Seller shall use commercially reasonable efforts to renew or
replace, or cause the renewal or replacement of, such Fuel Supply Agreement with
one or more replacement Fuel Supply Agreements, and shall provide a copy of such
Fuel Supply Agreement at such time to Company (with commercial terms redacted to
protect suppliers’ confidential information);
(3)    On or Before Commencement of Construction. On or before the commencement
of construction of all or any portion of the Facility, Seller shall submit to
Company the following:
(a)    Permits and Land Rights – Construction. Documents or other evidence that
Seller obtained all required Permits and Land Rights needed to commence
construction on such portion of the Facility;
(b)    Permits and Land Rights – Operations. Documents or other evidence that
Seller has obtained all currently required Permits and Land Rights needed to
operate the Facility following completion of the Facility;


SECTION 2.3
21


 

--------------------------------------------------------------------------------





(c)    Proof of Insurance. Copies of any and all then-required insurance
policies (or binders as appropriate) procured by Seller in accordance with
Article 15 (Insurance) relating to the construction and operations of the
Facility, as the case may be;
(d)    Officer’s Certificate. A certificate executed by a duly authorized
officer or representative of Seller certifying that: (i) Seller has the right to
locate the Facility at the Site for the Term; (ii) Seller has provided Company
with a copy of the Lease, such Lease has a provision allowing for assignment
with the consent of the landlord, and such Lease has not be amended or otherwise
modified; and (iii) Seller has obtained all then-required Permits and Land
Rights needed to commence construction of the Facility; and
(e)    Nondisturbance and Recognition Agreement. The Nondisturbance and
Recognition Agreement a form of which is attached hereto as Attachment Q (Form
of Non-Disturbance and Recognition Agreement), unless construction commences
prior to the obtaining of financing in which case the Nondisturbance and
Recognition Agreement should be provided pursuant to Section 3.1(F)(2)
(Nondisturbance and Recognition Agreement).
(4)    On or Before Commercial Operation Date. On or before the Commercial
Operation Date, which in no event shall be later than the Commercial Operation
Date Deadline, Seller shall:
(a)    Proof of Insurance. Submit to Company copies of any and all then-required
insurance policies (or binders as appropriate) provided by Seller required
pursuant to Article 15 (Insurance) to be in effect prior to operation of the
Facility; and
(b)    Officer’s Certificate. Submit to Company a certificate executed by a duly
authorized officer or representative of Seller certifying to the best of
Seller’s knowledge, after thorough due diligence by Seller, that: (i) Seller has
obtained all then-required Permits and Land Rights needed to operate the
Facility throughout the Term or, if one or more such Permits or Land Rights is
not available at that time for the full Term, for such lesser period as is
available; and (ii) construction of the Facility is substantially complete, that
the Facility has been constructed in compliance with the terms of this Agreement
and with the information submitted pursuant to this Section 2.3(A) (Company
Conditions Precedent), that all Acceptance Tests set forth in Section
2.3(A)(4)(c) (Acceptance Test) have been satisfactorily accomplished and the
Facility is ready to begin producing power on a commercial basis under the terms
and conditions of this Agreement. Evidence required under this Section 2.3(A)
(Company Conditions Precedent) shall be submitted or made available by Seller
during or upon the completion of each phase of design, construction, and
operation of the Facility (for example, completion of detailed engineering,
completion of as-built drawings and receipt of manufacturers’ guarantee
performance data). To allow Company to evaluate such evidence provided by
Seller, Seller shall cooperate in such physical inspections of the Facility
pursuant to Section 10.4 (Inspection of Facility Operation) of this Agreement as
may be reasonably required by Company during and after completion of the
Facility. In no event shall Company’s technical review and inspection of the
Facility be deemed to be an endorsement of the design, construction, or
operation thereof or as any warranty or guaranty of the safety, durability or
reliability of the Facility nor a waiver of any of Company’s rights.


SECTION 2.3
22
    
 

--------------------------------------------------------------------------------





(c)    Acceptance Test. Cause the Facility to pass the Acceptance Test
procedures as defined in Attachment K (Acceptance and Capacity Testing
Procedures).
(5)    On or Before Commencement of Capacity Charge Payments. On or before the
commencement of Capacity Charge payments by Company, as provided in Section
5.1(G)(1) (Commencement of Capacity Charge Payments), the Facility shall pass
the Capacity Test provided in Section 3.2(C)(13) (Acceptance and Capacity
Tests).
(B)    Failure of Company Conditions Precedent
(1)    Seller’s Remedial Action Plan. If Seller misses any of the submission
deadlines required by the Conditions Precedent in Section 2.3(A) (Company
Conditions Precedent), Seller shall, within ten (10) Business Days of such
missed submission deadline, provide Company a remedial action plan which shall
set forth a detailed description of Seller’s course of action and plan to
provide Company with the required submission and to meet all subsequent
submission deadlines and the Commercial Operation Date Deadline, provided that
delivery of any remedial action plan shall not relieve Seller of its obligation
to meet any subsequent submission deadlines and the Commercial Operation Date
Deadline.
(2)    Seller’s Certification Requirements. Not later than ninety (90) Days
after the PUC Submittal of Amendment Date, Seller shall submit to Company a
certificate executed by a duly authorized officer or representative of Seller
declaring whether Seller has complied with the submission requirements of
Section 2.3(A)(l) (Company Conditions Precedent Following the Execution Date),
identifying with particularity the submissions on which such declaration relies,
and certifying to the best of Seller’s knowledge, after thorough due diligence
by Seller, that such submissions are true and correct in all material respects
and in no way materially misleading. Not later than one hundred eighty (180)
Days after the Execution Date, Seller shall submit to Company a certificate
executed by a duly authorized officer or representative of Seller declaring
whether Seller considers that it has complied with the submission requirements
of Section 2.3(A)(2) (Executed Project Documents), identifying with
particularity the submissions on which such declaration relies, and certifying
that such submissions are true and correct in all material respects and in no
way materially misleading. On or before the date for commencement of any
construction on all or any part of the Facility, Seller shall submit to Company
a certificate executed by a duly authorized officer or representative of Seller
declaring whether Seller considers that it has complied with the submission
requirements of Section 2.3(A)(3) (On or Before Commencement of Construction),
identifying with particularity the submissions on which such declaration relies,
and certifying that such submissions are true and correct in all material
respects and in no way materially misleading. Within thirty (30) Days of
receiving each of Seller’s certificates pursuant to this Section 2.3(B)(2)
(Seller’s Certification Requirements) Company shall provide Seller with either a
written statement that Seller has satisfied the submission requirements of
Section 2.3(A)(1) (Company Conditions Precedent Following the Execution Date),
Section 2.3(A)(2) (Executed Project Documents), and Section 2.3(A)(3) (On or
Before Commencement of Construction) identified in such certificate, or a
written statement setting forth the requirements Company believes have not been
met by Seller, together with a reasonably detailed explanation of such
assertion. Seller shall comply substantially with the requirements set forth in
Company’s statement within thirty (30) Days of receiving Company’s statement.
Unless and


SECTION 2.3
23
    
 

--------------------------------------------------------------------------------





until Seller substantially complies with Company’s requirements for satisfying
the Conditions Precedent in Section 2.3(A) (Company Conditions Precedent) to the
reasonable satisfaction of Company, Seller shall not be deemed to have achieved
the Commercial Operation Date.






SECTION 2.3
24
    
 

--------------------------------------------------------------------------------






2.4    Failure to Meet Milestone Dates and Commercial Operation Date Deadline
(A)    Failure to Meet Milestone Dates
(1)    Guaranteed Milestones Other Than Commercial Operation Deadline
(a)    Seller’s Plan and Monthly Progress Reports. If Seller fails to achieve
any Guaranteed Milestone other than the Commercial Operation Date Deadline
within three (3) Months after its Milestone Date as set forth in Attachment B
(Milestone Events) as extended for reasons of Force Majeure or as otherwise
provided in this Agreement, then Seller shall within fifteen (15) Business Days
thereafter submit for Company’s review and approval, which approval shall not be
unreasonably withheld, a detailed plan which describes: (i) the reasons why such
Guaranteed Milestone was not achieved; (ii) Seller's proposed measures for
achieving such Guaranteed Milestone as soon as practicable thereafter; and (iii)
Seller's proposed measures for meeting the Commercial Operation Date Deadline.
Until such Guaranteed Milestone is met, Seller shall provide Company with
Monthly Progress Reports as to the status of Seller's efforts to achieve such
Guaranteed Milestone.
(b)    Milestone Delay Damages. If Seller fails to achieve any Guaranteed
Milestone other than the Commercial Operation Date Deadline within sixty (60)
Days after its Milestone Date set forth in Attachment B (Milestone Events) as
extended for reasons of Force Majeure or as otherwise provided in this
Agreement, Company shall collect and Seller shall pay Liquidated Damages in the
amount of ONE THOUSAND DOLLARS ($1,000) for each Day (“Milestone Delay Damages”)
that Seller fails to achieve such missed Milestone Date, provided that the
number of Days for which Company shall collect and Seller shall pay Milestone
Delay Damages shall not exceed ninety (90) Days (the “Milestone Date Delay LD
Period”).
(c)    Termination and Pre-COD Termination Damages. If, upon the expiration of
the Milestone Date Delay LD Period, Seller has not achieved such missed
Milestone Date, Company shall have the right, notwithstanding any other
provision of this Agreement to the contrary, to terminate this Agreement with
immediate effect by declaring an Event of Default pursuant to Section 8.1(A)(3)
(Default by Seller) and issuing a written termination notice to Seller pursuant
to Section 8.2(B) (Right to Terminate). If this Agreement is terminated by
Company pursuant to this Section 2.4(A)(1)(c) (Termination and Pre-COD
Termination Damages), Company shall have the right to collect Pre-COD
Termination Damages, as provided in Section 9.3(A) (Pre-COD Termination Damages)
of this Agreement. Unless and until Seller substantially completes each
Guaranteed Milestone to the reasonable satisfaction of Company, Seller shall not
be deemed to have achieved the Commercial Operation Date.
(2)    Reporting Milestones. If Seller fails to achieve any Reporting Milestones
within three (3) Months after its Milestone Date as set forth in Attachment B
(Milestone Events) as extended for reasons of Force Majeure or as otherwise
provided in this Agreement, then Seller shall within fifteen (15) Business Days
thereafter submit for Company’s review and approval, which approval shall not be
unreasonably withheld, a detailed plan which describes: (i) the reasons why such
Reporting Milestone was not achieved; (ii) Seller's proposed


SECTION 2.4
25





--------------------------------------------------------------------------------





measures for achieving such Reporting Milestone as soon as practicable
thereafter; and (iii) Seller's proposed measures for meeting the Commercial
Operation Date Deadline.  Until such Reporting Milestone is met, Seller shall
provide Company with Monthly Progress Reports as to the status of Seller's
efforts to achieve such Reporting Milestone. Unless and until Seller
substantially completes each Reporting Milestone to the reasonable satisfaction
of Company, Seller shall not be deemed to have achieved the Commercial Operation
Date.
(B)    Failure to Meet Commercial Operation Date Deadline
(1)    Commercial Operation Date Deadline and Grace Periods. Time is of the
essence for this Agreement, and Seller shall achieve the Commercial Operation
Date no later than the Commercial Operation Date Deadline. If Seller fails to
achieve the Commercial Operation Date by the Commercial Operation Date Deadline,
Seller shall have the following grace periods within which to achieve the
Commercial Operation Date without incurring liability for Daily Delay Damages
pursuant to Section 2.4(B)(3) (Daily Delay Damages and Termination Right):
(a)    Force Majeure. If the failure to achieve the Commercial Operation Date by
the Commercial Operation Date Deadline is the result of Force Majeure, and if
and so long as the conditions set forth in Section 18.2(A) (No Liability) are
satisfied, Seller shall be entitled to a grace period following the Commercial
Operation Date Deadline equal to the lesser of three hundred sixty (360) Days or
the duration of the Force Majeure.
(b)    Company’s Untimely Performance. If the failure to achieve the Commercial
Operation Date by the Commercial Operation Date Deadline is the result of any
failure by Company in the timely performance of its obligations under this
Agreement, Seller shall be entitled to a grace period following the Commercial
Operation Date Deadline equal to the duration of the period of delay caused by
such failure in Company's timely performance. For purposes of this Section
2.4(B)(1)(b) (Company’s Untimely Performance), Company's performance will be
deemed to be "timely" if it is accomplished within the time period specified in
this Agreement with respect to such performance or, if no time period is
specified, within a reasonable period of time.
(2)    Notices and Reports. If Seller fails to achieve the Commercial Operation
Date by the Commercial Operation Date Deadline or has reasonable grounds for
concluding that it is unlikely to achieve that objective:
(a)    Not Force Majeure. If such failure or anticipated failure is not the
result of Force Majeure, Seller shall:
(i)    promptly give Company written notice of such failure or anticipated
failure in writing;
(ii)    expeditiously provide Company with a written explanation of the reason
for such failure or anticipated failure; and


SECTION 2.4
26
    



--------------------------------------------------------------------------------





(iii)    provide Company with written weekly progress reports describing the
actions taken to achieve the Commercial Operation Date and the estimated time
frame for completion of such actions.
(b)    Force Majeure. If such failure or anticipated failure is the result of
Force Majeure, Seller shall, without limitation to the generality of Article 18
(Force Majeure), provide the notice, explanation and weekly progress reports
required under Section 18.2(A) (No Liability).
(3)    Daily Delay Damages and Termination Right.
(a)    Daily Delay Damages. If the Commercial Operation Date has not been
achieved on or before the latter of the Commercial Operation Date Deadline or
the expiration of any applicable grace period set forth in Section 2.4(B)(1)
(Commercial Operation Date Deadline and Grace Periods) has expired, then Company
shall collect and Seller shall pay Liquidated Damages in the amount of THREE
THOUSAND FIVE HUNDRED DOLLARS ($3,500) for each Day (“Daily Delay Damages”)
following expiration of the applicable grace period that Seller fails to achieve
the Commercial Operation Date, provided that the number of Days for which
Company shall collect and Seller shall pay Daily Delay Damages shall not exceed
calendar one hundred eighty (180) Days (the “COD Delay LD Period”).
(b)    Termination Right. If, upon the expiration of the COD Delay LD Period,
Seller has not achieved the Commercial Operation Date, Company shall have the
right, notwithstanding any other provision of this Agreement to the contrary, to
terminate this Agreement with immediate effect by declaring an Event of Default
pursuant to Section 8.1(A)(1) and issuing a written termination notice to Seller
pursuant to Section 8.2(B) (Right to Terminate). If the Agreement is terminated
by Company pursuant to this Section 2.4(B)(3) (Daily Delay Damages and
Termination Right), Company shall have the right to collect Pre-COD Termination
Damages, as provided in Section 9.3(A) (Pre-COD Termination Damages) of this
Agreement.


(4)    Development Period Security Fund. Company shall draw upon the Development
Period Security established pursuant to Section 7.1 (Security Fund) on a monthly
basis for payment of the total Milestone Delay Damages and Daily Delay Damages
incurred by Seller during the preceding Calendar Month. If the Development
Period Security is at any time insufficient to pay the amount of the draw to
which Company is then entitled, Seller shall pay any such deficiency to Company
promptly upon demand.






SECTION 2.4
27
    



--------------------------------------------------------------------------------






2.5    No Waiver
(A)    Conditions Precedent and Milestone Events. Except as otherwise provided
herein, failure by Company to invoke its rights under Section 2.3(B) (Failure of
Company Conditions Precedent) or Section 2.4(A) (Failure to Meet Milestone
Dates) with respect to any particular Condition Precedent or Milestone Event
shall in no way diminish Company’s rights upon the failure of Seller to achieve
any subsequent Condition Precedent prior to its applicable deadline or on any
subsequent Milestone Event prior to its applicable Milestone Date.
(B)    Event of Default. Notwithstanding any other provision hereof, Company’s
failure to declare an Event of Default during the time periods provided for in
this Agreement shall not constitute a waiver if such failure is the direct or
indirect result of Seller’s misstatement of a material fact or Seller’s omission
of a material fact which is necessary to make any representation, warranty,
certification, guarantee or statement made (or notice delivered) by Seller to
Company in connection with this Agreement (whether in writing or otherwise) not
misleading.


2.6    Company’s Right to Negotiate for Purchase of Facility. Company shall have
the first opportunity to negotiate with Seller to purchase the Facility, during
or at the end of the Term, in accordance with Article 21 (Sale of Facility by
Seller) of this Agreement.










SECTIONS 2.5 AND 2.6
28





--------------------------------------------------------------------------------








ARTICLE 3 - SPECIFIC RIGHTS AND OBLIGATIONS OF THE PARTIES
3.1    Rights and Obligations of Both Parties
(A)    Sale and Purchase of Energy and Capacity. Seller shall produce, supply
and sell to Company and Company shall take from and pay Seller for the Firm
Capacity and Net Real Power as determined in accordance with the terms and
conditions of this Agreement, including, but not limited to Article 5 (Rates for
Purchase), all under Company Dispatch.
(B)    Protection of Facilities. Each Party shall be responsible for protecting
its own facilities from possible damage by reason of electrical disturbances or
faults caused by the operation, faulty operation or non-operation of the other
Party’s facilities, and such other Party shall not be liable for any such damage
so caused.
(C)    Good Engineering and Operating Practices
(1)    Each Party agrees to design, construct, install, operate and maintain its
respective equipment and facility and to perform all obligations required to be
performed by such Party under this Agreement in accordance with Good Engineering
and Operating Practices and applicable Laws, tariffs and reliability standards
for an island electric utility.
(2)    Wherever in this Agreement and the attached Attachments Company has the
right to give specifications, determinations or approvals, such specifications,
determinations or approvals shall be given in accordance with Company’s standard
practices, policies and procedures and, unless otherwise provided, shall not be
unreasonably withheld, delayed or conditioned. Any such specifications,
determinations, or approvals shall be consistent with the terms and conditions
of this Agreement, and shall not be deemed to be an endorsement, warranty, or
waiver of any right of Company.
(D)    Interconnection Agreement. The terms and conditions related to the
Company-Owned Interconnection Facilities and Seller-Owned Interconnection
Facilities are set forth in Attachment E (Interconnection Agreement). In
accordance with Section 9 (Transfer of Ownership/Title) of Attachment E
(Interconnection Agreement), on the Transfer Date, Seller shall convey title to
the Company-Owned Interconnection Facilities that were designed and constructed
by or on behalf of Seller by executing a Bill of Sale and Assignment document
substantially in the form set forth in Attachment E, Schedule 2 (Form of Bill of
Sale and Assignment). In addition, in accordance with Section 9 (Transfer of
Ownership/Title) of Attachment E (Interconnection Agreement), on the Transfer
Date, Seller shall deliver to Company any and all executed documents required to
assign all applicable Land Rights with respect to the Company-Owned
Interconnection Facilities to Company, which documents shall be substantially in
the form set forth in Attachment E, Schedule 3 (Assignment of Lease and
Assumption).




SECTION 3.1
29





--------------------------------------------------------------------------------





(E)    (Reserved)
(F)    Financing Documents.
(1)    Terms of Financing Documents. Seller shall include in the terms of the
Financing Documents the following provisions for Company’s benefit:
(a)    A recognition by each Financing Party of Company’s right to step in and
operate the Facility as provided in Section 8.2(D) (Company’s Right to Enter and
Operate the Facility), and a binding commitment to Company, in a manner legally
enforceable by Company, that so long as this Agreement is in effect and there
shall not exist and remain continuing any Event of Default by Company under this
Agreement, such Financing Party will take no action (except pursuant to rights
granted to Seller under this Agreement) to disturb, affect or impair Company’s
right to step in and operate the Facility as provided in Section 8.2(D)
(Company’s Right to Enter and Operate the Facility).

(b)    As a condition to any Financing Party, or any purchaser, successor,
assignee and/or designee of a Financing Party (“Subsequent Owner”), succeeding
to ownership or possession of the Facility as a result of the exercise of
remedies under the Financing Documents, and thereafter operating the Facility to
generate electric energy such Financing Party or Subsequent Owner shall, prior
to operating the Facility for such purpose, have assumed all of Seller’s rights
and obligations under this Agreement.

(c)    A binding commitment to Company, in a manner legally enforceable by
Company, that so long as this Agreement is in effect and there shall not exist
and remain continuing any Event of Default by Company to: (i) give written
notice to Company of any event of default by Seller and any event known to such
Financing Party which, with notice or the passage of time or both, would
constitute an event of default by Seller, under any Financing Documents; and
(ii) afford Company the right to cure any such event of default within sixty
(60) Days after notice to Company of such event of default, and to forbear from
exercising any right or remedy available to such Financing Party in respect of
such event of default during such cure period.

(d)    A recognition by each Financing Party of Company’s right to set off any
payment due and owing by Seller to Company under this Agreement as provided in
Article 16 (Set Off) and Section 6.2(B) (Set Off), and a binding commitment to
Company, in a manner legally enforceable by Company, that so long as this
Agreement is in effect and there shall not exist and remain continuing any Event
of Default by Company, such Financing Party will take no action (except pursuant
to rights granted to Seller under this Agreement) to disturb, affect or impair
Company’s right to set off any payment due and owing by Seller to Company under
this Agreement as provided in Article 16 (Set Off) and Section 6.2(B) (Set Off).
(2)    Nondisturbance and Recognition Agreement. Seller shall provide Company a
signed Nondisturbance and Recognition Agreement from each Financing Party no
later than fourteen (14) Days prior to execution of the Financing Documents.
Seller acknowledges that it has been advised by Company that Company will not
execute any direct


SECTION 3.1
30
 

--------------------------------------------------------------------------------





agreement with or undertaking in favor of any Financing Party that does not
include the provisions described in Section 3.1(F)(1)(a) and Section
3.1(F)(1)(b), above.
(3)    Company’s Rights. Each Financing Party shall agree that in the event of
default by Seller under any Financing Documents, Company shall have the option
in Company's sole discretion to do one or more of the following: (i) cure
Seller's default without assuming Seller's obligations under the Financing
Documents; and (ii) cure Seller's default and directly or by an affiliate assume
Seller's obligations under the Financing Documents.
(4)    Reimbursement of Company Costs. Seller shall reimburse Company for costs
incurred by Company in responding to Financing Parties’ requests or as a result
of any event of default by Seller under the Financing Documents, including but
not limited to any attempt to cure such event of default undertaken by Company
as provided in Sections 3.1(F)(1)(c) and Section 3.1(F)(3) (Company’s Rights) or
any assumption of Seller's obligations under Section 3.1(F)(3) (Company’s
Rights).




SECTION 3.1
31
 

--------------------------------------------------------------------------------






3.2    Rights and Obligations of Seller
(A)Design and Construction of Facility
(1)General. Seller shall furnish all financial resources, labor, tools,
materials, equipment, transportation, supervision, and other goods and services
necessary to completely design and build, or modify and refurbish as necessary,
the Facility to fulfill the requirements of this Agreement. The design and
construction, or modifications to existing equipment utilized for the Facility
as well as the acquisition of other necessary infrastructures shall take place
using Good Engineering and Operating Practices. As applicable, the Facility
design and specifications must conform to Company’s electrical specifications
and standards, as set forth in this Agreement and the Interconnection Agreement,
and shall consider the requirements necessary, in the design of the operating
parameters, to enable continued power delivery through power system
disturbances, such as system faults and transient conditions cleared by primary
or secondary fault clearing and off-normal frequency as identified in Section
3.2(C) (Delivery of Power to Company). The immediately preceding sentence shall
not apply to conditions which isolate the Facility from the Company System. It
is the intent and expectation of the Parties that the Facility have a plant life
equal to at least the Initial Term of this Agreement. To the extent practicable,
Facility equipment shall be designed and constructed and/or refurbished, as
appropriate, by Seller in a manner consistent with that objective. This
refurbishment will be conducted as necessary for Seller to meet all of its
obligations under this Agreement during the Term. The Facility shall be designed
and constructed in accordance with Section 2.1 (General Description of the
Facility).
(2)Milestone Dates. Due to the critical nature of Company’s energy needs,
Seller’s attainment of all Milestone Events, on or prior to applicable Milestone
Dates specified in Attachment B (Milestone Events), is essential. Unless a
Milestone Date is extended as provided in Section 2.4(A) (Failure to Meet
Milestone Dates), a failure to achieve a Milestone Event by its Milestone Date
shall be treated in accordance with the provisions of Section 2.4(A) (Failure to
Meet Milestone Dates).
(3)Commercial Operation Date Deadline. The Commercial Operation Date shall occur
no later than the date set forth in Attachment B (Milestone Events) (the
“Commercial Operation Date Deadline”). A failure to achieve the Commercial
Operation Date by the Commercial Operation Date Deadline shall be treated in
accordance with the provisions of Section 2.4(B) (Failure to Meet Commercial
Operation Date Deadline).
(4)Seller’s Permits and Land Rights


(a)Seller’s Responsibilities. Seller is responsible for the acquisition and
continuous maintenance of all Permits and Land Rights required for the design,
construction, refurbishment, operation and maintenance of the Facility during
the Term under conditions which allow Seller to meet the requirements of this
Agreement including, but not limited to, Company’s right to control the
electrical output of the Facility through Company Dispatch. A listing of
anticipated Permits shall be set forth in Attachment O (Seller’s Permits).
Seller shall be solely responsible for obtaining all required Permits, whether
such permits are listed in Attachment O (Seller’s Permits) or not.


SECTION 3.2
32





--------------------------------------------------------------------------------







(b)Duration of Permits and Land Rights. All Permits and Land Rights shall be
acquired for the Initial Term of this Agreement and to the extent applicable any
Extension Term; provided, however, if the pertinent Governmental Authority does
not issue a specific Permit for at least a period equal to the Initial Term,
Seller shall make commercially reasonable efforts to obtain the Permit for the
longest time period generally allowed by law. All Permits shall be obtained and
renewed by Seller in accordance with procedures set by the pertinent
Governmental Authority. Seller must comply with all operating Permits and with
all Site specific requirements imposed by any Governmental Authority. Seller
shall be responsible for all costs related to any violations by Seller, its
employees, agents or representatives, of any provisions of any of the Permits or
Land Rights, and in no situation shall Company be held responsible for
violations of Seller’s Permits or Land Rights.
(c)Seller’s Air Permit Responsibilities. Seller shall be solely responsible to
maintain compliance with the Facility’s Covered Source Air Permit at all times.
In the event that Seller has been found to have violated the requirements of the
Covered Source Air Permit by any Governmental Authority, then Company shall not
consider such violation, in and of itself, to be an event of default pursuant to
Section 8.1 (Events of Default). However, nothing in this Section 3.2(A)(4)(c)
shall relieve Seller of its sole responsibility for all costs related to any
violations of the Covered Source Air Permit. Further, nothing in this Section
3.2(A)(4)(c) shall relieve Seller of its obligations under Section 3.2(C)
(Delivery of Power to Company) and Section 3.2(D) (Warranties and Guarantees of
Performance).


(5)Review of Facilities


(a)Drawings and Calculations. Seller shall make readily available to Company a
complete set of all non-proprietary, detailed engineering designs, plans,
calculations and drawings (including as-built drawings) relating to the design
and construction of the Facility within a reasonable time after such documents
are available but in no event later than seven (7) Days following the
application for construction Permits for the engineering drawings and, with
respect to the as-built drawings, no later than one hundred twenty (120) Days
after the Facility achieves the Commercial Operation Date. Such documents shall
be submitted in electronic format, if requested by Company, in a format
compatible with Company’s computer hardware and software.
(b)Review, Observation and Inspection. Company shall have an opportunity to: (i)
review and comment on the design of the Facility: (ii) to observe the
construction and refurbishment of the Facility and the equipment to be installed
therein; and (iii) to inspect the Facility and related equipment following the
completion of construction and/or modifications during the course of this
Agreement, provided that such activities do not materially interfere with
Seller’s construction, refurbishment or operation of the Facility. The Parties
shall bear their respective costs incurred in such review, observation, and
inspection, unless otherwise provided in this Agreement or any other agreement
entered into between the Parties. Unless otherwise agreed to by the Parties,
Company shall, as soon as practicable, but in no event later than thirty (30)
Days following provision to Company of (i) any design materials or (ii) any
opportunity for inspection by it of the construction and refurbishment of the
Facility,


SECTION 3.2
33



--------------------------------------------------------------------------------





review and provide comments thereon with regards to any matter relating to the
interconnection or parallel operation of the Facility with the Company System
and such matter may: (i) adversely affect Company’s property or the operations
of its customers and customer’s property; (ii) present safety hazards to the
Company System, property or employees or Company’s customers or the customer’s
property or employees; or (iii) otherwise fail to comply with this Agreement,
and Seller shall, as soon as practicable, but in no event later than thirty (30)
Days after receipt of such comments, respond in writing, either noting agreement
and action to be taken or reasons for disagreement.
(c)Process for Resolving Disagreements. If Seller disagrees with Company’s
comments provided under Section 3.2(A)(5)(b) (Review, Observation and
Inspection) above, it shall note alternatives it will take to accomplish the
same intent, or provide Company with a reasonable explanation as to why no
action is required by Good Engineering and Operating Practices. If Company
disagrees with Seller’s position, a Qualified Independent Engineer shall be
chosen from the Qualified Independent Engineers List pursuant to Section 3.3(B)
(Company Right to Require Independent Engineering Assessment) and the Qualified
Independent Engineer shall make a recommendation to remedy the situation
pursuant to the Independent Engineering Assessment. Seller shall abide by the
Qualified Independent Engineer’s recommendation contained in such Independent
Engineering Assessment. Both Parties shall equally share in the cost for the
Independent Engineering Assessment. However, Seller shall pay all costs
associated with implementing the recommendation set forth in the Independent
Engineering Assessment.
(d)No Endorsement, Warranty or Waiver. In no event shall any review, comment or
failure to comment by Company be deemed to be an endorsement, warranty or waiver
of any right by Company. In no event shall any failure by Company to exercise
its rights under Section 3.2(A)(5) (Review of Facilities) constitute a waiver by
Company of, or otherwise release Seller from, any other provision of this
Agreement.


(e)Areas of Common Concern. In areas of common concern, such as the type and
settings of Seller’s protective relaying equipment, Seller shall submit such
designs and settings for Company’s review and acceptance. Protective relay
settings must coordinate with Company System as Company, within its sole
discretion, designs and operates the Company System. Company shall have the
right to review and make the determination as to whether the protective relay
settings coordinate with the Company System, and shall provide any comments
relating thereto to Seller as soon as practicable, and in no event later than
thirty (30) Days after receiving Seller’s protective relay settings. If Company
determines that Seller’s protective relay settings do not adequately coordinate
with Company System, the Facility shall not be allowed to interconnect.


(6)Facility Protection Equipment


(a)Seller’s Obligations. Seller shall, at its own cost, furnish, install,
operate and maintain internal breakers, relays, switches, synchronizing
equipment and other associated protective and control equipment (“Protective
Relay Equipment and Settings”) necessary to maintain the standard of
reliability, quality and safety of electric energy production


SECTION 3.2
34



--------------------------------------------------------------------------------





suitable for parallel operation with Company System as required by this
Agreement and Good Engineering and Operating Practices.
(b)Protection Design Trip Settings. The Facility shall be designed to meet the
requirements of Section 3.1(B) (Protection of Facilities), Section 3.1(C) (Good
Engineering and Operating Practices), Section 3.2(A) (Design and Construction of
Facility) and Section 3.2(C) (Delivery of Power to Company). Seller shall
maintain sufficient monitoring and recording equipment capable of diagnosing the
cause for a loss of power output from the Facility and report such cause as
required in Section 4.1(F) (Facility Problems).
(c)Company’s Right to Review the Design. Company shall have the right, but not
the obligation, to review and accept the design of all such Protective Relay
Equipment and Settings as soon as practicable, and in no event later than twenty
(20) Days after the receipt of all Permits for construction, refurbishment and
modifications of the Facility and shall present any comments relating thereto to
Seller, as soon as practicable and in no event later than sixty (60) Days after
receiving such design information.
(d)Company’s Right to Review Modifications. Company shall have the right, but
not the obligation, to review and accept any proposed future action by Seller to
modify or replace such Protective Relay Equipment and Settings, or change such
settings, as soon as practicable, and in no event later than forty-five (45)
Days prior to such future action; provided, however, Company shall present any
comments relating thereto to Seller as soon as practicable, and in no event
later than fifteen (15) Days after receiving information relating to such future
action.
(e)Company’s Right to Review Installation. Company shall have the right, but not
the obligation, to review, inspect and accept the installation, construction and
setting of all such Protective Relay Equipment and Settings in order to ensure
consistency with the design submitted by Seller for Company’s review. If Company
exercises such right, Company shall inform Seller as soon as practicable, and in
no event later than forty-five (45) Days after such review or inspection, of any
problems it believes exist and any recommendations it has for correcting such
problems.
(f)No Endorsement, Warranty or Waiver. Company’s inspection and acceptance of
Seller’s Protective Relay Equipment and Settings shall not be construed as
endorsing the design thereof, nor as any warranty of the safety, durability or
reliability of said equipment and settings, nor as a waiver of any of Company’s
rights. In no event shall any failure by Company to exercise its rights under
this Section 3.2(A)(6) (Facility Protection Equipment) constitute a waiver by
Company of, or otherwise release Seller from, any other provision of this
Agreement.
(g)Cooperation. Seller and Company shall cooperate with each other in good faith
in agreeing upon design standards for any Protective Relay Equipment and
Settings referred to in this Section 3.2(A)(6) (Facility Protection Equipment).


(h)Timing for Implementation of Company Proposals. Within a reasonable time
after receipt of Company’s comments referred to in this Section 3.2(A)(6)


SECTION 3.2
35



--------------------------------------------------------------------------------





(Facility Protection Equipment) or notification by Company of problems related
to Seller’s obligations under this Section 3.2(A)(6) (Facility Protection
Equipment), but no later than ninety (90) Days after such notification (unless
such condition is causing a safety hazard or damage to Company System or the
facilities of any of Company’s customers, in which event the correction must be
promptly made by Seller), Seller shall implement Company’s proposals.
(i)Relay Settings. Notwithstanding the foregoing, Seller shall utilize relay
settings prescribed by Company, which may be changed over time within the design
capability of the equipment as the requirements of Company System change. If
Seller demonstrates that the utilization of such relay settings would likely
result or have resulted in an event normally requiring Liquidated Damages or an
Event of Default, Seller shall be excused from same.
(7)Monthly Progress Reports. On the first Day of each month following the
Effective Date and continuing until the Commercial Operation Date, Seller shall
provide Company with monthly progress reports in the form set forth on
Attachment T (Form of Monthly Progress Report) containing a reasonable level of
detail on the status of each specific Condition Precedent contained in Section
2.3(A) (Company Conditions Precedent) and the status of efforts to meet each
Milestone Date (the “Monthly Progress Report”). Seller shall include in such
report a list of all letters, notices, applications, filings and Permits sent to
or received from any Governmental Authority and shall provide any such documents
as may be reasonably requested by Company. If, during any month, Seller has
reasonable cause to believe that it will be unable to achieve any Milestone
Date, it shall so inform Company as soon as practicable, but no later than the
next monthly progress report. Seller shall provide Company with any requested
documentation to support the achievement of Conditions Precedent or Milestone
Events within ten (10) Business Days of receipt of such request from Company. At
Company’s request, Seller shall provide an opportunity for Company to meet with
appropriate personnel of Seller or its contractors to discuss and assess any
such Monthly Progress Report. Upon the occurrence of a Force Majeure event,
Seller shall also comply with the requirements of Section 18.2 (Consequences of
Force Majeure) to the extent such requirements provide for communications to
Company beyond those required under this Section 3.2(A)(7) (Monthly Progress
Reports).
(B)Operation and Maintenance of Facility
(1)Standards


(a)Good Engineering and Operation Practices. Seller shall operate the Facility
in accordance with Good Engineering and Operating Practices. Subject to those
standards, Seller shall deliver to Company the Net Real Power of the Facility up
to the Available Capacity of the Facility under Company Dispatch and shall
operate the Facility in a manner that maximizes the overall reliability of
Company System.


(b)Trip Setting. The Facility shall not trip for an electrical fault or
transient condition in Company System of less than thirty six (36) cycles
duration, or a resulting trip shall be considered a Unit Trip which shall count
towards the number of allowable Unit Trips under Section 3.2(D)(6) (Unit Trips)
and shall count against Seller’s availability for both


SECTION 3.2
36



--------------------------------------------------------------------------------





the EAF and EFOR. For example, an electrical fault and subsequent clearing of
such a fault shall be considered one transient event.
(c)Facility Personnel. Beginning with the date that Seller achieves the
Commercial Operation Date, Seller’s personnel capable of starting, operating and
stopping the Facility (“Facility Personnel”) shall be continuously available at
the Facility during all hours of every Day.
(d)Natural Events. The Facility shall be operated and maintained, as set forth
in Section 2.1(E) (Requirements for Electric Energy Supplied by Seller) and in
accordance with the terms of this Agreement, unless Seller has obtained specific
approval from the Company System Operator to take the Facility off-line, such
that the Facility shall remain on-line and available to produce Firm Capacity
and Net Real Power during events caused by natural forces, including, but not
limited to, tropical storms, hurricanes, floods, earthquakes and volcanic
eruptions, of a degree of severity set forth in the design and build standards
and specifications in Section 2.1(B) (Facility Specifications).
(2)Control of Facility
(a)Seller’s Control System. Seller shall provide and maintain in good working
order all equipment, computers and software necessary to accurately and
completely send telemetry data to, and to accept controls from Company’s Energy
Management System (“EMS”). Company shall review and provide prior written
approval of the design for Seller’s Control System. Company’s review shall be
completed as soon as practicable, and in no event later than thirty (30) Days
after receiving the design for Seller’s Control System, with Company’s written
approval to be provided as soon as practicable thereafter. If at any time Seller
materially changes the approved design of Seller’s Control System, such changes
will also require Company’s review and prior written approval. Company’s review
shall be provided as soon as practicable, and in no event later than thirty (30)
Days after receiving Seller’s design change, with Company’s written approval to
be provided as soon as practicable thereafter. Seller’s Control System shall
include, but not be limited to, a demarcation cabinet, ancillary equipment and
software necessary for Seller to connect to Company’s Remote Terminal Unit
(“RTU”), located in Company’s portion of the Facility switching station, which
shall provide the control signals to Facility and send feedback status and
analogs to Company’s EMS. The power source for all control systems at the
Facility will be designed to be immune from system transients. Seller’s Control
System must, as a minimum:
(i)Interface with Company’s RTU as required for Company System Operator to
dispatch the Facility pursuant to the obligations under Section 3.1(B)
(Protection of Facilities), Section 3.1(C) (Good Engineering and Operating
Practices), and Section 3.2 (C) (Delivery of Power to Company), and provide
remote control capability consistent with this Agreement including trip of the
Facility generator breaker, and specifying the voltage target at the Point of
Interconnection;
(ii)Interface with Company’s RTU for telemetry of electrical quantities such as
gross MW, gross MVAr, net MW, net MVAr, voltages and currents and other
quantities as identified by Company;


SECTION 3.2
37



--------------------------------------------------------------------------------





(iii)Interface with Company’s RTU for equipment status such as, for circuit
breakers and switches and other equipment as identified by Company.
(3)Protective Equipment. Seller shall operate the Facility with all applicable
installed system protective relays with verified operation at the designated
settings along with the communication to those relays in service whenever the
generator is connected to or is operated in parallel with Company System, except
for normal testing purposes in accordance with Good Engineering and Operating
Practices. Seller shall have qualified personnel test and calibrate all
protective equipment at regular intervals not to exceed one (1) Calendar Year. A
unit functional trip test (which shall include an overspeed trip test on a steam
turbine) shall be performed annually in accordance with industry standards.
Following a Major Equipment Overhaul, a functional trip test shall be performed
and shall simulate abnormal trip conditions separately at each primary element
that initiates a trip and shall demonstrate that the trip system produces the
appropriate equipment response. In no event shall any trip test conducted
pursuant to this Section 3.2(B)(3) (Protective Equipment) constitute a Unit
Trip. If at any time Company has reason to doubt the integrity of the Facility’s
protective equipment and reasonably suspects that such purported loss of
integrity would jeopardize the reliability of Company’s supply of electric
energy to its customers, Seller shall be required to reasonably demonstrate to
Company’s satisfaction the correct calibration and operation of the equipment in
question. Seller shall ensure that Facility equipment critical to the continued
operation and supply of power, including both auxiliary and primary generating
equipment, shall not be tripped solely due to relay protection triggered by
off-normal low-system voltage or off-normal system frequency conditions (i.e.;
protective 27 (undervoltage) and 81 O/U (frequency) relaying shall be set to
alarm only) as set forth in Section 3.2(C) (Delivery of Power to Company).
Facility equipment may trip for protection due to the effects of a system event,
provided that design parameters meet the requirements of over/under voltage and
frequency as set forth in Section 3.2(C) (Delivery of Power to Company). Company
shall not be liable for any damage to Seller’s equipment resulting from the
failure of Facility protective equipment.
(4)Personnel and System Safety
(a)Seller shall provide, at a location approved by Company, a manual disconnect
device which provides a visible break to electrically separate the Facility from
Company System. Such disconnect device shall be lockable in the OPEN position
and accessible to Company personnel at all times. Notwithstanding any other
provision of this Agreement, if at any time Company determines that the
continued operation of the Facility: (i) is likely to endanger the safety of
persons and/or property; (ii) is likely to endanger the integrity of Company
System; or (iii) is likely to have an adverse effect on the equipment of
Company’s customers, then in each case (i) through (iii), Company shall have the
right to disconnect the Facility from Company System as provided in Section
4.1(C) (Safety of Persons and/or Property).
(b)If the Facility is separated from Company System for any reason, under no
circumstances shall Seller reclose into the Company System without first
obtaining specific approval to do so from the Company System Operator, which
approval shall be granted promptly upon the removal of the cause of the
condition in Section 3.2(B)(4)(a) above. The Facility shall remain disconnected
until such time that the condition specified under Section


SECTION 3.2
38



--------------------------------------------------------------------------------





3.2(B)(4)(a) above has been corrected, and the Company shall not be obligated to
accept or pay for any energy which might otherwise have been received from the
Facility during such period. If Company disconnects the Facility from the
Company System, it shall immediately notify Seller by voice communication and
thereafter confirm in writing the reasons for the disconnection.
(5)Operating and Maintenance Records.
(a)Seller’s Logs. Logs shall be kept by Seller for information on unit
availability, including reasons for planned outages and Forced Outages, circuit
breaker trip operations, relay operations, and notations of abnormal operating
conditions and events. Seller shall also maintain operational records including
target indications, relay reports, and other recorded operational data such as
MW, MVAr, and voltages. Information shall be kept for unit availability
including reasons for planned outages and Forced Outages, circuit breaker trip
operations, relay operations, including target initiation and other unusual
events. The Company shall have the right to review logs and other operational
records such as relay target indications, relay reports, and other recorded
operational data. Seller will provide the Company with logs and other relevant
data through written reports upon Forced Outages, planned outages, forced and
planned derations, or Unit Trips, within ten (10) Days of the event. This shall
include the recorded data and available reports generated from data from
monitoring and recording equipment capable of diagnosing the cause for loss of
power output from the Facility and report the cause, as required in Section
3.2(A)(6) (Facility Protection Equipment). Reports will include the date and
time of the occurrence as well as the cause of the Unit Trip, deration, or
Forced Outage. The Company shall have the right to request reasonable additional
information if necessary to evaluate the incident. Attachment L (Unit Incident
Report) is an example of a written report.
(b)Periodic Reviews. Company may require periodic reviews of Seller’s Facility,
maintenance records, available operating procedures and policies, and relay
settings, and Seller shall implement changes Company deems necessary for
parallel operation or to protect the Company System from damages resulting from
the parallel operation of Seller’s Facility with the Company System, subject to
the terms and conditions of this Agreement.
(c)Company Access to Seller’s Logs. Company shall have the right at its sole
cost and expense at reasonable times and upon reasonable notice to review and
copy any such items upon request.
(d)Seller’s Monthly Report. Seller shall provide EAF and EFOR, calculations each
month calculated on a monthly basis for the Facility, showing the underlying
calculations and supporting data, consistent with NERC GADS methodology. The
supporting data reported shall include planned derated hours, unplanned derated
hours, average derated kW during the derated hours, scheduled maintenance hours,
average derated kW during scheduled maintenance hours, the number of turbine
starts, hours on-control and hours on-line using definitions provided by, and/or
consistent with, NERC GADS. Seller shall also provide average Available Capacity
on an hourly basis, and a monthly Available Capacity which is based on the
average hourly Available Capacity for the month, except where the Available
Capacity for a


SECTION 3.2
39



--------------------------------------------------------------------------------





given hour is greater than the Firm Capacity, its contribution to the monthly
average Available Capacity will be the Firm Capacity. Calculations will be
provided within three (3) Business Days of the end of the month being reported.
Company shall have the right to request reasonable additional information if
necessary to further evaluate these calculations.
(6)Schedule of Outages
(a)60-Month Schedule. Prior to June 1 of each Calendar Year, Seller shall submit
for review and comment by Company an initial schedule of expected electric
energy delivery periods for the sixty (60) month period beginning with January
of the following Calendar Year (the “60-Month Schedule”). The 60-Month Schedule
shall supersede any previous 60-Month Schedule and state the periods of
operation, the dates and duration of all scheduled shutdowns, reductions of
output, and scheduled maintenance, and the reasons therefor, including the scope
of work for the maintenance requiring shutdown or reduction in output of the
Facility. Seller shall (i) revise such 60-Month Schedule to accommodate
reasonable requests made by Company no later than December 1 of the Calendar
Year preceding the Calendar Year in which a scheduled revision is requested to
take place; provided that, if the requested revision is one of timing, the
revised date(s) shall be within the same Calendar Year as scheduled, so long as
such revised schedule is consistent with Good Engineering and Operating
Practices and does not, or is not reasonably likely to, have a material adverse
effect on the performance of the Facility; and (ii) use commercially reasonable
efforts, consistent with Good Engineering and Operating Practices, to
accommodate any subsequent changes in such 60-Month Schedule (either delaying or
advancing such 60-Month Schedule) reasonably requested by Company in the event
that Company is experiencing or expecting to experience a short-term shortage of
supply of energy, capacity or both or any other operational or electrical
problems with Company System.
(b)Company’s Replacement Costs. If the actual duration of a planned outage for
the Facility exceeds the scheduled time planned for such outage, Seller shall
pay to Company the difference between Company’s costs for the unscheduled
replacement energy and the energy costs, including but not limited to fuel
costs, that would have been incurred if the Facility had produced the energy for
the entire time the unscheduled replacement energy was necessary. Replacement
costs in these cases will be for the specific equipment which Company designates
as having produced such replacement energy. This provision shall not apply in
the event that Seller demonstrates that the extension is due to the discovery
and prompt reporting to Company of a major equipment problem which Seller could
not have reasonably anticipated prior to beginning the outage, provided that,
following the discovery Seller makes commercially reasonable efforts (to
include, but not be limited to, supplemental manpower, extended overtime,
expedited work by service shops, and expedited shipment of parts and material)
to take measures which will return the Facility to service as soon as possible.
(c)Normal Annual Maintenance Requirements. The normal annual maintenance
requirements for the Facility are the equivalent of two (2) contiguous weeks of
full plant outage each Calendar Year, with four (4) contiguous weeks of full
plant outage every fifth (5th) year.


SECTION 3.2
40



--------------------------------------------------------------------------------





(d)Approval By Company. Seller shall not schedule any maintenance not listed on
the 60-Month Schedule that will reduce or eliminate electric output of the
Facility without coordination with and approval of Company, which approval shall
not be unreasonably withheld, delayed or conditioned, and shall use commercially
reasonable efforts to provide Company with as much advance notice as is
practicable prior to removing the Facility from service for such maintenance.
Such removal from service will be reflected in the availability performance
statistics and designated as a maintenance outage or deration, Forced Outage or
deration, or scheduled outage or deration extension in accordance with NERC GADS
Reporting Instructions.
(e)Potential Catastrophic Equipment Failure. If Seller believes that an outage
is required to prevent Catastrophic Equipment Failure, Seller shall notify
Company as soon as practicable and Company shall promptly act, upon Seller’s
request, to approve such outage, which approval shall not be unreasonably
withheld, delayed or conditioned. The determination as to whether or not the
outage constitutes a maintenance outage or a Forced Outage will be made in
accordance with the NERC GADS Reporting Instructions referenced by this
Agreement.
(f)Communication to Company after Forced Outages and Derations. In the event of
a Forced Outage or deration, Seller shall inform the Company of the cause of the
Forced Outage or deration, plans to address cause of the Forced Outage or
deration, and anticipated dates and values of capacity increases and
restorations(s) as soon as practical, but in no event later than one (1) hour
after the Forced Outage or deration occurs. Seller shall immediately inform
Company of changes in the expected duration of the Forced Outage unless relieved
of this obligation by Company for the duration of each Forced Outage. Seller
shall maintain sufficient data recording and monitoring equipment to enable
diagnosis and cause of equipment trips, Forced Outages, and derations.
(7)Seller’s Obligation to Maintain Workforce. If Seller experiences a work
stoppage, work slowdown or walkout as a result of a labor dispute with its
employees, or between any entity with which Seller has subcontracted or to which
Seller or any affiliate of Seller has assigned its rights and obligations,
pursuant to the operation and maintenance contract between Seller and any
affiliate of Seller, and the employees of such entity, Seller shall, to the
extent permitted by law, provide an adequate, qualified workforce to operate and
maintain the Facility within ninety-six (96) hours after such stoppage, slowdown
or walkout begins. If Seller fails to meet this obligation, it shall pay to
Company pursuant to Section 9.2(D) (Damages in the Event of Seller Labor
Disputes) the sum of Five Thousand Dollars ($5,000) for each Day or partial Day
after the expiration of such ninety-six (96) hour period during which such
adequate, qualified workforce was not provided and there is a reduction in
output below the level called for by normal Company Dispatch up to a maximum
period of fourteen (14) Days. Seller shall provide prompt written notice to
Company as to the date and time at which it has met this obligation. If, at any
time after the aforesaid ninety-six (96) hour period has expired, but during the
continuation of Seller work stoppage, slowdown or walkout, the Facility is
experiencing a reduction in output below the level called for by normal Company
Dispatch, it shall be presumed that such reduction is the result of a lack of an
adequate, qualified workforce unless Seller proves to Company’s satisfaction,
or, in the event of a Dispute


SECTION 3.2
41



--------------------------------------------------------------------------------





pursuant to Article 17 (Dispute Resolution), Seller proves in such an
arbitration, that such reduction is attributable to other causes.
(C)Delivery of Power to Company. Seller shall operate the Facility in the
following manner to provide power to Company in accordance with this Section
3.2(C) (Delivery of Power to Company).
(1)Voltage/Reactive Power Requirements
(a)Electricity generated by Seller shall be delivered to the Company at the
Point of Interconnection in the form of 3-phase, 60 hertz (nominal) alternating
current at the normal operating voltage of 69 kV. The actual operating voltage
will be determined by Company.
(b)The Facility must deliver power up to the Firm Capacity at a power factor
between 0.90 lagging and 0.95 leading to the Company System. The Facility
generator must be capable of automatically adjusting reactive control to
maintain the bus voltage at the Point of Interconnection to meet the scheduled
voltage set point target specified by the Company System Operator. The voltage
target will be specified remotely by the Company System Operator through the
SCADA/EMS. The Facility’s voltage set point target must reflect the Company
voltage set point target issued from the SCADA/EMS, without delay. The generator
should not normally operate on a fixed var or fixed power factor setting except
during startup or shutdown or if agreed by Company. The voltage setpoint target,
and present Facility minimum and maximum reactive power limits based on the
Facility real power export and the unit capability curve shall be provided to
the Company EMS through the RTU telemetry interface.
(c)The Facility shall have under-voltage and over-voltage ride through
capability. The Facility shall behave as follows during under-voltage
disturbances and over-voltage disturbances (“V” is the voltage of any of the
three phases at the Point of Interconnection). For alarm conditions the Facility
should not disconnect from the Company System unless Seller reasonably
determines based upon Good Engineering and Operating Practices that the
Facility’s equipment is at risk of damage. This is necessary in order to
coordinate with the existing Company System:
V ≥ 0.80 pu    
The Facility remains connected to the Company System in continuous operation.




0.00 pu ≤ V < 0.80 pu    
The Facility remains connected to the Company System and in continuous operation
for a minimum of 600 milliseconds (while “V” remains in this range). The
Facility may initiate an alarm if “V” remains in this range for more than 600
milliseconds; the duration of the event is measured from the point at which the


SECTION 3.2
42



--------------------------------------------------------------------------------







voltage drops below 0.75 pu. and ends when the voltage is at or above .75 pu.
The 600 milliseconds represents a delayed clearing time of 30 cycles plus
breaker opening time.
1.00 pu ≤ V < 1.10 pu    
The Facility remains connected to the Company System and in continuous
operation.


1.10 pu ≤ V <1.15 pu    
The Facility remains connected to the Company System and in continuous operation
no less than thirty (30) seconds; the duration of the event is measured from the
point at which the voltage increases at or above 1.10 pu and ends when voltage
is at or below 1.10 pu.


1.15 pu ≤ V


The Facility remains connected to the Company System and in continuous operation
for as long as possible as allowed by the equipment operational limitations
(i.e.; the generator manufacturer’s recommended time interval).


(d)Protective 27 relaying (undervoltage) will be set to alarm only.


(2)Frequency Requirements.
(a)Nominal system frequency is 60 Hz.
(b)Droop Characteristic. The governor unit speed-droop characteristic shall have
a nominal setting of 4 percent (4%) with no intentional deadband, with 70% of
the droop response to be available within 15-seconds of the initial event
triggering a frequency deviation and 100% within 30-seconds. The droop setting
shall be tunable and be determined during commissioning. This setting shall be
changed upon Company’s written request as necessary for grid droop response
coordination.
(c)The Facility shall be capable of operating in isochronous (zero droop) or
droop mode. The mode of operation will be at the request of the Company System
Operator and shall be capable of changing modes of operation while online.
(d)The dynamic response and tuning of the Facility unit controls was critical to
the assessment of the system impact in the Interconnection Requirements Study.
The actual dynamic response of the units will be tested during commissioning and
reflected in the transient stability performance during under-frequency and
over-frequency events.


SECTION 3.2
43



--------------------------------------------------------------------------------





(e)Performance during underfrequency events. The Facility is required to remain
in continuous operation during and following under-frequency conditions as
described below. During these conditions the Facility is to remain connected and
continue exporting power (with export reflecting the appropriate proportional
droop response). The Facility shall, at a minimum, behave as follows during an
under-frequency disturbance (“f” is the system frequency at the Point of
Interconnection):
f > 57.0 Hz
The Facility remains connected to the Company System and in continuous
operation.


56.0 Hz < f < 57.0 Hz -
The Facility remains connected to the Company System and in continuous operation
for at least six (6) seconds per event. The duration of the event is from the
point at which the frequency is below 57 Hz and ends when the frequency is at or
above 57 Hz. The Facility may initiate an alarm if frequency remains in this
range for more than six (6) seconds.


f < 56.0 Hz -
The Facility remains connected to the Company System and in continuous operation
for the duration allowed by the equipment operational limitations. The Facility
may initiate an alarm immediately.


For alarm conditions the Facility should not disconnect from the Company System
unless Seller reasonably determines based upon Good Engineering and Operating
Practices that the Facility’s equipment is at risk of damage.


(f)Performance during over-frequency events: The Facility is required to behave
as follows during over-frequency conditions (“f” is the system frequency at the
Point of Interconnection):


f < 61.5 Hz -
The Facility remains connected to the Company System and in continuous
operation. Export of power shall continue with output adjusted as appropriate
for Facility droop response specified in Section 3.2(C)(2) (Frequency
Requirements).




61.5 Hz < f < 63.0 Hz -
The Facility remains connected to the Company System for at least ten (10)
seconds during which power export shall continue as modified by the droop
response


SECTION 3.2
44



--------------------------------------------------------------------------------





specified in Section 3.2(C)(2) (Frequency Requirements). After ten seconds the
Facility may initiate an alarm and the Facility remains connected and producing
power for the duration allowed by the equipment operational limitations. The
duration of condition is from the point at which the frequency is above 61.5 Hz
and ends when the frequency is at or below 61.5 Hz.


f > 63 -     
The Facility remains connected to the Company System for the duration allowed by
the equipment operational limitations. Export of power shall continue as
modified by the droop response specified in Section 3.2(C)(2) (Frequency
Requirements). The Facility may initiate an alarm immediately.


For alarm conditions the Facility should not disconnect from the Company System
unless Seller reasonably determines based upon Good Engineering and Operating
Practices that the Facility’s equipment is at risk of damage.


(g)Quick Load Pick-up. The Facility will provide up to three (3) MW Quick Load
Pick-Up (“QLPU”) during any three second period as an automated response to a
drop in frequency when the output of the Facility is in the range of seven (7)
to seventeen and one-half (17.5) MW. The actual amount of QLPU will be determine
by the droop setting and change in frequency.
(h)During a frequency disturbance, the power export during steady-state
conditions prior to the frequency disturbance shall not override the export in
power droop during sustained off-normal frequency conditions. The export of
power shall continue at the pre-disturbance export (nominal 60 Hz) as modified
by the proportional droop response for off-normal frequencies, unless the
dispatch is intentionally adjusted. Adjustments to dispatch level during
off-normal frequency conditions may be made locally by the Facility Personnel or
remotely by Company through the EMS or as directed by the Company System
Operator.
(i)The Facility will return to the output levels (relative to nominal sixty (60)
Hz, as adjusted by droop) following the under or over frequency conditions,
unless directed otherwise by the Company System Operator (or if intentionally
adjusted by local or remote dispatch.)
(j)Company shall have the right to utilize the Facility generation for
supplemental frequency control, in addition to economically dispatched load
following, through dispatch under the Company EMS to regulate frequency on the
Company System consistent with this Section 3.2(C) (Delivery of Power to
Company).
(k)Protective 81 relaying (o/u) will be set to alarm only.


SECTION 3.2
45



--------------------------------------------------------------------------------





(3)Real Power Delivery.


(a)Seller shall deliver the electricity contracted for under this Agreement to
the Company System at the Point of Interconnection.
(b)During the Term, Seller shall deliver to Company for Company Dispatch the
entire Net Real Power of the Facility. Company may take up to the entire
Available Capacity of the Facility, subject to the terms and conditions of this
Agreement.
(c)The Facility shall be subject to generator real-power dispatch by the
Company’s EMS through a single control interface. Remote dispatch shall be
provided between the range of seven (7) MW to the Available Capacity for the
purpose of system balancing and frequency control. Remote dispatch shall be
performed for economic dispatch between the range of ten (10) MW to the
Available Capacity. The response of the Facility to Company Dispatch signals
shall be immediate and allow the Facility to achieve the ramp rates set forth in
Section 3.2(C)(3)(g) (Ramp Rates).. The dispatch request shall reflect net MW
from the Facility at the Point of Interconnection. The implementation of the
remote dispatch control by Seller shall not result in overriding the Facility
droop response as specified in Section 3.2(C)(2) (Frequency Requirements).
Seller shall develop, in consultation with Company, the detailed interface
design for the AGC control, which shall be approved by Company prior to
implementing Seller’s Control System.
(d)Refusal to comply with Company Dispatch shall result in an unreported
derating, if the output is less than the dispatch request, from the time that
such dispatch request was received until such time as Seller complies with such
dispatch request.
(e)The Facility may disable remote dispatch by Company for abnormal Facility
operations such as equipment malfunctions, breakdowns, etc. The disabling of
remote dispatch control by Seller shall be immediately indicated through a
status provided to Company through the RTU telemetry interface to the EMS.
(f)Minimum Load Capability. The Facility shall allow for a net minimum load
capability under remote dispatch of seven (7) MW at Company’s sole discretion as
necessary due to system constraints, system balancing and frequency control. The
output of the Facility may be directed to operate at less than the net minimum
load capability of seven (7) MW by instruction from the Company System Operator
under disturbances or other unusual operating conditions which could be
mitigated or addressed by the reduction of the Facility in the judgment of the
Company System Operator, such as, but not limited to: excess energy conditions
due to abnormal operating conditions such as could be caused by unexpected loss
of load, system over-frequency, transmission equipment overload or risk of
transmission overloads due to contingencies, and high voltages in the vicinity
of the interconnection.
(g)Ramp Rates.  At no time shall the available ramp rate for Company Dispatch be
less than one (1.0) MW per minute for Facility output between 7 MW net to 10 MW
net, or less than one-and-a-half (1.5) MW per minute for Facility output between
10 MW net to 15 MW net, or less than two (2.0) MW per minute for Facility output
between 15 MW net and the Available Capacity.  Without limiting the foregoing,
Seller shall use Good


SECTION 3.2
46



--------------------------------------------------------------------------------





Engineering and Operating Practices, including the use of supplemental biodiesel
firing, to  achieve an available ramp rate for Company Dispatch of two (2.0) MW
per minute at all levels of Facility output between 7 MW and the Available
Capacity.  When requested by Company through its remote dispatch or by other
means, under emergency conditions, Seller shall use commercially reasonable
efforts to maximize such ramp rates, greater than two (2.0) MW per minute, to
the extent the Facility is capable of doing so within manufacturer’s
specifications and warranties.  Seller shall inform Company of the maximum
available ramp rate under remote control.


(h)Facility design and implementation shall be such as to minimize potential for
single points of failure resulting in total loss of Facility power output.
(4) Harmonics Standards. Harmonic distortion caused by the Facility shall not
exceed the limits stated in IEEE Standard 519-1992 “Recommended Practices and
Requirements for Harmonic Control in Electric Power Systems” (or latest
version). Seller is responsible for the installation of any necessary controls
on hardware to limit the voltage and current harmonics generated from the
Facility to levels defined in IEEE Standard 519-1992 (or latest version).
(5)Generator H Constant. In recognition of the Company System’s stability
concerns, the Facility generator shall have an H constant of 3.16 or higher. A
lower value of H constant may be accepted by Company if supported by a system
stability study performed by Company and paid for by Seller. In any case, Seller
must obtain Company’s written approval, which approval shall not be unreasonably
withheld, of the H constant in the installed equipment.
(6)Operation of Synchronizing Breakers. Seller shall have the ability to trip
and close its generator synchronizing breakers located at the Facility. Company
will have trip control only and breaker status indication of the Facility
generator synchronizing breakers. Seller shall notify Company of all operations
of its generator synchronizing breaker in advance of such operation if
practicable.
(7)Short Circuit Ratio. The short circuit ratio shall be between 0.4 and 1.0
inclusive.
(8)Open Circuit Transient Field Time Constant. The open circuit transient field
time constant shall be thirteen (13) seconds or less.
(9)Generator Step-Up Transformer Impedance. The generator step-up transformer
impedance shall be between seven percent (7%) and nine percent (9%), inclusive,
on transformer OA rating.








SECTION 3.2
47



--------------------------------------------------------------------------------







(10)Generator Excitation System. The excitation system for the generator shall
be designed for the following capabilities and attributes:
(a)Ceiling Voltage. The excitation system ceiling voltage shall be at least four
hundred percent (400%) of rated main generator field voltage.
(b)Response Ratio. The excitation system response ratio shall be three (3) or
higher.
(c)Rotating Regulator. The excitation system shall have a brushless rotating
exciter with static voltage regulation.
(d)Field Forcing Ability. The excitation system shall have field forcing
ability.
(e)Excitation Source Immunity. The excitation source shall be immune to
variations in system voltage as described under Section 3.2(C)(1)
(Voltage/Reactive Power Requirements).
(f)Voltage/Reactive Power Requirements. The Facility shall have compound sources
of power for its excitation system so that, in the event of a Company System
fault, the Facility’s generator field does not collapse.
(11)Control Systems. The power source for control systems will be designed to be
immune from system transients in accordance with Section 3.2(A)(6) (Facility
Protection Equipment) and to meet the performance during under/over voltage and
under/over frequency conditions pursuant to this Section 3.2(C) (Delivery of
Power to the Company).
(12)Start-up Periods. The maximum time to full load under normal (non-emergency)
system conditions shall be thirty (30) minutes when the unit has been off line
for less than five (5) hours and two (2) hours for cold start-ups. When
requested by Company under emergency conditions, Seller shall use commercially
reasonable efforts to accelerate such start-up periods to the extent the
Facility is capable of doing so within manufacturer’s specifications and
warranties.
(13)Acceptance and Capacity Tests. Seller shall conduct and satisfactorily
complete the Acceptance Tests to demonstrate to Company’s satisfaction that
Seller is capable of complying with the requirements of this Section 3.2(C)
(Delivery of Power to Company) and other requirements of this Agreement
(including completing the modifications to the Facility pursuant to Attachment A
(Diagram of Interconnection), and subsequently the Capacity Test in accordance
with the testing procedures set forth in Attachment K (Acceptance And Capacity
Testing Procedures). As provided in Section 2.3(A)(3)(c) (Acceptance Test),
passing the Acceptance Test is a condition precedent to achieving the Commercial
Operation Date. Following the Commercial Operation Date, the Capacity Charge
payments shall be governed by Section 5.1(G) (Capacity Charge). As provided in
Section 2.3(A)(4) (On or Before Commencement of Capacity Charge Payments),
passing the Capacity Test is a condition precedent to commencement of Capacity
Charge payments.




SECTION 3.2
48



--------------------------------------------------------------------------------





(D)Warranties and Guarantees of Performance
(1)Renewable Energy Facility. Seller warrants and guarantees that the Facility
will utilize Fuel as defined in this Agreement.
(2)Equivalent Availability Factor. Seller warrants and guarantees that, in each
Contract Year during the Term, after the first Contract Year, the Facility will
achieve an EAF of 90%. If a Force Majeure event(s) occurs, the Force Majeure
period shall not count for the purposes of calculating EAF to compute Liquidated
Damages or Event of Default criteria, but only to the extent that Seller’s
inability to perform is caused by one (1) or more Force Majeure event(s).
(3)Equivalent Forced Outage Rate. Seller warrants and guarantees that, in each
Contract Year during the Term after the first Contract Year, the Facility will
not exceed a five percent (5%) EFOR. If a Force Majeure event(s) occurs, the
Force Majeure period shall not count for the purposes of calculating EFOR to
compute Liquidated Damages or Event of Default criteria, but only to the extent
that Seller’s inability to perform is caused by one (1) or more Force Majeure
event(s).
(4)(Reserved).
(5)Power Quality. Seller warrants and guarantees that the Facility will produce
electric energy that meets the quality standards in Section 3.2(C)(l) (Voltage /
Reactive Power Requirements), Section 3.2(C)(2) (Frequency Requirements),
Section 3.2(C)(3) (Real Power Delivery), and Section 3.2(C)(4) (Harmonics
Standards).
(6)Unit Trips. Seller warrants and guarantees that, during the first Contract
Year, the Unit Trips of the Facility will not exceed four (4), and after the
first Contract Year, the Unit Trips of the Facility will not exceed three (3)
per annum.
(7)Liquidated Damages. In the event Seller fails to satisfy the warranties and
guarantees of performance in this Section 3.2(D) (Warranties and Guarantees of
Performance), Seller shall be liable for Liquidated Damages as provided in
Article 9 (Liquidated Damages).
(8)Exclusive Warranties of Performance. The foregoing warranties and guarantees
of performance constitute the exclusive warranties and guarantees of performance
under this Agreement and operate in lieu of all other warranties and guarantees
of performance, whether oral or written. Seller and Company disclaim any other
warranty and guarantee of performance, express or implied, including without
limitation, warranties of merchantability or fitness for a particular purpose.
(E)Metering, Generator Remote Control, Data Acquisition/Communications
(1)Meters
(a)Seller shall furnish, install and maintain in accordance with Company’s
requirements and at no charge to Company, all conductors, service switches,
fuses,




SECTION 3.2
49



--------------------------------------------------------------------------------





meter sockets and cases, meter and instrument transformers, switchboard meter
test switches, meter panels, steel structures and similar devices required for
service connection and meter installations. The Interconnection Agreement
between Company and Seller, a form of which is attached to this Agreement as
Attachment E (Interconnection Agreement), shall identify in greater detail the
equipment and devices to be furnished by Seller and the specifications and
performance standards for such equipment and devices.
(b)Company shall purchase and own meters suitable for measuring the integrated
Net Real Power of the Facility in kW and kWh on a time of use basis and of
reactive power flow in kilovar and kilovarhours. Company will calibrate these
devices in accordance with the latest edition of the American National Standards
Institute Code for Electricity Metering. The kilovarhour meters shall be
ratcheted to prevent reversal in the event the power factor is leading. Company
shall install, maintain and annually test such meters, and Seller shall
reimburse Company on an annual basis for all reasonably incurred costs and
expenses (including applicable Hawaii General Excise Taxes) for such
installation, maintenance and testing work. Seller shall install, maintain and
test revenue meter PT's and CT's every five years. Company shall install two (2)
complete sets of metering equipment using one set of instrument transformers for
each metering station. Seller may, at its own expense, monitor (by electronic
means or otherwise) any meters described in this Section 3.2(E)(1) (Meters) and
shall inform Company of any errors in such meter readings.
(2)Communications, Telemetering and Generator Remote Control Equipment
(a)At Seller’s expense, Company shall purchase, install and own such
communications, telemetering, remote control equipment, and all equipment
related thereto as may reasonably be required in order to allow Company to
dispatch the electric energy from the Facility as required to optimize economic
and reliable operation of Company System.
(b)In addition, at Seller’s expense, Company shall purchase, install and own
communications, telemetering, and other related equipment, as Company reasonably
deems appropriate, so Company can access information from Seller’s operation
including but not limited to the information necessary for Company to utilize
its EMS and information on breaker position, generator amps, vars, voltage, var
limits, and other information required by Company to monitor and control the
Facility in accordance with the terms of this Agreement. All equipment in this
Section 3.2(E)(2) (Communications, Telemetering and Generator Remote Control
Equipment) shall meet Company’s reasonable specifications for transmission of
data to locations specified by Company. Seller shall reimburse Company for its
reasonable engineering, procurement, installation, equipment testing, and
maintenance costs for installing and maintaining such communications,
telemetering and remote control equipment (including but not limited to the
Remote Terminal Unit, generator control unit, and generator control panel).
Seller shall install transducers as specified by Company, metering,
Company-specified test switches for transducers and metering, AC and DC sources,
telephone lines and/or microwave communication, and interconnecting wiring with
proper identification for supervisory and communications equipment at no cost to
Company. Subsequent to the Commercial Operation Date, Company may purchase and
install additional communications, telemetering, and remote control equipment
and may require Seller to install at Company’s


SECTION 3.2
50



--------------------------------------------------------------------------------





expense, any reasonably necessary additional transducers, test switches, AC and
DC sources, telephone lines and interconnecting wiring at any time during the
Term; provided such installation is not disruptive to Seller’s operation of the
Facility.
(3)Meter Testing. Company shall provide at least twenty-four (24) hours’ notice
to Seller prior to any test it may perform on the metering or telemetering
equipment. Seller shall have the right to have a representative present during
each such test. Either Party may request additional tests in addition to the
annual test provided for in Section 3.2(E)(l) (Meters) and such Party shall pay
the cost of such additional test. If any of the metering equipment is found to
be inaccurate at any time, Company shall promptly cause such equipment to be
made accurate, and the period of inaccuracy, as well as the estimate for correct
meter readings, shall be determined in accordance with Section 3.2(E)(4)
(Corrections).
(4)Corrections. If any test of metering equipment conducted by Company indicates
that its meter readings are in error by one percent (1%) or more, the meter
readings from such equipment shall be corrected as follows: (i) determine the
error by testing the meter at approximately ten percent (10%) of the rated
current (test amperes) specified for the meter; (ii) determine the error by
testing the meter at approximately one hundred percent (100%) of the rated
current (test amperes) specified for the meter; and (iii) the average meter
error shall then be computed as the sum of one-fifth (1/5) the error determined
in (i) and four-fifths (4/5) the error determined in (ii). The average meter
error shall be used to adjust the bills for the amount of electric energy
supplied to Company for the previous six (6) Months from the Facility, unless
Company’s or Seller’s records conclusively establish that such error existed for
a greater or lesser period, in which case the correction shall cover such actual
period of error, except as specified in Section 6.4 (Adjustments).
(F)Fuel and Other Materials
(1)Fuel. Seller shall be responsible for acquiring, transporting and storing at
the Facility adequate supplies of Fuel and other materials used in the operation
of the Facility during the Term. An adequate supply of Fuel at the Facility
shall include sufficient Fuel to operate the Facility for at least thirty-seven
(37) Days including thirty (30) Days of readily available log storage and seven
(7) Days of prepared biomass fuel, which shall be determined by Seller in good
faith based upon (i) the average level of Company Dispatch during the previous
six (6) Months and (ii) the expected level of Company Dispatch during the
following month as indicated by Company, pursuant to Section 3.3(A)(2) (Dispatch
Forecast). Seller shall promptly notify Company should Fuel supplies fall below
these levels.
(2)Fuel Report. Where applicable, Seller shall be responsible for providing
Company with the annual Fuel Report in the format described in Section 2.3(A)(2)
(Executed Project Documents) which demonstrates Seller’s plans to acquire Fuel
to support the operation of the Facility pursuant to the terms and conditions of
the Agreement for the Term of the Agreement. The Fuel Report shall include but
not be limited to forestry development plan, crop rotation, harvesting and
regeneration rates and schedule, silviculture practices in place, tree condition
(or biomass crop), inventory, growth progress as well as cost of harvesting,
processing and hauling to plant site to support the operation of the plant at
warranted levels for the remaining life of the contact. The Fuel Report will
include long term plans for the


SECTION 3.2
51



--------------------------------------------------------------------------------





sustainable fuel inventory with 5, 10 and 15 year projections. The Fuel Report
will also include copies of all fuel harvesting contracts, land leases and other
pertinent information to reasonably satisfy Company that the Fuel Report is
adequate for continuous operations for the Term of this Agreement; provided that
contracts, leases and other evidence of long-term agreements supporting the
ability of Seller to perform under this Agreement and which have been submitted
as part of a prior Fuel Report need not be resubmitted with future Fuel Reports
to the extent those documents and agreements have not been amended or modified
in any way. Seller shall provide its first Fuel Report to Company prior to the
Parties’ execution of the Agreement. Thereafter, Seller shall submit to Company
a Fuel Report update by January 1 of each Calendar Year the Agreement remains in
force. Company shall have the right to comment on such annual report within
thirty (30) Days of receipt, and to suggest reasonable modifications thereto
which are consistent with the terms and conditions of this Agreement, which
suggested modifications Seller will consider in its reasonable discretion and
inform Company within thirty (30) Days of receipt of such suggestions, whether
it will make such changes. If so, a revised report shall be issued within thirty
(30) Days thereafter.
(3)Renegotiation. Should the Fuel Report filed immediately prior to the
transition from initial plantation harvesting to leucaena harvesting indicate a
variance in the projected costs of cultivation, harvesting, processing and
hauling of fuel of more than 10% from that reflected in the first Fuel Report,
the parties agree to renegotiate the Agreement pricing such that savings due to
lower fuel costs shall be reflected in the Agreement energy pricing for future
years.
(4)Audit Rights for Inspection of Fuel Storage. Company shall have the right
throughout the Term, and following the end of the Term, as extended, upon
reasonable prior notice, to (i) inspect the Fuel stored at the Facility, and
(ii) audit the books and records of Seller (which may be redacted to protect
suppliers’ confidential commercial information) to verify Seller’s compliance
with Section 3.2(F)(1) (Fuel). Seller shall make such records available at its
offices in Hawaii during normal business hours.
(G)Waste Handling. Seller shall be responsible for the handling and proper
disposal of any waste products produced by the Facility, including but not
limited to waste water and ash, and for any costs associated therewith. Seller
shall comply with all applicable laws, rules and regulations in executing its
duties.
(H)Emissions. Seller shall be responsible for the control and consequences of
any and all emissions produced as a result of operation of the Facility and for
all costs and expenses associated therewith.
(I)Compliance with Laws. Seller shall at all times comply with all valid and
applicable federal, state and local laws, rules, regulations, orders, ordinance,
permit conditions and other governmental actions (collectively “Laws”) and shall
be responsible for all costs associated therewith. To the extent any such Laws
would hinder Seller’s ability to operate the Facility in full compliance with
all requirements of this Agreement, Seller shall make commercially reasonable
efforts to obtain a waiver or exemption from such Laws to the extent available.


SECTION 3.2
52



--------------------------------------------------------------------------------





(J)Adequate Spare Parts. Seller shall at all times keep on hand or have ready
access to sufficient spare parts to maintain the Facility in a manner which
provides reasonable assurance, consistent with Good Engineering and Operating
Practices, that the performance of the Facility will meet the requirements of
this Agreement.
(K)Periodic Meetings. Seller’s General Manager or an appropriate alternate
designated representative of Seller satisfactory to Company shall attend
periodic meetings with appropriate Company representatives, as such meetings may
be requested by either Party from time to time, and each Party shall be prepared
to discuss Facility operations and maintenance and interface with Company System
operations. Such meetings may be regularly scheduled or called by either Party
specifically to address particular problem areas.
(L)Notice of Certain Events. To the extent any of the following events occur and
could reasonably be likely to have a material adverse effect on Seller’s
performance under this Agreement, Seller shall provide Company with timely
written notice of the occurrence of such event and Seller’s proposed measures to
ensure that such event will not lead to an Event of Default or otherwise
materially impair Seller’s ability to perform its obligations under this
Agreement:
(1)Reserved.
(2)Reserved.
(3)Payments for Materials or Labor. Seller shall fail to make any payment for
materials or labor used in the engineering, design, construction, maintenance or
operation of the Facility exceeding One Million Dollars ($1,000,000) in the
aggregate within ninety (90) Days after the due date thereof, except for payment
obligations contested in good faith by Seller or adequately bonded to the
reasonable satisfaction of Company or contract retentions withheld during
Seller’s review of a contractor’s performance.
(4)Financing Documents. The Financing Parties shall declare an event of default
under the Financing Documents.
(5)Permits. Seller shall have received any notice that it is not in compliance
with any of the Permits that enable Seller to operate the Facility.
(M)Financial Compliance
(1)Financial Compliance. Seller shall provide or cause to be provided to Company
on a timely basis, as reasonably determined by Company, all information,
including but not limited to information that may be obtained in any audit
referred to below (the “Information”), reasonably requested by Company for
purposes of permitting Company and its parent company, HEI, to comply with the
requirements (initial and on-going) of (i) the accounting principles of
Financial Accounting Standards Board (“FASB”) Accounting Standards Codification
810, Consolidation (“FASB ASC 810”), (ii) Section 404 of the Sarbanes-Oxley Act
of 2002 (“SOX 404”), (iii) FASB ASC 840 Leases (“FASB ASC 840”), and (iv) all
clarifications, interpretations and revisions of and regulations implementing
FASB ASC 810, SOX 404 and FASB ASC 840 issued by the FASB, Securities and
Exchange


SECTION 3.2
53



--------------------------------------------------------------------------------





Commission, the Public Company Accounting Oversight Board, Emerging Issues Task
Force or other Governmental Authorities. In addition, if required by Company in
order to meet its compliance obligations, Seller shall allow Company or its
independent auditor, to audit, to the extent reasonably required, Seller’s
financial records, including its system of internal controls over financial
reporting; provided, however, that Company shall be responsible for all costs
associated with the foregoing, including but not limited to Seller’s reasonable
internal costs. Company shall limit access to such Information to persons
involved with such compliance matters and restrict persons involved in Company's
monitoring, dispatch or scheduling of Seller and/or the Facility, or the
administration of this Agreement, from having access to such Information (unless
approved in writing in advance, by Seller).
(2)Confidentiality. Company shall, and shall cause HEI to, maintain the
confidentiality of the Information as provided in this Section 3.2(M) (Financial
Compliance). Company may share the Information on a confidential basis with HEI
and the independent auditors and attorneys for HEI and Company. (Company, HEI,
and their respective independent auditors and attorneys are collectively
referred to in this Section 3.2(M) (Financial Compliance) as “Recipient”). If
either Company, or HEI, in the exercise of their respective reasonable
judgments, concludes that consolidation or financial reporting with respect to
Seller and/or this Agreement is necessary, Company, and HEI each shall have the
right to disclose such of the Information as Company or HEI, as applicable,
reasonably determines is necessary to satisfy applicable disclosure and
reporting or other requirements and give Seller prompt written notice thereof
(in advance to the extent practicable under the circumstances). If Company or
HEI disclose Information pursuant to the preceding sentence, Company and HEI
shall, without limitation to the generality of the preceding sentence, have the
right to disclose Information to the PUC and the Division of Consumer Advocacy
of the Department of Commerce and Consumer Affairs of the State of Hawaii
(“Consumer Advocate”) in connection with the PUC’s rate making activities for
Company and other HEI affiliated entities, provided that, if the scope or
content of the Information to be disclosed to the PUC exceeds or is more
detailed than that disclosed pursuant to the preceding sentence, such
Information will not be disclosed until the PUC first issues a protective order
to protect the confidentiality of such Information. Neither Company nor HEI
shall use the Information for any purpose other than as permitted under this
Section 3.2(M) (Financial Compliance).
(3)Required Disclosure. In circumstances other than those addressed in the
immediately preceding paragraph, if any Recipient becomes legally compelled
under applicable law or by legal process (e.g., deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process)
to disclose all or a portion of the Information, such Recipient shall undertake
reasonable efforts to provide Seller with prompt notice of such legal
requirement prior to disclosure so that Seller may seek a protective order or
other appropriate remedy and/or waive compliance with the terms of this Section
3.2(M) (Financial Compliance). If such protective order or other remedy is not
obtained, or if Seller waives compliance with the provisions at this Section
3.2(M) (Financial Compliance), Recipient shall furnish only that portion of the
Information which it is legally required to so furnish and to use reasonable
efforts to obtain assurance that confidential treatment will be accorded to any
disclosed material.


SECTION 3.2
54



--------------------------------------------------------------------------------





(4)Exclusions from Confidentiality. The obligation of nondisclosure and
restricted use imposed on each Recipient under this Section 3.2(M) (Financial
Compliance) shall not extend to any portion(s) of the Information which (i) was
known to such Recipient prior to receipt, or (ii) without the fault of such
Recipient is available or becomes available to the general public, or (iii) is
received by such Recipient from a third party not bound by an obligation or duty
of confidentiality.
(5)Consolidation and Capital Lease. Neither Company nor Seller want to be
subject to consolidation and capital lease treatment as set forth in FASB ASC
810 and 840, respectively, as issued and amended from time to time by FASB.
Company and Seller acknowledge that as of the Execution Date, this Agreement
does not cause Seller to be consolidated into Company’s financial statements,
nor does this Agreement constitute a capital lease.
(a)Consolidation and Capital Lease. In the event that, following the Execution
Date, any changed circumstances, including, but not limited to, revised
accounting rules and interpretations thereof, result in (i) this Agreement
causing Seller to be consolidated into Company’s financial statements, or (ii)
this Agreement being considered a capital lease, then the Parties will take all
commercially reasonable steps, including modification of this Agreement, to
eliminate the consolidation treatment or the capital lease treatment, while
preserving the economic "benefit of the bargain" to both Parties. In the event
the consolidation treatment or the capital lease treatment cannot be eliminated
and the economic “benefit of the bargain” to both Parties cannot be maintained
on a mutually acceptable basis, then Seller shall, within 90 days, reduce its
Gearing Ratio as of the date of the determination of either consolidation as set
forth in (i) above or capital lease treatment as set for in (ii) above, to 90%
of Company’s Gearing Ratio as of the determination date. If Seller fails to
reduce its Gearing Ratio in accordance with the preceding sentence, then Company
may terminate this Agreement.
(b)Notwithstanding the foregoing, under any circumstances where Company shall be
required to consolidate Seller into Company’s financial statements, Seller shall
immediately provide audited financial statements (including footnotes) in
accordance with U.S. generally accepted accounting principles (and as of the
reporting periods Company is required to report thereafter) in order for Company
to consolidate and file its financial statements within the reporting deadlines
of the Securities and Exchange Commission.
(c)Termination. In the event Seller shall fail to comply with either Section
3.2(M)(5)(a) (Consolidation and Capital Lease) or Section 3.2(M)(5)(b), Company
shall have the right to terminate this Agreement and Seller shall be liable for
damages as specified in Section 9.3 (Damages in the Event of Termination by the
Company).
(N)Seller’s Obligation to Deliver Facility. Upon the exercise by Company of its
rights under Section 8.2(D) (Company’s Right to Enter and Operate the Facility),
as applicable, Seller shall deliver the Facility to Company in proper working
order in accordance with then current electric utility industry standards for a
facility similar to the Facility. If Seller fails to meet this obligation,
Company shall have the right to put the Facility in proper working order in
accordance with such standards either directly or through a qualified
contractor. Seller shall reimburse Company within thirty (30) Days of written
demand for payment in immediately available funds for any and all reasonable
costs incurred by Company in connection with such


SECTION 3.2
55



--------------------------------------------------------------------------------





work. Where such payments are reimbursements for amounts paid by Company to
third parties prior to receipt of payment from Seller, interest shall be paid
thereon at the Base Rate for the period between payment by Company and receipt
of payment from Seller. The obligations of Seller under this Section 3.2(N)
(Seller’s Obligation to Deliver Facility) shall survive the expiration or
termination of this Agreement.
(O)Expedited Dispute Resolution. If there is a disagreement between Company and
Seller regarding Seller's compliance with the standards set forth in Section
3.2(B)(5) (Operating and Maintenance Records), Section 3.2(B)(6) (Schedule of
Outages), Section 3.2(C) (Delivery of Power to Company), and Section 3.2(D)
(Warranties and Guarantees of Performance), then, within fifteen (15) Business
Days of the date on which the disagreement arises, authorized representatives
from Company and Seller, having full authority to settle the disagreement, shall
meet in Hawaii (or by telephone conference) and attempt in good faith to settle
the disagreement. Unless otherwise agreed in writing by the Parties, the Parties
shall devote no more than thirty (30) Business Days to settle the disagreement
in good faith. In the event the Parties are unable to settle the disagreement
after the expiration of the time period, then either Party may pursue the
dispute resolution procedure set forth in Article 17 (Dispute Resolution) of
this Agreement.


SECTION 3.2
56



--------------------------------------------------------------------------------






3.3    Rights and Obligations of Company
(A)    Dispatch of Facility Power
(1)    Routine Dispatch
(a)    Company shall have the right to dispatch capacity and real and reactive
power delivered from the Facility to the Company System as it deems appropriate
in its reasonable discretion, subject only to and consistent with Good
Engineering and Operating Practices, the requirements set forth in Section
3.2(C) (Delivery of Power to Company) of this Agreement and Seller’s maintenance
schedule determined in accordance with Section 3.2(B)(6) (Schedule of Outages).
If Seller does not deliver any portion of its Firm Capacity as requested by
Company according to the terms of this Agreement, Seller shall be subject to
penalties in accordance with Section 9.1 (Liquidated Damages) of this agreement.
(b)    Company Dispatch will either be by Seller’s manual control under the
direction of the Company System Operator or by remote computerized control by
the EMS as provided in Section 3.2(B)(2) (Control of Facility), in each case at
Company’s reasonable discretion. Unless otherwise agreed to, Company may request
Facility’s Net Real Power anywhere between the maximum real power output at 0.90
lagging to 0.95 leading power factor. The real power Dispatch Range under remote
control is from seven (7) MW to the Available Capacity. Notwithstanding anything
to the contrary, the power produced by the Facility shall always be subject to
remote or manual dispatch by Company. The minimum routine real power dispatch
under remote control by the Company EMS shall be ten (10) MW on an hourly
average basis (provided the Available Capacity is greater than the above minimum
dispatch level); except under non-routine system conditions requiring
supplemental frequency control or significant balancing operations (i.e.; system
disturbances, outage conditions, periods of excess energy on Company System, and
other conditions creating frequency deviations and power imbalances) and as
further described in Section 3.2(C)(3)(f) (Minimum Load Capability).
(c)     Refusal or inability of Seller to provide the level of output required
by the Company Dispatch shall result in the assumption that the Available
Capacity is equal to the Net Real Power from the Facility. Thereafter, with no
further notice or action required by the Company, the Facility shall be
considered derated so that the Available Capacity is equal to the Net Real Power
for the purpose of calculating Seller’s EAF and EFOR. The size of the derating
will be determined by subtracting the Available Capacity (equal to the Net Real
Power) from the Firm Capacity, from the time the inability to meet the Company
Dispatch request occurs until such time as Seller is able to deliver the Net
Real Power requested by Company. Nothing in this Section 3.3(A)(1)(c), shall
relieve Seller of its obligation under the terms of this Agreement to utilize
the full capability of the Facility to deliver the Firm Capacity subject to
Company Dispatch.
(d)    The Company System Operator may require dispatch below the levels of the
remote dispatch, under Seller’s manual control, under disturbances or other
unusual operating conditions which could be mitigated or addressed by the
reduction of the Facility in the judgment of the Company System Operator, such
as, but not limited to:
Company System excess energy conditions due to abnormal operating conditions
such as could be caused by unexpected loss of load, Company System
over-frequency, transmission equipment overload or risk of transmission
overloads due to contingencies, and high voltages in the vicinity of the
interconnection.




SECTION 3.3
57


3796320.3

--------------------------------------------------------------------------------







(2)     Dispatch Forecast. Company shall provide Seller with a forecast of the
following: (i) the annual dispatch which shows the amount of energy Company
expects the Facility to produce on a monthly basis for the following Calendar
Year, no later than sixty (60) Days prior to the anticipated Commercial
Operation Date for the first Contract Year, and prior to September 1 for each
Contract Year thereafter. Company’s failure to comply with the foregoing
forecast provisions shall not affect Company’s right to dispatch the Facility
pursuant to this Section 3.3(A) (Dispatch of Facility Power).
(3)     Voltage Regulation. Seller shall provide voltage regulation for the
Facility at the Point of Interconnection. The voltage regulation shall be able
to maintain voltage by utilizing the entire range of the Facility’s Mvar
capability. For this purpose, Mvar high and low limits based on the capability
curve shall be provided to the Company EMS via telemetry. The Company System
Operator shall be able to specify the voltage target remotely from the EMS.
(4)    Demonstration of Facility. Company shall have the right at any time,
other than during start-up periods, maintenance or other outages, to notify
Seller in writing of Seller's failure, as observed by Company and set forth in
such written notice, to meet the operational and performance requirements
specified in Section 3.2(C) (Delivery of Power to Company) and Seller’s
requirements under Section 3.3(A)(1) (Routine Dispatch) and Section 3.3(A)(3)
(Voltage Regulation) and to require documentation or testing to verify
compliance. A period not to exceed one hundred eighty (180) Days, unless
mutually extended by Parties, will be allowed to address the problem following
the written notification.
(B)    Company Right to Require Independent Engineering Assessment
(1)    Implementation of Independent Engineering Assessment
(a)    If (i) Seller is failing to operate the Facility in accordance with
Section 2.1(E) (Requirements for Electric Energy Supply by Seller), Section
3.2(A)(6) (Facility Protection Equipment), Section 3.2(B)(1) (Standards),
Section 3.2(B)(2) (Control of Facility), Section 3.2(B)(3) (Protective
Equipment), and Section 3.2(B)(4) (Personnel and System Safety), is otherwise
failing to comply with Good Engineering and Operating Practices, or fails to
comply with Section 10.4(B) (Correction of Certain Conditions), and fails to
remedy such failure within ninety (90) Days of written notice thereof from
Company, and Seller reasonably believes that such failure is likely to result in
a failure to meet the performance standards set forth in Section 3.2(C)
(Delivery of Power to Company); (ii) Seller is in breach of this Agreement with
respect to the performance or operation of the Facility and has not cured such
breach within the time limits specified in Article 8 (Default); (iii) otherwise
required by Article 8 (Default), or (iv) as required by Section 3.2(A)(5)(c)
(Process for Resolving Disagreements), Company may require that the practices in
question be assessed by a qualified professional engineering firm to be chosen
from Attachment H (Qualified Independent










SECTION 3.3
58



--------------------------------------------------------------------------------







Engineering Companies) and revised from time to time under Section 3.3(B)(2)
(Qualified Independent Engineering Companies). During the ninety (90) Day period
following written notice from Company of Seller’s failure, Seller may request a
meeting with Company’s authorized representatives to discuss possible solutions,
as provided for above. Within fifteen (15) Business Days of the date on which
Seller provides notice to Company that it would like to request a meeting,
authorized representatives from Company and Seller, having full authority to
settle the disagreement, shall meet in Hawaii (or by telephone conference) and
attempt in good faith to settle the disagreement. Unless otherwise agreed in
writing by the Parties, the Parties shall devote no more than thirty (30)
Business Days to settle the disagreement in good faith. However, such meeting
shall have no effect on Company’s right to request an Independent Engineering
Assessment, if such failure is not remedied within the ninety (90) Day period
provided for above.
(b)    The Parties shall promptly undertake to agree on a firm to be used from
the Qualified Independent Engineering Companies list; provided, however, that if
such agreement is not reached within seven (7) Days after Company gives notice
to Seller that it is invoking its rights under this Section 3.3(B) (Company
Right to Require Independent Engineering Assessment), both parties shall
promptly choose a firm from the Qualified Independent Engineering Companies list
and those two firms shall, within five (5) Days of their selection, choose by
mutual agreement a third firm from the Qualified Independent Engineering
Companies list, and such third firm shall complete the Independent Engineering
Assessment. If either of the two firms refuse to appoint a third firm, or the
two selected firms otherwise fail to agree upon the appointment of a third firm
from the Qualified Independent Engineering Companies list or if the third firm
appointed by the two selected firms declines to perform the Independent
Engineering Assessment for any reason, the firm shall be chosen by Company.
(c)    The Qualified Independent Engineering Company selected shall make an
Independent Engineering Assessment as to whether the practices in question
conform to Good Engineering and Operating Practices as promptly as possible
under the circumstances. If such determination is that the practices in question
do not so conform, the engineering firm shall recommend necessary actions by
Seller to bring it within Good Engineering and Operating Practices. If the
Independent Engineering Assessment requires action by Seller to change its
practices, Seller shall take such actions. Where the Independent Engineering
Assessment requires action by Seller, the engineering firm shall determine,
after reasonable consultation with Seller within thirty (30) Days (or such
longer period as deemed appropriate by such engineering firm) after its
recommendation is first made, whether Seller has taken adequate action to carry
out such recommendation. If the engineering firm then certifies that Seller has
failed to take adequate action, Company shall notify Seller and the Financing
Parties in writing of such certification and the basis therefor. Such notice
shall state that failure to respond adequately may result in the termination of
this Agreement within thirty (30) Days. If within thirty (30) Days of such
actual written notice to Seller and the Financing Parties, neither has begun to
implement such recommendation, such failure shall be an Event of Default under
Section 8.1(A)(8) (Default by Seller). If within such thirty (30) Day period
Seller or any Financing Party does begin to implement such recommendation, the
engineering firm shall monitor whether the implementation thereof is being
diligently pursued. If, after reasonable consultation with the parties involved
in such implementation, the engineering firm determines that such implementation
is not being diligently pursued, it shall promptly so certify to Company.




SECTION 3.3
59



--------------------------------------------------------------------------------





Company shall thereupon promptly notify Seller and the Financing Parties in
writing of such certification and the basis therefor (the “Second Notice”). Such
Second Notice shall state that failure to respond adequately may result in the
termination of this Agreement after thirty (30) Days. If at any time after the
thirty (30) Day period commencing with receipt of the Second Notice by Seller
and the Financing Parties, the engineering firm again certifies to Company that
implementation of its recommendation is not being diligently pursued, such
certification shall constitute an Event of Default by Seller under Section
8.1(A)(8) (Default by Seller). Seller shall bear all costs of the engineering
firm’s services unless the firm’s initial recommendation is that the practices
in question were in accordance with Good Engineering and Operating Practices, in
which case Company shall bear all costs of the engineering firm’s services.
(2)    Qualified Independent Engineering Companies. Company and Seller shall
agree on the Qualified Independent Engineering Companies list which shall be
attached hereto as Attachment H (Qualified Independent Engineering Companies)
containing the names of engineering firms which both Parties agree are fully
qualified to perform the Independent Engineering Assessment under Section
3.3(B)(1) (Implementation of Independent Engineering Assessment). At any time,
except when an Independent Engineering Assessment is being made under Section
3.2(A)(5)(c) (Process for Resolving Disagreements) and Section 3.3(B)(1)
(Implementation of Independent Engineering Assessment), either Party may remove
a particular company from the Qualified Independent Engineering Companies List
by giving written notice of such removal to the other Party. However, neither
Party may remove a company or companies from the Qualified Independent
Engineering Companies List without approval of the other Party if such removal
would leave the Qualified Independent Engineering Companies List with less than
four (4) companies. During January of each Calendar Year, both Parties shall
review the current Qualified Independent Engineering Companies List and give
notice to the other Party of any proposed additions to the Qualified Independent
Engineering Companies List and any intended deletions. Intended deletions shall
be effective upon receipt of notice by the other Party, provided that such
deletions do not leave the Qualified Independent Engineering Companies List with
less than two (2) companies. Proposed additions to the Qualified Independent
Engineering Companies List shall automatically become effective thirty (30) Days
after notice is received by the other Party unless written objection is made by
such other Party within said thirty (30) Days. By mutual agreement between the
Parties, a new company or companies may be added to the Qualified Independent
Engineering Companies List at any time.






SECTION 3.3
60



--------------------------------------------------------------------------------








ARTICLE 4 - SUSPENSION OR REDUCTION OF DELIVERIES
4.1    Initiation by Company. This section shall apply to suspensions or
reductions of electric energy deliveries from the Facility directly resulting
from instructions or remote control actions by the Company System Operator. This
section does not apply to changes in electric energy output of the Facility
within the normal Dispatch Range. This section does not apply to suspensions
and/or reductions of energy output from the Facility initiated by Facility
Personnel and/or equipment in response to conditions on the Company System, such
as by the action of protective equipment or governor droop response to Company
System frequency.
(A)    Adverse Impact on Company System or Customer Equipment. In the event that
Company determines and notifies Seller that a condition exists in the Facility
which is likely to endanger the integrity of Company System or is likely to have
an adverse effect on the equipment of Company’s customers, and which, in
Company’s sole judgment, requires a change in electric energy deliveries by
Seller, Seller shall immediately suspend or reduce electric energy deliveries as
requested by the Company System Operator upon remote control, oral or written
notice, as appropriate, to the extent required to eliminate such adverse impact.
If oral notice is provided, written notice shall be provided to Seller as soon
as practicable thereafter.
(B)    Company System Problem. In the event that a system emergency, safety
problem, Forced Outage or period of unscheduled maintenance on Company System is
the cause of an adverse condition, Company shall use reasonable efforts to limit
the duration of any such occurrence or take other appropriate action so that
full deliveries of electric energy by Seller can be restored as soon as
practicable.
(C)    Safety of Persons and/or Property. If Company System Operator determines,
in Company’s sole judgment, that an immediate danger to personnel or equipment
exists, Company System Operator may remotely separate the Facility from
Company’s electrical system by tripping the Facility’s synchronizing breakers
via the Energy Management System without prior notice; followed by written
notice as soon as reasonably practicable thereafter.
(D)    Reclosing or Removal of Reduction. If the Facility is separated from
Company System or the Facility output is reduced at the initiation by Company,
under no circumstances shall Seller reclose into Company System or increase
electrical energy without first obtaining specific approval to do so from the
Company System Operator, which approval shall be granted promptly upon the
removal of the condition requiring the disconnection or reduction.
(E)    Duration of Disconnection or Reduction. The Facility shall remain
disconnected, or energy deliveries reduced, until such time that the condition
specified above in Section 4.1(A) (Adverse Impact on Company System or Customer
Equipment), Section 4.1(B) (Company System Problem) or Section 4.1(C) (Safety of
Persons and/or Property) has been corrected.




SECTION 4.1
61


 

--------------------------------------------------------------------------------






(F)    Facility Problems. If the operation of the Facility is causing or
substantially contributing to an adverse condition described in Section 4.1(A)
(Adverse Impact on Company System or Customer Equipment) or Section 4.1(B)
(Safety of Persons and/or Property) due to the failure to meet the requirements
of Section 2.1(E) (Requirements for Electric Energy Supplied by Seller), Section
3.2(B)(l) (Standards), Section 3.2(B)(3) (Protective Equipment), or Section
3.2(B)(4) (Personnel and System Safety), or Good Engineering and Operating
Practices, Seller shall, at its own cost, modify its electric equipment or
operations to the extent necessary to promptly resume full deliveries of
electric energy at the quality of electric service required. Company and Seller
shall use reasonable efforts to minimize the frequency and duration of any such
conditions and shall seek to promptly restore full deliveries of electric energy
in accordance with the terms of this Agreement. Upon Seller’s reasonable
request, Company will modify Company System to assist Seller in resuming full
deliveries, provided that Seller reimburses tCompany for all costs and expenses
incurred by Company in making such modifications.


4.2    No Obligation to Accept Energy
(A)    General. During periods in which Seller has reduced or suspended
deliveries of electric energy as requested by Company under Section 4.1(A)
(Adverse Impact on Company System or Customer Equipment) or Section 4.1(C)
(Safety of Persons and/or Property) or if the Facility has been separated from
Company System pursuant to Section 4.1(F) (Facility Problems), Company shall
have no obligation to accept any electric energy which might otherwise have been
received from the Facility during such period, and Company shall have no
obligation to pay for electric energy which otherwise would have been available
or received from the Facility during such period, and, except as provided in
Section 4.2(C) (Review By Seller), the Facility shall be considered unavailable
during such period for purposes of calculating Seller’s EAF, EFOR and Unit
Trips.
(B)    Company System Problems. During periods in which Seller has reduced or
suspended deliveries of electric energy as requested by Company pursuant to
Section 4.1(B) (Company System Problems), Company shall have no obligation to
accept any electric energy which otherwise would have been received from the
Facility during such period. However, Company shall pay for electric energy (to
the extent accepted) in accordance with Section 5.1 (Capacity and Energy
Purchased by Company), and the duration of the period of separation will not be
counted against Seller’s EAF, EFOR and Unit Trips.
(C)    Review By Seller. The claim of occurrence of any of the conditions
described above in Section 4.1(A) (Adverse Impact on Company System or Customer
Equipment), Section 4.1(C) (Safety of Persons and/or Property) or Section 4.1(F)
(Facility Problems) shall be subject to verification by Seller. If it is
determined that Company did not have a valid reason for disconnecting the
Facility, Company shall have no obligation to accept any electric energy which
otherwise would have been received from the Facility during such period, and
Company shall have no obligation to pay for electric energy which otherwise
would have been available or received from the Facility during such period,
however, the duration of the period


SECTION 4.2
62



--------------------------------------------------------------------------------





of separation will not be counted against EAF or EFOR or for the purpose of
calculating any other performance standard.


4.3    Initiation by Seller. If Seller suspends, or can reasonably anticipate
the need to suspend or substantially reduce, deliveries of electric energy below
the level called for by Company Dispatch pursuant to Section 3.3(A) (Dispatch of
Facility Power) for any reason other than a request by Company pursuant to
Section 4.1 (Initiation By Company) or a scheduled outage, it shall provide
immediate oral notice and subsequent written notice to Company as soon as
practicable, containing a reasonably detailed statement of the reasons for such
suspension or reduction and the likely duration thereof. Seller shall use
commercially reasonable efforts to restore full deliveries of electric energy as
soon as practicable.






SECTION 4.3
63



--------------------------------------------------------------------------------






ARTICLE 5 - RATES FOR PURCHASE
5.1    Capacity and Energy Purchased by Company
(A)    Energy and Capacity. Subject to the other provisions of this Agreement,
Company shall accept and pay for the Net Real Power generated by the Facility
and delivered to Company and make payments of Capacity Charge to Seller when
such capacity is available as set forth herein. The Net Real Power and capacity
(demand) shall be metered in accordance with Section 3.2(E) (Metering, Generator
Remote Control, Data Acquisition/Communications) and such metering shall
constitute the official and legal measurements for any payments hereunder.
(B)    Seller’s Start-up Plan. Prior to the Commercial Operation Date, Company
will use reasonable efforts to accept electric energy from the Facility during
the Acceptance Test and Capacity Test conducted pursuant to Section 3.2(C)(13)
(Acceptance and Capacity Tests) and as requested by Seller for purposes of
Facility commissioning and preparation activities for the Acceptance and
Capacity Test. Seller shall provide to Company a written, detailed, and
comprehensive start-up plan thirty (30) Days in advance of delivering any
electric energy to Company and shall provide written notice to Company of any
changes to such start-up plan as soon as reasonably practicable, but no less
than three (3) Days in advance of implementing those changes. Seller and Company
shall coordinate such start-up and testing so as to minimize any additional
costs to Company as a result of departing from economic dispatch in the
operation of Company System and shall reimburse Company for such additional
costs. Net Real Power delivered to Company pursuant hereto shall be considered
non-firm, unscheduled energy, but must meet all of the quality standards
established in this Agreement. Company shall only pay Energy Charges for any
such Net Real Power actually delivered from the Facility.
(C)    Hawaii General Excise Tax. Company shall not be liable for payment of the
applicable Hawaii General Excise Tax levied and assessed against Seller as a
result of this Agreement. The rates and charges in this Article 5 (Rates for
Purchase) shall not be adjusted by reason of any subsequent increase or
reduction of the applicable Hawaii General Excise Tax.
(D)    No Payment of Emission Fees. Company shall not be liable for payment of
the applicable air pollutant emission fees imposed by the DoH or U.S. EPA on
Seller as a result of operating or having the potential to operate the Facility.
(E)    No Payment of Other Taxes or Fees. Company shall not be liable for
payment of nor reimbursement of any Seller payment of any new or modified tax or
fee imposed by any Governmental Authority.




SECTION 5.1
64





--------------------------------------------------------------------------------






(F)    Energy Charge
Formula. The monthly Energy Charge shall be computed by the following formula:
Energy Charge = (Fuel Component + Variable O&M Component) where:


(1)    Fuel Component. The fuel component shall be $0.08005/kWh as of January 1,
2017, adjusted each year on January 1, starting in 2018, at one-hundred percent
(100%) of the change in GDPIPD but shall not exceed 4% increase in any given
term year, using the adjustment methodology set forth in Attachment I
(Adjustment of Charges), and also adjusted on the sixth (6th) anniversary of the
Commercial Operation Date to increase the then-applicable fuel component by
fifteen (15%).


(2)    Variable O&M Component. The Facility’s Variable O&M Component shall
consist of the per kWh Variable Component of $0.0099/kWh as of January 1, 2017,
adjusted each year on January 1, starting in 2018, at one-hundred percent (100%)
of the change in GDPIPD but shall not exceed 4% increase in any given term year,
using the adjustment methodology set forth in Attachment I (Adjustment of
Charges).






SECTION 5.1
65





--------------------------------------------------------------------------------






(G)    Capacity Charge
(1)    Commencement of Capacity Charge Payments: The Capacity Charge payments
under Section 5.1(G) (Capacity Charge) and Fixed O&M payments shall begin only
when all of the following have occurred: the Facility has achieved the
Commercial Operation Date and the Capacity Rate Inclusion Date has occurred as
provided in Section 2.2(C)(3) (Company Performance Contingent).
(a)    Seller shall be paid a Capacity Charge for the Firm Capacity as
calculated in accordance with Section 5.1(G)(2) (Calculation of Capacity Charge
(monthly)) and other services provided herein.
(2)    Calculation of the Capacity Charge (monthly). The Capacity Charge
(monthly) shall take into account the amount by which the Available Capacity of
the Facility was less than the Firm Capacity during the preceding Calendar
Month. On and after the Commercial Operation Date, the monthly Capacity Charge
shall be computed by the following formula:
Capacity Charge (monthly) =
(Firm Capacity x Available Capacity Factor) x
(Capacity Charge Rate + Fixed O&M Rate)


(a) Firm Capacity: per definition in MW
(b) Available Capacity Factor Formula: Available Capacity Factor shall be
determined as follows:
Total Service Hours in prior month minus the total of Equivalent Forced Derated
Hours (as defined in Attachment C (Selected Portions of NERC GADS)), Equivalent
Planned Derated Hours (as defined in Attachment C (Selected Portions of NERC
GADS)), and Equivalent Unplanned Derated Hours (as defined in Attachment C
(Selected Portions of NERC GADS)) during the prior month (other than those
excluded pursuant to Section 3.2(B)(3) (Protective Equipment) and Section 4.2
(No Obligation to Accept Energy)), divided by total hours in prior month.


(c)    Capacity Charge Rate: $54,000.00 per MW per Calendar Month.
(d)    Fixed O&M Rate: $25,000.00 per MW per Calendar Month as pf January 1,
2017, adjusted each year on January 1, starting in 2018, at one hundred percent
(100%) of the change in GDPIPD but shall not exceed 4% increase in any given
term year, using the adjustment methodology set forth in Attachment I
(Adjustment of Charges).




SECTION 5.1
66





--------------------------------------------------------------------------------








5.2    Acceptance and Capacity Tests and Changes in Firm Capacity
(A)    Capacity Tests. After successful completion of the Acceptance Test,
Seller shall be allowed to conduct the Capacity Test (subject to inspection by
Company) in accordance with the testing procedures set forth in Attachment K
(Acceptance and Capacity Testing Procedures), to determine the Firm Capacity of
the Facility and whether Capacity Charge payments may be adjusted in accordance
with Section 5.2(B) (Initial Capacity Shortfall; Corrective Period) and should
begin in accordance with Section 5.1(G)(1) (Commencement of Capacity Charge
Payments).
(B)    Initial Capacity Shortfall; Corrective Period. In the event the
Commercial Operation Date is achieved and the initial Capacity Tests conducted
in accordance with Attachment K (Acceptance and Capacity Testing Procedures)
demonstrate that the Facility is unable to provide a Firm Capacity equal to the
Committed Capacity at the time of the Commercial Operation Date, the following
provisions shall apply:
(1)    The Commercial Operation Date Deadline will be deemed to be met, provided
that Seller shall, during the next twelve (12) Months or such shorter period
(“Corrective Period”) use commercially reasonable efforts to increase the
Facility’s capacity level to the Committed Capacity as verified through a
Capacity Test in accordance with the procedures in Attachment K (Acceptance and
Capacity Testing Procedures). During the Corrective Period, the Capacity Charge
shall be calculated in accordance with the Capacity Charge formula using the
Firm Capacity determined in the initial Capacity Test as the Firm Capacity in
the formula.
(2)    If the Facility has not achieved the Committed Capacity after the
Corrective Period, then the amount of such Firm Capacity cannot be increased by
subsequent Capacity Tests unless mutually agreed to by the Parties.
(3)    Company shall not be required to pay any additional capacity payment for
any power supplied by Seller in addition to the Firm Capacity, either at
Company’s or Seller’s request.
(4)    A failure by Seller to provide the required Firm Capacity to Company
shall result in the reduction in the capacity payment due to Seller from Company
in accordance with Section 5.1(G) (Capacity Charge) of this Agreement. Company
shall not have any obligation to pay capacity payments to Seller for periods in
which Seller is unable to provide any Available Capacity to Company, including
but not limited to circumstances which are subject to Article 18 (Force Majeure)
of this Agreement.
(5)    Permanent Reduction in Firm Capacity. If, at any time after the
Commercial Operation Date, (1) the Facility is continuously unable to achieve
the Firm Capacity level for a period of eighteen (18) or more consecutive
Months, or (2) the Facility is unable to achieve an average Available Capacity
of ninety percent (90%) of the established Firm Capacity level for a period of
eighteen (18) or more consecutive Months, then Company or Seller, at the option
of either Party, shall have the right to give written notice to the other


SECTION 5.2
67





--------------------------------------------------------------------------------





Party asking that a Capacity Test consistent with Good Engineering and Operating
Practices and reasonably satisfactory to both Parties be conducted on the
Facility pursuant to Section 3.2(C)(13) (Acceptance and Capacity Tests) and
Attachment K (Acceptance and Capacity Testing Procedures). If the Capacity Test
demonstrates that the Facility is unable to deliver Firm Capacity continuously,
then the Firm Capacity amount shall be revised to reflect the capacity
established by the Capacity Test as the maximum capacity that the Facility is
capable of delivering under Company Dispatch. The maximum capacity thus
established shall thereupon become the Firm Capacity under this Agreement, and
this revised Firm Capacity will be used in the EAF and EFOR calculations. The
revised Firm Capacity will be effective with the next Monthly Invoice following
the date of receipt of the results of the Capacity Test. In the event that the
Capacity Test demonstrates that the Facility is unable to continuously deliver
more than ten (10) MW, then the Firm Capacity under this Agreement shall be
revised to ten (10) MW. In no case shall the Firm Capacity under this Agreement
be revised to lower than ten (10) MW. Firm Capacity which is reduced through a
Capacity Test (or otherwise reduced pursuant to this section) cannot be
increased by subsequent Capacity Tests unless otherwise agreed to by both
Parties in their sole and absolute discretion.




SECTION 5.2
68

--------------------------------------------------------------------------------








ARTICLE 6 - BILLING AND PAYMENT
6.1    Monthly Invoice. As soon as practicable, but not later than the fifth
(5th) Business Day of each Calendar Month, Company shall provide Seller with the
appropriate data for Seller to compute the payment due for capacity provided and
electric energy delivered to Company in the Billing Period as determined in
accordance with this Agreement. Seller shall compute the Energy Charge and
Capacity Charge (monthly) and submit by the tenth (10th) Business Day of the
month an invoice (“Monthly Invoice”) for the Energy Charge and Capacity Charge
(monthly) to be paid to Seller for the Billing Period. Each Monthly Invoice
shall include Seller’s backup data for the computation of the Energy Charge and
Capacity Charge (monthly) available as of the date of such Monthly Invoice. The
Parties shall not be limited to reported operational data in calculating the
monthly payment(s), and the Parties may make that calculation on the basis of
all information available to the Parties, including results of Facility response
to requests for changes in operation.
Unless and until Company designates a different address, the Monthly Invoice
shall be delivered via certified mail return receipt to the following address:


Hawaii Electric Light Company, Inc.
1200 Kilauea Avenue
Hilo, Hawaii 96720-4295
Attention: Manager, Production


6.2    Payment
(A)    Date Payment Due. As soon as practicable, but in no event later than five
(5) Business Days following Company’s receipt of the Monthly Invoice from
Seller, Company shall pay, in immediately available funds, such monthly Capacity
Charge and Energy Charge payments as computed in Article 5 (Rates for Purchase),
or provide to Seller an itemized statement of its objections to all or any
portion of such Monthly Invoice and pay any undisputed amount. If any Capacity
Charge or Energy Charge payments are made more than five (5) Business Days after
Company’s receipt of the related Monthly Invoice, Company shall also include
interest on such payments, which shall be computed at the average daily Base
Rate at the Bank of Hawaii for the period.
(B)    Set Off. In accordance with Article 16 (Set Off), Company at any time may
set off against any and all amounts that may be due and owed to Seller under
this Agreement that are owed by Seller to Company pursuant to this Agreement or
are past due under other accounts Seller has with Company for other services.
Undisputed and non-set off portions of amounts invoiced under this Agreement
shall be paid on or before the due date.




SECTIONS 6.1 AND 6.2
69





--------------------------------------------------------------------------------






(C)    Any amounts due from either Party under this Agreement other than monthly
Energy Charges and Capacity Charges shall be paid or objected to within thirty
(30) Days following receipt from either Party of an itemized invoice from the
other Party setting forth, in reasonable detail, the basis for such invoice.
6.3    Billing Disputes. Either Party may dispute invoiced amounts, but shall
pay to the other Party at least the undisputed portion of invoiced amounts on or
before the invoice due date. To resolve any billing dispute, the Parties shall
use the procedures set forth in Article 17 (Dispute Resolution). When the
Billing dispute is resolved, the Party owing shall pay the amount owed within
five (5) Business Days of the date of such resolution, with interest from the
date that such disputed amount was payable until the date that the amount owed
is paid at the average daily Base Rate at the Bank of Hawaii for the period.
6.4    Adjustments
(A)    Adjustments Due to Inaccuracies. In the event adjustments are required to
correct inaccuracies in Monthly Invoices, the Party requesting adjustment shall
use the method described in Section 3.2(E)(4) (Corrections), if applicable, to
determine the correct measurements, and shall recompute the amounts due during
the period of such inaccuracies. Except as noted below, the difference between
the amount paid and that recomputed for each Monthly Invoice affected shall be
paid, or repaid, with interest from the date that such Monthly Invoice was
payable until the date that such recomputed amount is paid at the average daily
Base Rate for the period, or objected to by the Party responsible for such
payment within thirty (30) Days following its receipt of such request. The
difference between the amount paid and that recomputed for the invoice, shall
either be (i) paid to Seller or set-off by Company as appropriate, in the next
invoice payment to Seller, or (ii) objected to by the Party responsible for such
payment within thirty (30) Days following its receipt of such request. If the
Party responsible for such payment objects to the request, then the Parties
shall work together in good faith to resolve the objection. If the Parties are
unable to resolve the objection, the matter shall be resolved pursuant to
Article 17 (Dispute Resolution). All claims for adjustments shall be waived for
any deliveries of electric energy made more than thirty-six (36) Months
preceding the date of any such request.
(B)    Adjustments Related to Escalation Indices. Adjustments to correct Monthly
Invoices resulting from escalation indices not being published at the time such
Monthly Invoices were prepared shall be paid or refunded without interest. The
escalation indices initially published by the appropriate governmental or
industry body for the period covered by the invoice shall be the indices
applied.




SECTIONS 6.3 AND 6.4
70





--------------------------------------------------------------------------------








ARTICLE 7 - CREDIT ASSURANCE AND SECURITY
7.1    Security Fund
(A)    General. Seller is required to post and maintain Development Period
Security and Operating Period Security based on the requirements of this Article
7 (Credit Assurance and Security).
(B)    Development Period Security: To guarantee Seller's undertaking to meet
the Commercial Operation Date Deadline, Seller shall provide financial security
to Company within seven (7) Days of the date upon which the PUC Approval of
Amendment Order becomes a non‑appealable order within the meaning of the
definition of a Non-appealable PUC Approval of Amendment Order in Section
25.12(B) (Non-appealable PUC Approval of Amendment Order) in an amount equal to
$40/kW of the Committed Capacity (the “Development Period Security”). When the
Commercial Operation Date has been achieved, the Development Period Security
minus an amount, if any, for Daily Delay Damages that is due and owing to
Company but not previously paid by Seller, shall be converted to Operating
Period Security unless the Parties otherwise agree.
(C)    [RESERVED]
(D)    Operating Period Security: To guarantee the performance of Seller’s
obligations under the Agreement for the period starting from the Commercial
Operation Date to the end of the Term, Seller shall provide financial security
to Company in the amount equal to $3.8 million (the “Operating Period
Security”). When the Commercial Operation Date has been achieved, the
Development Period Security minus an amount that is due and owing to Company,
but not previously paid by Seller (including but not limited to Daily Delay
Damages) shall be converted to Operating Period Security unless the Parties
otherwise agree. Any additional amount necessary to fully fund the Operating
Period Security shall be due within thirty (30) Days of the Commercial Operation
Date.
(E)    Form of Security: Seller may supply the Development Period Security and
Operating Period Security required in the form of: (i) cash or (ii) an
Irrevocable Letter of Credit substantially in the form attached to this
Agreement as Attachment P (Form of Irrevocable Letter of Credit) from a bank or
other financial institution with a credit rating of “A-” or better (the
“Security Funds”), as measured by Standard & Poors. If the rating of the bank or
financial institution issuing the Irrevocable Letter of Credit falls below A-,
Company may require Seller to replace the Irrevocable Letter of Credit with an
Irrevocable Letter of Credit from another bank or financial institution with a
credit rating of “A-” or better. If Security Funds in the form of an Irrevocable
Letter of Credit is utilized by Seller, such security must be issued for a
minimum term of one (1) year. Furthermore, at the end of each year the Security
Funds must be renewed for an additional one (1) year term so that at the time of
such renewal, the remaining term of any such Security Funds shall not be less
than one (1) year. Security Funds in the form of an Irrevocable Letter of Credit
shall be consistent with this Agreement and include a provision for at least
thirty (30) Days advance notice to Company of any expiration or earlier


SECTION 7.1
71





--------------------------------------------------------------------------------





termination of the Security Funds so as to allow Company sufficient time to
exercise its rights under said security if Seller fails to extend or replace the
Security Funds.
(F)    Security Funds. The Security Funds established, funded, and maintained by
Seller pursuant to the provisions of this Section 7.1 (Security Fund) shall be
available to pay any amount due Company pursuant to this Agreement, and to
provide Company security that Seller will construct the Facility to meet the
Commercial Operation Date Deadline. The Security Funds shall also provide
security to Company to cover damages, should Seller fail to achieve the
Commercial Operation Date or otherwise not operate the Facility in accordance
with this Agreement. Seller shall maintain the Security Funds at the
contractually-required level throughout the Term of this Agreement Seller shall
replenish the Security Funds to the required level within fifteen (15) Business
Days after any draw on the Security Funds by Company or any reduction in the
value of Security Funds below the required level for any other reason.
(G)    Company’s Right to Draw From Security Funds. Company may, before or after
termination of this Agreement, draw from the Security Funds such amounts as are
necessary to recover amounts Company is owed pursuant to this Agreement or the
IRS Letter Agreement, including, but without limitation, any damages due
Company, any interconnection costs owed pursuant to Attachment E
(Interconnection Agreement) and any amounts for which Company is entitled to
indemnification under this Agreement. Company may, in its sole discretion, draw
all or any part of such amounts due Company from any form of security to the
extent available pursuant to this Section 7.1 (Security Fund), and from all such
forms, and in any sequence Company may select. Any failure to draw upon the
Security Funds or other security for any damages or other amounts due Company
shall not prejudice Company’s rights to recover such damages or amounts in any
other manner.
(H)    Establishment of Security Funds. The Security Funds, maintained at
Seller’s expense, shall be originated by or deposited in a financial institution
or company (“Issuer”) acceptable to Company. Seller may change the form of the
Security Funds at any time and from time to time upon reasonable prior notice to
Company, but the Security Funds must at all times be comprised of one or a
combination of the forms specified above in Section 7.1(E) (Form of Security).
(I)    Certain Requirements. The form of such Security Funds must meet Company’s
requirements to ensure that claims or draw-downs can be made unilaterally by
Company in accordance with the terms of this Agreement. If the Security Funds
are not renewed or extended as required herein, Company shall have the right to
draw immediately upon the Security Funds and to place the amounts so drawn, at
Seller’s cost and with Seller’s funds, in an interest bearing escrow account in
accordance with Section 7.1(J) (Security In the Form of Cash), until and unless
Seller provides a substitute form of such Security Funds meeting the
requirements of this Section 7.1 (Security Fund). In all cases, the reasonable
costs and expenses of establishing, renewing, substituting, canceling,
increasing reducing, or otherwise administering the Security Funds shall be
borne by Seller.
(J)    Security In The Form of Cash. If the form of Security Funds is cash as
permitted in Section 7.1(E) (Form of Security), above, the cash shall be United
States currency,


SECTION 7.1
72

--------------------------------------------------------------------------------





in which Company holds a first and exclusive perfected security interest,
deposited with a reputable, federally-insured bank, under a control agreement
and other agreements required by Company (executed by Seller, Company and
Issuer, as necessary) in form and content satisfactory to Company to perfect
Company's security interest in the Security Funds and giving Company the sole
authority to draw from the account. Security Funds provided in the form of cash
shall include a requirement for immediate notice to Company from Issuer and
Seller in the event that the sums held as security in the account do not at any
time meet the required level for the Security Fund as set forth in this Section
7.1 (Security Fund). Funds held in the account may be deposited in a
money-market fund, short-term treasury obligations, investment-grade commercial
paper and other liquid investment-grade investments with maturities of three (3)
Months or less, with all investment income thereon to be taxable to, and to
accrue for the benefit of, Seller. After the Commercial Operation Date is
achieved, annual account sweeps for recovery of interest earned by the Security
Fund shall be allowed by Seller. At such times as the balance in the account
exceeds the amount of Seller’s obligation to provide security hereunder, Company
shall remit to Seller on demand any excess in the account above Seller’s
obligations. For the avoidance of doubt such obligations shall include, but not
limited to, any and all damages owed by Seller to Company under the terms of
this Agreement.
(K)    Release of Security Funds. Promptly following the end of the Term and the
complete performance of all of Seller’s obligations under this Agreement,
including, but not limited to, the obligation to pay any and all damages owed by
Seller to Company, under this Agreement, Company shall release the Security
Funds (including any accumulated interest, if applicable) to Seller.






SECTION 7.1
73

--------------------------------------------------------------------------------






ARTICLE 8 - DEFAULT


8.1    Events of Default
(A)    Default by Seller. The occurrence of any of the following events at any
time during the Term of this Agreement shall constitute an Event of Default by
Seller:
(1)    Company declares an Event of Default in accordance with Section
2.4(B)(3)(b) (Termination Right).
(2)    RESERVED
(3)    Company declares Event of Default in accordance with Section 2.4(A)(1)(c)
(Termination and Pre-COD Termination Damages).
(4)    Seller shall fail to pay Company any amount as and when due under this
Agreement (less any amounts disputed in good faith pursuant to Article 17
(Dispute Resolution)) and neither Seller nor the Financing Parties remedy such
non-payment within thirty (30) Days after written demand therefor by Company
served upon Seller with a copy served upon the Financing Parties.
(5)    Seller shall fail to comply with Section 3.2(D)(1) (Renewable Energy
Facility).
(6)    Seller shall fail to design, refurbish, operate, maintain or repair the
Facility in accordance with the terms of this Agreement such that a condition
exists in the Facility which has an adverse physical impact on Company System or
the equipment of Company’s customers or which Company reasonably determines
presents an immediate danger to personnel or equipment, and Seller shall fail to
initiate and diligently pursue reasonable action to cure such failure within
seven (7) Days after actual receipt by Seller and the Financing Parties of
demand therefor by Company.
(7)    Seller shall: (i) abandon the Facility prior to the Commercial Operation
Date; or (ii) fail to maintain continuous service to the extent required by this
Agreement for a period of fourteen (14) or more consecutive Days, or as extended
in Company’s sole discretion, the last forty-eight (48) hours of which shall be
after notice by Company to Seller that it is not in compliance with this
provision, unless such abandonment or failure is caused by Force Majeure or an
Event of Default by Company. For purposes of this Section 8.1(A)(7)(i),
abandonment of the Facility prior to the Commercial Operation Date shall mean
the failure by Seller, after the PUC Approval of Amendment Date, to proceed with
or prosecute in a diligent manner the planning, design, engineering, permitting,
completion (including, without limitation, purchasing, accounting, training and
administration) and start up of the Facility for a consecutive period of thirty
(30) Days, the last ten (10) Days of which shall be after notice from Company to
Seller that it is not in compliance with this provision.


SECTION 8.1
74





--------------------------------------------------------------------------------





(8)    Company declares an Event of Default in accordance with Section
3.3(B)(l)(c) (Implementation of Independent Engineering Assessment).
(9)    RESERVED
(10)    Seller shall fail to meet the performance requirements specified in
Section 3.2(D)(2) (Equivalent Availability Factor) or Section 3.2(D)(3)
(Equivalent Forced Outage Rate) by more than ten (10) percentage points on
average in any three (3) full consecutive Contract Years or if Seller fails,
after the twelfth (12th) full Calendar Month following the Commercial Operation
Date, to maintain an EAF greater than sixty percent (60%) on a twelve-month
rolling average basis; provided, that to the extent such failure of performance
is attributable to an event of Force Majeure, the contribution of such event of
Force Majeure to such failure of performance shall be eliminated from the EAF
calculation for the purposes of, and only for the purposes of, establishing an
Event of Default of Seller pursuant to this Section, and provided further, that
the event of Force Majeure contributing, in whole or in part, to such failure of
performance is subject to the provisions of Article 18 (Force Majeure).
(11)    Seller shall fail to meet:
(a)    the performance requirements specified in Section 3.2(D)(6) (Unit Trips)
by more than 10 Unit Trips in any one (1) full Contract Year or by more than
twelve (12) Unit Trips in any two (2) consecutive Contract Years.
(b)    Company’s performance requirements, as described in Section3.2(C)
(Delivery of Power to Company).
(12)    The following event shall occur: without the prior written consent of
Company, such consent not to be unreasonably withheld, Seller is no longer the
operator of the Facility; provided, however, that to the extent that the grant
of consent by Company is dependent upon qualifications to carry out the role of
Seller, Company’s consent shall be granted if Company is reasonably satisfied
that the substitute operator (i) has the qualifications or has contracted with
an entity having the qualifications to operate the Facility in a manner
consistent with the terms and conditions of this Agreement and (ii) has provided
Company with evidence satisfactory to Company of its creditworthiness and
ability to perform its obligations hereunder in a manner consistent with the
terms and conditions of this Agreement.
(13)    Seller shall: (i) be dissolved, be liquidated, be adjudicated as
bankrupt, or become subject to an order for relief under any federal bankruptcy
law; (ii) fail to pay, or admit in writing its inability to pay, its debts
generally as they become due; (iii) make a general assignment of substantially
all its assets for the benefit of creditors other than to the Financing Parties;
(iv) apply for, seek, consent to, or acquiesce in the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for itself or any
substantial part of its property; (v) institute any proceedings seeking an order
for relief or to adjudicate it as bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency,


SECTION 8.1
75



--------------------------------------------------------------------------------





reorganization or relief of debtors; or (vi) take any action to authorize or
effect any of the foregoing actions.
(14)    Without the application, approval or consent of Seller, a receiver,
trustee, examiner, liquidator or similar official shall be appointed for Seller,
or any part of its property required for operation of the Facility, or a
proceeding described in Section 8.1(A)(13)(v) shall be instituted against Seller
and such appointment shall continue undischarged or such proceeding shall
continue undismissed or unstayed for a period of sixty (60) consecutive Days or
Seller shall fail to file in a timely manner, an answer or other pleading
denying the material allegations filed against it in any such proceeding.
(15)    Seller shall fail to comply with the requirements of Section 20.1
(Assignment by Seller) or Section 12.1(F) (Substitute Principal).
(16)    RESERVED
(17)    Seller’s failure to establish and maintain the funding of the Security
Funds in accordance with Section 7.1 (Security Fund) and such failure continues
for forty-five (45) Days after written notice of noncompliance with this section
by Company.
(18)    If the Security Funds are established in the form of an Irrevocable
Letter of Credit and Seller shall fail to maintain in full force and effect
throughout the Term an Irrevocable Letter of Credit in accordance with the
provisions of Article 7 (Credit Assurance and Security) and such failure
continues for forty-five (45) Days after written notice of noncompliance with
this section by Company.
(19)    Seller shall fail to comply with an arbitrator’s decision under Article
17 (Dispute Resolution) within thirty (30) Days after such decision becomes
binding on the Parties in accordance with Section 17.2 (Dispute Resolutions
Procedures) or, if such decision cannot be complied with within thirty (30)
Days, Seller shall fail to have commenced efforts designed to comply and
diligently continued such efforts until compliance is attained.
(20)    RESERVED
(21)    Seller shall fail to perform a material obligation of this Agreement
and/or the Interconnection Agreement not otherwise specifically referred to in
this Section 8.1(A) (Default by Seller), which failure has a material adverse
effect on Seller’s delivery of capacity and energy to Company in accordance with
the terms of this Agreement and which failure shall continue for forty-five (45)
Days after written demand by Company for performance thereof.
(22)    Seller makes any representation or warranty to Company required by, or
relating to Seller’s performance of, this Agreement that Seller knew was
incomplete, inaccurate, false or misleading in any material respect when made.




SECTION 8.1
76



--------------------------------------------------------------------------------





(23)    Seller shall fail to comply with the requirements of Section 21.1
(Company’s Right of First Negotiation).
(24)    Seller shall fail to comply with the requirements of Section
3.2(M)(5)(a) (Consolidation and Capital Lease) or Section 3.2(M)(5)(b).
(B)    Default by Company. The occurrence of any of the following at any time
during the Term of this Agreement shall constitute an Event of Default by
Company:
(1)    Company shall fail to pay Seller any amount as and when due under this
Agreement (less any amounts disputed in good faith pursuant to Section 6.2
(Payment)) and shall fail to remedy such non-payment within thirty (30) Days
after demand therefor from Seller.
(2)    Company shall fail to construct, operate, maintain or repair the
Interconnection Facilities for which Company is responsible under the
Interconnection Agreement, in accordance with the terms of this Agreement, such
that the safety of persons or property, the Facility, Seller’s equipment, or
Seller’s entitlement to payments hereunder for capacity or energy is adversely
affected, and shall fail to cure such failure within forty-five (45) Days after
demand therefor from Seller.
(3)    Company shall abandon the Interconnection Facilities or shall discontinue
purchases of capacity and electric energy required under this Agreement, unless
such discontinuance is caused by reasons of Force Majeure or an Event of Default
by Seller, and shall fail to cure such failure within fourteen (14) Days after
demand therefor from Seller.
(4)    Company shall: (i) be dissolved, be adjudicated as bankrupt, or become
subject to an order for relief under any federal bankruptcy law; (ii) fail to
pay, or admit in writing its inability to pay, its debts generally as they
become due; (iii) make a general assignment of substantially all its assets for
the benefit of creditors; (iv) apply for, seek, consent to, or acquiesce in the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for itself or any substantial part of its property; (v) institute any
proceedings seeking an order for relief or to adjudicate it as bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency, reorganization, or relief of debtors; or (vi) take
any action to authorize or effect any of the foregoing actions.
(5)    Without the application, approval or consent of Company, a receiver,
trustee, examiner, liquidator or similar official shall be appointed for Company
or any part of its respective property, or a proceeding described in Section
8.1(B)(4)(v) shall be instituted against Company and such appointment shall
continue undischarged or such proceeding shall continue undismissed or unstayed
for a period of sixty (60) consecutive Days or Company shall fail to file timely
an answer or other pleading denying the material allegations filed against it in
any such proceeding.


SECTION 8.1
77



--------------------------------------------------------------------------------





(6)    Company shall fail to comply with an arbitrator’s decision under Article
17 (Dispute Resolution) within thirty (30) Days after such decision becomes
binding on the Parties in accordance with Section 17.2(F)(4) (Decision) or, if
such decision cannot be complied with within thirty (30) Days, Company shall
fail to have commenced efforts designed to comply and diligently continued such
efforts until compliance is attained.
(7)    Company shall fail to perform a material obligation of this Agreement not
otherwise specifically referred to in this Section 8.1(B) (Default by Company),
which failure shall have a material adverse effect on its ability to accept and
pay for, or Seller’s ability to deliver, capacity and energy in accordance with
the terms of this Agreement and which failure shall continue for forty-five (45)
Days after written demand by Seller for performance thereof.
(8)    Company makes any representation or warranty to Seller required by, or
relating to Company’s performance of, this Agreement that Company knew was
incomplete, inaccurate, false or misleading in any material respect when made.
(C)    Cure Periods and Force Majeure Exceptions. Before becoming an Event of
Default, the occurrences set forth in Section 8.1(A) (Default by Seller) and
Section 8.1(B) (Default by Company) are subject to cure periods and Force
Majeure exceptions as follows:
(1)    Under Section 8.1(A)(1) (Default by Seller), grace periods and the
consequences of Force Majeure are addressed in Section 2.4(B) (Failure to Meet
Commercial Operation Date Deadline) and no further opportunity to cure or Force
Majeure exceptions are applicable;
(2)    Under Section 8.1(A)(3) (Default by Seller), grace periods and the
consequences of Force Majeure are addressed in Section 2.4(A) (Failure to Meet
Milestone Dates) and the consequences of Force Majeure are addressed in Section
18.3(A) (Milestone Dates) and no further opportunity to cure or Force Majeure
exceptions are applicable;
(3)    Under Section 8.1(A)(13) through Section 8.1(A)(15), Section 8.1(A)(22),
Section 8.1(B)(4), Section 8.1(B)(5) and Section 8.1(B)(8), no opportunities to
cure or Force Majeure exceptions are applicable;
(4)    Under Section 8.1(A)(4), Section 8.1(A)(6), Section 8.1(A)(7), Section
8.1(A)(8), Section 8.1(A)(10), Section 8.1(A)(11), Section 8.1(A)(12), Section
8.1(A)(17), Section 8.1(A)(18), Section 8.1(A)(19), Section 8.1(A)(21), Section
8.1(B)(1), Section 8.1(B)(2), Section 8.1(B)(3), and Section 8.1(B)(7):
(a)    If the occurrence is not the result of Force Majeure, non-performing
Party shall be entitled to a cure period, if any, to the limited extent
expressly set forth in each section;
(b)    If the occurrence is not the result of Force Majeure, but it results from
Catastrophic Equipment Failure and Seller is diligently working to repair or
replace the affected equipment, Seller shall be entitled to a cure period equal
to the lessor of the time it actually takes to replace the equipment which
suffered a Catastrophic Equipment Failure or


SECTION 8.1
78



--------------------------------------------------------------------------------





three hundred sixty (360) Days from the occurrence or inception of the
Catastrophic Equipment Failure; or
(c)    If the occurrence is the result of Force Majeure, and if and so long as
the conditions set forth in Section 18.2(A) (No Liability) are satisfied, the
non-performing Party shall be entitled to a grace period as provided in Section
18.4 (Effect of Force Majeure on Other Events of Default), which shall apply in
lieu of any cure periods provided in Section 8.1(C) (Cure Periods and Force
Majeure Exceptions).


SECTION 8.1
79



--------------------------------------------------------------------------------






8.2    Rights and Obligations of the Parties Upon Default
(A)    Notice of Default. Upon the occurrence of an Event of Default specified
in Section 8.1 (Events of Default), the non-defaulting Party shall deliver to
the defaulting Party (with a copy to the Financing Parties and/or the collateral
agent designated therefor) a written notice which (i) declares that an Event of
Default has occurred under Section 8.1 (Events of Default) of this Agreement;
and (ii) identifies the specific provision or provisions of such section under
which such Event of Default shall have occurred.
(B)    Right to Terminate
(1)    Notice of Termination. If an Event of Default under Section 8.1 (Events
of Default) shall have occurred and not been cured within the cure periods
provided in Section 8.1(C) (Cure Periods and Force Majeure Exceptions), or, as
to Events of Default under Section 8.1(A)(8) pursuant to the remedial provisions
described therein, or such other cure periods provided under the Financing
Documents to which Company is a party, as applicable, the non-defaulting Party
shall have the right to terminate this Agreement by delivering a written notice
of termination which shall be effective thirty (30) Days from the date such
notice is delivered, provided that if such notice of termination is not given
within ninety (90) Days of the date such right to terminate is triggered, such
termination shall not be effective.
(2)    Termination by Company
Without limitation to the other provisions of this Agreement, the earliest Day
upon which a termination of this Agreement can be effective as a result of a
failure to achieve the Commercial Operation Date Deadline would be the Day
following expiration of the 180 Day COD Delay LD Period provided in Section
2.4(B)(3) (Daily Delay Damages and Termination Right).
(C)    Right to Demand Independent Engineering Assessment and Modification
(1)    If an Event of Default described in Section 8.1(A)(10), or Section
8.1(A)(11) occurs, Company shall, prior to exercising its rights under Section
8.2(A) (Notice of Default) or Section 8.2(B) (Right to Terminate) on the basis
thereof, give written notice to Seller that it will obtain an Independent
Engineering Assessment concerning the failure to meet the specified warranted
levels. Within thirty (30) Days after receipt by Seller of such notice, a
president, vice president, or other authorized delegate of Company and Seller,
both having full authority to settle the matter, shall personally meet in Hawaii
and attempt in good faith to make the determination described in Section
8.2(C)(2). If these officials reach agreement on a determination, the provisions
of Section 8.2(C)(3) and Section 8.2(C)(4) shall apply thereto. If no meeting
takes place within thirty (30) Days of Seller’s receipt of the aforesaid written
notice, or if agreement between these officials is not reached within forty-five
(45) Days of Seller’s receipt of such notice, Company may at any time thereafter
require that an Independent Engineering Assessment be conducted in accordance
with Section 3.3(B) (Company Right to Require Independent Engineering
Assessment) except that in every instance all costs and expenses of such
Independent Engineering Assessment shall be borne by Seller.


SECTION 8.2
80





--------------------------------------------------------------------------------





(2)    The representatives of the Parties or the Qualified Independent
Engineering Company based on the Independent Engineering Assessment, as
applicable, shall determine whether there are commercially reasonable changes in
the Facility, or in the manner in which Seller operates the Facility, which (i)
could be implemented within two hundred and seventy (270) Days (or such other
time period which Company and Seller mutually agree upon) after such findings
are made by the Parties or the Qualified Independent Engineering Company, as the
case may be, and (ii) could reasonably be expected to result in future operation
of the Facility in each Contract Year at the following levels:
(a)    An EAF not less than ninety percent (90%) computed in accordance with
Section 3.2(D)(2) (Equivalent Availability Factor);
(b)    An EFOR not to exceed five percent (5%) computed in accordance with
Section 3.2(D)(3) (Equivalent Forced Outage Rate);
(c)    The Facility shall have the capability, within Good Engineering and
Operating Practices and within the design limitations of the Facility equipment,
of producing the Firm Capacity; or
(d)    No more than four (4) Unit Trips in the first Contract Year and no more
than three (3) Unit Trips in any subsequent Contract Year.
(3)    If the representatives of the Parties or the Qualified Independent
Engineering Company based on the Independent Engineering Assessment, as
applicable, determine that there are no commercially reasonable changes meeting
the requirements of Section 8.2(C)(2), Company may thereafter declare an Event
of Default on the basis of the failure described in Section 8.1(A)(10) or
Section 8.1(A)(11) which preceded Company’s request for an Independent
Engineering Assessment.


SECTION 8.2
81



--------------------------------------------------------------------------------







(4)    If the representatives of the Parties or the Qualified Independent
Engineering Company based on the Independent Engineering Assessment, as
applicable, determine that there are commercially reasonable changes meeting the
requirements of paragraph (2) above, Company may not declare an Event of Default
on the basis of the failure described in Section 8.1(A)(10) or Section
8.1(A)(11) which preceded Company’s request for an Independent Engineering
Assessment unless Seller either (i) fails to diligently carry out such
recommended changes as determined in accordance with the procedures and
requirements set forth in Section 3.3(B) (Company Right to Require Independent
Engineering Assessment) or (ii) implements such changes but the Facility
nevertheless does not meet the standards of Section 8.2(C)(2) in the first full
Contract Year after such changes are implemented; provided that, if such right
to declare an Event of Default is not exercised within three (3) Months after
such first full Contract Year, Company shall be deemed to have waived such
right. In the event that Seller implements such changes but the Facility
nevertheless does not meet the standards of Section 8.2(C)(2) by the end of the
first full Contract Year after such changes are implemented, Company may grant
Seller additional time to implement additional changes in Company’s sole
discretion.
(D)    Company’s Right to Enter and Operate the Facility. If an Event of Default
by Seller under Section 8.1 (Events of Default) shall have occurred and not been
cured within the cure periods provided in Section 8.1(C) (Cure Periods and Force
Majeure Exceptions), and Company elects not to terminate this Agreement pursuant
to Section 8.2(B) (Right to Terminate), Seller shall grant Company a license,
upon five (5) calendar days prior written notice, to enter the Facility and to
operate the same for no more than 365 consecutive Days for the purpose of curing
Seller’s default in accordance with the operational and performance requirements
of this Agreement, including, but not limited to Section 3.2 (Rights and
Obligations of Seller) and Article 4 (Suspension or Reduction of Deliveries).
Company, in its sole discretion, may use either Seller’s operator or Company’s
employees or contractors, to staff the Facility for the period during which
Company is operating the Facility as provided in this Section 8.2(D). If Company
chooses to use Seller’s operator during this period, Seller shall cooperate with
Company in directing Seller’s operator to operate and maintain the Facility in
accordance with Company’s instructions. If in Company’s sole discretion,
Seller’s default cannot be cured, Company may terminate this Agreement with
immediate effect at any time within the period during which Company is operating
the Facility as provided in this Section 8.2(D). Seller shall reimburse Company
for all costs incurred by Company, including, but not limited to, its labor
expenses for overtime and its expenses for contract labor in connection with
operating the Facility until such time as the matter giving rise to the Event of
Default has been cured, or Company terminates this Agreement pursuant to this
Section 8.2(D). Seller shall reimburse Company within thirty (30) days of
Company’s request for reimbursement. In the event Seller fails to make timely
reimbursement, Company may set off all amounts due from Seller for reimbursement
against any amounts due by Company to Seller pursuant to Section 6.2(B) (Set
Off) and Article 16 (Set Off). Company may also draw upon the Operating Period
Security to satisfy Seller’s unpaid obligations for reimbursement required by
this Section 8.2(D). Seller shall remain fully responsible for performing all of
its obligations under the Financing


SECTION 8.2
82



--------------------------------------------------------------------------------






Documents and for meeting all payment obligations to its contractors and
suppliers and for maintaining all necessary Permits to operate the Facility
during the period in which Company is operating the Facility as provided in this
Section 8.2(D).
8.3     Equitable Remedies. Seller acknowledges that Company is a public utility
and is relying upon Seller's performance of its obligations under this
Agreement, and that Company and/or its customers may suffer irreparable injury
as a result of the failure of Seller to perform any of such obligations, whether
or not such failure constitutes an Event of Default or otherwise gives rise to
one or more of the remedies set forth in Section 8.2 (Rights and Obligations of
the Parties Upon Default). Accordingly, the remedies set forth in Section 8.2
(Rights and Obligations of the Parties Upon Default) shall not limit or
otherwise affect Company's right to seek specific performance, injunctions or
other available equitable remedies for Seller's failure to perform any of its
obligations under this Agreement, irrespective of whether such failure
constitutes an Event of Default.


SECTION 8.3
83



--------------------------------------------------------------------------------






ARTICLE 9 - LIQUIDATED DAMAGES
9.1    Liquidated Damages. Recognizing that Company must provide the ultimate
service to its customers and that the capacity and energy produced by the
Facility is needed to meet the requirements of Company’s customers, and in order
to avoid the difficulties of proof in connection with the damages Company would
incur in the event of a failure of the Facility to meet the performance
standards herein, the Parties agree that the following Liquidated Damages for
failure by Seller to attain required performance: (i) constitute a reasonable
and good faith estimate of the anticipated or actual loss or damage which would
be incurred by Company as a result of such failure; (ii) are not intended as a
penalty; (iii) may be invoked by Company to ensure that the Facility meets the
performance standards established under this Agreement; and (iv) constitute
Company’s sole and exclusive monetary remedy with respect to the matters set
forth in Section 9.2 (Calculation of Liquidated Damages) and Section 9.3
(Damages in the Event of Termination by Company), provided, however, that
Company’s invoking Liquidated Damages shall not limit or otherwise affect
Company’s right to seek: (i) monetary damages when Liquidated Damages are not
applicable under the terms of this Agreement and when Company has not terminated
this Agreement; and (ii) specific performance or injunctive relief when monetary
damages will not provide adequate relief.
9.2    Calculation of Liquidated Damages
(A)    Equivalent Availability Factor (EAF). For each one-tenth (1/10) of a
percentage point that the Equivalent Availability Factor of the Facility falls
below the guaranteed level of ninety percent (90%) as specified in Section
3.2(D)(2) (Equivalent Availability Factor) on average for each Contract Year,
Seller shall pay to Company Liquidated Damages in the amount set forth in the
following table (on a progressive basis) upon proper demand at the end of such
Contract Year. Said payment and any Liquidated Damages paid pursuant to this
Section 9.2(A) (Calculation of Liquidated Damages, Equivalent Availability
Factor) shall fully provide Liquidated Damages for any failure in the same
period to meet the standards set out in Section 3.2(D)(2) (Equivalent
Availability Factor).
EAF Damages Schedule:
90.0% - 100.0%     - 0 -
85.0% - 89.9%    $3,400 per 0.1%
80.0% - 84.9%    $4,500 per 0.1%
79.9% and below    $5,500 per 0.1%






SECTIONS 9.1 AND 9.2
84





--------------------------------------------------------------------------------








(B)    Equivalent Forced Outage Rate (EFOR). For each one-tenth (1/10) of a
percentage point that the EFOR exceeds the guaranteed level of five percent (5%)
as specified in Section 3.2(D)(3) (Equivalent Forced Outage Rate) on average for
each Contract Year, Seller shall pay Company Liquidated Damages in the amount
set forth in the following table (on a progressive basis) upon proper demand at
the end of the current Contract Year:
EFOR Damages Schedule:
0.0 – 4.9%     - 0 -
5.0 – 9.9%    $1,500 per 0.1%
10.0 – 14.9%    $2,000 per 0.1%
15.0 and above    $2,500 per 0.1%




(C)    Excessive Unit Trips. For each Unit Trip in excess of the limit set forth
in Section 3.2(D)(6) (Unit Trips) on average for the current Contract Year,
Seller shall pay Company Liquidated Damages in the amount set forth in the
following table (on a progressive basis) upon proper demand at the end of the
current Contract Year:
Excessive Unit Trips:
1-3 unit trips            $6,500 per trip
4-7 unit trips            $9,500 per next trip
8-10 unit trips            $12,600 per next trip
   
(D)    Damages in the Event of Seller Labor Disputes. Liquidated Damages under
this Agreement shall include payments required to be made by Seller as provided
in Section 3.2(B)(7) (Seller’s Obligation to Maintain Workforce).
(E)    Milestone Delay Damages. Liquidated Damages under this Agreement shall
include payments required to be made by Seller as provided in Section 2.4(A)
(Failure to Meet Milestone Dates).
(F)    Daily Delay Damages. Liquidated Damages under this Agreement shall
include Daily Delay Damages provided in Section 2.4(B)(3) (Daily Delay Damages
and Termination Right).
(G)    Termination Damages. Liquidated Damages under this Agreement shall
include Pre-COD Termination Damages and Post-COD Termination Damages provided in
Section 9.3 (Damages in the Event of Termination by Company).




SECTION 9.2
85



--------------------------------------------------------------------------------





9.3    Damages in the Event of Termination by Company
(A)    Pre-COD Termination Damages. If the Agreement is terminated by Company in
accordance with this Agreement before the Commercial Operation Date due to an
Event of Default where Seller is the defaulting Party, Company shall be entitled
to Liquidated Damages in the amount of $500,000 (“Pre-COD Termination Damages”)
in addition to any Milestone Delay Damages and Daily Delay Damages paid by
Seller.
(B)    Post-COD Termination Damages. If the Agreement is terminated by Company
in accordance with this Agreement after the Commercial Operation Date due to an
Event of Default where Seller is the defaulting Party, Company shall be entitled
to Liquidated Damages in the amount of $1 million (“Post-COD Termination
Damages”).
(C)    Liquidated Damages Appropriate. Each Party agrees and acknowledges that
(i) the damages that Company would incur due to early termination of the
Agreement pursuant to Section 8.2(B) (Right to Terminate) would be difficult or
impossible to predict with certainty, and (ii) the Pre-COD Termination Damages
and Post-COD Termination Damages, as applicable, are an appropriate
approximation of such damages.


SECTION 9.3
86



--------------------------------------------------------------------------------








9.4    Payment of Liquidated Damages
(A)    Day Payment is Due. Seller shall pay the aggregate amount of Liquidated
Damages provided in Section 9.2(A) (Equivalent Availability Factor) through
Section 9.2(D) (Damages in the Event of Seller Labor Disputes) for each Contract
Year within thirty (30) Days after such Contract Year; provided that, at
Seller’s option, Seller may pay such amount in one-twelfth (1/12) increments per
Calendar Month during the following Contract Year, along with a carrying charge
on the balance of such amount computed at the Prime Rate plus three percent (3%)
per annum. In the event Seller fails to pay Company undisputed amounts of
Liquidated Damages due under this Section 9.4(A) within thirty (30) Days of
receipt of Company’s written demand, Company may offset such undisputed amounts
due against payments it is otherwise obligated to make under this Agreement.
(B)    Failure to Meet Milestones. Seller shall pay the aggregate amount of
Liquidated Damages provided in Section 9.2(E) (Milestone Delay Damages) as
provided in Section 2.4(A) (Failure to Meet Milestone Dates).
(C)    Daily Delay. Seller shall pay the aggregate amount of Liquidated Damages
provided in Section 9.2(F) (Daily Delay Damages) as provided in Section
2.4(B)(3)(a) (Daily Delay Damages and Termination Right).
(D)    Termination. Seller shall pay the aggregate amount of Liquidated Damages
provided in Section 9.2(G) (Termination Damages) within thirty (30) Days of the
effective date of the termination of this Agreement by Company pursuant to
Section 8.2(B) (Right to Terminate).
9.5    Adjustments. All of the dollar values noted in Section 9.2(A) (Equivalent
Availability Factor) and Section 9.2(B) (Equivalent Forced Outage Rate) will be
adjusted each Contract Year in accordance with Attachment I (Adjustment of
Charges).
9.6    Other Rights Upon Default. Upon the occurrence of an Event of Default by
either Party, the non-defaulting Party, subject to the rights described in this
Agreement, including, but not limited to, Section 8.1(C) (Cure Periods and Force
Majeure Exceptions), Section 8.2(B) (Right to Terminate), Section 8.2(C) (Right
to Demand Independent Engineering Assessment and Modification), may exercise, at
its election, any rights and claim and obtain any remedies it may have at law or
in equity, including, but not limited to, compensation for monetary damages,
injunctive relief and specific performance.






SECTIONS 9.4, 9.5, AND 9.6
87





--------------------------------------------------------------------------------








ARTICLE 10 - COMPANY’S USE OF AND ACCESS TO FACILITY
10.1    Entry for Work On Site. Seller shall permit Company, its employees and
agents (including but not limited to affiliates and contractors and their
employees) to enter upon the Facility, with such prior notice as is reasonable
under the circumstances and with at least prior oral notice in any event, to
take such action as may be necessary in the reasonable opinion of Company to:
(i) maintain, inspect, read and test meters and other Company equipment pursuant
to Section 3.2(E) (Metering, Generator Remote Control, Data
Acquisition/Communications); (ii) interconnect, interrupt (including, but not
limited to, operating the manual disconnect device provided by Seller in
accordance with Section 3.2(B)(4) (Personnel and System Safety)), monitor or
measure electric generation produced at the Facility in accordance with the
terms of this Agreement; and (iii) exercise any other rights Company may have
under this Agreement.
10.2    Provision of Site Space. Seller shall provide without charge suitable
space on the Site for all Company equipment to be placed on the Site under this
Agreement. Suitable space as used herein means space appropriate for the
intended use with adequate electric power, air conditioning, telecommunication
wiring, security, and other necessary building services. In addition, Seller
shall provide a means for reasonable access by Company to the Site, also without
charge to Company, including suitable work space at the Site for Company.
10.3    No Ownership Interest. Neither Seller nor any Financing Party shall
acquire any ownership interest or security interest in or lien or mortgage on
any equipment installed, owned, and maintained at the Site by Company pursuant
to this Agreement, and Company shall have a reasonable time after termination of
this Agreement in which to remove such equipment.
10.4    Inspection of Facility Operation
(A)    Company’s Right to Inspect. Seller shall permit Company, its employees
and agents (including but not limited to affiliates and contractors and their
employees), from the Execution Date, to enter upon and inspect the Facility and
the Facility’s design manuals and drawings, its operating and maintenance
manuals, and Seller’s construction, operation and maintenance thereof from time
to time, upon reasonable prior notice and accompaniment by Seller or a
representative thereof.


SECTIONS 10.1, 10.2, 10.3 AND 10.4
88





--------------------------------------------------------------------------------










(B)    Correction of Certain Conditions. If Company observes a condition that is
not in compliance with the terms of this Agreement, Company may make a written
request for Seller to correct such condition and Seller shall provide a written
report on such condition within thirty (30) Days. If Company disagrees with
Seller’s proposal to remedy the condition, a Qualified Independent Engineer will
be chosen from the Qualified Independent Engineer’s List pursuant to Section
3.3(B)(1)(b) (Implementation of Independent Engineering Assessment) and the
Qualified Independent Engineer will make a recommendation to remedy the
situation. Seller shall abide by the Qualified Independent Engineer’s
recommendation. Both Parties shall equally share in the cost for the Independent
Engineering Assessment. However, Seller shall pay all costs associated with
implementing the recommendation. Company’s inspection of Seller’s equipment or
operation shall not be construed as endorsing the design thereof nor as any
warranty of the safety or reliability of said equipment or operation nor as a
waiver of any right by Company.








SECTION 10.4
89


 

--------------------------------------------------------------------------------








ARTICLE 11 - AUDIT RIGHTS
11.1    Rights of Company. Company shall have the right throughout the Term and
for a period of three (3) years following the end of the Term, as extended, upon
reasonable prior notice, to audit the books and records of Seller only to the
limited extent necessary to verify the basis for any claim by Seller for
payments from Company. Company shall not have the right to audit other financial
records of Seller. Seller shall make such records available at its offices in
Hawaii during normal business hours. Company shall pay Seller’s reasonable
actual, verifiable costs for such audits, including allocated overhead.
11.2    Rights of Seller. Seller shall have the right throughout the Term and
for a period of three (3) years following the end of the Term, as extended, upon
reasonable prior notice, to audit the books and related records of Company only
to the limited extent necessary to verify the basis for charges invoiced by
Company to Seller under this Agreement. Seller shall not have the right to audit
other records of Company. Company shall make such information available during
normal business hours at its offices in Hawaii. Seller shall pay Company’s
reasonable actual, verifiable costs for such audits, including allocated
overheads.




SECTIONS 11.1 AND 11.2
90





--------------------------------------------------------------------------------





ARTICLE 12 - REPRESENTATIONS, WARRANTIES AND COVENANTS


12.1 By Seller. Seller represents, warrants and covenants as follows:


(A)Duly Organized. Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. Seller
has full power, authority and legal right to execute and deliver and perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by Seller and constitutes a legal, valid and binding obligation of
Seller, enforceable in accordance with its terms, except to the extent that such
enforcement may be limited by any bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting generally the enforcement of creditors'
rights from time to time in effect.
(B)No Conflict. The execution and delivery of, and performance by Seller of its
obligations under this Agreement will not result in a violation of, or be in
conflict with, any provision of its Operating Agreement, or result in a
violation of, or be in conflict with, or constitute a default or an event which
would, with notice or lapse of time, or both, become a default under, any
mortgage, indenture, contract, agreement or other instrument to which Seller is
a party or by which it or its property is bound, where such violation, conflict,
default or potential default would materially adversely affect Seller's ability
to perform its obligations under this Agreement, or result in a violation of any
statute, rule, order of any court or administrative agency, or regulation
applicable to Seller or its property or by which it or its property may be
bound, or result in a violation of, or be in conflict with, or result in a
breach of, any term or provision of any judgment, order, decree or award of any
court, arbitrator or governmental or public instrumentality binding upon Seller
or its property, where such violation, conflict, or breach would have a material
adverse affect on Seller's ability to perform its obligations under this
Agreement.


(C)No Default. Seller is not in default, and no condition exists which, with
notice or lapse of time, or both, would constitute a default by Seller under any
mortgage, loan agreement, deed of trust, indenture or other agreement with
respect thereto, evidence of indebtedness or other instrument of a material
nature, to which it is party or by which it is bound, or in violation of, or in
default under, any rule, regulation, order, writ, judgment, injunction or decree
of any court, arbitrator or federal, state, municipal or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign, where such default, condition or violation would have a material
adverse affect on Seller's ability to perform its obligations under this
Agreement.


(D)No Litigation. Except as set forth on Attachment R (Seller’s Litigation
Schedule), there is no action, suit, proceeding, inquiry or investigation, at
law or in equity, or before or by any court, public board or body, pending
against such Seller, or of which Seller has otherwise received official notice,
or which to the knowledge of Seller is threatened against Seller, wherein an
adverse decision, ruling or finding would have a material adverse affect on
Seller's ability to perform its obligations under this Agreement.




SECTION 12.2
91



--------------------------------------------------------------------------------





(E)Experience, Qualifications and Resources. Seller has entered into this
Agreement in connection with the conduct of its business and it has the
experience, qualifications and access to financial resources necessary to
operate and maintain the Facility in accordance with the terms and conditions of
this Agreement.
(F)Substitute Principal. Except where Company’s consent is not required under
Section 20.1 (Assignment by Seller), in the event Seller proposes a substitute
managing member or members, principal entity or entity operating facility to
avoid an Event of Default under Section 8.1(A)(15) (Default by Seller), the
qualifications of such substitute managing member(s) to carry out the role of
managing member and financial substance shall be reasonably satisfactory to
Company.
(G)Substitute Entity Operating Facility. In the event Seller proposes a
substitute entity operating facility to avoid an Event of Default under Section
8.1(A)(12) (Default by Seller), (i) the substitute entity operating facility
shall have the qualifications or has contracted with an entity having the
qualifications to operate the Facility in a manner consistent with the terms and
conditions of this Agreement and (ii) the substitute entity operating facility
shall have the creditworthiness and ability to perform its obligations hereunder
in a manner consistent with the terms and conditions of this Agreement.
(H)Adequate Fuel Supply. Seller shall maintain at the Facility a supply of Fuel
adequate to give Seller the ability to support the operation of the Facility
pursuant to the terms and conditions of the Agreement.
(I)Non-Fossil Fuel. The Facility will operate solely on Fuel as defined in this
Agreement.
(J)Own Account. Seller is acting for its own account and its decision to enter
into this Agreement is based upon its own judgment, not in reliance upon the
advice or recommendations of Company and it is capable of assessing the merits
of, and understands and accepts the terms, conditions and risks of this
Agreement. It has not relied upon any promises, representations, statements or
information of any kind whatsoever that are not contained in this Agreement in
deciding to enter into this Agreement.


12.2 By Company. Company represents and warrants as follows:


(A) Duly Organized. Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Hawaii. Company has full
power, authority and legal right to execute and deliver and perform its
obligations under this Agreement. This Agreement has been duly authorized,
executed and delivered by Company and constitutes a legal, valid and binding
obligation of Company, enforceable in accordance with its terms, except to the
extent that such enforcement may be limited by any bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting generally the enforcement of
creditors' rights from time to time in effect.
(B) No Conflict. The execution and delivery of, and performance by Company of
its obligations under this Agreement will not result in a violation of, or be in
conflict with, any provision of the articles of incorporation or bylaws of
Company, or result in a violation of, or be


SECTION 12.2
92



--------------------------------------------------------------------------------





in conflict with, or constitute a default or an event which would, with notice
or lapse of time, or both, become a default under, any mortgage, indenture,
contract, agreement or other instrument to which Company is a party or by which
it or its property is bound, where such violation, conflict, default or
potential default would materially adversely affect Company's ability to perform
its obligations under this Agreement, or result in a violation of any statute,
rule, order of any court or administrative agency, or regulation applicable to
Company or its property or by which it or its property may be bound, or result
in a violation of, or be in conflict with, or result in a breach of, any term or
provision of any judgment, order, decree or award of any court, arbitrator or
governmental or public instrumentality binding upon Company or its property,
where such violation, conflict, or breach would have a material adverse affect
on Company's ability to perform its obligations under this Agreement.


(C) No Default. Company is not in default, and no condition exists which, with
notice or lapse of time, or both, would constitute a default by Company under
any mortgage, loan agreement, deed of trust, indenture or other agreement with
respect thereto, evidence of indebtedness or other instrument of a material
nature, to which it is party or by which it is bound, or in violation of, or in
default under, any rule, regulation, order, writ, judgment, injunction or decree
of any court, arbitrator or federal, state, municipal or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign, where such default, condition or violation would have a material
adverse affect on Company's ability to perform its obligations under this
Agreement.


(D) No Litigation. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body, pending against such Company, or of which Company has otherwise received
official notice, or which to the knowledge of Company is threatened against
Company, wherein an adverse decision, ruling or finding would have a material
adverse affect on Company's ability to perform its obligations under this
Agreement.




SECTION 12.2
93



--------------------------------------------------------------------------------






 
ARTICLE 13 - INDEMNIFICATION
13.1    Indemnification of Company
(A)    Personal Injury, Death or Property Damage. Seller shall indemnify,
defend, and hold harmless Company, its successors, permitted assigns,
affiliates, controlling persons, directors, officers, employees, servants and
agents, including but not limited to contractors and their employees
(collectively referred to as an “Indemnified Company Party”), from and against
any Losses suffered, incurred or sustained by any Indemnified Company Party or
to which any Indemnified Company Party becomes subject, resulting from, arising
out of or relating to any Claim by a third party not controlled by or under
common ownership and/or control with Company (whether or not well founded,
meritorious or unmeritorious) relating to any actual or alleged personal injury
or death or damage to property, in any way arising out of, incident to, or
resulting directly or indirectly from the acts or omissions of Seller or its
agents or subcontractors, except to the extent that any of the foregoing is
attributable to the gross negligence or willful misconduct of an Indemnified
Company Party.
(B)    Compliance with Laws. Any Losses incurred by an Indemnified Seller Party
for noncompliance by Seller or an Indemnified Seller Party with applicable Laws
shall not be reimbursed by Company but shall be the sole responsibility of
Seller. Seller shall indemnify, defend and hold harmless each Indemnified
Company Party from and against any and all Losses in any way arising out of,
incident to, or resulting directly or indirectly from the failure of Seller to
comply with any Laws.
(C)    Notice. If Seller shall obtain knowledge of any Claim subject to Section
13.1(A) (Personal Injury, Death or Property Damage), Section 13.1(B) (Compliance
with Laws) or otherwise under this Agreement, Seller shall give prompt notice
thereof to Company, and if Company shall obtain any such knowledge, Company
shall give prompt notice thereof to Seller.
(D)    Indemnification Procedures.
(1)    Notice. In case any Claim subject to Section 13.1(A) (Personal Injury,
Death or Property Damage) or Section 13.1(B) (Compliance with Laws) or otherwise
under this Agreement, shall be brought against an Indemnified Company Party,
Company shall notify Seller of the commencement thereof and, provided that
Seller has acknowledged in writing to Company its obligation to an Indemnified
Company Party under this Section 13.1 (Indemnification of Company), Seller shall
be entitled, at its own expense, acting through counsel acceptable to Company,
to participate in and, to the extent that Seller desires, to assume and control
the defense thereof, provided that Seller shall not compromise or settle a Claim
against an Indemnified Company Party without the prior written consent of
Company which consent shall not be unreasonably withheld.
(2)    Assumption and Control of Defense. Seller shall not be entitled to assume
and control the defense of any such Claim subject to Section 13.1(A) (Personal
Injury, Death or Property Damage), Section 13.1(B) (Compliance with Laws) or
otherwise under this Agreement, if and to the extent that, in the opinion of
Company, such Claim involves the


SECTION 13.1
94


 

--------------------------------------------------------------------------------





potential imposition of criminal liability on an Indemnified Company Party or a
conflict of interest between an Indemnified Company Party and Seller, in which
case Company shall be entitled, at its own expense, acting through counsel
acceptable to Seller to participate in any Claim, the defense of which has been
assumed by Seller. Company shall supply Seller with such information and
documents requested by Seller as are necessary or advisable for Seller to
possess in connection with its participation in any Claim to the extent
permitted by this Section 13.1(D)(2) (Assumption and Control of Defense). An
Indemnified Company Party shall not enter into any settlement or other
compromise with respect to any Claim without the prior written consent of
Seller, which consent shall not be unreasonably withheld or delayed.
(3)    Subrogation. Upon payment of any Losses by Seller pursuant to this
Section 13.1 (Indemnification of Company) or other similar indemnity provisions
contained herein to or on behalf of Company, Seller, without any further action,
shall be subrogated to any and all claims that an Indemnified Company Party may
have relating thereto.
(4)    Cooperation. Company shall fully cooperate and cause all Company
Indemnified Parties to fully cooperate, in the defense of or response to any
Claim subject to Section 13.1 (Indemnification of Company).
13.2    Indemnification of Seller.
(A)    Personal Injury, Death or Property Damage. Company shall indemnify,
defend, and hold harmless Seller, its successors, permitted assigns, affiliates,
controlling persons, directors, officers, employees, servants and agents,
including but not limited to contractors and their employees (collectively
referred to as an “Indemnified Seller Party”), from and against any Losses
suffered, incurred or sustained by any Indemnified Seller Party or to which any
Indemnified Seller Party becomes subject, resulting from, arising out of or
relating to any Claim by a third party not controlled by or under common
ownership and/or control with Seller (whether or not well founded, meritorious
or unmeritorious) relating to any actual or alleged personal injury or death or
damage to property, in any way arising out of, incident to, or resulting
directly or indirectly from the acts or omissions of Company or its agents or
subcontractors, except to the extent that any of the foregoing is attributable
to the gross negligence or willful misconduct of an Indemnified Seller Party.
(B)    Compliance with Laws. Any Losses incurred by an Indemnified Company Party
for noncompliance by Company or an Indemnified Company Party with applicable
Laws shall not be reimbursed by Seller but shall be the sole responsibility of
Company. Company shall indemnify, defend and hold harmless each Indemnified
Seller Party from and against any and all Losses in any way arising out of,
incident to, or resulting directly or indirectly from the failure of Company to
comply with any Laws.




SECTION 13.2
95



--------------------------------------------------------------------------------





(C)    Notice. If Company shall obtain knowledge of any Claim subject to Section
13.2(A) (Personal Injury, Death or Property Damage) or otherwise under this
Agreement, Company shall give prompt notice thereof to Seller, and if Seller
shall obtain any such knowledge, Seller shall give prompt notice thereof to
Company.
(D)    Indemnification Procedures.
(1)    Notice. In case any action, suit or proceeding subject to Section 13.2(A)
(Personal Injury, Death or Property Damage), or otherwise under this Agreement,
shall be brought against an Indemnified Seller Party, Seller shall notify
Company of the commencement thereof and, provided that Company has acknowledged
in writing to Seller its obligation to an Indemnified Seller Party under this
Section 13.2 (Indemnification of Seller), Company shall be entitled, at its own
expense, acting through counsel acceptable to Seller, to participate in and, to
the extent that Company desires, to assume and control the defense thereof,
provided, however, Company shall not compromise or settle a Claim against an
Indemnified Seller Party without the prior written consent of Seller which
consent shall not be unreasonably withheld.
(2)    Assumption and Control of Defense. Company shall not be entitled to
assume and control the defense of any such Claim subject to Section 13.2(A)
(Personal Injury, Death or Property Damage), or otherwise under this Agreement,
if and to the extent that, in the opinion of Seller, such Claim involves the
potential imposition of criminal liability on an Indemnified Seller Party or a
conflict of interest between an Indemnified Seller Party and Company, in which
case Seller shall be entitled, at its own expense, acting through counsel
acceptable to Company, to participate in any Claim the defense of which has been
assumed by Company. An Indemnified Seller Party shall supply Company with such
information and documents requested by Company as are necessary or advisable for
Company to possess in connection with its participation in any Claim, to the
extent permitted by this Section 13.2(C)(2) (Assumption and Control of Defense).
An Indemnified Seller Party shall not enter into any settlement or other
compromise with respect to any Claim without the prior written consent of
Company, which consent shall not be unreasonably withheld or delayed.
(3)    Subrogation. Upon payment of any Losses by Company pursuant to this
Section 13.2 (Indemnification of Seller) or other similar indemnity provisions
contained herein to or on behalf of Seller, Company, without any further action,
shall be subrogated to any and all claims that an Indemnified Seller Party may
have relating thereto.
(4)    Cooperation. Seller shall fully cooperate and cause all Seller
Indemnified Parties to fully cooperate, in the defense of or response to any
Claim subject to Section 13.2 (Indemnification of Seller).




SECTION 13.2
96



--------------------------------------------------------------------------------








ARTICLE 14 - CONSEQUENTIAL DAMAGES


Except to the extent such damages are included in any Liquidated Damages
provided in Article 9 (Liquidated Damages), indemnification as provided in
Article 13 (Indemnification), damages from claims arising from or related to
gross negligence or willful misconduct of a party or other specified measure of
damages expressly provided for herein, neither party shall be liable to the
other party for special, punitive, indirect, exemplary or consequential damages,
whether such damages are allowed or provided by contract, tort (including
negligence), strict liability, statute or otherwise.








ARTICLE 14
97



--------------------------------------------------------------------------------








ARTICLE 15 - INSURANCE
15.1    Required Coverage. Seller shall, at its own expense, acquire and
maintain, or cause to be maintained, commencing with the start of construction
of the Facility, as applicable, and continuing throughout the Term, as
applicable, the minimum insurance coverage set forth in Attachment J (Required
Insurance), or such higher amounts as Seller and/or the Financing Parties
reasonably determine to be necessary during construction and operation of the
Facility. The insurance coverage required hereunder shall provide that it is
primary with respect to Seller and Company. Seller's indemnity and other
obligations shall not be limited by the foregoing insurance requirements. Any
deductible shall be the responsibility of Seller.
15.2    Additional Insureds. The insurance policies specified in Section 2
(General Liability Insurance) and Section 3 (Automobile Liability Insurance) of
Attachment J (Required Insurance) shall include Company as an additional
insured, as its interest may appear, with respect to any and all third party
bodily injury and/or property damage claims arising from Seller’s performance of
this Agreement and, to the extent permitted by such insurers after commercially
reasonable efforts of Seller to obtain such notice, shall require at least
thirty (30) Days’ written notice to Seller prior to cancellation of, or material
modification to, such policy and ten (10) Days’ written notice to Seller of
cancellation due to failure by Seller to pay such premium. Such cancellation
notice shall be disclosed to Company within two (2) Business Days of receipt.
The insurance policies specified in Section 4 (Builders All Risk Insurance) and
Section 5 (All Risk Property/Comprehensive Boiler and Machinery Insurance (Upon
Completion of Construction)) of Attachment J (Required Insurance) shall include
Company as loss payee, after the interests of the Financing Parties, as its
interest may appear with respect to any property or boiler and machinery losses.
Company acknowledges that Financing Parties shall be entitled to receive and
distribute any and all loss proceeds as stipulated by any Financing Documents
related to any policy described in this Article 15 (Insurance) and Attachment J
(Required Insurance).
15.3    Evidence of Policies Provided to Company. Evidence of insurance for the
coverage specified in this Article 15 (Insurance) shall be provided to Company
within thirty (30) Days after Seller has bound coverage of the related policies
or by the date specified in Section 2.3(A) (Company Conditions Precedent),
whichever is later. Within thirty (30) Days of any change of any policy and upon
renewal of any policy Seller shall provide certificates of insurance to Company.
During the Term, Seller, upon Company’s reasonable request, shall make available
to Company for its inspection at Seller’s designated location, certified copies
of the insurance policies described in this Article 15 (Insurance) and
Attachment J (Required Insurance).


SECTIONS 15.1, 15.2 AND 15.3
98





--------------------------------------------------------------------------------








15.4    Deductibles. Company acknowledges that any policy required herein may
contain reasonable deductibles or self-insured retentions, the amounts of which
will be reviewed for acceptance by Company. Acceptance will not be unreasonably
withheld.
15.5    Application of Proceeds From All Risk Property/Comprehensive Boiler and
Machinery Insurance. Seller shall use commercially reasonable efforts to obtain
provisions in the Financing Documents, on reasonable terms, providing for the
insurance proceeds from All Risk Property/Comprehensive Boiler and Machinery
Insurance to be applied to repair of the Facility.
15.6    Annual Review by Company. The coverage limits shall be reviewed annually
by Company and if, in Company's reasonable discretion, Company determines that
the coverage limits should be increased, Company shall so notify Seller and the
reasons therefor. The amount of any increase of the coverage limits, when
considered as a percentage of the then existing coverage limits, shall not
exceed the cumulative amount of increase in the Consumer Price Index occurring
after the coverage limits herein were last set. Seller shall within thirty (30)
Days of notice from Company increase the coverage as directed in such notice and
the costs of such increased coverage limits shall be borne by Seller.


SECTIONS 15.4, 15.5 AND 15.6
99





--------------------------------------------------------------------------------








ARTICLE 16 - SET OFF
Company shall have the right to set off any payment due and owing by Seller,
including but not limited to any payment under this Agreement and any payment
due under any arbitration award made under Article 17 (Dispute Resolution),
against Company's payments of subsequent monthly invoices as necessary.


ARTICLE 16
100





--------------------------------------------------------------------------------






ARTICLE 17 - DISPUTE RESOLUTION
17.1    Good Faith Negotiations. Except as otherwise expressly set forth in this
Agreement, before submitting any claims, controversies or disputes
(“Dispute(s)”) under this Agreement to the dispute resolution procedures set
forth in Section 17.2 (Dispute Resolution Procedures), the presidents, vice
presidents, or authorized delegates from both Seller and Company having full
authority to settle the Dispute(s), shall personally meet in Hawaii and attempt
in good faith to resolve the Dispute(s) (the “Management Meeting”).
17.2    Dispute Resolutions Procedures
(A)    Mediation. Except as otherwise expressly set forth in this Agreement and
subject to Section 17.1 (Good Faith Negotiations), any and all Dispute(s)
arising out of or relating to this Agreement, (i) which remain unresolved for a
period of twenty (20) Days after the Management Meeting takes place or (ii) for
which the Parties fail to hold a Management Meeting within sixty (60) Days of
the date that a Management Meeting was requested by a Party, may upon the
agreement of the Parties, first be submitted to confidential mediation in
Honolulu, Hawaii pursuant to the administration by, and in accordance with the
Mediation Rules, Procedures and Protocols of, Dispute Prevention & Resolution,
Inc. (or its successor) or, in their absence, the American Arbitration
Association (“DPR”) then in effect. If the Parties agree to submit the Dispute
to confidential mediation, the parties shall each pay fifty percent (50%) of the
cost of the mediation (i.e., the fees and expenses charged by the mediator and
DPR) and shall otherwise each bear their own costs and attorney’s fees. If
settlement of the Dispute(s) is not reached within sixty (60) Days after
commencement of the mediation, either Party may initiate arbitration as set
forth in Section 17.2(C) (Initiation of Arbitration) below.
(B)    Arbitration. If (i) any Disputes remain unresolved after such mediation
concludes or the 60-Day mediation period has expired, or (ii) the Parties do not
mutually agree to invoke mediation procedures, the Parties agree to submit any
such Dispute(s) to binding arbitration in Honolulu, Hawaii pursuant to the
administration by DPR, and in accordance with (aa) the Arbitration Rules,
Procedures, and Protocols of DPR then in effect (or the commercial arbitration
rules then in effect of its successor) (“Arbitration Rules”), (bb) HRS Chapter
658A (“Chapter 658A”) or the Federal Arbitration Act, 9 U.S.C. § 1 et seq., if
applicable (“FAA”), and (cc) the procedures of this Section 17.2 (Dispute
Resolution Procedures). To the extent that these procedures are permissible
under Chapter 658A if the Parties agree to waive or vary the terms of the
applicable Arbitration Rules and/or Chapter 658A and/or the FAA, the Parties do
hereby so agree without prejudice to any application for judicial relief
authorized by Chapter 658A. Capitalized and otherwise undefined terms in this
Article 17 (Dispute Resolution) shall have the meanings set forth in the
Arbitration Rules. The final award and order of the arbitrator(s) is binding
upon the Parties and judgment upon the final award and order rendered may be
entered in any court of competent jurisdiction.
(C)    Initiation of Arbitration. A Party shall initiate arbitration by giving
to the other Party its written notice of its demand for arbitration, which
notice shall include a detailed statement of its contentions of law and fact and
remedies sought, and submitting such notice to DPR in accordance with the
applicable Arbitration Rules. No such notice shall be valid or


SECTIONS 17.1 AND 17,2
101


 

--------------------------------------------------------------------------------





effective to the extent that any claim(s) set forth therein would be barred by
the applicable statute of limitations or laches. Such notice must be signed by
the president, vice president or authorized delegate of the Party giving and
submitting the notice and be delivered to the president of the other Party. The
other Party shall file a detailed answering statement within twenty (20) Days of
receipt of the notice of the demand for arbitration.
(D)    Procedures for Appointing Arbitrator(s). The Parties hereby agree that
arbitrator(s) shall be appointed according to the following procedure,
notwithstanding any contrary or inconsistent provision of the Arbitration Rules.
(1)    Single Arbitrator. Within twenty (20) Days of the receipt by the
initiating Party of the detailed answering statement, the Parties shall attempt
to agree on a single arbitrator with apparent and substantial experience,
knowledge or expertise with respect to electric utility practices and procedures
or the design, construction and operation of biomass electric generating
facilities, or as otherwise relevant to the subject matter of the Dispute.
(2)    Three-Arbitrator Panel. Should the Parties fail to agree on a single
arbitrator within such 20-Day period, each Party may appoint one arbitrator
within fourteen (14) Days thereafter pursuant to the Arbitration Rules. If any
Party does not appoint an arbitrator within that 14-Day period, or if the
arbitrator appointed by such Party is disqualified for any reason, Dispute
Prevention & Resolution, Inc. shall appoint one or both of the arbitrator(s), as
appropriate. Within twenty (20) Days of the appointment of the second
arbitrator, the two appointed arbitrators shall attempt to agree upon the
appointment of a third arbitrator to serve as the chair of the panel of
arbitrators. If the two appointed arbitrators fail to agree upon the appointment
of the third arbitrator within this 20-Day period or if the third arbitrator
appointed by the two arbitrators is disqualified for any reason, Dispute
Prevention & Resolution, Inc. shall appoint the third arbitrator. In the event
of any selection of an arbitrator by DPR, the Parties hereby request that DPR
give preference first to arbitrators with apparent and substantial experience,
knowledge or expertise relevant to the subject matter of the Dispute and second
to the residents of the State of Hawaii. The arbitration panel shall determine
all matters by majority vote.
(3)    Disclosures and Objections. The Parties shall have 48 hours from the
receipt of notice of the appointment of an arbitrator to request disclosures and
shall have 48 hours from receipt of the notice of appointment of the arbitrator
or the arbitrator’s last disclosure in which to assert an objection to the
arbitrator’s appointment.
(E)    Conduct of the Arbitration by the Arbitrator(s). Each arbitrator
appointed pursuant to Section 17.2(D) (Procedures for Appointing Arbitrators)
shall swear to conduct such arbitration in accordance with (i) the terms of this
Article 17 (Dispute Resolution), (ii) the applicable Arbitration Rules, (iii)
the laws of the State of Hawaii, (iv) the most recent Guidelines for Arbitrator
Reimbursement established by the Financial Industry Regulatory Authority (or its
successor) and (v) the Code of Ethics of the American Arbitration Association
(“Code of Ethics”), provided that, notwithstanding any thing in the Code of
Ethics to the contrary, and regardless of whether appointed by a single Party,
each arbitrator shall (aa) be neutral, impartial and not predisposed to favor
either Party and (bb) subsequent to appointment as an arbitrator, refrain from
any and all ex parte communication with any Party.


SECTION 17.2
102



--------------------------------------------------------------------------------





(F)    Arbitration Procedures.
(1)    Duration of Proceedings. The Parties shall have one hundred twenty (120)
Days from the date of the appointment of the single agreed arbitrator or the
third arbitrator of the arbitration panel to perform discovery and present
evidence and argument to the arbitrator(s), including, without limitation, all
evidence and argument with respect to the costs of arbitration, attorney fees
and costs, and all other matters to be considered for inclusion in the final
award and order issued by the arbitrator(s).
(2)    Hearing. During this 120-Day period, the arbitrator(s) shall conduct a
hearing to receive and consider all such evidence submitted by the Parties as
the arbitrator(s) may choose to consider. The arbitrator(s) may limit the amount
of time allotted to each Party presentation of evidence and argument at the
hearing, provided that such time be allocated equally to each Party. Subject to
the foregoing sentence, the arbitrator(s) shall have complete discretion over
the mode and order of prehearing discovery, the issuance of subpoenas and
subpoenas duces tecum for the production of witnesses and/or evidence prior to
and at the hearing, the presentment of evidence, and the conduct of the hearing.
The arbitrator(s) shall not consider any evidence or argument not presented
during this 120-Day period. This 120-Day period may be extended for sufficient
cause by the arbitrator(s) or by agreement of the Parties.
(3)    Discovery. The arbitrator(s) shall use all reasonable means to expedite
discovery and may sanction a Party’s non-compliance with obligations hereunder
to produce evidence or witnesses prior to the hearing, at depositions or at the
hearing. Each Party shall require and warrant that (i) all records of such
Party, its partners, members, or affiliates pertaining to the negotiation,
administration, and enforcement of this Agreement shall be maintained in the
possession of such Party for no fewer than seven (7) years, and (ii) each of its
officers, employees, consultants, general partners, or managing members shall
submit to the jurisdiction of the arbitrator(s) and shall comply with all orders
and subpoenas issued with respect to the production of witnesses or evidence at
and/or prior to the hearing. All such evidence and witnesses shall be made
available at such Party’s sole expense in Honolulu, Hawaii.
(4)    Decision. Upon the conclusion of such 120-Day period, the arbitrators
shall have thirty (30) Days to reach a determination and to give a written
decision to the Parties, stating their findings of fact, conclusions of law and
final award and order. The final award and order shall also state which Party
prevailed or that neither Party prevailed over the other.


SECTION 17.2
103



--------------------------------------------------------------------------------








(5)    Fees and Costs. The costs of arbitration (i.e., the fees and expenses
charged by the arbitrator(s) and DPR), the reasonable attorney fees of the Party
that prevailed (but not including any attorney fees attributable to or charged
by in-house counsel), and the reasonable costs of the Party that prevailed to
the extent that such costs are recoverable pursuant to HRS § 607-9 (but not
including testifying or nontestifying expert witness or consultant fees), shall
be determined by the arbitrator(s) and awarded to the prevailing Party in the
final award and order issued by the arbitrator(s); provided, however, that the
arbitrator(s) shall have no power to award any costs incurred more than thirty
(30) Days prior to the date of the notice and demand for arbitration. In the
event neither Party prevails, the Parties shall each pay fifty percent (50%) of
the cost of the arbitration (i.e., the fees and expenses charged by the
arbitrator(s) and DPR) and shall otherwise each bear their own arbitration
costs, attorney fees, costs and all other expenses of arbitration, including
without limitation their own testifying or nontestifying expert witness and
consultant fees.
(6)    Payment. To the extent the final award and order directs either Party to
pay any amounts to the other Party, including, monetary damages, costs of
arbitration, or reasonable attorney fees and costs:
(a)    if neither Party seeks judicial review of the final award and order,
payment shall be made within ninety-five (95) Days after the final award and
order is issued.
(b)    if either Party seeks judicial review of the final award and order,
payment shall be made within thirty (30) Days after the available judicial
review is exhausted.
(G)    Authority of the Arbitrators. Notwithstanding anything herein or in the
Arbitration Rules to the contrary, the authority of the arbitrator(s) in
rendering the final award and order is limited to the interpretation and/or
application of the terms of this Agreement and to ordering any remedy allowed by
this Agreement. The arbitrator(s) shall have no power to change any term or
condition of this Agreement, deprive any Party of a remedy expressly provided
hereunder, or provide any right or remedy that has been excluded hereunder.
Notwithstanding anything herein or in the Arbitration Rules to the contrary, any
Party who contends that the final award and order of the arbitrator(s) was in
excess of the authority of the arbitrator(s) as set forth herein may seek
judicial relief in the Circuit Court of the State of Hawaii for the circuit in
which the arbitration hearing was held, provided that such judicial proceeding
is initiated within thirty (30) Days of the final award and order and not
otherwise.
17.3    Exclusion. The provisions of this Article 17 (Dispute Resolution) shall
not apply to any disputes within the authority of an Independent Evaluator under
Section 9 (Dispute) of Attachment U (Renewable Portfolio Standards).


SECTION 17.2 AND 17.3
104





--------------------------------------------------------------------------------






ARTICLE 18 - FORE MAJEURE
18.1    Definition of Force Majeure. The term “Force Majeure” as used in this
Agreement means a cause or event, which (i) is not within the reasonable control
of the Party affected thereby, (ii) could not have been avoided by the affected
Party's operation in accordance with Good Engineering and Operating Practices,
and (iii) is not the result of the failure to act or the negligence of the
affected Party. To the extent that such event satisfies the test set forth in
the preceding sentence, Force Majeure includes without limitation: acts of God,
sudden actions of the elements such as floods, earthquakes, landslides, storms,
hurricanes, tornadoes, or volcanic activity; high winds or heavy rains of
sufficient strength or duration to materially damage the Facility or
significantly impair its construction, operation or repair of the Facility for a
period of time; lightning; drought; fire; sabotage; vandalism beyond that which
could reasonably be prevented by the Party claiming Force Majeure; terrorism;
war; riots; environmental or climactic impacts; explosion; blockades; civil
insurrection; island wide strikes; and emergency orders issued by a Governmental
Authority; provided that the Facility shall be designed to withstand and operate
during the events identified in Section 3.2(B)(1)(d) (Natural Events); and
provided that none of the following constitute Force Majeure:
(A)    strikes or labor disturbances occurring at the Facility, except to the
extent such strikes or labor disturbances at the Site are directly related to
strikes or labor disturbances that are simultaneously disrupting other business
operations on the island of Hawaii;
(B)    any acts or omissions of any third party, including, without limitation,
any vendor, materialman, customer, or supplier of Seller, unless such acts or
omissions are themselves caused by an event of Force Majeure as herein defined;
(C)    any full or partial curtailment in the electric output of the Facility
that is caused by or arises from a mechanical or equipment breakdown or other
conditions attributable to normal wear and tear;
(D)    changes in market conditions that affect the cost of Seller’s supplies,
or that otherwise render this Agreement uneconomic or unprofitable for Seller;
(E)    Seller’s inability to obtain Permits, Land Rights or approvals of any
type for the construction, operation, or maintenance of the Facility, unless
such inability to obtain Permits, Land Rights or approvals for the construction,
operation, or maintenance of the Facility is caused by Force Majeure as herein
defined;
(F)    Seller’s inability to obtain sufficient Fuel, power or materials to
operate the Facility, except if Seller’s inability to obtain sufficient Fuel,
power or materials is caused by Force Majeure as herein defined;
(G)    Seller’s failure to obtain additional funds, including funds authorized
by a state or the federal government or agencies thereof, to supplement the
payments made by Company pursuant to this Agreement;




SECTION 18.1
105





--------------------------------------------------------------------------------





(H)    litigation or administrative or judicial action pertaining to Seller’s
interest in this Agreement, the Site, Land Rights, the Facility, any Permits, or
the design, construction, maintenance or operation of the Facility; and
(I)    any full or partial curtailment in either the ability of the Facility to
deliver its Firm Capacity or in the ability of Company to accept the Firm
Capacity which is caused by any action or inaction of a third party, including
but not limited to any vendor or supplier of Seller or Company, except to the
extent such action or inaction is caused by Force Majeure as herein defined.
18.2    Consequences of Force Majeure
(A)    No Liability. Except to the extent otherwise provided in Section 18.3
(Effect of Force Majeure on Milestone Dates and Commercial Operation Date
Deadline), neither Party shall be responsible or liable for any delay or failure
in its performance under this Agreement, nor shall any delay, failure, or other
occurrence or event become an Event of Default, to the extent such delay,
failure, occurrence or event is substantially caused by conditions or events of
Force Majeure, provided that:
(1)    The non-performing Party gives the other Party written notice within ten
(10) Days of the event or occurrence giving rise to Force Majeure describing the
particulars of the occurrence of Force Majeure;
(2)    The suspension of performance is of no greater scope and of no longer
duration than is required by Force Majeure;
(3)    The non-performing Party proceeds with due diligence to remedy its
inability to perform and provides weekly progress reports to the other Party
describing actions taken to end or minimize the effects of the Force Majeure and
the anticipated duration of the Force Majeure; and
(4)    When the non-performing Party is able to resume performance of its
obligations under this Agreement, that Party shall give the other Party written
notice to that effect.
(B)    Duty to Mitigate. The Party so excused shall make all reasonable efforts,
to cure, mitigate or remedy such Force Majeure event. Any payments due as
compensation for the obligation so excused shall also be excused for so long as
the obligation is not performed due to Force Majeure. The burden of proof shall
be on the Party claiming Force Majeure pursuant to this Article 18 (Force
Majeure).


SECTION 18.2
106
 

--------------------------------------------------------------------------------








(C)    Limited Relief. Other than as provided in Section 18.3(B) (Commercial
Operation Date Deadline) and Section 18.4 (Effect of Force Majeure on Other
Events of Default), neither Party shall be responsible or liable for any delays
or failures in its performance under this Agreement as and to the extent (i)
such delays or failures are substantially caused by conditions or events of
Force Majeure, and (ii) the conditions of Section 18.2(A) (No Liability) are
satisfied.
18.3    Effect of Force Majeure on Milestone Dates and Commercial Operation Date
Deadline
(A)    Milestone Dates. During the occurrence of a Force Majeure event, each
Condition Precedent in Section 2.3(A) (Company Conditions Precedent) and each
Milestone Date in Attachment B (Milestone Events), shall be extended on a
day-for-day basis until the end of such Force Majeure event; provided, however,
in no event shall Force Majeure extend any such Milestone Date beyond the
Commercial Operation Date Deadline as such date is extended by Force Majeure as
provided in Section 2.4(B)(1)(a) (Force Majeure). In no event will any delay or
failure to perform caused by any condition or event of Force Majeure extend this
Agreement beyond its stated Term.
(B)    Commercial Operation Date Deadline. A condition or event of Force Majeure
affecting the achievement of the Commercial Operation Date Deadline shall not
relieve Seller from liability for any of the following: Milestone Delay Damages
under Section 2.4(A)(1)(b) (Milestone Delay Damages), Daily Delay Damages under
Section 2.4(B)(3) (Daily Delay Damages and Termination Right) and Section 9.4(C)
(Daily Delay), or Pre-COD Termination Damages for early termination under
Section 2.4(A)(1)(c) (Termination and Pre-COD Termination Damages) and Section
9.3(A) (Pre-COD Termination Damages), although such a condition or event of
Force Majeure shall, if and for so long as the conditions or event of Section
18.2(A) (No Liability) are satisfied, have the effect of deferring such
liability to the extent of the applicable grace period provided in Section
2.4(B)(1)(a) (Failure to Meet Commercial Operation Date Deadline, Force
Majeure).
18.4    Effect of Force Majeure on Other Events of Default
(A)    Application. The provisions of Section 18.4(B) (Other Events of Default)
shall apply to all Events of Default not covered by Section 18.3 (Effect of
Force Majeure on Milestone Dates and Commercial Operation Date Deadline).
(B)    Other Events of Default. Subject to the limitation set forth in Section
18.4(A) (Application), if an occurrence that would constitute an Event of
Default under Article 8 (Default) is the result of a condition or event of Force
Majeure, Seller shall not be relieved from liability for Pre-COD Termination
Damages or Post-COD Termination Damages for early termination under Section 9.3
(Damages in the Event of Termination By Company), although such a condition or
event of Force Majeure shall, if and for so long as the conditions set forth in
Section 18.2(A) (No Liability) are satisfied, have the effect of deferring such
liability for the lesser of the duration of the Force Majeure or three hundred
sixty (360) Days from the


SECTIONS 18.3 AND 18.4
107





--------------------------------------------------------------------------------





occurrence or inception of the Force Majeure, as noticed pursuant to Section
18.2(A) (No Liability).
18.5    Obligations Remaining After Event of Force Majeure. No monetary
obligations of either Party which arose before the occurrence of an event of
Force Majeure causing the suspension of performance shall be excused as a result
of such occurrence. The obligation to pay in a timely manner any payments owed
pursuant to Article 5 (Rates for Purchase), and any other money for obligations
and liabilities which matured prior to the occurrence of an event of Force
Majeure is absolute and shall not be subject to the Force Majeure provisions. In
the event of a Seller Force Majeure which reduces or limits the Facility’s
capability to deliver capacity and/or energy, Company shall be obligated to pay
for capacity and/or energy only to the extent such capacity and/or energy is
made available by Seller. In the event of a Company Force Majeure which reduces
or limits Company’s capability to purchase energy, Company shall pay for such
reduced energy as it may accept, but shall remain obligated to pay for capacity
to the extent made available by Seller in accordance with this Agreement.




























































SECTION 18.5
108



--------------------------------------------------------------------------------






 
ARTICLE 19 - ELECTRIC SERVICE SUPPLIED BY COMPANY
This Agreement does not provide for any electric services by Company to Seller.
If Seller requires any electric services from Company, Company shall provide
such service on a non-discriminatory basis in accordance with Company’s
applicable tariff schedule, as of the Execution Date, as amended or revised from
time to time by Company or successors thereof.














































































ARTICLE 19
109


 

--------------------------------------------------------------------------------








ARTICLE 20 - ASSIGNMENT
20.1    Assignment by Seller. This Agreement shall not be assignable by Seller
without the prior written consent of Company (which consent shall not be
unreasonably withheld, delayed or conditioned); provided that Seller may,
without the consent of Company, assign this Agreement (A) as required by the
Financing Parties (if any) or otherwise in connection with Financing Documents
(if any), or (B) to an affiliate, a wholly-owned subsidiary or a successor of
Seller. If Seller plans to assign this agreement without the consent of Company,
Seller shall provide written notice to Company with proof reasonably
satisfactory to Company that the Agreement will be assigned (A) as required by
the Financing Parties (if any) or otherwise in connection with Financing
Documents (if any), or (B) to an affiliate, a wholly-owned subsidiary or a
successor of Seller.
20.2    Assignment by Company. This Agreement shall not be assignable by Company
without the prior written consent of Seller, which consent shall not be
unreasonably withheld; provided that Company shall have the right, without the
consent of Seller, to assign its interest in this Agreement to any affiliated
company owned in whole or in part by Hawaiian Electric Industries, Inc.,
provided further that such assignment does not impair the ability of Seller to
continue to receive the payments it is entitled to under this Agreement and,
further provided that Company will remain directly responsible for any
obligations under this Agreement that only Company, as the public utility
serving the Island of Hawaii, can carry out.
20.3    Binding on Assigns. This Agreement and all of its covenants, terms and
provisions shall be binding upon and shall inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and assigns.
20.4    Transfer Without Consent is Null and Void. Any sale, transfer, or
assignment of any interest in the Facility or in this Agreement made without
fulfilling the requirements of the Agreement shall be null and void and shall
constitute an Event of Default pursuant to Article 8 (Default).




























ARTICLE 20
110


 

--------------------------------------------------------------------------------






ARTICLE 21 - SALE OF FACILITY BY SELLER
21.1    Company’s Right of First Negotiation
(A)    Right of First Negotiation. Should Seller ever desire to dispose of its
right, title, or interest in the Facility, in whole or in part, other than the
sale and leaseback of the Facility or other assignment or disposition of part or
all of its ownership interest in the Facility to provide financing for the
Facility, it shall first offer to sell such interest to Company. Seller shall
not solicit any offers for the sale of the Facility with any other entity
without first negotiating with Company for at least ninety (90) Days. The
Parties may agree in writing to extend this period for negotiations. (Such
90-Day period, as extended as aforesaid, is referred to herein as the "Right of
First Negotiation Period".) During the Right of First Negotiation Period, the
Parties shall negotiate in good faith concerning a purchase by Company unless,
during that period, Company gives written notice that such negotiations are
terminated. This Section shall not apply to unsolicited offers received by
Seller or the sale or transfer of interests in Seller (except the sale or
transfer of one hundred percent (100%) of the interests in Seller, or sales
within a two-year period of interests totaling 100% of the interests in Seller)
or the sale or transfer initiated by the Financing Parties pursuant to the
Financing Documents. In the event Seller receives an unsolicited offer from a
third party to purchase Seller’s right, title or interest in the Facility,
Seller shall provide to Company a sworn affidavit from an officer of Seller made
under the penalties of perjury that neither (1) such officer, nor (2) any
employee or agent of Seller with the authority to legally bind Seller, nor (3)
any other employee or agent of Seller acting on the instructions of an officer
or agent of Seller with authority to legally bind Seller, solicited an offer to
purchase Seller’s right, title or interest in the Facility from such third
party. The sworn affidavit shall be provided by Seller to Company thirty (30)
Days prior to closing the sale of its right, title and/or interest to such third
party.
(B)    No Exercise of Right by Company.     In the event that Company does not
exercise its right to purchase such interest in the Facility, Seller shall have
the right to transfer or sell its interest in the Facility to any person or
entity which proposes to acquire the Facility with the intent to continue the
operation of the Facility in accordance with the provisions of this Agreement
pursuant to an assignment of this Agreement as provided in Article 20
(Assignment). In such event, Company will grant assignment of this Agreement to
the purchaser upon being reasonably satisfied that the assignee (i) has the
qualifications or has contracted with an entity having the qualifications to
operate the Facility in a manner consistent with the terms and conditions of
this Agreement and (ii) has provided Company with reasonably adequate assurances
of its creditworthiness and ability to perform its financial obligations
hereunder in a manner consistent with the terms and conditions of this
Agreement.
(C)    Right of Second Look. In the event the Parties fail to agree upon a sale
of the Facility to Company prior to the expiration of the Right of First
Negotiation Period, and Seller thereafter offers to sell the Facility to a third
party during the following six months on terms, including but not limited to,
price, conditions and timing, less favorable than those Company had offered,
Seller shall notify Company in writing of such offer and Company shall have
thirty (30) Days to submit its own offer. Thereafter, Seller shall negotiate
exclusively with Company for ninety (90) days if the terms of Company’s offer
are more favorable to Seller. If thereafter


SECTION 21.1
111


 

--------------------------------------------------------------------------------






Seller and Company fail to reach an agreement for the sale of the Facility,
Seller shall be deemed free to undertake negotiations with third parties for the
sale of the Facility.
21.2    Purchase and Sale Agreement. If Seller and Company reach agreement on
the terms for the sale of Facility to Company, the Parties agree to undertake
good faith negotiations to execute a purchase and sale agreement within
forty-five (45) Days. The purchase and sale agreement shall contain mutually
acceptable terms and conditions, including but not limited to, the following,
which are expressly subject to finalization of the complete set of terms and
conditions:
(A)    Seller shall, as of the closing of the sale, convey good and marketable
title to the Facility and Site, including all rights of Seller in the Facility
or relating thereto, free and clear of all liens, claims, encumbrances, or
rights of others, except as approved by Company in writing;
(B)    Seller shall assign or otherwise make available to Company all of
Seller’s interest in all Project Documents and Permits that are then in effect
and that are utilized for the operation or maintenance of the Facility;
(C)    Seller shall execute and deliver to Company such deeds, bills of sale,
assignments and other documentation as Company may request to convey good and
marketable title to the Facility free from all liens, claims, encumbrances, or
rights of others;
(D)    Seller shall cause all liens on the Facility for monies owed (including
liens arising from Financing Documents), and any liens in favor of Seller’s
affiliates, to be released prior to closing on the sale of the Facility to
Company;
(E)    Seller shall warrant, as of the date of the closing of the sale of the
Facility to Company, good and marketable title to the Facility, free and clear
of all other liens, claims, encumbrances and rights of others, except as
approved by Company in writing;
(F)    Company shall have no liability for damages (including without
limitation, any development and/or investment losses, liabilities or damages,
and other liabilities to third parties) incurred by Seller on account of
Company's purchase of the Facility, nor any other obligation to Seller except
for the purchase price, and Seller shall indemnify Company against any such
losses, liabilities or damages;
(G)    Company shall assume all of Seller's obligations with respect to the
Facility accruing from and after the date of closing on the sale of the Facility
to Company, including (a) to the extent assignable, all Permits held by, for, or
related to the Facility, and (b) all of Seller's agreements with respect to the
Facility provided to and approved by Company at least sixty (60) Days prior to
the date of closing on the sale of the Facility to Company, except for such
agreements Company has elected to terminate, in which case any related
termination expenses shall be, at Company's option, paid directly by Company and
deducted from the purchase price;
(H)    Seller shall indemnify Company against all of Seller's obligations with
respect to the Facility accruing through the date of closing the sale of the
Facility to Company;


SECTION 21.2
112


 

--------------------------------------------------------------------------------








(I)    Seller shall warrant that the Facility is in good operating order and
repair, ordinary wear and tear excepted, in condition to perform in accordance
with past practice, with no major maintenance items deferred, except as
disclosed to and approved by Company in writing at least sixty (60) Days prior
to the date of closing on the sale of the Facility to Company; and
(J)    Seller shall warrant that, except as disclosed to and approved by Company
in writing at least sixty (60) Days prior to the date of closing on the sale of
the Facility to Company, the Facility conforms and has been operated by Seller
in conformity with all Laws.
21.3    PUC Approval. Any purchase and sale agreement related to the Facility
entered into by the Parties is subject to approval by the PUC and the Parties’
respective obligations thereunder are conditioned upon receipt of such approval,
except as specifically provided otherwise therein.
(A)    PUC Approval. Company shall submit the purchase and sale agreement to the
PUC for approval promptly after execution by both Parties. Seller will provide
reasonable cooperation to expedite obtaining a PUC approval order including
providing Company non-confidential information requested by the PUC and parties
to the PUC proceeding in which approval is being sought.
(B)    Deadline for Obtaining Non-appealable PUC Approval of Amendment Order.
The Non-appealable PUC Approval of Amendment Order must be obtained, and closing
of the purchase and sale transaction must occur, within nine (9) Months of
execution of the purchase and sale agreement by both Parties, or any extension
of such period as agreed by the Parties in writing.
(C)    Failure to Obtain Non-appealable PUC Approval of Amendment Order. If a
Non-appealable PUC Approval of Amendment Order has not been obtained prior to
the deadline provided in Section 21.5(B) (Deadline for Obtaining Non-appealable
PUC Approval of Amendment Order), either Party may give written notice to the
other Party that it does not wish to proceed further with a sale of the Facility
to Company.
(D)    Denial by PUC. If the Non-appealable PUC Approval of Amendment Order does
not approve the purchase and sale agreement, either (i) the Parties may agree to
renegotiate and submit a revised purchase and sale agreement to the PUC, or (ii)
either Party may give written notice to the other Party that it does not wish to
proceed further with a sale of the Facility to Company.






SECTIONS 21.3
113





--------------------------------------------------------------------------------






ARTICLE 22 - RESERVED
    




  






 




ARTICLE 22
114


 

--------------------------------------------------------------------------------








ARTICLE 23 - EQUAL EMPLOYMENT OPPORTUNITY
  
23.1    Equal Employment Opportunity. (Applicable to all contracts of $10,000 or
more in the whole or aggregate. 41 CFR 60-1.4 and 41 CFR 60-741.5). Seller is
aware of and is fully informed of Seller's responsibilities under Executive
Order 11246 (reference to which includes amendments and orders superseding in
whole or in part) and shall be bound by and agrees to the provisions as
contained in Section 202 of said Executive Order and the Equal Opportunity
Clause as set forth in 41 CFR 60-1.4 and 41 CFR 60-741.5(a), which clauses are
hereby incorporated by reference.
23.2    Equal Opportunity For Disabled Veterans, Recently Separated Veterans,
Other Protected Veterans and Armed Forces Service Medal Veterans. (Applicable to
(i) contract of $25,000 or more entered into before December 31, 2003 (41 CFR
60-250.4) or (ii) each federal government contract of $100,000 or more, entered
into or modified on or after December 31, 2003 (41 CFR 60 300.4) for the
purchase, sale or use of personal property or nonpersonal services (including
construction)). If applicable to Seller under this Agreement, Seller agrees that
it is, and shall remain, in compliance with the rules and regulations
promulgated under The Vietnam Era Veterans Readjustment Assistance Act of 1974,
as amended by the Jobs for Veterans Act of 2002, including the requirements of
41 CFR 60-250.5(a) (for orders/contracts entered into before December 31, 2003)
and 41 CFR 60-300.5(a) (for orders/contracts entered into or modified on or
after December 31, 2003) which are incorporated into this Agreement by
reference.






ARTICLE 23
115





--------------------------------------------------------------------------------






ARTICLE 24 - RESERVED








ARTICLE 24
116





--------------------------------------------------------------------------------






ARTICLE 25 - MISCELLANEOUS


25.1    Notices
(A)    All notices, consents and waivers under this Agreement must be in writing
and will be deemed to have been duly given when (i) delivered by hand, (ii) sent
by telecopier (with printed confirmation of transmission), (iii) sent by
certified mail, return receipt requested, or (iv) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
Party may designate by notice to the other Party):
Company:


By Mail:


Hawaii Electric Light Company, Inc.
P.O. Box 2017
Hilo, Hawaii 96729-1027
Attn: Manager, Production


Delivered:


Hawaii Electric Light Company, Inc.
1200 Kilauea Avenue
Hilo, Hawaii 96720-4295
Attn: Manager, Production




By facsimile:


Hawaii Electric Light Company, Inc.
Attn: Manager, Production
(808) 969-0425






SECTION 25.1
117





--------------------------------------------------------------------------------






Seller:
By Mail or Delivered:
Hu Honua Bioenergy, LLC
One Embarcadero Center, Suite 1320
San Francisco, California 94111
Attention: Chief Executive Officer
With Copy to:

Hu Honua Bioenergy, LLC
P.O. Box 8
Pepeekeo, Hawaii 96783
By facsimile:
Hu Honua Bioenergy, LLC
Attn: Chief Executive Officer
    Facsimile: (415) 901-0907


(B)    Notice sent by mail shall be deemed to have been given on the date of
actual delivery or at the expiration of the fifth Day after the date of mailing,
whichever is earlier. Any Party hereto may change its address for written notice
by giving written notice of such change to the other Party hereto.
(C)    Any notice delivered by facsimile must be followed by personal or mail
delivery and the effective date of such notice shall be the date of personal
delivery or, if by mail, the earlier of the actual date of delivery or the
expiration of the fifth Day after the date of mailing.
(D)    The Parties may agree in writing upon additional means of providing
notices, consents and waivers under this Agreement in order to adapt to changing
technology and commercial practices.
25.2    Entire Agreement. This Agreement, including all Attachments, together
with any confidentiality or non-disclosure agreements entered into by the
Parties during the process of negotiating this Agreement and/or discussing the
specifications of the Facility, including but not limited to that certain Mutual
Confidentiality and Non-Disclosure Agreement entered into by and between the
Parties on April 25, 2017, constitutes the entire agreement between the Parties
relating to the subject matter hereof, superseding all prior agreements,
understandings or undertakings, oral or written. Each of the Parties confirms
that in entering into this Agreement, it has not relied on any statement,
warranty or other representation (other than those set out in this Agreement)
made or information supplied, by or on behalf of the other Party.


SECTION 25.2 And 25.3
118



--------------------------------------------------------------------------------







25.3    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors, legal
representatives, and permitted assigns.
25.4    Relationship of the Parties. Nothing in this Agreement shall be deemed
to constitute either Party hereto as partner, agent or representative of the
other Party or to create any fiduciary relationship between the Parties. Seller
does not hereby dedicate any part of Facility to serve Company, Company's
customers or the public.
25.5    Further Assurances. If either Party determines in its reasonable
discretion that any further instruments, assurances or other things are
necessary or desirable to carry out the terms of this Agreement, the other Party
will execute and deliver all such instruments and assurances and do all things
reasonably necessary or desirable to carry out the terms of this Agreement.
25.6    Severability. If any term or provision of this Agreement or the
application thereof to any person, entity or circumstance shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons, entities or circumstances other than those as
to which it is invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law, and the Parties will take all commercially
reasonable steps, including modification of the Agreement, to preserve the
economic “benefit of the bargain” to both Parties notwithstanding any such
aforesaid invalidity or unenforceability.
25.7    No Waiver. Except as otherwise provided in this Agreement, no delay or
forbearance of Company or Seller in the exercise of any remedy or right will
constitute a waiver thereof, and the exercise or partial exercise of a remedy or
right shall not preclude further exercise of the same or any other remedy or
right.




SECTIONS 25.4, 25.5, 25.6, AND 25.7
119
 

--------------------------------------------------------------------------------








25.8    Modification or Amendment. No modification, amendment or waiver of all
or any part of this Agreement shall be valid unless it is reduced to a paper
writing and signed via manual signature by both Parties. Seller shall not modify
or amend or consent to a modification or amendment to any of the Financing
Documents or Project Documents that adversely effects Company’s rights in
Section 8.2(D) (Company’s Right to Enter and Operate the Facility) without the
prior written consent of Company. Notwithstanding the foregoing, administrative
changes mutually agreed by Company and Seller, such as changes to settings shown
in Attachment A (Diagram of Interconnection) and changes to numerical values of
performance standards in Section 3.2(C) (Delivery of Power to Company), shall
not be considered amendments to this Agreement requiring PUC approval.
25.9    Governing Law, Jurisdiction and Venue. Interpretation and performance of
this Agreement shall be in accordance with, and shall be controlled by, the laws
of the State of Hawaii, other than the laws thereof that would require reference
to the laws of any other jurisdiction. By entering into this Agreement, Seller
submits itself to the personal jurisdiction of the courts of the State of Hawaii
and agrees that the proper venue for any civil action arising out of or relating
to this Agreement shall be Honolulu, Hawaii.
25.10    Facsimile Signatures and Counterparts. This Agreement may be executed
and signatures transmitted electronically via the Internet or facsimile. This
Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which shall together constitute one and the same instrument
binding all Parties notwithstanding that all of the Parties are not signatories
to the same counterparts. For all purposes, duplicate unexecuted and
unacknowledged pages of the counterparts may be discarded and the remaining
pages assembled as one document.
25.11    Computation of Time. In computing any period of time prescribed or
allowed under this Agreement, the Day of the act, event or default from which
the designated period of time begins to run shall not be included. If the last
Day of the period so computed is not a Business Day, then the period shall run
until the end of the next Day which is a Business Day.




SECTIONS 25.8, 25.9, 25.10, AND 25.11
120


 

--------------------------------------------------------------------------------








25.12    PUC Approval
(A)    PUC Approval of Amendment Order. The Parties acknowledge and agree that
this Agreement is subject to approval by the PUC and the Parties’ respective
obligations hereunder are conditioned upon receipt of such approval, except as
specifically provided otherwise herein. Upon execution of this Agreement, the
Parties shall use good faith efforts to obtain, as soon as practicable, an order
from the PUC (“PUC Approval of Amendment Order”) that does not contain terms and
conditions deemed to be unacceptable to Company or Seller, and is in a form
deemed to be reasonable by Company, in its sole, but nonarbitrary, discretion,
ordering that:
(1)    this Agreement is approved;
(2)    the Interconnection Agreement is approved;
(3)    the purchased power costs to be incurred by Company as a result of this
Agreement are reasonable;
(4)    Company’s purchased power arrangements under this Agreement, pursuant to
which Company will purchase energy and Firm Capacity from Seller, are prudent
and in the public interest;
(5)    RESERVED.
(6)    the Fuel Component incurred by Company pursuant to this Agreement may be
included in Company’s Energy Cost Adjustment Clause to the extent such costs are
not included in base rates.
(7)    increases and decreases in the Fuel Component incurred by Company
pursuant to this Agreement may be included in Company’s Energy Cost Adjustment
Clause during the Term of the Agreement; and
(8)    if the Purchased Power Adjustment Clause is approved by the PUC, the
costs incurred as a result of the Capacity Charge and the Variable O&M Cost
component may be included in the Purchased Power Adjustment Clause to the extent
such costs are not included in base rates.
(B)    Non-appealable PUC Approval of Amendment Order. The term “Non-appealable
PUC Approval of Amendment Order” means a PUC Approval of Amendment Order that is
not subject to appeal to any Circuit Court of the State of Hawaii, Intermediate
Court of Appeals of the State of Hawaii, or the Supreme Court of the State of
Hawaii, because the period permitted for such an appeal (the “Appeal Period”)
has passed without the filing of notice of such an appeal, or that was affirmed
on appeal to any Circuit Court of the State of Hawaii, Intermediate Court of
Appeals of the State of Hawaii, or the Supreme Court of the State of Hawaii, or
was affirmed upon further appeal or appellate process, and that is not subject
to further appeal, because the jurisdictional time permitted for such an appeal
and/or further


SECTIONS 25.12
121





--------------------------------------------------------------------------------





appellate process such as a motion for reconsideration or an application for
writ of certiorari has passed without the filing of notice of such an appeal or
the filing for further appellate process.
(C)    Company's Written Statement.
(1)    Within two (2) Days of Company’s receipt of a PUC order regarding the
approval of this Agreement, Company shall provide Seller with a copy of such
order together with a written statement as to whether the conditions set forth
in Section 25.12(A) (PUC Approval of Amendment Order) have been satisfied.
(2)    Within two (2) Days of Seller’s receipt of a PUC order regarding the
approval of this Agreement, Seller shall provide Company with a written
statement as to whether such order is acceptable to Seller. Notwithstanding any
other provision to the contrary, if Seller’s or Company’s written statement
provides that the order is not acceptable to Seller or Buyer, the order shall
not be a “PUC Approval of Amendment Order,” the PUC Approval of Amendment Date
shall not occur, and this Agreement shall be of no force of effect.
(3)    Within thirty (30) Days after the issuance of a PUC Approval of Amendment
Order, Company shall provide Seller with a written statement as to whether the
conditions set forth in Section 25.12(B) (Non-appealable PUC Approval of
Amendment Order) have been satisfied.
(D)    PUC Approval of Amendment Date. As used in this Agreement, the term "PUC
Approval of Amendment Date" shall be defined as follows:
(1)    If Company provides the written statements referred to in Section
25.12(C)(1) and Section 25.12(C)(3) (Company's Written Statement) to the effect
that the only conditions referred to in Section 25.12(A) (PUC Approval of
Amendment Order) and Section 25.12(B) (Non-appealable PUC Approval of Amendment
Order) have been satisfied, the PUC Approval of Amendment Date shall be the date
one Day after the issuance of the PUC Approval of Amendment Order; or
(2)    If Company provides the written statement referred to in Section
25.12(C)(2) (Company's Written Statement) to the effect that the condition
referred to in Section 25.12(A) (PUC Approval of Amendment Order) has been
satisfied, the PUC Approval of Amendment Date shall be as follows:
(a)    If a PUC Approval of Amendment Order is issued and is not made subject to
a motion for reconsideration filed with the PUC or an appeal, the PUC Approval
of Amendment Order Date shall be the date one Day after the expiration of Appeal
Period following the issuance of the PUC Approval of Amendment Order;
(b)    If the PUC Approval of Amendment Order became subject to a motion for
reconsideration, and the motion for reconsideration is denied or the PUC
Approval of Amendment Order is affirmed after reconsideration, and such order is
not made subject to an appeal, the PUC Approval of Amendment Date shall be
deemed to be the date one Day after the expiration of the Appeal Period
following the order denying reconsideration of or affirming the PUC Approval of
Amendment Order; or


SECTIONS 25.12
122

--------------------------------------------------------------------------------





(c)    If the PUC Approval of Amendment Order, or an order denying
reconsideration of the PUC Approval of Amendment Order or affirming approval of
the PUC Approval of Amendment Order after reconsideration, becomes subject to an
appeal, then the PUC Approval of Amendment Date shall be the date upon which the
PUC Approval of Amendment Order becomes a non‑appealable order within the
meaning of the definition of a Non-appealable PUC Approval of Amendment Order in
Section 25.12(B) (Non-appealable PUC Approval of Amendment Order).




SECTIONS 25.12
123

--------------------------------------------------------------------------------








25.13    Change in Standard System or Organization
(A)    Consistent With Original Intent. If, during the Term of this Agreement,
any standard, system or organization referenced in this Agreement should be
modified or replaced in the normal course of events, such modification or
replacement shall from that point in time be used in this Agreement in place of
the original standard, system or organization, but only to the extent such
modification or replacement is generally consistent with the original spirit and
intent of this Agreement.
(B)    Eliminated or Inconsistent With Original Intent. If, during the Term of
this Agreement, any standard, system or organization referenced in this
Agreement should be eliminated or cease to exist, or is modified or replaced and
such modification or replacement is inconsistent with the original spirit and
intent of this Agreement, then in such event the Parties will negotiate in good
faith to amend this Agreement to a standard, system or organization that would
be consistent with the original spirit and intent of this Agreement.
25.14    Headings. The Table of Contents and paragraph headings of the various
sections and attachments have been inserted in this Agreement as a matter of
convenience for reference only and shall not modify, define or limit any of the
terms or provisions hereof and shall not be used in the interpretation of any
term or provision of this Agreement.




SECTIONS 25.13 AND 25.14
124





--------------------------------------------------------------------------------






25.15    Definitions. Capitalized terms used in this Agreement not otherwise
defined in the context in which they first appear are defined in Article 1
(Definitions).
25.16    No Third Party Beneficiaries. Nothing expressed or referred to in this
Agreement will be construed to give any person or entity other than the Parties
any legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the Parties
and their successors and permitted assigns.
25.17    Proprietary Rights. Seller agrees that in fulfilling its
responsibilities under this Agreement, it will not use any process, program,
design, device or material that infringes on any United States patent,
trademark, copyright or trade secret (“Proprietary Rights”). Seller agrees to
indemnify, defend and hold harmless Company from and against all losses,
damages, claims, fees and costs, including but not limited to reasonable
attorneys' fees and costs, arising from or incidental to any suit or proceeding
brought against Company for infringement of third party Proprietary Rights
arising out of Seller's performance under this Agreement, including but not
limited to patent infringement due to the use of technical features of the
Facility to meet the requirements of Section 3.2(B) (Operation and Maintenance
of Facility), Section 3.2(C) (Delivery of Power to Company) and Section 3.2(D)
(Warranties and Guarantees of Performance).
25.18    Limitations. Nothing in this Agreement shall limit Company's ability to
exercise its rights as specified in Company's Tariff as filed with the PUC, or
as specified in General Order No. 7 of the PUC's Standards for Electric Utility
Service in the State of Hawaii, as either may be amended from time to time.
25.19    Settlement of Disputes. Except as otherwise expressly provided, any
dispute or difference arising out of this Agreement or concerning the
performance or the non-performance by either Party of its obligations under this
Agreement shall be determined in accordance with the dispute resolution
procedures set forth in Article 17 (Dispute Resolution) of this Agreement.
25.20    Environmental Credits and RPS. To the extent not prohibited by law,
Company shall have the sole and exclusive right to use the electric energy
purchased hereunder to meet the RPS and any Environmental Credit shall be the
property of Company; provided, however, that such Environmental Credits shall be
to the benefit of Company's ratepayers in that the value must be credited “above
the line”. Seller shall use all commercially reasonable efforts to ensure such
Environmental Credits are vested in Company, and shall execute all documents,
including, but not limited to, documents transferring such Environmental
Credits, without further compensation; provided, however, that Company agrees to
pay for all reasonable costs associated with such efforts and/or documentation.
25.21    Attachments. Each Attachment referenced herein and attached hereto
constitutes an essential and necessary part of this Agreement.
25.22    Hawaii General Excise Tax. Seller shall, when making any payments to
Company under this Agreement, pay such additional amount as may be necessary to
reimburse Company


SECTIONS 25.15 THROUGH 21.22.
125
 

--------------------------------------------------------------------------------





for Hawaii General Excise Tax on gross income and all other similar taxes
imposed on Company by any Governmental Authority with respect to payments in the
nature of gross receipts tax, sales tax privilege tax or the like (including
receipt of any payment made under this Section 25.22 (Hawaii General Excise
Tax), but excluding federal or state net income taxes. By way of example and not
limitation, as of the Execution Date, all payments subject to the 4.0% Hawaii
general excise tax on Hawaii would be set at a rate of 4.16% so that the
underlying payment will be net of such tax liability.
25.23    Survival of Obligations
(A)    The rights and obligations that are intended to survive a termination of
this Agreement are all of those rights and obligations that this Agreement
expressly provides shall survive any such termination and those that arise from
Seller’s or Company’s covenants, agreements, representations, and warranties
applicable to, or to be performed, at or during any time prior to or as a result
of the termination of this Agreement, including, without limitation:
(1)    The obligation to pay Milestone Delay Damages under Section 2.4(A)
(Failure to Meet Milestone Dates);
(2)    The obligation to pay Daily Delay Damages under Section 2.4(B)(3) (Daily
Delay Damages and Termination Right);
(3)    The obligation to deliver the Facility under Section 3.2(N) (Seller’s
Obligation to Deliver Facility);
(4)    Seller’s obligations under Section 8.2(B)(2) (Termination by Company);
(5)    The obligation to pay Pre-COD Termination Damages under Section 9.3(A)
(Pre-COD Termination Damages) and Section 9.3(B) (Post-COD Termination Damages);
(6)    The requirements of Article 11 (Audit Rights);
(7)    The indemnity obligations to the extent provided in Article 13
(Indemnification);
(8)    The obligation of confidentiality set forth in Section 3.2(M) (Financial
Compliance);
(9)    The requirements of Article 17 (Dispute Resolution);
(10)    The limitation of damages under Article 14 (Consequential Damages);
(11)    The obligations under Section 21.1(A) (Company’s Right of First Refusal)
and Section 21.2(D) (Right of First Refusal).


SECTION 25.23
126



--------------------------------------------------------------------------------






(12)    Article 25 (Miscellaneous).
25.24    Negotiated Terms. The Parties agree that the terms and conditions of
this Agreement are the result of negotiations between the Parties and that this
Agreement shall not be construed in favor of or against any Party by reason of
the extent to which any Party or its professional advisors participated in the
preparation of this Agreement. Therefore, if an ambiguity or question or intent
or interpretation arises as to any aspect of this Agreement, then it will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any provision of this Agreement.
25.25    Certain Rules of Construction. For purposes of this Agreement:
(A)    [Reserved]
(B)    “Including” and any other words or phrases of inclusion will not be
construed as terms of limitation, so that references to “included” matters will
be regarded as non‑exclusive, non‑characterizing illustrations.
(C)    “Copy” or “copies” means that the copy or copies of the material to which
it relates are true, correct and complete.
(D)    When “Article,” “Section” or “Attachment” is capitalized in this
Agreement, it refers to an article, section or attachment to this Agreement.
(E)    “Will” has the same meaning as “shall” and, thus, connotes an obligation
and an imperative and not a futurity.
(F)    Titles and captions of or in this Agreement, the cover sheet and table of
contents of this Agreement, and language in parenthesis following section
references are inserted only as a matter of convenience and in no way define,
limit, extend or describe the scope of this Agreement or the intent of any of
its provisions.
(G)    Whenever the context requires, the singular includes the plural and
plural includes the singular, and the gender of any pronoun includes the other
genders.
(H)    Each Attachment to this Agreement is hereby incorporated by reference
into this Agreement and is made a part of this Agreement as if set out in full
in the first place that reference is made to it.
(I)    Any reference to any statutory provision includes each successor
provision and all applicable law as to that provision.
25.26    Settlement Agreement. Settlement Agreement. No later than June 20,
2017, Hu Honua Bioenergy LLC (“Hu Honua”) and Hawaiian Electric Industries,
Inc., Hawaiian Electric Company, Inc., and Hawaii Electric Light Company, Inc.
(collectively “Hawaiian Electric Companies”) shall enter into a written
settlement agreement on terms and conditions agreeable to Hu Honua and Hawaiian
Electric Companies that shall be subject to and conditioned on the


SECTIONS 25.24 AND 25.25.
127





--------------------------------------------------------------------------------





PUC’s timely, non-appealable final approval of this PPA Agreement on terms
satisfactory to Hu Honua and Hawaiian Electric Companies (“Settlement
Agreement”). The Settlement Agreement shall include mutual releases by and
between Hu Honua and the Hawaiian Electric Companies and a dismissal with
prejudice of all claims asserted by Hu Honua against the Hawaiian Electric
Companies, including any and all claims for monetary damages and other relief,
in Hu Honua v. Hawaiian Electric Industries, Inc., Civil No. 16-00634. Such
releases and dismissal shall only become effective upon satisfaction of all
terms and conditions in the Settlement Agreement. For avoidance of doubt, the
Settlement Agreement shall not require Seller to dismiss or release any claims
against any person or entity other than the Hawaiian Electric Companies, and the
Settlement Agreement shall be of no force or effect unless and until the PUC
Approval of Amendment Order Date occurs. If the PUC Approval of Amendment Order
Date does not occur for any reason, then this Section 25.26 notwithstanding,
this Agreement shall have no effect on the right of Hu Honua or the Hawaiian
Electric Companies to assert and pursue any and all claims and defenses in Civil
No. 16-00634 or any other forum.


[SIGNATURES ON FOLLOWING PAGE]


SECTION 25.23
128



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Company and Seller have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.


Company: HAWAII ELECTRIC LIGHT COMPANY, INC., a Hawaii corporation
By:
/s/ Jay M. Ignacio
 
Name:
Jay M. Ignacio
 
Its:
President
 
 
 
 
 
 
 
By:
/s/ Susan A. Li
 
Name:
Susan A. Li
 
Its:
Vice President







Seller:    HU HONUA BIOENERGY, LLC, a Delaware limited liability company
By:
/s/ Harold H. Robinson
Name:
Harold H. Robinson
Its:
Member Board of Managers and Executive VP











SIGNATURE PAGE
129





--------------------------------------------------------------------------------










ATTACHMENT A
DIAGRAM OF INTERCONNECTION


(See definitions of Metering Point and Point of Interconnection in Article 1
(Definitions) of the Agreement)


A.    The single-line diagram of the Company-Owned Interconnection Facilities is
set forth in Schedule 1 to this Attachment.




B.    The Relay List and Trip Scheme for the Company-Owned Interconnection
Facilities are set forth in Schedule 2 to this Attachment.


A-1



--------------------------------------------------------------------------------





SCHEDULE 1
SWITCHYARD SINGLE-LINE DRAWING (4/13/12)
img02_section55and60.jpg [img02_section55and60.jpg]


    
A-2

--------------------------------------------------------------------------------





SCHEDULE 2
NEW SWITCHYARD RELAY LIST AND TRIP SCHEME (4/11/12)
img03_section55and60.jpg [img03_section55and60.jpg]


    
A-3

--------------------------------------------------------------------------------







SCHEDULE 2
NEW SWITCHYARD RELAY LIST AND TRIP SCHEME (4/11/12)
img04_section55and60.jpg [img04_section55and60.jpg]


    
A-4

--------------------------------------------------------------------------------






ATTACHMENT B
MILESTONE EVENTS


1.     Guaranteed Milestones. (See Section 2.4(A)(1) (Guaranteed Milestones
Other than Commercial Operation Deadline) and Section 3.2(A)(2) (Milestone
Dates) of the Agreement)


EVENT
MONTHS AFTER
PUC APPROVAL OF AMENDMENT DATE
Pass boiler hydro test
14-Months
Commercial Operation Date Deadline
18-Months



2.    Reporting Milestones. (See Section 2.4(A)(1) (Guaranteed Milestones Other
than Commercial Operation Deadline) and Section 3.2(A)(2) (Milestone Dates) of
the Agreement)


EVENT




MONTHS AFTER
PUC APPROVAL OF AMENDMENT DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Completion of necessary Emissions Testing
18-Months





B-1

--------------------------------------------------------------------------------






ATTACHMENT C
SELECTED PORTIONS OF NERC GADS
The availability statistics are used in this Agreement to track the Available
Capacity relative to the Firm Capacity. Capacity cannot be measured on the basis
of energy delivery as energy is controlled by the Company Dispatch and thus
energy produced is not necessarily equal to the Available Capacity.
Availability is based upon the Firm Capacity
The basis for the methodology are the definitions of EAF and EFOR in 2011 NERC
GADS. For determination of the components of the calculation of EAF and EFOR,
the unmodified 2010 NERC GADS methodology and definitions are to be utilized
except that Forced Outage Hours, Equivalent Forced Derated Hours, Equivalent
Planned Derated Hours, and Equivalent Unplanned Derated Hours will exclude hours
where the derating or forced outage is the result of conditions identified as
excluded from EAF and EFOR calculations in Section 3.2(D)(2) (Equivalent
Availability Factor), Section 3.2(D)(3) (Equivalent Forced Outage Rate) Section
4.2(B) (Company System Problems) and Section 4.2(C) (Review by Seller). Where
there is no definition provided here, the unmodified 2011 NERC GADS methodology
and definitions should be utilized. For example, the determination as to whether
outages and derations are considered Forced Outages and derations versus Planned
Outages and derations shall be made in accordance with the NERC GADS guidelines.
The intent of the following definitions and descriptions is meant to clarify
application of the NERC methodology for this particular facility and incorporate
the impact of excluding certain derations and outages due to Force Majeure and
Company System Problems as described in Section 3.2(D)(2) (Equivalent
Availability Factor), Section 3.2(D)(3) (Equivalent Forced Outage Rate) Section
4.2(B) (Company System Problems) and Section 4.2(C) (Review by Seller).
(AH) Available Hours – For this Facility, AH is the equivalent of SH.
(SH) Service Hours – The total number of Unit Service Hours (sum of all hours
the unit is in service,).
(FOH) Forced Outage Hours – The sum of all hours when the Available Capacity is
less than the Firm Capacity due to Forced Outages (U1, U2, U3) and/or Startup
Failures (SF), excluding hours where the Forced Outage and/or Startup Failure is
the result of Force Majeure or Company System Problem conditions identified as
excluded from EAF and EFOR calculations in Section 3.2(D)(2) (Equivalent
Availability Factor), Section 3.2(D)(3) (Equivalent Forced Outage Rate) Section
4.2(B) (Company System Problems) and Section 4.2(C) (Review by Seller).
(EFDH) Equivalent Forced Derated Hours - The sum of all hours when the Available
Capacity is less than the Firm Capacity due to Forced Derating(s) (D1, D2, D3),
excluding hours where the Forced Outage and/or Startup Failure is the result of
Force Majeure or Company System Problem conditions identified as excluded from
EAF and EFOR calculations in Section 3.2(D)(2) (Equivalent Availability Factor),
Section 3.2(D)(3) (Equivalent Forced Outage Rate) Section 4.2(B) (Company System
Problems) and Section 4.2(C) (Review by Seller). The time period of the deration
is transformed into equivalent full outage hour(s) by multiplying the actual
duration


C-1
 

--------------------------------------------------------------------------------





of the derating (hours) by the size of the reduction (in MW) and dividing by the
Firm Capacity. The size of the reduction is equal to the Firm Capacity minus the
Available Capacity. These equivalent hour(s) are then summed.
EFDH = Forced Derating Hours x (Size of Reduction)
(Firm Capacity )


(EPDH) Equivalent Planned Derated Hours - The sum of all hours when the
Available Capacity is less than the Firm Capacity due to Planned Derating(s)
(PD, DE), excluding hours where Planned Derating is the result of Force Majeure
or Company System Problem conditions identified as excluded from EAF and EFOR
calculations in Section 3.2(D)(2) (Equivalent Availability Factor), Section
3.2(D)(3) (Equivalent Forced Outage Rate) Section 4.2(B) (Company System
Problems) and Section 4.2(C) (Review by Seller). The time period of the deration
is transformed into equivalent full outage hour(s). This is calculated by
multiplying the actual duration of the derating (hours) by the size of the
reduction (in MW) and dividing by the Firm Capacity. The size of the reduction
is equal to the Firm Capacity minus the Available Capacity. These equivalent
hour(s) are then summed.
EPDH = (Planned Derating Hours x (Size of Reduction))
(Firm Capacity)
(EUDH) Equivalent Unplanned Derated Hours - The sum of all hours when the
Available Capacity is less than the Firm Capacity due to Unplanned Deratings
(D1, D2, D3, D4, DE), excluding hours where the Unplanned Derating is the result
of Force Majeure or Company System Problem conditions identified as excluded
from EAF and EFOR calculations in Section 3.2(D)(2) (Equivalent Availability
Factor), Section 3.2(D)(3) (Equivalent Forced Outage Rate) Section 4.2(B)
(Company System Problems) and Section 4.2(C) (Review by Seller). The time period
of the deration is transformed into equivalent full outage hour(s). This is
calculated by multiplying the actual duration of the derating (hours) by the
size of the reduction (MW) and dividing by the difference between the Firm
Capacity. The size of the reduction is the Firm Capacity minus the Available
Capacity. These equivalent hour(s) are then summed.
EUDH = Unplanned Derating Hours x (Size of Reduction)
(Firm Capacity)
(PH) Period Hours – The number of hours that the Facility was in the active
state for that reporting period.
(EAF) Equivalent Availability Factor – Calculated in accordance with the
formula, terms and concepts defined by NERC GADS, but with the EPDH and EUDH
modified as defined in this Agreement. EAF in NERC GADS has been reduced since
Equivalent Seasonal Derating Hours will be considered zero and is defined as
follows:


EAF = AH - EPDH – EUDH x 100%
PH


C-2

--------------------------------------------------------------------------------





(EFOR) Equivalent Forced Outage Rate – Calculated in accordance with the
formula, terms and concepts defined by NERC GADS with the FOH and EFDH modified
as defined in this Agreement. EFOR shall be defined as follows
EFOR = FOH + EFDH x 100%
FOH + SH












C-3

--------------------------------------------------------------------------------






ATTACHMENT D
FACILITY FUNCTIONAL DESCRIPTION
(See Section 2.1(B) (Facility Specifications) of the Agreement)
The Facility is a renewable dispatchable firm energy and capacity biofuel–fired
boiler with a steam turbine and generator rated at 28 MVA. It will be owned,
operated and maintained by Seller and capable of providing a net output of
approximately 21.5 MW of Committed Capacity to the Company System on a 24 hour 7
Day per week basis with a normal Dispatch Range of 10.0 MW to 21.5 MW, with a
minimum load of 7 MW, as described in Section 3.2.C.(9) of this Agreement. The
major equipment consists of a boiler capable of being fueled by solid biomass or
liquid biofuel (with a capacity of approximately 300,000 pounds per hour of
steam at 1,250 psig and 825oF), a Delaval turbine, and an Electric Machinery
generator.
The primary fuel for the boiler will initially be eucalyptus or other wood chips
from local plantations, with a plan to introduce leucaena or other wood chips
from trees sourced by Seller, wood chips derived from local land clearing
operations, and/or woody green waste diverted from local landfills or other
substitute fuels which are consistent with Permits and boiler manufacturer’s
specifications. Bio-diesel fuel will be used for start-up and flame
stabilization.
The Facility is located on the Island of Hawaii, Hamakua Coast at Pepeekeo (TMK
No. (3) 2–8–08–104). Built in 1971, it originally fired bagasse. It was later
converted to firing coal under the ownership of Hilo Coast Power Company, with
the power sold to Company. Seller represents that the plant is being refurbished
and modified for biofuel operation with upgrades, including but not limited to,
the control system, emissions controls, plant wiring, the boiler and turbine,
and the interconnection facilities.
The Facility shall be designed as a renewable dispatchable firm energy and
capacity generating unit in accordance with Section 2.1(B) (Facility
Specifications), Article 3 (Specific Rights and Obligations of the Parties) and
the Interconnection Agreement to meet the operational, performance and
reliability requirements of Section 2.1(E) (Requirements for Electrical Energy
Supplied by Seller)this Agreement.
Seller’s Facility shall include at least the following equipment:
•
Fuel processing facility including equipment for handling and storage of logs,
chippers, and processed fuel storage.

•
Biomass boiler, fans, steam turbine, generator with condenser, baghouse,
electrostatic precipitator, urea injection system, continuous emissions
monitoring system, heat-exchangers, pumps, motor control centers, and condenser
cooling water system.

•
Interconnection equipment including breakers, relays, switches, synchronizing
equipment, monitoring equipment, transformers, metering devices and other



D-1



--------------------------------------------------------------------------------





equipment related to the connection and operation of Seller’s Facility to the
Company System as described in Section 2.1(B) (Facility Specifications), Article
3 (Specific Rights and Obligations of the Parties) and the Interconnection
Agreement.




D-2
        
 

--------------------------------------------------------------------------------






 
ATTACHMENT E
INTERCONNECTION AGREEMENT


INTERCONNECTION AGREEMENT
between
HU HONUA BIOENERGY, LLC
and
HAWAII ELECTRIC LIGHT COMPANY, INC.


INTERCONNECTION AGREEMENT


This INTERCONNECTION AGREEMENT (this “Interconnection Agreement”), is made as of
this __ day of April, 2012, between HU HONUA BIOENERGY, LLC, a Delaware limited
liability company with its principal offices in Pepeekeo, Hawaii (“Seller”), and
HAWAII ELECTRIC LIGHT COMPANY, INC., a Hawaii corporation with its principal
offices in Hilo, Hawaii (the “Company”).
R E C I T A L S:
A.    Seller and Company have entered into a certain Power Purchase Agreement
dated as of April__, 2012 (the “Power Purchase Agreement” or “PPA”), pursuant to
which Seller will sell to Company electric energy and capacity from the Facility
(as defined in the PPA). This Interconnection Agreement shall be in compliance
with the terms and conditions of the PPA.
B.    In order to permit a flow of electric energy between the Facility and the
Company System certain interconnection facilities need to be constructed, all as
more particularly described in this Interconnection Agreement.
C.    Seller and the Company desire to set forth their respective
responsibilities for the design, engineering, construction, ownership, operation
and maintenance of the Interconnection Facilities, and certain costs and
obligations associated therewith pursuant to the terms and conditions of this
Interconnection Agreement.
NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Seller and Company agrees as follows:
A G R E E M E N T
Unless otherwise defined herein or in Schedule 1 (Definitions), all capitalized
terms used in this Interconnection Agreement shall have the meanings assigned to
such terms in the Power Purchase Agreement.
1.
Parallel Operation



E-1







--------------------------------------------------------------------------------





Company agrees to allow Seller to interconnect and operate the Facility to
provide renewable dispatchable firm energy and capacity in parallel with the
Company System; provided, however, that such interconnection and operation shall
not: (i) adversely affect Company's property or the operations of its customers
and customers' property; (ii) present safety hazards to the Company System,
Company’s property or employees or Company's customers or the customers'
property or employees; or (iii) otherwise fail to comply with the Power Purchase
Agreement. Such parallel operation shall be contingent upon the satisfactory
completion, as determined solely by Company, of the Interconnection Acceptance
Test, in accordance with Good Engineering and Operating Practices.
2.
Company-Owned Interconnection Facilities

(A)
General. Company shall furnish or construct (or may allow Seller to furnish or
construct, in whole or in part), own, operate and maintain all Interconnection
Facilities required to interconnect Company System with Facility at 69 kV, up to
the Point of Interconnection (collectively, the “Company‑Owned Interconnection
Facilities”) as described in this Interconnection Agreement.

(B)
Site. Where any Company-Owned Interconnection Facilities are to be located on
the Site (as defined in PPA), Seller shall provide, at no expense to Company, a
location and access acceptable to Company for all such Company-Owned
Interconnection Facilities, as well as an easement, license or right of entry to
access such Company-Owned Interconnection Facilities. If power sources
(120/240VAC) are required, Seller shall provide such sources, at no expense to
Company. Two other locations with Company-Owned Interconnection Facilities:

(i)
Pepeekeo Substation (“Substation”): The existing substation presently serving as
the connection between Seller’s Facility and the Company System (hereinafter
referred to as “Substation”). The Substation may serve as the potential
“Temporary” Interconnection Facility, if needed, as set forth in this
Interconnection Agreement.

(ii)
Upper Pepeekeo Switchyard (“Switchyard”): This new switchyard is being built as
a Company-Owned Interconnection Facility for the Facility and shall be
designated herein as the “Switchyard” in order to differentiate the scope of
work requirements as between the Swithchyard and the Substation.

(C)
Interconnection Requirements Study dated July 16, 2010 and Addendum dated March
29, 2012 (“IRS”). The IRS was performed in accordance with the terms of the IRS
Letter Agreement to assess the projected interaction of the Facility with the
Company System and the results thereof have been incorporated in this
Interconnection Agreement as appropriate. Further analysis of the protection
requirements will need to be performed by Company or its consultant once Seller
updates its electrical plan and single-line diagram, including protection for
the possible temporary interconnection.



E-2


 

--------------------------------------------------------------------------------





(D)
Seller’s Payment Obligations. Company-Owned Interconnection Facilities for which
Seller has agreed to pay in accordance with Section 4 (Seller Payment to Company
for Company-Owned Interconnection Facilities and Review of Facility) include:

(i)
Acquisition of an approximate 5-acre site at the corner of Hawaii Belt Road and
Sugar Mill Road identified as portion of TMK (3) 2-8-007-085, which will be the
site for the Switchyard (“Switchyard Site”). Such funding shall include the
costs of the environmental site assessment, land subdivision work, and any and
all costs to acquire the Switchyard Site;

(ii)
Design and construction of the 69kV drops to interconnect the Switchyard to the
existing Puueo-Pepeekeo (“8400”), Wailuku-Pepeekeo (“7400”), Honokaa-Pepeekeo
(“7600”), and Hu Honua (Old “8400” line section from Mamalahoa Highway to
Pepeekeo Substation) lines. Company shall submit to the PUC an application for a
satisfactory PUC Approval of Amendment Order. Part of the procedural schedule
for the PUC docket opened for this application may include a public hearing
pursuant to HRS 269-27 with regard to the overhead line interconnection. Company
shall provide information to the PUC in relation to the public hearing.

(iii)
Design, construction, and testing of the Switchyard in accordance with
Attachment A, Schedule 1, (New Switchyard Single-Line Drawing (4/13/12)),
excluding the 69-34.5kV step-up transformer installation and associated
structures, breaker, switches, and relays. The Switchyard shall include items
such as the 69kV outdoor circuit breakers, bus, station power systems, enclosed
auto-transfer station power switch, 69kV group operated disconnect switches,
69kV dry type potential transformers, 69kV dry type current transformers, bus
tubing and/or conductors, connectors, control building with provisions to mount
indoor relay panels, 125 volt DC system for controls and protective relaying,
control circuits, grounding, support structures, foundations, ductline,
handholes, grounding, fencing, and landscaping in accordance with Section 4
(Seller Payment to Company for Company-Owned Interconnection Facilities and
Review of Facility). Protective relay equipment, communication, and setting
changes at other substations as determined by the IRS.

(a)
If needed, interconnection to and testing of a temporary connection at the
Substation to allow start-up and operation of Seller’s Facility prior to
Commercial Operation Date with completion of the Switchyard to follow as soon as
practicable but Switchyard to be completed within 6-months of start of work on
temporary connection;



E-3


 

--------------------------------------------------------------------------------





(iv)
Construction of a 69 kV line extension from the existing Pepeekeo Substation to
the Point of Interconnection at the Site;

(v)
Supervisory control and communications equipment (including but not limited to,
SCADA/RTU, microwave, satellite, dedicated phone line(s) and/or any other
acceptable communications means (determined by Company), fiber optics, copper
cabling, installation of batteries and charger system, etc.);

(vi)
Protective relays, instrument transformers, and other devices shown in
Attachment A, Schedule 1 (New Switchyard Single-Line Drawing (4/13/12)) and
Attachment A, Schedule 2 (New Switchyard Relay List and Trip Scheme (4/11/12)).
A relay coordination study will be performed by the Company’s engineering
consultant and paid by Seller to determine the relay settings for the Switchyard
and remote Company switching stations affected by the additional ground fault
current contribution and power flow from Seller’s Facility;

(vii)
69kV revenue meter support infrastructure;

(viii)
Any additional Interconnection Facilities needed to be installed as a result of
final determination of Facility step-up transformer site, final electrical plan
and single-line drawings along with the design of Facility to enable Company to
complete the protection requirements for the Interconnection Facilities, and be
compatible with Good Engineering and Operating Practices.

(E)
Reserved

(F)
Reserved

(G)
Construction of Company-Owned Interconnection Facilities By Seller :

Any work to be performed by Seller under this Interconnection Agreement (the
“Work”) may be performed by Seller’s third-party consultants or contractors
(collectively “Contractors”). Seller shall use Contractors that are familiar
with Company standard design and specifications. Seller shall submit its list of
proposed Contractors for Company’s review and written approval, which approval
shall not be unreasonably withheld. Such response approving or disapproving
Seller’s submission shall be provided by Company within fourteen (14) Days of
Company’s receipt of said list.
Seller shall perform the following services at Seller’s expense with the
cooperation of the Company:
(i)
Procurement of the Switchyard Site, including site survey, development of land
subdivision application, purchase of the land, fees,



E-4


 

--------------------------------------------------------------------------------





commissions, and permitting and approvals for the construction of the
Switchyard.
(ii)
The design, procurement of equipment and material, and construction of the
Switchyard at the Switchyard Site. A detailed description of Seller’s
responsibilities and scope of Work are set forth in Attachment B (Seller’s
Responsibilities and Work Scope) to this Interconnection Agreement.

(iii)
Seller shall submit conceptual drawings, layout, grading plan, equipment and
material lists, construction specifications and drawings, equipment
documentation and warranties, and a detailed Interconnection Acceptance Test
plan to Company for approval on or before 9 months after the PUC Approval of
Amendment Date; Company will either approve such submittals and/or provide
requested revisions within thirty (30) days.

(iv)
Seller shall complete site acquisition and use commercially reasonable efforts
to obtain permits and approvals and start construction of the Switchyard on or
before 12 months after the PUC Approval of Amendment Date.

(v)
When ready, Seller shall request Company’s Final Inspection of Switchyard. If
accepted by Company, Seller shall turn over sufficiently completed, but
de-energized, Switchyard to Company upon the Transfer Date, on or before 18
months after the PUC Approval of Amendment Date.

(vi)
Seller shall be responsible for calibration, assisting with Interconnection
Acceptance Test and corrective work related to completion of the commissioning
of the Switchyard with such work to be performed after the Transfer Date and
energizing of the Facility.

(vii)
Seller shall design and construct overhead 69 kV lines and poles between
Seller’s Facility and Substation, and, upon completion, transfer title, care,
custody, and control of such overhead 69kV lines and poles to Company no later
than the Transfer Date. Company shall be responsible for the termination of
these 69 kV lines.

(H)
Coordination of Construction. Prior to initiating work on the plans for the
Company-Owned Interconnection Facilities, including civil, structural, and
construction drawings, specifications to vendors, vendor approved final drawings
and materials lists (collectively, the “Plans”), Seller shall meet with Company
to discuss the construction of such Company-Owned Interconnection Facilities,
including but not limited to subjects concerning coordination of construction
milestone dates, agreement on areas of interface design, and Company's
design/drawing layout and symbols standards, equipment specifications and
construction



E-5


 

--------------------------------------------------------------------------------





specifications and standards. Seller shall provide a critical path schedule for
both the Switchyard and Facility to facilitate this discussion.
(I)
Plans. No later than thirty (30) Days before Seller orders materials and
equipment for Company-Owned Interconnection Facilities to be constructed by
Seller, Seller shall provide Company with the Plans for review and approval. The
Plans for Company-Owned Interconnection Facilities to be constructed by Seller
shall comply with: (i) all applicable Laws and Hawaii County building code IBC
2006; (ii) Company's design/drawing layout and symbol standards, equipment
specifications, and construction specifications and standards, which shall be
provided by Company to Seller within forty-five (45) Days of Seller’s request
thereof; and (iii) Good Engineering and Operating Practices (collectively, the
“Standards”).

(i)
Company Review/Approval of Equipment Orders: Seller shall provide for Company’s
review and approval the detailed specifications for key equipment such as gas
circuit breakers, disconnects, transformers, etc., including manufacturer, cost,
options, warranties, O&M manuals, drawings, and shipping and handling details.

(ii)
Company Review/Approval of Construction Drawings and Specifications: Seller
shall provide for Company’s review and approval the construction bid packages
for the Switchyard, including drawings and specifications to be included in the
construction bid packages.

(J)
Company’s Approval of the Plans. Unless otherwise agreed to by the Parties,
Company shall have thirty (30) Days following receipt of the Plans to review,
comment on, and approve the Plans, including but not limited to verification in
writing to Seller that the Plans comply with the Standards, which verification
shall not be unreasonably withheld. Company may request in writing a response
from Seller to its comments and Seller shall respond in writing within thirty
(30) Days of such request by providing: (i) its justification for why its Plans
are acceptable; or (ii) changes in the Plans responsive to Company's comments.
Seller shall not commence procurement and/or construction of the Company-Owned
Interconnection Facilities to be constructed by Seller before the Company
approves and accepts in writing each set of Plans.

(K)
Company Inspection. Seller’s Work shall be subject to Company inspections to
ensure that the Work is done in accordance with the Standards. Company
inspectors will be allowed access to the construction sites for inspections and
to monitor the Work at all times. Company inspectors shall have the authority to
work with Seller’s appropriate construction supervisor to stop any work that
does not meet the Standards. All equipment and materials used in Company-Owned
Interconnection Facilities to be constructed by Seller and/or its Contractors
shall meet the Standards.



E-6


 

--------------------------------------------------------------------------------





(L)
Workmanship. In selecting employees to undertake the Work under this
Interconnection Agreement, Seller and/or its Contractors shall select only those
persons who are qualified by the necessary education, training and experience to
provide high quality performance of the particular Work for which each such
employee is responsible. Seller and Contractor personnel shall perform their
Work in a responsible and quality workmanship manner.

(M)
Materials and Equipment. All materials and equipment used in the construction of
the Company-Owned Interconnection Facilities shall be subject to Company’s
approval in accordance with Section 2.(J) Company’s Approval of the Plans, shall
be new, utility grade, of first class quality, and guaranteed by Seller and
Contractors to be fit for the specific purpose for which the material is used.
Materials and/or equipment not approved by Company may be rejected and require
replacement with Company approved materials and/or equipment.

(N)
Warranty - Correction of Defective Work. Seller acknowledges its absolute
responsibility for insuring that the materials and procedures used in the
performance of its obligations under this Interconnection Agreement are
sufficient to satisfactorily accomplish the Work, and that review and approval
by Company of any drawings, specifications or other documents prepared by Seller
in the performance of the Work shall not relieve Seller, its Contractor(s) or
any of its subcontractors or vendors of its or their professional responsibility
for the Work. Seller shall promptly correct without expense to Company all
defective Work caused by: (a) inadequate or defective materials or workmanship
furnished by Seller or its Contractor; (b) any failures of materials or
workmanship to meet the Standards established herein; or (c) any other act or
omission by Seller or its Contractors. Seller shall make such corrections of
defective Work upon written notice thereof for any such defects that appear
within two (2) years of Company's acceptance of the Work performed hereunder. If
any of the Work fails to withstand reasonably anticipated operating conditions
encountered within one (1) year of Company's acceptance of the Work, then such
failure shall be presumed to be the result of defects in materials and
workmanship for which Contractor is responsible.

(O)
Right to Reject. Due to the critical nature of Company’s operations, Seller
agrees that if Company, in its sole discretion and after reasonable consultation
with Seller, determines that any of Seller’s employees, Seller’s Contractors or
Contractors’ employee, or material or equipment provided under this
Interconnection Agreement shall be unsuitable for the performance of the Work,
or that the continued presence of such employee, material or equipment at the
Work site is not consistent with the best interests of Company, then in such an
instance Company may request that Seller remove such employee, material or
equipment from the Work and Seller shall forthwith comply with this request.
Seller will then immediately replace such employee, material or equipment with
an employee, material or equipment that fully meets the standards under this
Interconnection Agreement and will do so at no cost to Company.



E-7


 

--------------------------------------------------------------------------------





(P)
Reserved.

(Q)
Interconnection Acceptance Test Procedures.

(i)
No later than thirty (30) Days prior to conducting the Interconnection
Acceptance Test, Company and Seller shall agree on a written protocol setting
out the detailed procedure and criteria for passing the Interconnection
Acceptance Test. Schedule 4 (Interconnection Acceptance Test General Criteria)
provides general criteria to be included in the written protocol for the
Interconnection Acceptance Test. Seller shall provide Company with at least
seven (7) Days advance written notice of the Interconnection Acceptance Test.
Seller shall provide a final set of as-built drawings prior to the
Interconnection Acceptance Test. No electric energy will be delivered from
Seller to Company during this Interconnection Acceptance Test. Within fifteen
(15) Business Days of successful completion of the Interconnection Acceptance
Test, Seller shall provide Company with complete written results of the
Interconnection Acceptance Test. Within seven (7) Business days of receipt of
the written results of the Interconnection Acceptance Test, Company shall notify
Seller in writing whether the Interconnection Acceptance Test has been passed
and the date upon which the Interconnection Acceptance Test was passed.

(ii)
Company will coordinate and conduct the Interconnection Acceptance Test with
Seller, and Seller shall timely correct any deficiencies identified during the
Interconnection Acceptance Test. Seller will be responsible for the cost of
Company personnel (and/or Company contractors) performing the duties (such as
reviewing the Plans and reviewing the construction) necessary for Company-Owned
Interconnection Facilities to be constructed by Seller (and/or its Contractors).
If Company (i) does not make any inspection or test, (ii) does not discover
defective workmanship, materials or equipment, or (iii) accepts Company-Owned
Interconnection Facilities (that were constructed by Seller and or its
Contractors), such action or inaction shall not relieve Seller from its
obligation to do and complete the work in accordance with the Plans approved by
Company

(iii)
A separate Interconnection Acceptance Test will be required for the temporary
connection, if needed, following the same protocols of the Interconnection
Acceptance Test.

(R)
Commercial Operation Date Deadline. Construction of the Interconnection
Facilities and Interconnection Acceptance Test shall be completed in accordance
with the requirements of this Interconnection Agreement and the PPA by 60-days
prior to the Commercial Operation Date Deadline, as extended for Force Majeure,
if applicable.



E-8


 

--------------------------------------------------------------------------------





(i)
Seller agrees to use commercially reasonable efforts to complete Switchyard and
turn-over to Company for energizing and the Interconnection Acceptance Test in
advance of the Facility’s Acceptance Test.

(ii)
If Seller and Company agree that the Switchyard will not be complete by the
Commercial Operation Date Deadline, Company shall make temporary provisions for
the interconnection of the Facility through the use of the Substation at least
60-days prior to energizing the Facility to the grid, in a manner satisfactory
to Company, until such Interconnection Facility is completed.

(iii)
Seller must notify Company at least one hundred twenty (120) Days prior to the
Commercial Operation Date Deadline that the use of the Substation for a
temporary interconnection of the Facility will be required.

(iv)
Construction and testing of the Switchyard shall be completed as soon as
practicable; in any event, the Switchyard must be completed within six (6)
months of the start of work on the temporary connection.

3.
Seller-Owned Interconnection Facilities

(A)
Single-Line Diagram, Relay List, Relay Settings and Trip Scheme. A preliminary
single-line diagram, relay list, relay settings, and trip scheme of the
Switchyard has been attached to this Interconnection Agreement as Attachment A,
Schedule 1 (New Switchyard Single-Line Drawing (4/13/12)) and Attachment A,
Schedule 2 ( New Switchyard Relay List And Trip Scheme (4/11/12)). The
Facility’s single-line diagram has not been finalized as of the Execution Date
and when provided, the protection schemes and trip settings shall conform with
the requirements of Section 3.2(A)(6) (Facility Protection Equipment) and
Section 3.2(B)(3) (Protective Equipment) of the PPA. A final single-line
drawing, relay list and trip scheme of the Facility shall, after having obtained
prior written consent from Company, be attached as labeled "Final" Attachment A,
Schedule 3 (Facility Single-Line Drawing) and “Final” Attachment A, Schedule 4
(Facility Relay List and Trip Scheme) to this Agreement and made a part hereof
on the Commercial Operation Date. After the Commercial Operation Date, no
changes shall be made to the "Final" Attachment A, Schedule 3 (Facility
Single-Line Drawing) and “Final” Attachment A, Schedule 4 (Facility Relay List
and Trip Scheme) without the prior written consent of Seller and Company. The
single-line diagrams shall expressly identify the Point of Interconnection of
Facility to Company System. Seller agrees that no material changes or additions
to Facility as reflected in the final single-line diagram, relay list and trip
scheme shall be made without Seller first having obtained prior written consent
from Company. If any changes in or additions to the Facility, records and
operating procedures are required by Company, Company shall specify such changes
or additions to Seller in writing,



E-9


 

--------------------------------------------------------------------------------





and, except in the case of an emergency, Seller shall have the opportunity to
review and comment upon any such changes or additions in advance.
(B)
Certain Specifications for the Facility

(i)
Seller shall furnish, install, operate and maintain the Facility including
breakers, relays, switches, synchronizing equipment, monitoring equipment and
control and protective devices approved by Company as suitable for parallel
operation of the Facility with Company System in accordance with the terms of
the PPA and this Agreement. The Facility shall be accessible at all times to
authorized Company personnel.

(ii)
The Facility shall include:

(a)
The Fuel processing, biomass boiler and electrical equipment as described in
Attachment D of the Power Purchase Agreement.

(b)
13.8 kV circuit breaker capable of three (3) cycle clearing and equipped with
MRCTs as shown on Schedule 1 with 2000:5 ratio and C400 accuracy class or
higher.

(c)
13.8kV/69kV Step up transformer, 20/27/33MVA OA/OA/FA rating, Wye-grounded high
voltage to Delta low voltage connected windings, with adequate high voltage taps
to allow generator to export power at a power factor range indicated in Article
2. Transformer shall have one set of 600/5 multi-ratio current transformers with
accuracy C800 for the ground neutral overcurrent relay protection (Device
50/51N); step-up transformer equipped with high voltage and low voltage
lightning arresters mounted on brackets close to the transformer terminals.

(d)
Lightning arresters mounted on the 69KV deadline line structure or metering
structure (3) rated at 54kV.

(e)
Dial-up telephone line installed close to 69 kV metering cabinet to allow remote
metering reading by Company. Seller will be responsible for the installation and
maintenance cost of the telephone line. This telephone line may be shared with
other existing telephone lines

(f)
69 kV manual disconnect at step-up transformer enclosure

(g)
69 kV metering devices (Primary & Backup) connected to one set of 69kV potential
transformers (“PTs”) and



E-10


 

--------------------------------------------------------------------------------





69kV current transformers (“CTs”) to monitor the Facility step-up transformer.
All instrument transformers with dry type and metering class accuracy. Included,
but not limited to, potential fuse safety switches, current test-switches, meter
cabinet and Form 9S meter sockets to enable sharing the instrument transformers
for the primary and backup meters. Undervoltage relay to monitor and provide
alarm back to the Company’s EMS for loss of metering potential. Two meters will
be provided by the Company.
(a)
Seller to provide documentation on dry type metering PTs and dry type CTs to
verify metering class construction and accuracy.

(h)
25 kV class cable with normal insulation or 15 kV class cable with 100%
insulation required for reliable generator operation on the delta configured
side of the step-up transformer. Additional insulation required to withstand the
rise in potential on the un-faulted phases during a single-line to ground fault.
Install associated ductline and handhold from Seller’s step-up transformer to
Seller’s plant switchgear.

(i)
Communication system including fiber cable and communication equipment to
interface to Seller’s Control System to allow Company to remotely monitor and
control the load and power factor of the Facility. Seller’s Control System shall
include, but not be limited to, a demarcation cabinet, ancillary equipment and
software necessary for Seller to connect to Company’s Remote Terminal Unit
(“RTU”), which shall provide the control signals to Facility and send feedback
status and analogs to Company’s EMS including, at a minimum, the following
outputs: net generating facility separate MW and Mvar transducers (measured at
the Point of Interconnection), separate generator gross MW and Mvar transducers,
upper MW limit for remote dispatch control (equal to Available Capacity), low MW
limit for remote dispatch control, ramp rate under remote dispatch control, Mvar
high and low limit based on unit capability curve at present MW, enable/disable
status for remote dispatch control, meter loss of potential alarm, Seller’s 13.8
kV breaker open/close status, and other control functions that need to be
interfaced with the RTU (MW raise/lower input from Company EMS, Voltage Target
Setpoint Raise/Lower from Company EMS). The separate MW



E-11


 

--------------------------------------------------------------------------------





and Mvar transducers with 0-1 ma output and a +/- 0.1% accuracy signal to the
Company’s supervisory system.
(j)
A power source to Seller’s Control System that is immune to system transients
which may be the plant battery, a separate Uninterruptible Power Supply, or
equivalent.

(k)
Protective relays at Seller's Facility per Attachment A, Schedule 1 (New
Switchyard Single-Line Drawing (4/13/12)) and Attachment A, Schedule 2 ( New
Switchyard Relay List And Trip Scheme (4/11/12)). In the event of any conflict
between the specifications, the aforesaid Attachment A, Schedule 1 and
Attachment A, Schedule 2 shall control. All relay settings to shall be stamped
by Seller's State of Hawaii licensed electrical engineer. Relay setting to be
implemented by Seller's licensed electrical contractor and verified by Company.
The relays are:

(1)
Step up transformer differential relay to detect electrical faults within the
step up transformer (SEL-387E) which will trip the 69 kV breakers in the
Switchyard and the 13.8 kV breaker in Seller's Facility.

(2)
Step up transformer neutral ground overcurrent relay (device 350N/351N) and
transformer sudden pressure relay (device 63) to detect faults within the step
up transformer and trip the 69 kV breakers in the Switchyard and the 13.8 kV
breaker in Seller's Facility.

(3)
Phase overcurrent relays (3) on the low voltage side of the step-up transformer
(device 350/351) to trip the 13.8 kV circuit breaker for faults below the low
voltage bushing.

(4)
Breaker failure relaying as shown on Schedule 1 and 2. These devices are SEL-501
breaker failure relays or equivalent.

(l)
Seller's generating facility switchgear and protective relays including phase
overvoltage (device 59), undervoltage (device 27), voltage unbalance (device
47), reverse phase or phase unbalance (device 46), automatic lockout (device 86)
set at "no restart mode", anti-



E-12


 

--------------------------------------------------------------------------------





motoring (device 32M), and over/under frequency (devices 810 & 81D). Relay
settings to be prepared and stamped by Seller's State of Hawaii licensed
electrical engineer. Relay settings to be implemented by Seller's contractors.
(m)
Tie breaker status and generator breaker status signals to Company supervisory
control system.

(iii)
The Facility will comply with the recommendations of the updated February 2012
Interconnection Requirements Study and the following:

(a)    Point of Interconnection: The Point of Interconnection will be at the
point of connection of Company’s 69kV line to Seller’s 69 kV manual disconnect
at the step-up transformer at Seller’s Site . Seller will perform the
termination to its equipment. Seller may install a 69 kV disconnect switch and
all other items for its switching station (relaying, control power transformers,
high voltage circuit breaker). The high-voltage circuit breaker, if required by
Seller, will be fitted with bushing style current transformers for metering and
relaying. Downstream of the high-voltage disconnect switch or high voltage
circuit breaker, a structure will be provided for metering transformers.
(b)    Seller will provide within its fenced step-up transformer enclosure an
air conditioned control house space and/or Facility power house with AC power
for communication equipment, RTU, lighting, metering cabinet with two meter
sockets with separate access for Company. Seller will provide 69kV revenue
metering dry type PTs and dry type CTs (as specified by Company) and all
conduits and accessories necessary for Company to install Company-supplied
revenue meters. Seller will also provide within such area space for Company to
install its communications, supervisory control and data acquisition ("SCADA")
RTU and certain relaying if necessary for the interconnection. Seller will work
with Company to determine an acceptable location and size of the control house.
Seller shall provide an acceptable demarcation cabinet within the fenced area
where Seller’s and Company’s wiring will connect/interface.
(c)    Seller shall ensure that Seller-Owned Interconnection Facilities have a
lockable cabinet for switching station relaying equipment. Seller shall select
and install relaying equipment acceptable to Company. At a minimum the relaying
equipment will provide over and under frequency (81), negative phase sequence
(46), under voltage (27), over voltage (59), ground over voltage (59G), over
current functions (50/51) and direct transfer trip. Seller shall install
protective relays that operate a lockout relay, which in turn will trip the main
circuit breaker.


E-13


 

--------------------------------------------------------------------------------





(d)    The relay protection system will be configured to provide overpower
protection to enable Facility to comply with the Available Capacity.
(e)    Seller also shall provide at a minimum communications, telemetering and
generator remote control equipment as required in Section 3.2(E)(2)
(Communications, Telemetering and Generator Remote Control Equipment) of the
PPA.
(f)    If Seller adds, deletes and/or changes any of its equipment, or changes
its design in a manner that would change the characteristics of the equipment
and specifications used in the IRS, Seller will be required to obtain Company's
prior written approval. If an analysis to revise parts of the IRS is required,
Seller will be responsible for the cost of revising those parts of the IRS, and
modifying and paying for the cost of the modifications to the Facility and/or
the Company-Owned Interconnection Facilities based on the revisions to the IRS.
(C)
Design Drawings, List of Equipment, Relay Settings and Fuse Selection. Seller
shall provide to Company for its review the design drawings, a list of equipment
to be installed at the Facility (including, but not necessarily limited to,
items such as relays, breakers, and switches), relay settings and fuse selection
for the Facility and Company shall have the right, but not the obligation, to
specify the type of electrical equipment, the interconnection wiring, the type
of protective relaying equipment, including, but not limited to, the control
circuits connected to it and the disconnecting devices, and the settings that
affect the reliability and safety of operation of Company's and Seller's
interconnected system. Seller shall provide the relay settings, fuse selection,
and AC/DC Schematic Trip Scheme (part of design drawings) for the Facility to
Company at least sixty (60) Days prior to the Acceptance Test. Company, at its
option, may, with reasonable frequency, witness Seller's operation of control,
synchronizing, and protection schemes and shall have the right to periodically
re-specify the settings. Seller shall utilize relay settings prescribed by
Company, which may be changed over time as Company System requirements change.

(D)
Disconnect Device. Seller shall provide a manually operated disconnect device
which provides a visible break to separate Facility from Company System. Such
disconnect device shall be lockable in the OPEN position and be readily
accessible to Company personnel at all times.

(E)
Other Equipment. Seller shall furnish, install and maintain in accordance with
Company's requirements all conductors, service switches, fuses, meter sockets,
meter (includes revenue metering structure, CTs and PTs and accessories) and
instrument transformer housing and mountings, switchboard meter test buses,
meter panels and similar devices required for service connections and meter
installations at the Site.



E-14


 

--------------------------------------------------------------------------------





(F)
Maintenance of Seller-Owned Interconnection Facilities. Seller shall be
responsible for the inspection, maintenance and repairs of Seller-Owned
Interconnection Facilities.

Seller shall inspect Seller-Owned Interconnection Facilities in accordance with
the following inspection plan:
Transmission line: Annual inspection
69 kV equipment at the Facility: Annual inspections with equipment cleaning
every 5 years
Relay protection equipment: every 5 years
Revenue Metering PTs and CTs: every 5 years
Other equipment as identified: every 5 years
Seller shall furnish to Company a copy of records documenting such inspection
and maintenance within thirty (30) Days of completion of such work.


4.
Seller Payment to Company for Company-Owned Interconnection Facilities and
Review of Facility

(A)
Seller Payment to Company

(i)
For Company-Owned Interconnection Facilities to be designed, engineered and
constructed by Company, Seller shall pay the Total Estimated Interconnection
Cost which is comprised of the estimated costs of (aa) acquiring and installing
such Company-Owned Interconnection Facilities, (bb) the engineering and design
work (including but not limited to Company, affiliated Company and contracted
engineering and design work) associated with (i) developing such Company-Owned
Interconnection Facilities and (ii) reviewing and specifying those portions of
Facility which allow interconnected operations as such are described in
Attachment C (Company Responsibilities and Work Scope), and (cc) conducting the
Interconnection Acceptance Test.

(ii)
Summary List of Company-Owned Interconnection Facilities and Related Services
engineered and constructed by Company:

(a)
New 69 kV wooden poles and overhead lines to connect Company System circuits to
the Switchyard.



E-15


 

--------------------------------------------------------------------------------





(b)
Fiber communication line with associated communication equipment within the
control room at the Switchyard including, Remote Terminal Unit (RTU) and other
associated communication equipment.

(c)
Fiber communication line, communication equipment, RTU, protective relay
equipment, setting changes at other substations, UPS, revenue meters and other
equipment within the control house at Hu Honua step up transformer site.

(d)
A more detailed description of Company responsibilities and work scope is
provided in Attachment C (Company Responsibilities and Work Scope). Any
additional Company-Owned Interconnection Facilities which may be identified in
the detailed design.

(e)
Costs related to a potential temporary interconnection of Seller’s Facility
through the Substation are not included in the following cost estimate, and such
costs, if required, would be recovered from Seller as provided in Section 4(C)
(True-Up) of this Interconnection Agreement.

(iii)
The following summarizes the Total Estimated Interconnection Cost:

Description
 
HELCO
Switching Station
 
$
1,009,410.00


Total Communications
 
$
334,650.00


Remote Relay Upgrades
 
$
172,550.00


69K V Line Work
 
$
281,390.00


New Swtichyard Site
 
$
25,000.00


Accept Test/Proj Manage
 
$
110,000.00


Total Estimated Cost:
 
$
1,933,000.00



The Total Estimated Interconnection Cost is $1,933,000.
(B)
Payment of Total Estimated Interconnection Costs. The Total Estimated
Interconnection Cost, which, except as otherwise provided herein, is
non-refundable and shall be paid in accordance with the following schedule:

(i)
Within 7-Days following the Execution Date, $83,000.00 is due and payable by
Seller to Company to initiate project coordination and design work, meetings,
preparation of Switchyard design specifications, environmental site assessment
for the Switchyard Site, and design reviews;



E-16


 

--------------------------------------------------------------------------------





(ii)
Seller shall provide incremental payments with Notification to Proceed for
Company’s work on the subject segment of Interconnection work by Company as
follows:

(a)
Company shall not be obligated to perform engineering and design work,
procurement, or construction on the specific segments of the Company-Owned
Interconnection Facilities until Seller’s payment for said segment is received;
and

(b)
Seller to provide Company with scheduled payments and Notification to Proceed
instructions on each of the work segments below:

(1)
Notification to Proceed with preparation of design specifications for the
Switchyard and preliminary design and project coordination work. Company
estimates an approximate period of 12 weeks from Notification to Proceed to
completion of design specifications,

(2)
Payment of $150,000 on or before June 5, 2012 and Seller’s Notification to
Proceed with Company’s preliminary design work. Company estimates an approximate
period of 20 weeks from Notification to Proceed to completion of this task.

(3)
Payment of $700,000 on or before August 31, 2012 and Seller’s Notification to
Proceed with Company’s design work, and procurement of long-lead items and
prefabrication work. Company estimates an approximate period of 30 weeks from
Notification to Proceed to completion of this task.

(4)
Payment of $700,000 on or before January 30, 2013 and Seller’s Notification to
Proceed with Company’s procurement, construction and testing to complete work
scope on Company-owned interconnection components. Company estimates an
approximate period of 30 weeks from Notification to Proceed to completion of
this task.

(5)
Payment of $300,000 on or before May 31, 2013 and Seller’s Notification to
Proceed with the completion of construction, commissioning work and
Interconnection Acceptance Test. Company



E-17


 

--------------------------------------------------------------------------------





estimates an approximate period of 20 weeks from Notification to Proceed to
completion of this task.
Any work by Company on each of these work segments will not proceed until after
receipt of such written notification to proceed for those specific segments.
(C)
True-Up. A final accounting with respect to the Total Estimated Interconnection
Cost shall take place within sixty (60) Days of the Commercial Operation Date or
termination of Power Purchase Agreement. Within thirty (30) Days of such final
accounting,Seller shall remit to Company the difference between the Total
Estimated Interconnection Cost paid to date and the documented Total Actual
Interconnection Cost. If in fact the documented Total Actual Interconnection
Cost is less than the payments received by Company as the Total Estimated
Interconnection Cost, Company shall repay the difference to Seller within thirty
(30) Days of the final accounting.

(D)
Termination of the Power Purchase Agreement. If the PUC does not approve of the
Power Purchase Agreement or if any Event of Default by Seller occurs such that
termination of the Power Purchase Agreement results, or if the Power Purchase
Agreement is declared null and void by either Party pursuant to Section 2.2(C)
(PUC Approval ) of the PPA or as otherwise provided herein, Seller shall notify
Company to stop work on any portion of the work which may be in progress at the
point of termination. Company, at its sole discretion, shall have the following
options upon such termination:

(i)
If no equipment, assets, or land have been acquired at the point of termination,
then a True-Up of actual costs would be determined to that point as provided in
Section 4(C) (True-Up) of this Interconnection Agreement , or

(ii)
If equipment, assets, and/or land have been acquired at the point of
termination, Seller shall notify Company to stop work and each Party shall
develop an accounting of its respective work to date and costs. The general
disposition of partially completed work and assets is as follows:

(a)
Company will retain all equipment and work products as described in Attachment C
(Company Responsibilities and Work Scope) up to the point of stop work
notification and perform a true-up of actual costs.

(b)
Seller will perform an inventory of all assets, equipment and work products for
its work as described in Attachment B (Seller’s Responsibilities and Work Scope)
including the new Switchyard Site, Switchyard and 69 kV overhead line up to the
point of stop work. Seller shall



E-18


 

--------------------------------------------------------------------------------





prepare a proposal to Company for purchase of the Switchyard Site, the
Switchyard equipment and work products in an as-is condition, including all
equipment warranties and equipment manuals. Company has the option to accept or
reject the proposal or to negotiate the purchase price.
(c)
Should Company choose to purchase the Switchyard Site, Switchyard equipment and
work products in an as-is condition Company will be responsible to complete the
construction of the Switchyard at Company’s cost. If Company is required to seek
PUC approval due to the purchase cost and estimated cost to complete the
construction total being greater than $2.5 million, the purchase cannot be
completed until Company receives such approval.

(E)
Ownership. All Company-Owned Interconnection Facilities including those
portions, if any, provided, or provided and constructed, by Seller shall be
deeded and transferred by Schedule 2 (Bill of Sale and Assignment) to Company
and become the property of Company upon Transfer Date.

Prior to Transfer Date, all equipment and work products related to the land,
construction of the Switchyard and overhead 69 kV line at Facility as described
in Attachment B (Seller’s Responsibilities and Work Scope) to this
Interconnection Agreement shall be the responsibility and property of Seller.
Prior to Transfer Date, all equipment and work products related to the
construction of the Company work scope for the Company-Owned Interconnection
Facilities as described in Attachment C (Company Responsibilities and Work
Scope) to this Interconnection Agreement shall be the responsibility and
property of Company.
5.
Ongoing Operation and Maintenance Charges

(A)
Prior to the Transfer Date. Seller shall maintain, at its cost, Company-Owned
Interconnection Facilities that it or its Contractors constructed, if any, prior
to the Transfer Date. Company shall not use or operate the Company-Owned
Interconnection Facilities constructed by Seller prior to the Transfer Date.

(B)
On or After the Transfer Date. On and after the Transfer Date, Company shall
own, operate and maintain all Company-Owned Interconnection Facilities.

6.
RESERVED

7.
RESERVED

8.
Land Restoration



E-19


 

--------------------------------------------------------------------------------





(A)
Land to be Restored. For the purposes of this Interconnection Agreement there
are three (3) different locations with Company-Owned Interconnection Facilities.
To differentiate these locations for the purpose of this Section 8 (Land
Restoration), 1) “Site” means that portion of Seller’s Site where any
Company-Owned Interconnection Facilities are located, 2) “Substation” relates
real estate on which the existing Pepeekeo Substation and remaining
improvements, and 3) “Switchyard Site” relates to the land for the new
Switchyard.

(B)
Removal of Interconnection Facilities from Site. After termination of this
Interconnection Agreement , Seller shall, at its expense, remove all (i)
Company-Owned Interconnection Facilities from the Site and (ii) Seller-Owned
Interconnection Facilities from the Site, as designated by Company; provided,
however, that, Company may elect to remove all or part of the Company-Owned
Interconnection Facilities and/or Seller-Owned Interconnection Facilities from
the Site because of operational concerns over the removal of such
Interconnection Facilities, in which case Seller shall reimburse Company for its
costs to remove such Company-Owned Interconnection Facilities and/or
Seller-Owned Interconnection Facilities.

9.
Transfer of Ownership/Title

(A)
Transfer of Ownership and Title. On the Transfer Date, Seller shall transfer to
Company all right, title and interest in and to Company-Owned Interconnection
Facilities to the extent such facilities were procured, designed and constructed
by Seller and/or its Contractors as described in Attachment B (Seller’s
Responsibilities and Work Scope). In connection with the transfer of
Company-Owned Interconnection Facilities, Seller shall transfer and assign to
Company all applicable manufacturers' or Contractors' warranties which are
assignable. Seller shall provide a written list of the manufacturers' and
Contractors' warranties which will be assigned to Company and the expiration
dates of such warranties no later than thirty (30) Days before the Transfer
Date.

(B)
No Liens or Encumbrances. Company's title to and ownership of Company-Owned
Interconnection Facilities that were designed and constructed by Seller and/or
its Contractors shall be free and clear of liens and encumbrances.

(C)
Land Rights. In connection with the transfer of Company-Owned Interconnection
Facilities to Company, Seller shall grant, transfer or assign to Company, such
Land Rights as are necessary to operate and maintain Company-Owned
Interconnection Facilities on the Transfer Date. If Company removes
Company-Owned Interconnection Facilities in a portion or all of the easement
areas provided in Section 2(B) (Site) of this Interconnection Agreement and such
areas are no longer necessary to the operation of the Company-Owned
Interconnection Facilities, such easements shall be terminated for those unused
areas, including but not limited to, the easement for the overhead lines at the
Substation site. Seller shall transfer the deed and title to Company for the
Switchyard Site on the Transfer Date.



E-20


 

--------------------------------------------------------------------------------





(D)
Form of Documents. The transfers to be made to Company pursuant to this Section
9 (Transfer of Ownership/Title) shall not require any further payment by
Company. The form of the document to be used to convey title to the
Company-Owned Interconnection Facilities that were designed and constructed by
or on behalf of Seller shall be substantially in the form set forth in Schedule
2 (Form of Bill of Sale and Assignment). The form of the document(s) to be used
to assign leases shall be substantially in the form set forth in Schedule 3
(Form of Assignment of Lease and Assumption). To the extent Land Rights, other
than leases are granted to Company, appropriate modifications will be made to
Schedule 3 (Form of Assignment of Lease and Assumption) to effectuate the
granting of such Land Rights.

10.
Government Approvals for Any Company-Owned Interconnection Facilities
Constructed by Seller

Seller shall obtain all required permits, licenses, approvals, certificates,
entitlements and other authorizations issued by Governmental Authorities (the
“Government Approvals”) required to construct, own, operate and maintain the
Company-Owned Interconnection Facilities that Seller and/or its Contractors will
construct and shall provide these prior to the Transfer Date. On or before the
Transfer Date, Seller shall provide Company with (i) copies of all such
Governmental Approvals obtained by Company regarding the construction,
ownership, operation and maintenance of Company-Owned Interconnection Facilities
that Seller and/or its Contractors constructed and (ii) documentation that all
such Governmental Approvals have been closed with the issuing Governmental
Authority. Upon the execution of this Interconnection Agreement, the Parties
shall use good faith efforts to obtain, as soon as practicable, a satisfactory
PUC Approval of Amendment Order. Company shall submit to the PUC an application
for a satisfactory PUC Approval of Amendment Order.
11.
Land Rights

Seller shall obtain all Land Rights for the Site and Switchyard Site which are
required to construct, maintain and operate the Company-Owned Interconnection
Facilities. Seller shall use commercially reasonable efforts to obtain perpetual
Land Rights, with the Switchyard Site to be acquired in fee. Such Land Rights
shall contain terms and conditions which are acceptable to Company and shall be
provided in advance to Company for its review. For so long as Seller has the
right under this Interconnection Agreement to sell electric energy to Company,
Seller shall pay for any rents and other payments due under such Land Rights
that are associated with Company-Owned Interconnection Facilities.


12.
Contracts for Company-Owned Interconnection Facilities

For all contracts entered into by or on behalf of Seller for Company-Owned
Interconnection Facilities to be designed, engineered and constructed, in whole
or in part, by or on behalf of Seller, the following shall apply: (i) Company
shall be made an


E-21


 

--------------------------------------------------------------------------------





intended third-party beneficiary of such contracts; and (ii) Company shall be
provided with copies of such executed contracts, including the commercial terms.
13.
Indemnification

In connection with the performance of this Agreement, each Party agrees to
indemnify defend and hold harmless the other Party from and against any and all
liabilities, claims, losses, damages, or expenses, including reasonable counsel
fees, whether arising before or after completion of the Work hereunder, which
may be incurred or sustained by the indemnified party by reason of the
negligence, willful act or omission of the other Party.
14.
Dismantling and Transfer of Existing Pepeekeo Substation to Seller

(A)
Seller shall acquire the Switchyard Site and construct the new Switchyard as
described in Attachment B in exchange for Company’s existing Pepeekeo
Substation.

(B)
The retirement and transfer of the existing Pepeekeo Substation to Seller shall
occur not more than 6-months after the Switchyard is operational or Hu Honua
Facility’s Commercial Operation Date, whichever is later, provided the PUC
approved the land transfer. Under no circumstances shall the Substation be
transferred to Seller without PUC approval.

(C)
Company shall de-energize Substation and disconnect and remove all overhead
power lines. Company shall remove any and all equipment, material and
structures, of Company’s choice, then transfer title and site improvements of
Substation to Seller in an as-found condition.

(D)
Seller shall accept the Substation as-is and be responsible for the dismantling,
demolition and disposal of the remaining equipment, structures and improvements
and any and all clearing of all improvements and site restoration work.

(E)
Company will transfer ownership and title of the existing Pepeekeo Substation to
Seller per Section 14(C) above, provided that Seller grants Company with an
easement and access as necessary to operate and maintain the overhead 69 kV
lines and poles above the Substation site.

15.
Miscellaneous

(A)
Notices

All notices, consents and waivers under this Interconnection Agreement shall be
sent in accordance with Section 25.1(Notices) of the PPA.
(B)
Entire Agreement

This Interconnection Agreement, including all Schedules, (together with the PPA,
and all Attachments and Schedules thereto, and any confidentiality or non-


E-22


 

--------------------------------------------------------------------------------





disclosure agreements entered into by the Parties during the process of
negotiating this Interconnection Agreement and/or discussing the specifications
of the Facility) constitutes the entire agreement between the Parties relating
to the subject matter hereof, superseding all prior agreements, understandings
or undertakings, oral or written. Each of the Parties confirms that in entering
into this Interconnection Agreement, it has not relied on any statement,
warranty or other representation (other than those set out in this
Interconnection Agreement) made or information supplied, by or on behalf of the
other Party.
(C)
Binding Effect.

This Interconnection Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors, legal representatives, and
permitted assigns.
(D)
Relationship of the Parties.

Nothing in this Interconnection Agreement shall be deemed to constitute either
Party hereto as partner, agent or representative of the other Party or to create
any fiduciary relationship between the Parties. Except as otherwise provided in
this Interconnection Agreement or in the Purchase Power Agreement, Seller does
not hereby dedicate any part of Facility to serve Company, Company's customers
or the public.
(E)
Further Assurances

If either Party determines in its reasonable discretion that any further
instruments, assurances or other things are necessary or desirable to carry out
the terms of this Interconnection Agreement, the other Party will execute and
deliver all such instruments and assurances and do all things reasonably
necessary or desirable to carry out the terms of this Interconnection Agreement.


(F)
Severability

If any term or provision of this Interconnection Agreement or the application
thereof to any person, entity or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Interconnection Agreement, or the
application of such term or provision to persons, entities or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Interconnection Agreement
shall be valid and enforceable to the fullest extent permitted by law, and the
Parties will take all commercially reasonable steps, including modification of
the Agreement, to preserve the economic “benefit of the bargain” to both Parties
notwithstanding any such aforesaid invalidity or unenforceability.


(G)
No Waiver



E-23


 

--------------------------------------------------------------------------------





Except as otherwise provided in this Interconnection Agreement, no delay or
forbearance of Company or Seller in the exercise of any remedy or right will
constitute a waiver thereof, and the exercise or partial exercise of a remedy or
right shall not preclude further exercise of the same or any other remedy or
right.


(H)
Modification or Amendment

No modification, amendment or waiver of all or any part of this Interconnection
Agreement shall be valid unless it is reduced to a paper writing and signed via
manual signature by both Parties. Seller shall not modify or amend or consent to
a modification or amendment to any of the Financing Documents or Project
Documents without the prior written consent of Company.


(I)
Governing Law, Jurisdiction and Venue

Interpretation and performance of this Interconnection Agreement shall be in
accordance with, and shall be controlled by, the laws of the State of Hawaii,
other than the laws thereof that would require reference to the laws of any
other jurisdiction. By entering into this Interconnection Agreement, Seller
submits itself to the personal jurisdiction of the courts of the State of Hawaii
and agrees that the proper venue for any civil action arising out of or relating
to this Interconnection Agreement shall be Honolulu, Hawaii.


(J)
Facsimile Signatures and Counterparts

This Interconnection Agreement may be executed and signatures transmitted
electronically via the Internet or facsimile. This Interconnection Agreement may
be executed in counterparts, each of which shall be deemed an original, and all
of which shall together constitute one and the same instrument binding all
Parties notwithstanding that all of the Parties are not signatories to the same
counterparts. For all purposes, duplicate unexecuted and unacknowledged pages of
the counterparts may be discarded and the remaining pages assembled as one
document.


(K)
Computation of Time

In computing any period of time prescribed or allowed under this Agreement, the
Day of the act, event or default from which the designated period of time begins
to run shall not be included. If the last Day of the period so computed is not a
Business Day, then the period shall run until the end of the next Day which is a
Business Day.


(L)
PUC Approval



E-24


 

--------------------------------------------------------------------------------





The Parties’ respective obligations hereunder shall be contingent on Company’s
receipt of the Non-appealable PUC Approval of Amendment Order as defined in the
PPA.
(M)
Change in Standard System or Organization

(1)    Consistent With Original Intent
If, during the Term of this Interconnection Agreement, any standard, system or
organization referenced in this Interconnection Agreement should be modified or
replaced in the normal course of events, such modification or replacement shall
from that point in time be used in this Interconnection Agreement in place of
the original standard, system or organization, but only to the extent such
modification or replacement is generally consistent with the original spirit and
intent of this Interconnection Agreement.
(2)    Eliminated or Inconsistent With Original Intent
If, during the Term of this Interconnection Agreement, any standard, system or
organization referenced in this Interconnection Agreement should be eliminated
or cease to exist, or is modified or replaced and such modification or
replacement is inconsistent with the original spirit and intent of this
Interconnection Agreement, then in such event the Parties will negotiate in good
faith to amend this Interconnection Agreement to a standard, system or
organization that would be consistent with the original spirit and intent of
this Interconnection Agreement.


(N)
Headings

The paragraph headings of the various sections and schedules have been inserted
in this Interconnection Agreement as a matter of convenience for reference only
and shall not modify, define or limit any of the terms or provisions hereof and
shall not be used in the interpretation of any term or provision of this
Interconnection Agreement.


(O)
No Third Party Beneficiaries

Nothing expressed or referred to in this Interconnection Agreement will be
construed to give any person or entity other than the Parties any legal or
equitable right, remedy, or claim under or with respect to this Interconnection
Agreement or any provision of this Interconnection Agreement. This
Interconnection Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties and their successors and permitted
assigns.


(P)
Proprietary Rights

Seller agrees that in fulfilling its responsibilities under this Interconnection
Agreement, it will not use any process, program, design, device or material that


E-25


 

--------------------------------------------------------------------------------





infringes on any United States patent, trademark, copyright or trade secret
(“Proprietary Rights”). Seller agrees to indemnify, defend and hold harmless
Company from and against all losses, damages, claims, fees and costs, including
but not limited to reasonable attorneys' fees and costs, arising from or
incidental to any suit or proceeding brought against Company for infringement of
third party Proprietary Rights arising out of Seller's performance under this
Interconnection Agreement, including but not limited to patent infringement due
to the use of technical features of the Facility.


(Q)
Settlement of Disputes

Except as otherwise expressly provided, any dispute or difference arising out of
this Interconnection Agreement or concerning the performance or the
non-performance by either Party of its obligations under this Interconnection
Agreement shall be determined in accordance with the dispute resolution
procedures set forth in Article 17 (Dispute Resolution) of the PPA.


(R)
Schedules

Each Schedule constitutes an essential and necessary part of this
Interconnection Agreement.


(S)
Hawaii General Excise Tax.

Seller shall, when making payments to Company under this Interconnection
Agreement, pay such additional amount as may be necessary to reimburse Company
for any tax liability imposed on Company as a result of the receipt of such
payment (including receipt of any payment made under this Section 15(S) (Hawaii
General Excise Tax)). By way of example and not limitation, as of the Execution
Date, all payments subject to the 4.0% Hawaii general excise tax on the island
of Hawaii would be set at a rate of 4.16% so that the underlying payment will be
net of such tax liability.
(T)
Survival of Obligations

The rights and obligations that are intended to survive a termination of this
Interconnection Agreement are all of those rights and obligations that this
Interconnection Agreement expressly provides shall survive any such termination
and those that arise from Seller’s or Company’s covenants, agreements,
representations, and warranties applicable to, or to be performed, at or during
any time prior to or as a result of the termination of this Interconnection
Agreement, including, without limitation: Section 13 (Indemnification) and this
Section 15 (Miscellaneous).


* * * * * * * * * * *


E-26


 

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Company and Seller have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.




HAWAII ELECTRIC LIGHT COMPANY, INC.
Company
 
 
 
 
By:
/s/ Jay M. Ignacio
 
 
Name:
Jay M. Ignacio
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
HU HONUA BIOENERGY, LLC
Seller:
 
 
 
 
 
 
 
By:
/s/ Harold H. Robinson
Name:
Harold H. Robinson
Title:
Member Board of Managers and Executive VP
 
 
 
 
 
 
 
 
By:
 
Name:
 
Title:
 







E-27


 

--------------------------------------------------------------------------------






ATTACHMENT A – SCHEDULE 1
NEW SWITCHYARD SINGLE-LINE DRAWING (4/13/12)
img02_section55and60.jpg [img02_section55and60.jpg]




E-28


 

--------------------------------------------------------------------------------





ATTACHMENT A – SCHEDULE 2
NEW SWITCHYARD RELAY LIST AND TRIP SCHEME (4/11/12)
img03_section55and60.jpg [img03_section55and60.jpg]


E-29



--------------------------------------------------------------------------------







ATTACHMENT A – SCHEDULE 2
NEW SWITCHYARD RELAY LIST AND TRIP SCHEME (4/11/12)
img04_section55and60.jpg [img04_section55and60.jpg]


E-30



--------------------------------------------------------------------------------





ATTACHMENT B
SELLER’S RESPONSIBILITIES AND WORK SCOPE
(This work will be included in the critical path schedule)
Description of the scope of work for Seller is as follows:
1.
Switchyard Site acquisition:

a.
Execute purchase contract with land owner to acquire the approximate 5-acre
Switchyard Site.

b.
Work with civil engineering consultant to prepare subdivision application
drawings to establish the Switchyard Site boundaries

c.
Work with Surveyor to provide metes and bounds property description.

d.
Purchase and/or secure property prior to construction and provide property in
fee after the County Code section 23-11 subdivision is completed

e.
Transfer Switchyard land rights to Company on Transfer Date

2.
Switchyard design, construction specifications and drawings, permitting, project
management and testing

a.
The design, equipment and construction specifications and standards shall be in
accordance with Company standards and Hawaii County building codes as specified
in Section 2 (Company-Owned Interconnection Facilities), as applicable.

i.
Company is to review all equipment and construction specifications and drawings,
including bid packages.

ii. Additional Interconnection Facilities may be required as a result of final
determination of Facility step-up transformer site, final electrical plan and
single-line drawings along with the design of Facility to enable Company to
complete the protection requirements for the Interconnection Facilities, and be
compatible with Good Engineering and Operating Practices.
b.
Civil, Structural and Architectural Design: layout, grading plan, access road,
water, sewer, poles, foundations, support structures, control building,
ductlines, handholes, and fencing design drawings

c.
Electrical: 69kV outdoor circuit breakers, bus, station power systems, enclosed
auto-transfer station power switch, 69kV group operated disconnect switches,
69kV dry type potential transformers, 69kV dry type current transformers, bus
tubing and/or conductors, connectors, control building with provisions to mount
indoor relay panels, 125 volt DC system, control circuits, and grounding.

d.
Communication: Work to be performed by Company

e.
Protection: Work to be performed by Company

f.
Security: security access equipment and monitoring equipment

g.
Outside lighting and power: entrance and area lighting (per Hawaii County
ordinances) and outside 120V outlets

h.
Permitting: Seller shall be responsible for the grading permit, building permit,
State National Pollutant Discharge Elimination System (NPDES) permit

i.
and other permits and approvals as required for construction of the Switchyard.

j.
Project management, commissioning and testing

k.
Construction insurance





3.
Switchyard



E-31



--------------------------------------------------------------------------------







a.
Civil, Structural and Architectural work

i.
Grading: grub, grade, and gravel – including laydown area – with temporary and
permanent erosion and run-off controls as required.

ii. Access road: asphalt paving for 20-ft wide driveway
iii. Site utilities: trenching and installation of water, sewer, phone, control
and communication, grounding grid and power
iv. Sewer: connection to County sewer line, if available, or County approved
septic system
v.
Underground duct lines with hand holes for low voltage power, control and
communications, and lighting

vi. Foundations: prepare and pour concrete foundations with conduit stub-ups as
approved by Company
vii. Line dead end, insulator, and switch support structures and stands;
hot-dipped galvanized steel structures for corrosion protection
viii. Control House: Concrete floor, masonry block walls, and concrete roof
construction with two air conditioners, lights, toilet and sink to house
communication and protection equipment.
ix. Fencing: Switchyard perimeter fencing, heavy gage galvanized, with barbed
wire top – grounded
b.
Mechanical work

i.
Sewer: connection to County sewer line, if available, or County approved septic
system

ii. Water: connection to County water line
iii. Air conditioning: two window mount air conditioners for Control House
iv. Eye wash station
c.
Low Voltage Electrical Work

i.
Station Power transformers; outside installation with stainless-steel housing

ii. Station power enclosed auto-transfer switch in control building
iii. Distribution panel
iv. Control House lighting and power
v.
Outside lighting and outlets

vi. Security device power and wiring
vii. All exterior equipment and enclosures shall be NEMA 4X if available. If not
available, then corrosion protection for tropical marine environment.
d.
69kV Electrical work

i.
Major equipment for 69kV circuits includes (7) SF6 gas circuit breakers with
(4)1200:5 MR current transformers each, (15) 69kV group operated disconnect
switches, (14) 40.25/69.0Y KV 350/600:1 dry type potential transformers, (9)
lighting arresters, (2) station power transformers, and numerous 550 kBIL
station post insulators, bus tubing, and bus connectors

ii. Grounding; grounding grid within switchyard, for equipment, structures, and
fencing
iii. 69 kV Electrical construction;
1.
Install support structures, station post insulators, lightning arresters,
lighting arrester counter, stands and cabinets







E-32



--------------------------------------------------------------------------------





2.
Install disconnect switches

3.
Install gas circuit breakers

4.
Install wiring and cabling to control building

5.
Install PTs, CTs, and other equipment.

6.
Install station power transformers

7.
Install bus work.

e.
Switchyard Control House Electrical

i.
Provide and install two (2) 200A AC distribution panels

ii. Lighting and outlets
iii. Two air conditioners
iv. 125 volt DC system with charger and batteries in separate room
f.
Commissioning and Testing

i.
Commissioning; phase rotation, calibration, communications check, trip tests,
etc.

ii. Interconnection Acceptance Test; functional tests to demonstrate proper
operation; turn-over to HELCO upon successful completion with documentation as
specified in Schedule 4.
4.
Control House at Hu Honua

a.
Control house for communications equipment, remote terminal unit (RTU) for
monitoring and control, RTU demarcation cabinet, meter cabinet, and lighting

b.
Provide AC electric power for equipment, air conditioning and lighting

c.
Provide and install two air conditioners

5.
Metering Equipment

a.
Metering cabinet within control house

b.
Dry type metering PTs and CTs with dual output

c.
Dual meter sockets in metering cabinet

d.
Phone line for remote data download



6.
Extend 69kV line to Hu Honua with approximately four (4) poles and lines from
existing Pepeekeo Substation to Hu Honua in accordance with Company
specifications

a.
Company to perform terminations on Company-side of Seller 69 kV manual
disconnect









E-33



--------------------------------------------------------------------------------





ATTACHMENT C
COMPANY RESPONSIBILITIES AND WORK SCOPE
(This work will be included on the critical path schedule)


Description of the scope of work for HELCO is as follows:
1.
Site acquisition:

a.
Provide reasonable assistance to Seller regarding its acquisition of the
Switchyard Site.

b.
Conduct a Phase 1 and Phase 2 Environmental Site Assessment (ESA)

c.
Provide reasonable assistance to Seller in its effort to seek expedited
subdivision process using the Hawaii County Code 23-11, public utility or public
right-of-way subdivision.

2.
Design, reviews & inspections, project management & testing

a.
Development of overall interconnection plan, single-line diagram, and relay list

b.
Review and approvals of Hu Honua consultants, design specifications, drawings,
equipment specifications, and construction specifications and drawings for the
new Switchyard

c.
Engineering, design, specifications and drawings for HELCO’s portion of the
interconnection work

d.
Project management, inspections and testing of HELCO’s portion of the work and
coordination with Hu Honua

e.
Coordination, inspections, and testing of Hu Honua’s portion of the work
including the Interconnection Acceptance Test

3.
Switchyard

a.
Approvals, permits, etc.

i.
Prepare PUC application submittal for HRS 269-27.6,  Construction of
high-voltage electric transmission lines; overhead or underground

ii. Respond to information requests by the PUC and CA on the application and
participate at the public hearing
b.
Consultant, design, construction documents, and construction reviews

i.
Review and approval of consultants to be used by Hu Honua

ii. Site layout review and approval; provide guidance to Hu Honua
iii. Grading plan review and approval, including access road
iv. Review/approve design and construction drawings for site utilities:
trenching and installation of water, sewer, phone, controls and communication,
grounding grid and power
v.
Provide guidance for layout and configuration of new switchyard equipment and
review/approve design criteria, construction specs and drawings, equipment
specs, calibration and testing, and documentation requirements

vi. Provide guidance for dimensions and configuration of new control room and
review/approve design criteria, construction specs and drawings.
c.
Switchyard Control Room

i.
Develop layout, equipment inventory, and air conditioning load estimate

ii. Provide all racks, equipment, cabling and furniture








E-34



--------------------------------------------------------------------------------







iii. Install, calibrate and test all equipment
d.
Landscaping: irrigation system and plants

4.
Design, procure and install new 69kV polelines to terminate the “8400”, “7400”,
“7600”, and Hu Honua (Old “8400” section from Mamalahoa Highway to the existing
Pepeekeo Substation) lines in the new switchyard

a.
Provide and install new 69kV wood poles, insulators, and anchors from the
existing lines to the new switchyard deadend structures

b.
String and terminate phase conductors and static wire from the existing poles to
the Switchyard dead end structures sequenced one at a time

c.
Provide switching orders, schedules, and sequence of work for transition from
existing system to new switchyard

5.
Communication Systems, Puueo-Pepeekeo Switchyard, Wailuku-Pepeekeo Switchyard,
Honokaa-Pepeekeo Switchyard, and Pepeekeo Switchyard-Hu Honua

a.
Fiber;

i.
Tap existing fiber for drop to new switchyard control house

ii. Extend fiber to new Hu Honua control house
b.
Communication equipment within new Upper Pepeekeo control house; RTU, mux, etc.

c.
Communication equipment within new Hu Honua control house; RTU, mux, etc;

d.
Communication to Hu Honua control room and meters

e.
UPS systems for communication equipment

f.
Calibration and commissioning

6.
Protection

a.
Design; protective relay coordination and settings

b.
Procure, shop assembly and pre-wiring, calibrate and install protective relays,
cabinets, test switches and equipment

i.
Puueo Circuit – #8402

ii. Honokaa Circuit - #7602
iii. Wailuku Circuit - #7402 (not charged to Hu Honua)
c.
Installation and connection of communication

d.
Bench testing and commissioning of relays

e.
Testing

7.
Tap the new Hu Honua 69kV overhead line to the existing 69kV line located
immediately above the existing Pepeekeo Substation. This termination will be
completed after the cut-over of the new Switchyard. The Hu Honua 69 kV manual
disconnect switch located close to the step up transformer site will be
padlocked in the open position.and the 69kV switches terminating the Hu Honua
line to the Switchyard will be padlocked in the open position as well.

8.
Meters; provide meters, installation and hook-up phone line

9.
Existing Pepeekeo Substation Transfer (Performed immediately before 7. above)

a.
De-energize substation and swing over to Hu Honua 69kV line or remove overhead
wiring. Remove disconnects, switches and breakers

b.
Remove equipment, material and/or structures, at Company’s discretion

c.
Transfer to Seller pending PUC approval and Seller’s providing of easement





E-35



--------------------------------------------------------------------------------





10.
Pole removals

a.
Removal of any existing overhead lines and poles are Company responsibility at
Company’s cost.

b.
Cut and remove upper section of wooden poles with shared distribution lines
and/or secondary service conductors

11.
Temporary Interconnection – if required

a.
Company to perform terminations of Seller provided overhead 69 kV lines at
Substation manual disconnect upon mutual agreement to implement the temporary
interconnection.

b.
Installation and/or reconfiguration of protective relays to be performed by
Company for temporary configuration

c.
Interconnection Acceptance Test to be successfully demonstrated prior to Seller
Facility operation using the temporary interconnection

d.
Seller to continue construction at Switchyard and transfer to Company as soon as
practicable.

e.
Seller and Company to coordinate and schedule the transfer and testing of
interconnection from temporary configuration to permanent configuration within
6-months of the Transfer Date of Switchyard



E-36



--------------------------------------------------------------------------------







SCHEDULE 1
DEFINITIONS




Unless otherwise defined in this Interconnection Agreement, capitalized terms in
this Interconnection Agreement shall have the same meaning as capitalized terms
in the PPA.


Final Inspection: Company’s review, verification and acceptance of Seller’s Work
of Company-Owned Interconnection Facilities and Company’s determination that
such Work is sufficiently complete to transfer title, care, custody, and control
of Switchyard to Company.


Notification to Proceed: Seller’s written instruction to Company to begin the
tasks associated with the subject segment of Company’s scope of work under this
Interconnection Agreement.


Point of Interconnection: The Point of Interconnection is the Company side of
the manual disconnect switch located in Seller’s step-up transformer enclosure
on the 69kV side of the Sellers 13.8/69kV step-up transformer.


Total Actual Interconnection Cost: This is comprised of the recorded costs
(documented costs) of (aa) acquiring and installing such Company-Owned
Interconnection Facilities, (bb) the engineering and design work (including but
not limited to Company, affiliated Company and contracted engineering and design
work) associated with (i) developing such Company-Owned Interconnection
Facilities and (ii) reviewing and specifying those portions of Facility which
allow interconnected operations as such are described in Attachment C (Company
Responsibilities and Work Scope), and (cc) conducting the Interconnection
Acceptance Test


Total Estimated Interconnection Cost: This is comprised of the estimated costs
of (aa) acquiring and installing such Company-Owned Interconnection Facilities,
(bb) the engineering and design work (including but not limited to Company,
affiliated Company and contracted engineering and design work) associated with
(i) developing such Company-Owned Interconnection Facilities and (ii) reviewing
and specifying those portions of Facility which allow interconnected operations
as such are described in Attachment C (Company Responsibilities and Work Scope),
and (cc) conducting the Interconnection Acceptance Test.


Transfer Date: For purposes of this Interconnection Agreement, the Transfer Date
shall mean that date mutually agreed to by Company and Seller when the
Switchyard is sufficiently complete that Company elects to assume title, care,
custody, and control. Seller’s access to the Switchyard after the Transfer Date
for any purpose, including completing the Interconnection Acceptance Test and
punch list items, is at Company’s direction and with Company approval.


 


E-37



--------------------------------------------------------------------------------






SCHEDULE 2
BILL OF SALE AND ASSIGNMENT


THIS BILL OF SALE AND ASSIGNMENT (“Bill of Sale”), made as of the ____ day of
_______________, 20___, by ______________________ (“Transferor”) and
__________________________________(“Transferee”).


W I T N E S S E T H:


1.    Bill of Sale. In consideration of TEN DOLLARS ($10.00) and other good and
valuable consideration paid to Transferor by Transferee, the receipt and
sufficiency of which are hereby acknowledged, Transferor does hereby sell,
assign and transfer over to Transferee all of Transferor's right, title and
interest, in and to (i) all the tangible personal property and fixtures
(including but not limited to the items set forth in Exhibit A (Description of
Tangible Personal Property and Fixtures) attached hereto and incorporated
herein), that constitutes what is referred to as the “Company-Owned
Interconnection Facilities to be installed by or on behalf of Seller” (or words
to similar effect) as set forth in Attachment E (Form of Interconnection
Agreement) to the Power Purchase Agreement for Renewable Firm Energy and
Capacity dated ______________, 20___ between [Transferor and Transferee] and
(ii) the intangible personal property (including but not limited to the
intangible personal property set forth in Exhibit B (Description of Intangible
Personal Property) attached hereto and incorporated herein) owned by Transferor
and used or to be used in the ownership, operation and maintenance of the
aforesaid tangible personal property, to the extent assignable by Transferor,
including without limitation, certificates of occupancy, permits, licenses,
transferable warranties and guaranties, instruments, documents of title, and
general intangibles pertaining to the aforesaid tangible personal property.
2.    Warranty of Title. Transferor hereby warrants to Transferee that
Transferor is the legal owner of the aforesaid tangible personal property and
the aforesaid intangible personal property (including but not limited to the
property set forth in Exhibit A (Description of Tangible Personal Property and
Fixtures) and Exhibit B (Description of Intangible Personal Property)), and that
said property is being sold, assigned and transferred to Transferee free and
clear of all liens and encumbrances.
3.    Governing Law. This Bill of Sale shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Hawaii.


E-38


 

--------------------------------------------------------------------------------





[Signatures for Bill of Sale and Assignment]


IN WITNESS WHEREOF, Transferor and Transferee have executed this instrument on
the day and year first above written.


____________________________,
a __________________________


By________________________
Name _____________________
Its________________________


“Transferor”


______________________________, a Hawaii corporation


By ____________________________
Name _________________________
Its ____________________________




By____________________________
Name _________________________
Its____________________________


“Transferee”


 
 







E-39



--------------------------------------------------------------------------------








SCHEDULE 2
EXHIBIT A


DESCRIPTION OF
TANGIBLE PERSONAL PROPERTY AND FIXTURES










E-40


 

--------------------------------------------------------------------------------








SCHEDULE 2
EXHIBIT B


DESCRIPTION OF INTANGIBLE PERSONAL PROPERTY








E-41


 

--------------------------------------------------------------------------------







img05_sectn64.jpg [img05_sectn64.jpg]


SCHEDULE 3
ASSIGNMENT OF LEASE AND ASSUMPTION


THIS ASSIGNMENT is made as of this ______ day of _______, 20___, by
______________________, a ________________, whose principal place of business
and post office address is __________________________________________,
hereinafter called the “Assignor,” and _____________________________, a Hawaii
corporation, whose principal place of business and post office address is
____________________________, Honolulu, HI 968___, hereinafter called the
“Assignee”.
W I T N E S S E T H:


THAT the Assignor, for and in consideration of the sum of TEN DOLLARS ($10.00)
and other good and valuable consideration to it paid by the Assignee, the
receipt and sufficiency of which are hereby acknowledged, and of the covenants
and agreements of the Assignee hereinafter contained and on the part of the
Assignee to be faithfully kept and performed, does hereby sell, assign,
delegate, transfer, set over and deliver unto the Assignee, and its successors
and assigns, all of Assignor’s right, title and interest in and to the lease
described in Exhibit A (the “Lease”); together with all interests thereto
appertaining, and together with the personal property located on the land
thereby demised.


E-42


 

--------------------------------------------------------------------------------





And all of the estate, right, title and interest of the Assignor in and to the
land thereby demised, and all buildings, improvements, rights, easements,
privileges and appurtenances thereunto belonging or appertaining or used,
occupied and enjoyed in connection with said Lease and the land thereby demised.
TO HAVE AND TO HOLD the same unto Assignee and its successors and assigns, for
and during the respective unexpired term of said Lease, and as to said personal
property (if any) absolutely and forever.
AND, in consideration of the premises, the Assignor does hereby covenant with
the Assignee that the Assignor is the lawful owner of the herein described real
property; that said Lease is in full force and effect and is not in default;
that said real property is free and clear of and from all liens and
encumbrances, except for the lien of real property taxes not yet by law required
to be paid; that the Assignor is the lawful owner of said personal property (if
any) and that Assignor's title thereto is free and clear of and from all liens
and encumbrances, that the Assignor has good right to sell and assign said real
property and personal property (if any) as aforesaid; and, that the Assignor
will WARRANT AND DEFEND the same unto the Assignee against the lawful claims and
demands of all persons, except as aforesaid.
AND, in consideration of the foregoing, the Assignee does hereby promise,
covenant and agree to and with the Assignor and to and with said Lessor, that
the Assignee will, effective as of and from the date of the execution and
delivery of this instrument and during the residue of the term of said Lease,
pay the rents thereby reserved as and when the same become due and payable
pursuant to the provisions of said Lease, and will also faithfully observe and
perform all of the covenants and conditions contained in said Lease which from
and after the date hereof are or ought to be observed and performed by the
lessee therein named, and will at all times hereafter indemnify and save
harmless the Assignor from and against the nonpayment of said rent and the
nonobservance or nonperformance of said covenants and conditions and each of
them.
The terms “Assignor” and “Assignee”, as and when used herein, or any pronouns
used in place thereof, shall mean and include the masculine, feminine or neuter,
the singular or plural number, individuals, partnerships, trustees or
corporations and their and each of their respective successors, heirs, personal
representatives, successors in trust and assigns, according to the context
hereof. All covenants and obligations undertaken by two or more persons shall be
deemed to be joint and several unless a contrary intention is clearly expressed
elsewhere herein. The term “Lease”, as and when used herein, means the lease or
sublease demising the leasehold estate described in Exhibit A, together with all
recorded amendments thereof, if any, whether or not listed in Exhibit A. The
term “rent”, as and when used herein, means and includes all rents, taxes,
assessments and any other sums charged pursuant to the Lease.
This instrument may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one instrument
binding on all the Parties hereto, notwithstanding that all the Parties are not
signatory to the original or the same counterpart.
[Signatures for Assignment of Lease and Assumption are on following page.]


E-43



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Company and Assignor have executed this instrument as of the
date first above written.


 
   




By: __________________________________
  Name:
  Title:




By: __________________________________
  Name:
  Title:
   “Assignor”
   








______________________________________




By: __________________________________
     Name:
     Title:




By: __________________________________
     Name:
     Title:
   “Assignee”
   




 
 









E-44



--------------------------------------------------------------------------------






STATE OF HAWAII    )
) SS:
CITY AND COUNTY OF HONOLULU    )




On this ____ day of _________________, 200__, before me personally appeared
______________________________ and ______________________________, to me known
to be the persons described in and who executed the foregoing instrument, and
acknowledged that such persons executed such instrument as the free act and deed
of such persons and if applicable in the capacity shown, having been duly
authorized to execute such instrument in such capacity.


Signature:     


(Official Stamp or Seal)    Print Name:     
Notary Public, State of Hawaii


My commission expires:     






NOTARY CERTIFICATION STATEMENT


Document Identification or Description:
Assignment of Lease and Assumption
Doc. Date: ___________ No. of Pages: __________
Jurisdiction: _______ Circuit
(in which notarial act is performed
_____________________________ _______________________ (Official Stamp or Seal)
Signature of Notary Date of Notarization and
Certification Statement


_______________________________________________
Printed Name of Notary






E-45


 

--------------------------------------------------------------------------------





STATE OF HAWAII    )
) SS:
CITY AND COUNTY OF HONOLULU    )




On this ____ day of _________________, 200__, before me personally appeared
______________________________ and ______________________________, to me known
to be the persons described in and who executed the foregoing instrument, and
acknowledged that such persons executed such instrument as the free act and deed
of such persons and if applicable in the capacity shown, having been duly
authorized to execute such instrument in such capacity.


Signature:     


(Official Stamp or Seal)    Print Name:     
Notary Public, State of Hawaii


My commission expires:     






NOTARY CERTIFICATION STATEMENT


Document Identification or Description:
Assignment of Lease and Assumption
Doc. Date: ___________ No. of Pages: __________
Jurisdiction: _______ Circuit
(in which notarial act is performed
_____________________________ _______________________ (Official Stamp or Seal)
Signature of Notary Date of Notarization and
Certification Statement


_______________________________________________
Printed Name of Notary






E-46



--------------------------------------------------------------------------------








Exhibit A


Description of Lease
[To Be Attached]










 


E-47


 

--------------------------------------------------------------------------------





SCHEDULE 4

INTERCONNECTION ACCEPTANCE TEST GENERAL CRITERIA


Upon final completion of Company review of the Facility’s drawings, final test
criteria and procedures shall be agreed upon by Company and Seller no later than
thirty (30) Days prior to conducting the Interconnection Acceptance Test in
accordance with the Agreement. The Interconnection Acceptance Test shall
include, but not be limited to, the following:


1.    Interconnection:


(A)
A visual inspection of all Interconnection equipment and verification of
as-built drawings.



(B)
Phase rotation testing to verify proper phase connections.



(C)
Based on manufacturer’s specification, test the local operation of the
Facility’s 13.8 kV generator breaker and 69 kV inter-tie breaker, which connect
the Facility to Company System – must open and close locally using the local
controls.



(D)
Relay test engineers to connect equipment and simulate certain inputs to test
and ensure that the protection schemes such as any under/over frequency and
under/over voltage protection or the Direct Transfer Trip operate as designed.
(For example, a fault condition may be simulated to confirm that the breaker
opens to sufficiently clear the fault. Additional scenarios may be tested and
would be outlined in the final test criteria and procedures.) Seller to also
test the synchronizing mechanisms to which the Facility would be synchronizing
and closing into the Company System to ensure correct operation. Other relaying
also to be tested as specified in the protection review of the IRS and on the
single line diagram, PPA Attachment A (Diagram of Interconnection) for the
Facility



(E)
All 69 kV breaker disconnects and other high voltage switches will be inspected
to ensure they are properly aligned and operated manually or automatically (if
designed).



(F)
Step-Up Transformer Enclosure inspections – The Step-Up Transformer Enclosure
may be inspected to test and ensure that the equipment that Seller has installed
is installed and operating correctly based upon agreed to design. Wiring may be
field verified on a sample basis against the wiring diagrams to ensure that the
installed equipment is wired properly . The grounding mat at the Step-Up
Transformer Enclosure may be tested to make sure there is adequate grounding of
equipment.



(G)
Communication testing – Communication System testing to occur to ensure correct
operation. Detailed scope of testing will be agreed by Company and



E-48



--------------------------------------------------------------------------------





Seller to reflect installed systems and communication paths that tie the
Facility to Company’s communications system.


(H)
Various contingency scenarios to be tested to ensure adequate operation,
including testing contingencies such as loss of communications, and fault
simulations to ensure that the Facility’s 69 kV breakers, if any, open as they
are designed to open. (Back up relay testing)



(I)
Metering section inspection; verification of metering PTs, CTs, and cabinet and
the installation of the two Company meters



2.    Witness of Facility protection scheme testing:


(A)
Company may have someone on-site when Seller performs any testing dealing with
Seller’s protection schemes such as any under/over voltage or under/over
frequency protection schemes to ensure they meet the performance requirements of
this Agreement and the IRS.



3.    Telephone Communication


(A)
Test to confirm Company has a direct line to the Facility control room at all
times and that it is programmed correctly.



(B)
Test to confirm that the Facility operators can sufficiently reach Company
System Operator



(C)
Verification of dial-up telephone connection for 69 kV metering cabinet.



4.    Drawings, Documentation and Equipment Warranties:


The items below are required components of the Interconnection Acceptance Test
and must be satisfied for successful completion of this Test.


(A)
Electronic and three (3) hard copies of all Upper Pepeekeo Switchyard
construction drawings, specifications, calibrations, and settings including
as-built drawings.



(B)
Equipment operating and maintenance manuals, spare parts lists, commissioning
notes, as-built equipment settings, and other information related to the
switchyard equipment.



(C)
Contractor construction warranties and equipment warranties



(D)
Phase rotation testing to verify proper phase connections.



E-49



--------------------------------------------------------------------------------








 
ATTACHMENT F
FACILITY LOCATION AND LAYOUT


(See Section 2.1(C) (Interconnection Facilities) of the Agreement)








img06_section67.jpg [img06_section67.jpg]






F-1
 

--------------------------------------------------------------------------------





img07_section67.jpg [img07_section67.jpg]


F-2

--------------------------------------------------------------------------------








ATTACHMENT G
[RESERVED]














G-1
 

--------------------------------------------------------------------------------






 
ATTACHMENT H
QUALIFIED INDEPENDENT ENGINEERING COMPANIES


(See Section 3.3(B) (Company Right to Require Independent Engineering
Assessment) of the Agreement)






Black & Veatch
11000 Regency Parkway, Suite 100
Cary, North Carolina 27511
Phone: (919) 462–7314
Fax: (919) 468–9212


ESI Inc. of Tennessee
1250 Roberts Boulevard
Kennesaw, Georgia 30144
Phone: (770) 427-6200
Fax: (770) 425-3660


Hunt, Guillot & Associates, LLC
603 Reynolds Drive
Ruston, Louisiana 71270
Phone: (318) 255-6825
Fax: (318) 255-8591


Power Engineers
3940 Glenbrook Drive
P.O. Box 1066
Hailey, Idaho 83333
Phone: (208) 788–3456
Fax: (208) 788–2082


The Shaw Group (formerly Stone and Webster)
4171 Essen Lane
Baton Rouge, Louisiana 70809
Phone: (225) 932-2500


Stanley Consultants, Inc.
225 Iowa Avenue
Muscatine, Iowa 52761
Phone: (563) 264-6600
Fax: (563) 264-6658


H-1
 

--------------------------------------------------------------------------------






 
ATTACHMENT I1
ADJUSTMENT OF CHARGES
(See Section 5.1 (Capacity and Energy Purchased By Company) and Section 9.3
(Damages in the Event of Termination by Company) of the Agreement)




1.    Charges subject to adjustment based on GDPIPD will be adjusted by the
following formula:


New Charge = Base Charge x GDPIPDCURRENT / GDPIPDBASE 


Where


New Charge


=
adjusted charge
Base Charge
=
charge (in Dollars) calculated per this Agreement
GDPIPDCURRENT
=
The “Third” estimate of the GDPIPD for the Third Quarter of the Calendar Year
prior to the current Year.
GDPIPDBASE
=
The “Third” estimate of the GDPIPD for the Third Quarter of the Calendar Year
prior to the Reference Year.



2.    An adjustment shall be made on each January 1 equal to one hundred percent
(100%) of the percentage change between the “Third” estimate of the GDPIPD of
the Calendar Year prior to the Reference Year (“GDPIPDBASE”) and the previous
Calendar Year’s “Third” estimate of the GDPIPD value.


3.    In calculating the percentage change between the GDPIPDBASE and the
previous Calendar Year’s “Third” estimate of the GDPIPD value, both the
GDPIPDBASE and the previous Calendar Year’s “Third” estimate of the GDPIPD value
shall be selected from the same Bureau of Economic Analysis publication release,
if such figures are available in the same publication release.


4.    When adjusting the charges subject to adjustment based on GDPIPD, the
adjustment shall first apply to the electric energy delivered by Seller to
Company in the Month of the adjustment date (January 1) and then invoiced for
payment in the following month.








I-1
1[DRAFTING NOTE: Hu Honua intends the changes to this Attachment to be
clarifications only, consistent with the meaning of the attachment as a whole as
well as with Section 5.1.]



--------------------------------------------------------------------------------





5.For purposes of this Attachment I (Adjustment of Charges), the term “Reference
Year” refers to the base year specifically referred to within the Agreement as
the starting point for escalation.


6.Fixed O&M, Variable O&M, and Energy Payments shall be adjusted each year on
January 1, starting in 2012, at one-hundred percent (100%) of the change in the
Gross Domestic Product Implicit Price Deflator (GDPIPD), but shall not exceed 4%
increase in any given term year.




J-2

--------------------------------------------------------------------------------






 
ATTACHMENT J
REQUIRED INSURANCE
(See also Article 15 (Insurance))


1.    Worker’s Compensation and Employers’ Liability. This coverage shall
include worker’s compensation and other similar insurance required by applicable
Hawaii state or U.S. federal laws. If exposure exists, coverage required by the
Longshore and Harbor Worker’s Compensation Act (33 U.S.C. §688) shall be
included. Employers’ Liability coverage limits shall be no less than:
Bodily Injury by Accident -    $1,000,000 each Accident
Bodily Injury by Disease -    $1,000,000 each Employee
Bodily Injury by Disease -    $1,000,000 policy limit
2.    General Liability Insurance. (i)    This coverage shall include Commercial
General Liability Insurance or the reasonable equivalent thereof, covering all
operations by or on behalf of Seller. Such coverage shall provide insurance for
bodily injury and property damage liability for the limits of liability
indicated below and shall include coverage for:


(a)    Premises, operations, and mobile equipment,
(b)    Products and completed operations,
(c)    Owners and contractors protective liability,
(d)    Contractual liability,
(e)    Broad form property damage (including completed operations),
(f)    Explosion, collapse and underground hazard,
(g)    Personal injury liability, and
(h)    Failure to supply liability.


(ii)    “Claims made” policies are not acceptable. Limits of liability for such
coverage, which may be provided with umbrella and/or excess insurance coverage,
shall be:


(a)    
Bodily Injury & Property Damage
$10,000,000 combined single limit per occurrence and $20,000,000 annual
aggregate.



3.    Automobile Liability Insurance. This insurance shall include coverage for
owned, leased and non-owned automobiles. The limits of liability shall be a
combined single limit for bodily injury and property damage of Two Million
Dollars ($2,000,000) for each occurrence and in the aggregate annually.


4.    Builders All Risk Insurance. This insurance shall include coverage for
earthquake and flood perils including transit (excluding ocean transit),
testing, incidental storage, structures, buildings, improvements and temporary
structures used in construction, or part of the permanent


J-1
 

--------------------------------------------------------------------------------





Facility from the start of construction through the earlier of the Commercial
Operation Date or the effective date of the policy coverage set forth in Section
5 (All Risk Property/Comprehensive Boiler and Machinery Insurance (Upon
Completion of Construction)). The amount of coverage shall be purchased on a
full replacement cost basis, and the sublimits for earthquake and flood perils
shall be 40% of replacement costs at such time up to Twenty Million Dollars
($20,000,000), if such insurance amounts are available on commercially
reasonable terms. The coverage shall be written on an “All Risks” completed
value form and may allow for reasonable other sublimits including, but not
limited to, One Million Dollars ($1,000,000) for transit and Five Million
Dollars ($5,000,000) for incidental offsite storage. Coverage shall be extended
to include testing. Such policies shall be endorsed to require that the coverage
afforded shall not be canceled (except for nonpayment of premiums) or reduced
without at least sixty (60) Days’ prior written notice to Seller, provided,
however, that such endorsement shall provide (i) that the insurer may not cancel
the coverage for non-payment of premium without giving Seller five (5) Days’
notice that Seller has failed to make timely payment thereof, and (ii) that,
subject to the consent of the Financing Parties, Seller or Company shall
thereupon have the right to pay such premium directly to the insurer. Such
cancellation notice to Seller shall be disclosed to Company within two (2)
Business Days of receipt.


5.    All Risk Property/Comprehensive Boiler and Machinery Insurance (Upon
Completion of Construction). This insurance shall provide All Risk Property
Coverage (including the perils of earthquake and flood) and Comprehensive Boiler
and Machinery Coverage against damage to the Facility. The amount of coverage
shall be purchased on a full replacement cost basis (no coinsurance shall apply)
and the sublimits for earthquake and flood perils shall be no less than Twenty
Million Dollars ($20,000,000), if such insurance amounts are available on
commercially reasonable terms. Such coverage may allow for other reasonable
sublimits. Such policies shall be endorsed to require that the coverage afforded
shall not be canceled (except for nonpayment of premiums) or reduced without at
least sixty (60) Days’ prior written notice to Seller, provided, however, that
such endorsement shall provide (i) that the insurer may not cancel the coverage
for non-payment of premium without giving Seller ten (10) Days’ notice that
Seller has failed to make timely payment thereof, and (ii) that, subject to the
consent of the Financing Parties, Seller or Company shall thereupon have the
right to pay such premium directly to the insurer. Such cancellation notice to
Seller shall be disclosed to Company within two (2) Business Days of receipt.
6.    Business Interruption Insurance (Upon Completion of Construction). This
insurance shall provide coverage for all of Seller’s costs to the extent that
they would not be eliminated or reduced by the failure of the Facility to
operate for a period of at least twelve (12) Calendar Months following a covered
physical damage loss deductible period or reasonable dollar deductible.
7.    Project Liability Errors and Omissions. Seller shall be adequately
protected against project liability errors and omissions on account of negligent
actions or inactions of architects, engineers, contractors and subcontractors
involved in the construction of the Facility. This protection may be provided
through any one or more of the following mechanisms: (i) construction
contract(s) with the above parties who have sufficient financial
creditworthiness to cover project liability errors and omissions; (ii) other
agreement(s) with the above parties; or (iii)


J-2

--------------------------------------------------------------------------------





reserve account(s) which may be used to correct material deficiencies associated
with the Facility as a result of negligent actions or inactions of the above
parties.


8.    Ocean Transit. Seller shall take reasonable action to ensure that the risk
of loss or damage to any material items of equipment which are subject to ocean
transit is adequately protected against by the terms of delivery from
contractors or suppliers of such equipment or Seller’s own insurance coverage.














J-3

--------------------------------------------------------------------------------






ATTACHMENT K
ACCEPTANCE AND CAPACITY TESTING PROCEDURES
(See Section 3.2(C)(13) (Acceptance and Capacity Tests))


1.
Acceptance Test



a.
The Acceptance Test for the Facility will be conducted, following installation
of the Facility. The Acceptance Test procedures will be in accordance with
criteria set forth herein. The Acceptance Test shall be performed in accordance
with Good Engineering and Operating Practices and demonstrate to Company’s
satisfaction that the Facility and the interconnection portion of the Facility,
including Company-Owned Interconnection Facilities, has met the provisions of
Section 3.2(C) (Delivery of Power to Company), Attachment A (Diagram of
Interconnection), and the Interconnection Agreement.



b.
Acceptance Test procedures will be developed by Company for the Seller’s review
at least sixty (60) Days in advance of performing the tests based on the date
provided by Seller.



c.
The procedures will include, but not be limited to, demonstration of the
functional requirements of the Facility defined in Section 3.2(C) (Delivery of
Power to the Company) and Section 3.3(A) (Dispatch of Facility Power). such as:



i.
Interconnection equipment and communications to support remote monitoring of the
Facility and control of Facility breakers



ii.
Droop characteristic



iii.
Real power delivery under remote Company Dispatch



iv.
Minimum load capability



v.
Ramp rates



vi.
Control of Facility breakers



vii.
Voltage regulation



d.
Testing of primary and redundant communications between Company System Operator
and Facility Operator



e.
The actual dynamic response of the unit will be confirmed to allow Company
transient stability model to reflect the as-left conditions of the unit. During
the commissioning the following will be required:



K-1
 

--------------------------------------------------------------------------------







i.
A final review by Company engineers of the equipment installed to control the
operation and protect the plant will be needed upon installation and prior to
the start of commercial operation.

ii.
The review will include off-line tuning and testing results of the excitation
and governor control system and the IEEE block diagram utilized for the PSS/E
dynamics program.

iii.
During the commissioning of the actual unit, governor and excitation system
testing will be conducted to ensure that similar, well damped, expected
responses will be produced by the project.  The as-left parameters obtained from
governor and exciter tuning will be determined for use in the Company planning
model.

f.
The Seller will provide an estimate of the earliest date for the Acceptance Test
at least ninety (90) Days before the date.

g.
The Acceptance Test procedures for the Facility will be mutually agreed upon
between Seller and Company prior to conducting the test.

h.
When the Facility is ready for the Acceptance Test, Seller shall notify Company
at least seven (7) Days prior to the test and shall coordinate with Company.
Seller shall perform and Company shall monitor such test no earlier than seven
(7) Days of Company’s receipt of such notice.



i.
The Acceptance Test must be conducted, and necessary sections completed to the
satisfaction of Company, prior to conducting the first Capacity Test. The
Company shall designate which sections are necessary to complete prior to the
first Capacity Test.



j.
The Acceptance Test is to be successfully completed prior to the Commercial
Operation Date.



2.
Capacity Test



a.
Capacity testing is used to establish the Firm Capacity according to the
procedures defined here.



b.
At least one (1) successful Capacity Test must be completed prior to the
Commercial Operation Date.



c.
Acceptance Testing must be completed prior to the first Capacity Test in
accordance with Section A.e. of this Attachment K.



d.
When the Facility is ready for a Capacity Test, Seller shall notify the Company
at least seven (7) Days prior to such test and shall coordinate with Company.
Seller



K-2

--------------------------------------------------------------------------------





shall perform and Company shall monitor such test no earlier than seven (7) Days
after Company’s receipt of such notice.


e.
The Capacity Test shall be performed as follows:



i.
The test shall last for forty-eight (48) hours and shall be scheduled on the
start-up plan provided by Seller to Company in accordance with Section 5.1(B)
(Seller’s Start-up Plan).



ii.
During the test period, Seller will operate all equipment in accordance with
normal operational parameters practices.



iii.
During the test period, the Facility shall operate in accordance with the
dispatch instructions of the Company’s System Operator, subject in all cases to
Good Engineering and Operating Practices, Seller’s permit limits, and the safety
and design limits of the Facility as specified by the applicable equipment
manufacturers.



iv.
If, during the Capacity Test period, the Company’s System Operator specifies
less than maximum output, the period of testing will be extended to achieve
forty-eight (48) hours with no reduction by the System Operator. The Firm
Capacity will be declared including only the hours where the Facility was
dispatched at maximum output.



v.
If Seller and Company are satisfied with the Capacity Test, Firm Capacity shall
be designated by Seller as follows:



1.
If the test was performed prior to the Commercial Operation Date, or was
performed during the Corrective Period, the Firm Capacity shall be designated by
Seller as up to the minimum average capacity level that the Facility is able to
sustain over a fifteen (15) minute interval in which the Facility is being
dispatched at maximum capacity; provided that Seller may not set the Firm
Capacity at a level in excess of the Committed Capacity in accordance with the
terms of this Agreement.



2.
If the test is being done after the Corrective Period, the Firm Capacity shall
be designated by Seller as up to the minimum average capacity level that the
Facility is able to sustain over a fifteen (15) minute interval in which the
Facility is being dispatched at maximum capacity; provided that Seller may not
set the Firm Capacity at a level in excess of the prior Firm Capacity in
accordance with the terms of this Agreement and may not be set to a level
greater than the Committed Capacity.





K-3

--------------------------------------------------------------------------------





vi.
For the purpose of defining the Firm Capacity, the minimum average capacity
level shall be obtained from the metering used for measuring the integrated Net
Real Power as discussed in Section 3.2E(1) (Meters).

vii.
The Capacity test is successful if it is agreed by Seller and Company and the
Firm Capacity is greater than ten (10) MW.

 
viii.
If either Seller or Company reasonably believes that an abnormal condition
occurred which may have adversely impacted the Capacity Test, such Capacity Test
shall be deemed to be invalid and a re-test shall be done. Seller shall pay all
costs associated with any retest, unless the abnormal condition was caused by
Company, in which case Company shall pay such retest costs.



ix.
If, following two (2) re-tests, the Parties cannot agree that such Capacity Test
produced accurate and reliable results, the Parties shall hire a Qualified
Independent Engineering Company, from the list set forth in Attachment H
(Qualified Independent Engineering Companies), to observe a third test and
declare the Firm Capacity. The cost of such Qualified Independent Engineering
Company shall be shared equally by the Parties.

x.
The Parties shall not hire a Qualified Independent Engineering Company if
following two (2) or more re-tests both Parties agree that such Capacity Test
produced inaccurate or unreliable results; provided that the provisions
regarding the hiring of a Qualified Independent Engineering Company shall apply
if the Parties fail to agree to the results of any subsequent test.

xi.
If Seller is unable to complete the Capacity Test or a subsequent test for any
reason, it shall be permitted to re-conduct such test.



3.
Commercial Operation Date



After the PUC Approval of Amendment Date and upon successful completion of (i)
the Acceptance Test, (ii) a Capacity Test to declare Firm Capacity, and (iii)
Conditions Precedent, Seller may declare the Facility in commercial operation
based on actual operation of the Facility at an electric output level of the
Firm Capacity (kW) net at the Metering Point.
4.
Subsequent Capacity Test



The procedures set forth for the Acceptance Test will apply to any subsequent
Capacity Test, except that (1) such Capacity Test will last twenty-four (24)
hours; (2) such Capacity Test will be observed by appropriate qualified Company
personnel; and (3) during such Capacity Test, Company will also, if appropriate,
test the ramp rates of the


K-4

--------------------------------------------------------------------------------





Facility, all in accordance with Section 3.2(C) (Delivery of Power to Company),
Section 3.2(D) (Warranties and Guarantees of Performance), and Section 3.2(E)
(Metering, Generator Remote Control, Data Acquisition/Communications) of this
Agreement and Good Engineering and Operating Practices.




K-5

--------------------------------------------------------------------------------






ATTACHMENT L
UNIT INCIDENT REPORT
(See Section 3.2(B)(5) (Operating and Maintenance Records) of the Agreement)
(MODIFY THE ATTACHMENT TO REFERENCE NERC TERMINOLOGY I.E.; U1, U2, , U3
(Unplanned outages immediate, delayed, postponed) ), SF (startup failure), D1,
D2, D3 (unplanned forced deration categories)


Date:    __________________    No. __________________


 
ST
 
[ ] Unit Trip
Start
 
 
[ ] Test
End
 
 
[ ] Forced Outage
Duration
 
 
[ ] Failure to Start
Derating
 
 
[ ] Risk Condition
 
 
 
[ ] Force Majeure
 
 
 
[ ] Other
 
 
 
[ ] Derating



The on-duty Control Room Operator is responsible for the completion of this
report each time a unit experiences an unplanned Shutdown, Start Failure or
Derating. Attach Trip Log and Sequence of Events Log to this report for unit
trips or when appropriate. Before resetting alarms and relays, verify that all
alarms and protective relay actions are listed on the printout. If not listed,
record them and attach to report.
Unit Status Prior to Incident: [ ] Start-Up    Load: _________________
[ ] On-Line    Voltage: _________
    
Load:    [ ] Constant Type of Fuel:    [ ] Coal
[ ] Increasing    [ ] Diesel
[ ] Decreasing    [ ]
    
Cause of Incident:    [ ] Boiler Trip _______________
[ ] Turbine Trip ______________
[ ] Generator Trip ____________


Brief Explanation of Incident:


Control Room Operator: ________________ Date/Time: ___________________
Corrective Action Taken:




__________________________        ___________________________
(Plant Manager)    


L-1
 

--------------------------------------------------------------------------------






ATTACHMENT M
DESIGN INFORMATION
(in electronic form if available)


Pursuant to Section 2.3 (A)(1) (Following the Execution Date)


1.
Specific Drawings of Following::

a.
Plot plan

b.
Site plan

c.
Grading plan

d.
Plan views and elevations

e.
Piping and instrument diagrams

f.
Fuel system drawings, including fuel preparation and storage

g.
Electrical single-line diagrams

i.
For plant showing auxiliary power system from 13.8 kV to 480V systems

ii.
For 13.8 kV system

h.
Control house, if provided, for metering cabinet and RTU

2.
Design and Specifications for Following Major Equipment Components:

a.
Main step-up transformer

b.
GSU switchgear

c.
Protective relay list, specifications

3.
Detailed project schedule

a.
Identify guaranteed milestones

b.
Identify reporting milestones

c.
Identify key equipment start-up dates

d.
Identify coordination requirements with HELCO

4.
List of consultants and contractors

5.
Long-lead time equipment







M-1



--------------------------------------------------------------------------------






ATTACHMENT N
[RESERVED]
































































N-1
 

--------------------------------------------------------------------------------






 
ATTACHMENT O
SELLER’S PERMITS




County of Hawaii Permits


SMA Permit No. 221 Amendment
DPW Building Permit
DPW Grading permit
DEM Solid Waste Management Plan Approval


State of Hawaii Permits


HDOH NPDES Permit
Storm Water Permit
Individual Permit for Storm Water and Non–contact Cooling Water
HDOH Waste Water Permit
HDOH Covered Source Permit (replace existing permit)
HDOH Solid Waste Recycling Permit
HDOH Small Quantity Generator (for hazardous waste)
DLNR Well Registrations
DLNR No Effect Determination
HDOL    Boiler Inspection Certificate
HDOH Spill Prevention Control and Countermeasures Plan Approval




O-1



--------------------------------------------------------------------------------






 
ATTACHMENT P
FORM OF IRREVOCABLE LETTER OF CREDIT


[Bank Letterhead]


[Date]


Beneficiary: [Hawaiian Electric Company
Address]


[Bank's Name]
[Bank's Address]




Re:    [Beneficiary's Name]
[Beneficiary's Address]


We hereby establish, in your favor, our irrevocable Letter of Credit
Number _____ (this “Letter of Credit”) for the account of [Applicant's Name] and
[Applicant's Address] in the initial amount of $__________ [dollar value] and
authorize you, Hawaiian Electric Company (“Beneficiary”), to draw at sight on
[Bank's Name].
Subject to the terms and conditions hereof, this Letter of Credit secures
[Account Party]’s certain obligations to Beneficiary under the Power Purchase
Agreement dated as of ____________ between [Account Party] and Beneficiary.
This Letter of Credit is issued with respect to the following
obligations:_______.
This Letter of Credit may be drawn upon under the following conditions,
including any documentation that must be delivered with any drawing
request:_______.
Partial draws of this Letter of Credit are permitted. This Letter of Credit is
not transferable. Drafts on us at sight must be accompanied by a Beneficiary's
signed statement signed by a representative of Beneficiary substantially as
follows:
The undersigned hereby certifies that (i) I am duly authorized to execute this
document on behalf of Hawaiian Electric Company, and (ii) the amount of the
draft accompanying this certification is due and owing to Hawaiian Electric
Company under the terms of the Power Purchase Agreement dated as of
____________, between _____________, and Hawaiian Electric Company.
The amounts of any drafts drawn under this credit are to be endorsed on the
reverse side hereof. Such drafts must bear the clause “Drawn under [Bank's Name
and Letter of Credit Number _____________ and date of Letter of Credit.]”


P-1
 

--------------------------------------------------------------------------------





This letter of credit shall expire one year from the date hereof.
Notwithstanding the foregoing, however, this letter of credit shall be
automatically extended (without amendment of any other term and without the need
for any action on the part of the undersigned or Beneficiary) for one year from
the initial expiration date and each future expiration date unless we notify you
in writing at least thirty (30) days prior to any such expiration date that this
letter of credit will not be so extended. Any such notice shall be delivered by
registered or certified mail, or by FedEx, both to [name and address of
Beneficiary's Purchased Power Group contact], and to [name and address of
Finance Department contact].
We hereby agree with drawers that drafts and documents as specified above will
be duly honored upon presentation to [Bank's Name] and [Bank's Address] if
presented on or before the then-current expiration date hereof.
Payment of any amount under this Letter of Credit by [Bank] shall be made as the
Beneficiary shall instruct on the next Business Day after the date the [Bank]
receives all documentation required hereunder, in immediately available funds on
such date. As used in this Letter of Credit, the term “Business Day” shall mean
any day other than a Saturday or Sunday or any other day on which banks in the
State of Hawaii are authorized or required by law to be closed.
Unless otherwise expressly stated herein, this irrevocable standby letter of
credit is issued subject to rules of the International Standby Practices,
International Chamber of Commerce publication no. 590 (“ISP98”).


[Bank's Name]:
 
 
 
 
By:
 
 
[Authorized Signature]





P-2

--------------------------------------------------------------------------------








ATTACHMENT Q
FORM OF NONDISTURBANCE AND RECOGNITION AGREEMENT


NONDISTURBANCE
AND RECOGNITION AGREEMENT


THIS NONDISTURBANCE AND RECOGNITION AGREEMENT (this "Agreement") is made as of
_____________________ (the “Effective Date”), by and between [Financing Party]
(“Financing Party”) and HAWAII ELECTRIC LIGHT COMPANY, INC., a Hawaii
corporation, with principal offices in Hilo, Hawaii ("HELCO").


RECITALS
(a)Hu Honua Bioenergy, LLC, a Delaware limited liability company (“HHB”) and
HELCO are parties to that certain Power Purchase Agreement for Renewable
Dispatchable Firm Energy and Capacity dated as of ____________________ (the
“PPA”), a copy of which is attached hereto as Attachment A. Pursuant to the PPA,
HHB will design, construct, own, operate and maintain a proposed renewable
dispatchable firm energy and capacity electric energy generating facility
located at Pepeekeo, County of Hawaii, State of Hawaii as more fully described
in the PPA (“Facility”), and HELCO will purchase such energy and capacity from
HHB upon the terms and conditions of the PPA.
(b)HHB entered into [__________ agreement(s) dated __________] to arrange
secured financing, non-recourse to HHB, to construct and operate the Facility
(“Financing Documents”).
(c)Section 3.1(F) of the PPA requires Financing Party to recognize certain
rights in favor of HELCO.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the respective promises
hereinafter contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
1.Defined Terms. Capitalized terms used but not otherwise defined in this
Agreement shall have the respective meanings given to them in the PPA.
2.Recognition and Non-Disturbance of HELCO Step-in Right. Financing Party
acknowledges and agrees that HELCO has a right to step in and operate the
Facility as provided in Section 8.2(D) of the PPA, and that so long as the PPA
is in effect and there shall not exist and remain continuing any Event of
Default by HELCO under the PPA, Financing Party will take no action (except
pursuant to rights granted to HHB under the


Q-1
 

--------------------------------------------------------------------------------





PPA) to disturb, affect or impair HELCO’s right to step in and operate the
Facility as provided in Section 8.2(D) of the PPA.
3.Assumption of PPA. As a condition to Financing Party, or any purchaser,
successor, assignee and/or designee of Financing Party (“Subsequent Owner”),
succeeding to ownership or possession of the Facility as a result of the
exercise of remedies under the Financing Documents, and thereafter operating the
Facility to generate electric energy, Financing Party or Subsequent Owner shall,
prior to operating the Facility for such purpose, have assumed all of HHB’s
rights and obligations under the PPA.
4.HELCO Right to Cure. Financing Party acknowledges and agrees that so long as
the PPA is in effect and there shall not exist and remain continuing any Event
of Default by HELCO, Financing Party shall: (i) give written notice to HELCO of
any event of default by HHB and any event known to Financing Party which, with
notice or the passage of time or both, would constitute an event of default by
HHB, under the Financing Documents; and (ii) afford HELCO the right to cure any
such event of default within sixty (60) Days after notice to HELCO of such event
of default, and to forbear from exercising any right or remedy available to
Financing Party in respect of such event of default during such cure period.
5.Recognition and Non-Disturbance of HELCO Set-Off Right. Financing Party
acknowledges and agrees that HELCO has a right to set off any payment due and
owing by HHB to HELCO under the PPA as provided in Article 16 and Section 6.2(B)
of the PPA, and that so long as the PPA is in effect and there shall not exist
and remain continuing any Event of Default by HELCO, Financing Party will take
no action (except pursuant to rights granted to HHB under the PPA) to disturb,
affect or impair HELCO’s right to set off any payment due and owing by HHB to
HELCO under the PPA as provided in Article 16 and Section 6.2(B) of the PPA.
6.Notices
(a)    All notices, consents and waivers under this Agreement must be in writing
and will be deemed to have been duly given when (i) delivered by hand, (ii) sent
by telecopier (with printed confirmation of transmission), (iii) sent by
certified mail, return receipt requested, or (iv) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other party):
Financing Party:


By Mail or Delivered:


___________________
___________________
___________________


Q-2

--------------------------------------------------------------------------------





Attn: ______________


With Copy to:

_______________
_______________
_______________




By facsimile:


___________________
Attn: ______________
_____________


HELCO:
    
By Mail:


Hawaii Electric Light Company, Inc.
P.O. Box 2017
Hilo, Hawaii 96729-1027
Attn: Manager, Production


Delivered:


Hawaii Electric Light Company, Inc.
1200 Kilauea Avenue
Hilo, Hawaii 96720-4295
Attn: Manager, Production




By facsimile:


Hawaii Electric Light Company, Inc.
Attn: Manager, Production
(808) 969-0425


(b)    Notice sent by mail shall be deemed to have been given on the date of
actual delivery or at the expiration of the fifth day after the date of mailing,
whichever is earlier. Any party hereto may change its address for written notice
by giving written notice of such change to the other party hereto.
(c)    Any notice delivered by facsimile must be followed by personal or mail
delivery and the effective date of such notice shall be the date of personal
delivery or, if


Q-3

--------------------------------------------------------------------------------





by mail, the earlier of the actual date of delivery or the expiration of the
fifth day after the date of mailing.
(d)    The parties may agree in writing upon additional means of providing
notices, consents and waivers under this Agreement in order to adapt to changing
technology and commercial practices.
7.Miscellaneous
(a)    This Agreement embodies the whole agreement and understanding of the
Financing Party and HELCO with respect to the matters described herein.
(b)    This Agreement may not be modified orally or in any manner other than by
an agreement in writing signed by the parties hereto or their respective
successors and assigns.
(c)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.
(d)    Interpretation and performance of this Agreement shall be in accordance
with, and shall be controlled by, the laws of the State of Hawaii, other than
the laws thereof that would require reference to the laws of any other
jurisdiction. By entering into this Agreement, Financing Party submits itself to
the personal jurisdiction of the courts of the State of Hawaii and agrees that
the proper venue for any civil action arising out of or relating to this
Agreement shall be Honolulu, Hawaii.
(e)    This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, all of which taken together shall
constitute one and the same document, binding upon all the parties.
(f)    This Agreement and all documents executed and delivered in connection
herewith, and all notices and other communications given pursuant to this
Agreement, may be executed and signatures transmitted via facsimile or portable
digital format (.pdf).


Q-4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Financing Party and HELCO have caused this Agreement to be
executed by their respective duly authorized officers as of the Effective Date.


Financing Party:
 
 
                  By:
 
 
                  Name:
 
 
                  Its:
 
 







HELCO: HAWAII ELECTRIC LIGHT COMPANY, INC., a Hawaii corporation


                  By:
 
 
                  Name:
 
 
                  Its:
 
 
 
 
 
                  By:
 
 
                  Name:
 
 
                  Its:
 
 







Q-5

--------------------------------------------------------------------------------





Attachment A




[Include PPA]




Q-6

--------------------------------------------------------------------------------






ATTACHMENT R
SELLER’S LITIGATION SCHEDULE


Hu Honua Bioenergy, LLC v. Hawaiian Electric Industries, Inc, Hawaii Electric
Light Company, Inc., Nextera Energy Inc., Hamakua Energy Partners, L.P., Civ No.
16-00634-JMS-KJM (D. Haw.)


    
  




R-1
 

--------------------------------------------------------------------------------










ATTACHMENT S
[RESERVED]










S-1
 

--------------------------------------------------------------------------------






ATTACHMENT T
FORM OF MONTHLY PROGRESS REPORT

1
Instructions

Any capitalized terms used in this report which are not defined herein shall
have the meaning ascribed to them in the Power Purchase Agreement for Renewable
Dispatchable Firm Energy and Capacity by and between Hu Honua Bioenergy, LLC, a
Delaware limited liability company ("Seller"), and Hawaii Electric Light
Company, Inc., a Hawai‘i corporation, dated ____________, (the "Agreement").


In addition to the remedial action plan requirement set forth in Section
2.3(B)(1) (Seller’s Remedial Action Plan) of the Agreement, Seller shall review
the status of each Condition Precedent and Milestone of the schedule (the
"Schedule") for the Facility and identify such matters referenced in clauses
(i)-(v) below as known to Seller and which in Seller's reasonable judgment are
expected to adversely affect the Schedule, and with respect to any such matters,
shall state the actions which Seller intends to take to ensure that the
Conditions Precedent and Milestones will be attained by their required dates.
Such matters may include, but shall not be limited to:


(i)    Any material matter or issue arising in connection with a Permit, or
compliance therewith, with respect to which there is an actual or threatened
dispute over the interpretation of a law, actual or threatened opposition to the
granting of a necessary Permit, any organized public opposition, any action or
expenditure required for compliance or obtaining approval that Seller is
unwilling to take or make, or in each case which could reasonably be expected to
materially threaten or prevent financing of the Facility, attaining any
Condition Precedent or Milestone, or obtaining any contemplated agreements with
other parties which are necessary for attaining any Condition Precedent or
Milestone or which otherwise reasonably could be expected to materially threaten
Seller's ability to attain any Condition Precedent or Milestone.


(ii)    Any development or event in the financial markets or the independent
power industry, any change in taxation or accounting standards or practices or
in Seller's business or prospects which reasonably could be expected to
materially threaten financing of the Facility, attainment of any Condition
Precedent or Milestone or materially threaten any contemplated agreements with
other parties which are necessary for attaining any Condition Precedent or
Milestone or could otherwise reasonably be expected to materially threaten
Seller's ability to attain any Condition Precedent or Milestone;


(iii)    A change in, or discovery by Seller of, any legal or regulatory
requirement which would reasonably be expected to materially threaten Seller's
ability to attain any Condition Precedent or Milestone;


(iv)    Any material change in Seller's schedule for initiating or completing
any material aspect of the Facility;


T-1


November 2011 Version


 

--------------------------------------------------------------------------------







(v)    The status of any matter or issue identified as outstanding in any prior
Monthly Progress Report and any material change in Seller's proposed actions to
remedy or overcome such matter or issue.
For the purpose of this report, "EPC Contractor" means the contractor
responsible for engineering, procurement and construction of the Facility,
including Seller if acting as contractor, and including all subcontractors.
2
Major activities recently performed

Please provide a summary of the major activities performed for each of the
following aspects of the Facility since the previous report (provide details in
subsequent sections of this report):




2.1    Financing


2.2    Development Permits


2.3    Site Control


2.4    Land Rights for Company-Owned Interconnection Facilities


2.5    Design and Engineering


2.6    Major Equipment Procurement


2.7    Construction


2.8    Interconnection


2.9    Startup Testing and Commissioning




3
Remedial Action Plan (if applicable)

Provide a detailed description of Seller's course of action and plan to achieve
the missed Conditions Precedent or Milestones and all subsequent Conditions
Precedent and Milestones by the Guaranteed Commercial Operation Date using the
outline provided below.


3.1    Identify Missed Condition Precedent or Milestone


3.2    Explain plans to achieve missed Condition Precedent or Milestone


3.3    Explain plans to achieve subsequent Conditions Precedent and Milestones


T-2
November 2011 Version



--------------------------------------------------------------------------------







3.4    Identify and discuss (a) delays in engineering schedule, equipment
procurement, and construction and interconnection schedule and (b) plans to
remedy delays as a result of the missed Conditions Precedent or Milestones




4
Project Schedule

Please provide a copy of the current version of the overall Facility schedule
(e.g., Work Breakdown Structure, Gantt chart, MS Project report, etc.). Include
all major activities for Development Permits, design and engineering,
procurement, construction, interconnection and testing.




5
Permits

5.1
Please describe each of the Permits to be obtained by Seller and the status of
each:



Agency / Approval


Status Summary
e.g., dates of application / hearing / notice / etc. (note whether dates are
anticipated or actual); major activities (indicate whether planned, in progress
and/or completed); primary reasons for possible delay, etc.
 
 
 
 

5.2    Permit activities recently performed
Please list all Permit activities that occurred since the previous report.




6
Land Rights for the Company-Owned Interconnection Facilities

6.1
Table of Land Rights schedule for Company-Owned Interconnection Facilities

If not obtained prior to execution of the Agreement, please provide the schedule
Seller intends to follow to obtain control of the Land for the Company-Owned
Interconnection Facilities (e.g., purchase, lease).


Activity
Completion Date
 
__/__/____ (expected / actual)
 
__/__/____ (expected / actual)



T-3
November 2011 Version



--------------------------------------------------------------------------------





6.2    Land Control activities recently performed
Please explain in detail the property acquisition activities that were performed
since the previous report.


7
Design and Engineering

7.1    Design and engineering schedule
Please provide the name of the EPC Contractor, the date of execution of the EPC
Contract, and the date of issuance of a full notice to proceed (or equivalent).


Please list all major design and engineering activities, both planned and
completed, to be performed by Seller and the EPC Contractor.


Name of EPC Contractor / Subcontractor
Activity
Completion Date
 
 
__/__/____ (expected / actual)
 
 
__/__/____ (expected / actual)



7.2    Design and engineering activities recently performed
Please explain in detail the design and engineering activities that were
performed since the previous report.




8
Major Equipment Procurement.

8.1    Major equipment to be procured
Please list all major equipment to be procured by Seller or the EPC Contractor:


Equipment Description
Manufacturer
Delivery Date
 (indicate whether expected or actual)
Installation Date
(indicate whether expected or actual)
 
 
__/__/____
(expected / actual)
__/__/____
(expected / actual)
 
 
__/__/____
(expected / actual)
__/__/____
(expected / actual)



8.2    Major equipment procurement activities recently performed
Please explain in detail the major equipment procurement activities that were
performed since the previous report.


T-4
November 2011 Version



--------------------------------------------------------------------------------







9
Construction

9.1    Construction activities
Please list all major construction activities, both planned and completed, to be
performed by Seller or the EPC contractor.




Activity
EPC Contractor / Subcontractor
Completion Date
 
 
__/__/____ (expected / actual)
 
 
__/__/____ (expected / actual)



9.2    Construction activities recently performed
Please explain in detail the construction activities that were performed since
the previous report.




10
Interconnection

10.1    Interconnection activities
Please list all major interconnection activities, both planned and completed, to
be performed by Seller or the EPC Contractor.


Activity
Name of EPC Contractor / Subcontractor
Completion Date
 
 
__/__/____ (expected / actual)
 
 
__/__/____ (expected / actual)



10.2    Interconnection activities recently performed
Please explain in detail the interconnection activities that were performed
since the previous report.






T-5
November 2011 Version



--------------------------------------------------------------------------------





11
Startup Testing and Commissioning

11.1    Startup testing and commissioning activities
Please list all major startup testing and commissioning activities, both planned
and completed, to be performed by Seller or the EPC Contractor.


Activity
Name of EPC Contractor / Subcontractor
Completion Date
 
 
__/__/____ (expected / actual)
 
 
__/__/____ (expected / actual)



11.2    Startup testing and commissioning activities recently performed
Please explain in detail the startup testing and commissioning activities that
were performed since the previous report.




12
Safety and Health Reports

12.1    Accidents
Please describe all Facility-related accidents reported since the previous
report.


12.2    Work stoppages
Please describe all Facility-related work stoppages from that occurred since the
previous report.




13
Certification

I, ____________, on behalf of and as an authorized representative of
[_______________], do hereby certify that any and all information contained in
this Seller's Monthly Progress Report is true and accurate, and reflects, to the
best of my knowledge, the current status of the construction of the Facility as
of the date specified below.


By:_______________________________


Name:_____________________________


Title:______________________________

Date:______________________________


T-6
November 2011 Version



--------------------------------------------------------------------------------






ATTACHMENT U
RENEWABLE PORTFOLIO STANDARDS
(See also Section 2.1(G) (Renewable Portfolio Standards) of the Agreement)

1.
Definitions.

(a)
“Performance Standards” – The various performance standards for the operation of
the Facility and the delivery of electric energy from the Facility to Company
specified in Section 3.2(C) (Delivery of Power to Company) of the Agreement.

(b)
“PUC RPS Order” – Shall have the meaning set forth in Section 4 (RPS
Modifications Document) of this Attachment U (Renewable Portfolio Standards).

(c)
“RPS Modifications” – Any capital improvements, additions, enhancements,
replacements, repairs or other operational modifications to the Facility and/or
to changes in Seller's operations or maintenance practices necessary to enable
the electric energy delivered from the Facility to come within the revised
definition of "renewable electrical energy" resulting from a RPS Amendment.

(d)
“RPS Modifications Document” – Shall have the meaning set forth in Section 4
(RPS Modifications Document) of this Attachment U (Renewable Portfolio
Standards).

(e)
“RPS Pricing Impact” – Any adjustment in Energy Charge and/or Capacity Charge
necessary to specifically reflect the recovery of the net costs and/or net lost
revenues specifically attributable to any RPS Modification, which shall consist
of the following: (i) recovery of, and return on, any capital investment (aa)
made over a cost recovery period starting after the RPS Modification is made
effective following a PUC RPS Order through the end of the Initial Term and (bb)
based on a proposed capital structure that is commercially reasonable for such
an investment and the return on investment is at market rates for such an
investment or similar investment); (ii) recovery of reasonably expected net
additional operating and maintenance costs; and (iii) an adjustment in pricing
necessary to compensate Seller for reasonably expected reductions, if any, in
the delivery of electric energy to Company under this Agreement, which shall
consist of (yy) an increase in payments necessary to compensate Seller for
expected reduced electric energy payments under this Agreement; and (zz) to the
extent applicable, an increase in payments necessary to compensate Seller for
reasonably expected reductions in receipt of federal, state or local tax
credits, which may be in the form of governmental subsidies, rebates or refunds,
calculated on an after-tax basis, earned by Seller resulting from its operation
or ownership of the Facility.

2.
Renewable Portfolio Standards. Pursuant to Section 2.1(G) of the Agreement,
Seller shall develop Seller’s RFP Modifications Proposal in the event that as a
result of any RPS Amendment, the electric energy delivered from the Facility
should no longer qualify as “renewable electrical energy”.



U-1
November 2011 Version





--------------------------------------------------------------------------------





3.
Seller’s RPS Modifications Proposal. Upon receipt of Seller's RPS Modifications
Proposal, Company will evaluate Seller's RPS Modifications Proposal. Seller
shall assist Company in performing such evaluation as and to the extent
reasonably requested by Company (including, but not limited to, providing such
additional information as Company may reasonably request and participating in
meetings with Company as Company may reasonably request).

4.
RPS Modifications Document. If, following Company's evaluation of Seller's RPS
Modifications Proposal, Company desires to consider the implementation by Seller
of the changes recommended in Seller's RPS Modifications Proposal, Company shall
provide Seller with written notice to that effect, such notice to be issued to
Seller within 180 Days of receipt of Seller's RPS Modifications Proposal, and
Company and Seller shall proceed to negotiate in good faith a document setting
forth the specific changes to the Agreement that are necessary to implement such
RPS Modifications Proposal (the "RPS Modifications Document"). A decision by
Company to initiate negotiations with Seller as aforesaid shall not constitute
an acceptance by Company of any of the details set forth in Seller's RPS
Modifications Proposal, including but not limited to the RPS Modifications and
the RPS Pricing Impact. Any adjustment to the Energy Charge and Capacity Charge
pursuant to such RPS Modifications Document shall be limited to the RPS Pricing
Impact. The time periods set forth in such RPS Modifications Document as to the
effective date for the RPS Modifications shall be measured from the date the PUC
order with respect to such RPS Modifications becomes non-appealable as provided
in Section 6 (PUC RPS Order) of this Attachment U (Renewable Portfolio
Standards) (“PUC RPS Order”).    

5.
Failure to Reach Agreement. If Company and Seller are unable to agree upon and
execute a RPS Modifications Document within 180 Days of Company's written notice
to Seller pursuant to Section 4 (RPS Modifications Document) of this Attachment
U (Renewable Portfolio Standards), Company shall have the option of declaring
the failure to reach agreement on and execute such Document to be a dispute and
submit such dispute to an Independent Evaluator for the conduct of a
determination pursuant to Section 9 (Dispute) of this Attachment U (Renewable
Portfolio Standards). Any decision of the Independent Evaluator, rendered as a
result of such dispute shall include a form of a RPS Modifications Document as
described in Section 4 (RPS Modifications Document) of this Attachment U
(Renewable Portfolio Standards).

6.
PUC RPS Order. No RPS Modifications Document shall constitute an amendment to
the Agreement unless and until a PUC RPS Order issued with respect to such
Document has become non-appealable. Once the condition of the preceding sentence
has been satisfied, such RPS Modifications Document shall constitute an
amendment to this Agreement. To be "non-appealable" under this Section 6 (PUC
RPS Order), such PUC RPS Order shall be either (i) not subject to appeal to any
Circuit Court of the State of Hawai‘i or the Supreme Court of the State of
Hawai‘i, because the thirty (30) Day period (accounting for weekends and
holidays as appropriate) permitted for such an appeal has passed without the
filing of notice of such an appeal, or (ii) affirmed on appeal to any Circuit
Court of the State of Hawai‘i or the Supreme Court, or the Intermediate
Appellate Court upon assignment by the Supreme Court, of the State of Hawai‘i,
or affirmed upon further



U-2
November 2011 Version
 

--------------------------------------------------------------------------------





appeal or appellate process, and is not subject to further appeal, because the
jurisdictional time permitted for such an appeal (and/or further appellate
process such as a motion for reconsideration or an application for writ of
certiorari) has passed without the filing of notice of such an appeal (or the
filing for further appellate process).
7.
Company’s Rights. The rights granted to Company under Section 4 (RPS
Modifications Document) of this Attachment U (Renewable Portfolio Standards) and
Section 5 (Failure to Reach Agreement) of this Attachment U (Renewable Portfolio
Standards) above are exclusive to Company. Seller shall not have a right to
initiate negotiations of a RPS Modifications Document or to initiate dispute
resolution under Section 9 (Dispute) of this Attachment U (Renewable Portfolio
Standards), as a result of a failure to agree upon and execute any RPS
Modifications Document.

i.
Limited Purpose. This Attachment U (Renewable Portfolio Standards) is intended
to specifically address the implementation of reasonable measures to cause the
electric energy delivered from the Facility to come within the revised
definition of "renewable electrical energy" under any RPS Amendment and is not
intended for either Party to provide a means for renegotiating any other terms
of the Agreement. Revisions to the Agreement in accordance with the provisions
of this Attachment U (Renewable Portfolio Standards) are not intended to
increase Seller's risk of non-performance or default.

8.
Dispute. If Company decides to declare a dispute as a result of the failure to
reach agreement and execute a RPS Modifications Document pursuant to Section 5
(Failure to Reach Agreement) of this Attachment U (Renewable Portfolio
Standards), it shall provide written notice to that effect to Seller. Within 20
Days of delivery of such notice Seller and Company shall agree upon an
Independent Evaluator to resolve the dispute regarding a RPS Modifications
Document. The Independent Evaluator shall be reasonably qualified and expert in
renewable energy power generation, matters relating to the Performance
Standards, financing, and power purchase agreements. If the Parties are unable
to agree upon an Independent Evaluator within such 20-Day period, Company shall
apply to the PUC for the appointment of an Independent Evaluator In its
application, Company shall ask the PUC to appoint an Independent Evaluator
within 30 Days of the application.

(a)
Promptly upon appointment, the Independent Evaluator shall request the Parties
to address the following matters within the next 15 days:

i.
The reasonable measures required to be taken by Seller to cause the electric
energy delivered from the Facility to come within such revised definition of
"renewable electrical energy" under the RPS Amendment in question;

ii. How Seller would implement such measures;
iii. Reasonably expected net costs and/or lost revenues associated with such
measures so the energy delivered by the Facility complies with such


U-3
November 2011 Version
 

--------------------------------------------------------------------------------





revised definition of "renewable electrical energy under the RPS Amendment in
question;
iv. The appropriate level, if any, of RPS Pricing Impact in light of the
foregoing; and
v.
Contractual consequences for non-performance that are commercially reasonable
under the circumstances.

(b)
Within 90 Days of appointment, the Independent Evaluator shall render a decision
unless the Independent Evaluator determines it needs to have additional time,
not to exceed 45 Days, to render a decision.

(c)
The Parties shall assist the Independent Evaluator throughout the process of
preparing its review, including making key personnel and records available to
the Independent Evaluator, but neither Party shall be entitled to participate in
any meetings with personnel of the other Party or review of the other Party's
records. However, the Independent Evaluator will have the right to conduct
meetings, hearings or oral arguments in which both Parties are represented. The
Parties may meet with each other during the review process to explore means of
resolving the matter on mutually acceptable terms.

(d)
The following standards shall be applied by the Independent Evaluator in
rendering his or her decision: (i) if it is not technically or operationally
feasible for Seller to implement reasonable measures required to cause the
electric energy delivered from the Facility to come within such revised
definition of "renewable electrical energy" under the RPS Amendment in question,
the Independent Evaluator shall determine that the Agreement shall not be
amended to comply with such changes in RPS (unless the Parties agree otherwise);
(ii) if it is technically or operationally feasible for Seller to implement
reasonable measures required to cause the electric energy delivered from the
Facility to come within such revised definition of "renewable electrical energy"
under RPS, the Independent Evaluator shall incorporate such required changes
into a RPS Modifications Document including (aa) Seller's RPS Modifications,
(bb) pricing terms that incorporate the RPS Pricing Impact, and (cc) contract
terms and conditions that are commercially reasonable under the circumstances,
especially with respect to the consequences of non-performance by Seller as to
the RPS Modifications. In addition to the RPS Modifications Document, the
Independent Evaluator shall render a decision which sets forth the positions of
the Parties and Independent Evaluator's rationale for his or her decisions on
disputed issues.

(e)
The fees and costs of the Independent Evaluator shall be paid by Company up to
the first $30,000 of such fees and costs; above those amounts, the Party that is
not the prevailing Party shall be responsible for any such fees and costs;
provided, if neither Party is the prevailing Party, then the fees and costs of
the Independent Evaluator above $30,000, shall be borne equally by the Parties.
The Independent Evaluator in rendering his or her decision shall also state
which Party prevailed



U-4
November 2011 Version
 

--------------------------------------------------------------------------------





over the other Party, or that neither Party prevailed over the other.






U-5
November 2011 Version
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS








 
 
PAGE


 
 
 
ARTICLE 1 -
DEFINITIONS……………………………………………………………….
2


ARTICLE 2 -
SCOPE OF AGREEMENT……………………………………………..........
17


ARTICLE 3 -
SPECIFIC RIGHTS AND OBLIGATIONS OF THE PARTIES………….....
28


ARTICLE 4 -
SUSPENSION OR REDUCTION OF DELIVERIES………………….........
60


ARTICLE 5 -
RATES FOR PURCHASE…………………...…………………………........
63


ARTICLE 6 -
BILLING AND PAYMENT…………………………………………….........
68


ARTICLE 7 -
CREDIT ASSURANCE AND SECURITY…………………………….........
70


ARTICLE 8 -
DEFAULT………………………………….......…………………….............
73


ARTICLE 9 -
LIQUIDATED DAMAGES………………………………...………..............
83


ARTICLE 10 -
COMPANY’S USE OF AND ACCESS TO FACILITY……...…………......
87


ARTICLE 11 -
AUDIT RIGHTS………………………...…………………….……..............
89


ARTICLE 12 -
REPRESENTATIONS, WARRANTIES AND COVENANTS………….......
90


ARTICLE 13 -
INDEMNIFICATION………………………………………………………..
93


ARTICLE 14 -
CONSEQUENTIAL DAMAGES……………………...…………………....
96


ARTICLE 15 -
INSURANCE………………………………………………………………..
97


ARTICLE 16 -
SET OFF………………………………………………………………..........
99


ARTICLE 17 -
DISPUTE RESOLUTION………………………………...…………...........
100


ARTICLE 18 -
FORCE MAJEURE…………………………………………………….........
104


ARTICLE 19 -
ELECTRIC SERVICE SUPPLIED BY COMPANY……………………......
108


ARTICLE 20 -
ASSIGNMENT………………………………………………………….......
109


ARTICLE 21 -
SALE OF FACILITY BY SELLER…...…….…………………………........
110


ARTICLE 22 -
REIMBURSEMENT OF CERTAIN COMPANY COSTS…………….........
113


ARTICLE 23 -
EQUAL EMPLOYMENT OPPORTUNITY…………………...….........…..
114


ARTICLE 24 -
RESERVED………………………………………………………………....
115


ARTICLE 25 -
MISCELLANEOUS………………………………………………................
116









-i-